    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 1 of 260




                    
                    
                (;+,%,7
                
             Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 2 of 260




                                      'HFODUDWLRQRI'U-DLPLH0H\HU

    3XUVXDQWWR86&,KHUHE\GHFODUHDVIROORZV


    ,       %DFNJURXQGDQG4XDOLILFDWLRQV
           ,DP'U-DLPLH0H\HUDQ$VVLVWDQW3URIHVVRURI0HGLFLQHDW<DOH6FKRRORI0HGLFLQH
              DQG$VVLVWDQW&OLQLFDO3URIHVVRURI1XUVLQJDW<DOH6FKRRORI1XUVLQJLQ1HZ+DYHQ
              &RQQHFWLFXW,DPERDUGFHUWLILHGLQ,QWHUQDO0HGLFLQH,QIHFWLRXV'LVHDVHVDQG
              $GGLFWLRQ 0HGLFLQH ,FRPSOHWHGP\UHVLGHQF\LQ,QWHUQDO0HGLFLQHDW1<
              3UHVE\WHULDQ+RVSLWDODW &ROXPELD1HZ<RUNLQ,FRPSOHWHGDIHOORZVKLSLQ
              FOLQLFDO,QIHFWLRXV'LVHDVHVDW <DOH6FKRRORI0HGLFLQHLQDQGDIHOORZVKLSLQ
              ,QWHUGLVFLSOLQDU\+,93UHYHQWLRQDW WKH&HQWHUIRU,QWHUGLVFLSOLQDU\5HVHDUFKRQ$,'6
              LQ,KROGD0DVWHURI6FLHQFHLQ %LRVWDWLVWLFVDQG(SLGHPLRORJ\IURP<DOH
              6FKRRORI3XEOLF+HDOWK

           ,KDYHZRUNHGIRURYHUDGHFDGHRQLQIHFWLRXVGLVHDVHVLQWKHFRQWH[WRIMDLOVDQG
              SULVRQV )URP,VHUYHGDVWKH,QIHFWLRXV'LVHDVHSK\VLFLDQIRU<RUN
              &RUUHFWLRQDO ,QVWLWXWLRQLQ1LDQWLF&RQQHFWLFXWZKLFKLVWKHRQO\VWDWHMDLODQGSULVRQ
              IRUZRPHQLQ &RQQHFWLFXW ,QWKDWFDSDFLW\,ZDVUHVSRQVLEOHIRUWKHPDQDJHPHQWRI
              +,9+HSDWLWLV& WXEHUFXORVLVDQGRWKHULQIHFWLRXVGLVHDVHVLQWKHIDFLOLW\ 6LQFHWKHQ
              ,KDYHPDLQWDLQHGD GHGLFDWHG+,9FOLQLFLQWKHFRPPXQLW\IRUSDWLHQWVUHWXUQLQJ
              KRPHIURPSULVRQDQGMDLO,Q,YROXQWHHUHGWRUXQPRQWKO\$,'6
              DZDUHQHVVSURJUDPPLQJDW'DQEXU\)&,DQG)6/IHGHUDOSULVRQVIRUZRPHQLQ
              'DQEXU\&RQQHFWLFXW )RURYHUDGHFDGH,KDYHEHHQFRQWLQXRXVO\IXQGHGE\WKH
              1,+LQGXVWU\DQGIRXQGDWLRQVIRUFOLQLFDOUHVHDUFKRQ+,9SUHYHQWLRQDQGWUHDWPHQW
              IRUSHRSOHLQYROYHGLQ WKHFULPLQDOMXVWLFHV\VWHPLQFOXGLQJWKRVHLQFDUFHUDWHGLQ
              FORVHGVHWWLQJV MDLOVDQG SULVRQV DQGLQWKHFRPPXQLW\XQGHUVXSHUYLVLRQ SUREDWLRQ
              DQGSDUROH  ,KDYHVHUYHGDV DQH[SHUWFRQVXOWDQWRQLQIHFWLRXVGLVHDVHVDQGZRPHQ¶V
              KHDOWKLQMDLOVDQGSULVRQVIRUWKH 812IILFHRQ'UXJVDQG&ULPHVWKH)HGHUDO%XUHDX
              RI3ULVRQVDQGRWKHUV,DOVRVHUYHG DVDQH[SHUWKHDOWKZLWQHVVIRUWKH86
              &RPPLVVLRQRQ&LYLO5LJKWV6SHFLDO%ULHILQJRQ :RPHQLQ3ULVRQ

           ,KDYHZULWWHQDQGSXEOLVKHGH[WHQVLYHO\RQWKHWRSLFVRILQIHFWLRXVGLVHDVHVDPRQJ
              SHRSOHLQYROYHGLQWKHFULPLQDOMXVWLFHV\VWHPLQFOXGLQJERRNFKDSWHUVDQGDUWLFOHVLQ
              OHDGLQJSHHUUHYLHZHGMRXUQDOV LQFOXGLQJ/DQFHW+,9-$0$,QWHUQDO0HGLFLQH
              $PHULFDQ-RXUQDORI3XEOLF+HDOWK,QWHUQDWLRQDO-RXUQDORI'UXJ3ROLF\ RQLVVXHVRI
              SUHYHQWLRQGLDJQRVLVDQGPDQDJHPHQWRI+,9+HSDWLWLV&DQGRWKHULQIHFWLRXV
              GLVHDVHV DPRQJSHRSOHLQYROYHGLQWKHFULPLQDOMXVWLFHV\VWHP

           0\&9LQFOXGHVDIXOOOLVWRIP\KRQRUVH[SHULHQFHDQGSXEOLFDWLRQVDQGLWLV
              DWWDFKHG DV([KLELW$

           ,DPEHLQJSDLGSHUKRXUIRUP\WLPHUHYLHZLQJPDWHULDOVDQGSUHSDULQJWKLVUHSRUW

           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 3 of 260



        ,KDYHQRWWHVWLILHGDVDQH[SHUWDWWULDORUE\GHSRVLWLRQLQWKHSDVWIRXU\HDUV

        ,KDYHEHHQDVNHGE\WKH3XEOLF'HIHQGHU6HUYLFHIRUWKH'LVWULFWRI&ROXPELDWRUHYLHZ
           DQGFRPPHQWRQPDWHULDOVLQFRQQHFWLRQZLWKDFDVHWREHILOHGRQEHKDOIRIFHUWDLQ
           LQFDUFHUDWHGLQGLYLGXDOVZKRDUHDWDQLQFUHDVHGULVNRIFRQWUDFWLQJDQGGHYHORSLQJ
           FRPSOLFDWLRQVIURPH[SRVXUHWR&29,',ZDVVSHFLILFDOO\DVNHGWRFRPPHQWRQMDLO
           FRQGLWLRQVGXULQJDQGSUHSDUHGQHVVIRUWKH&29,'SDQGHPLF

          ,QDGGLWLRQWRP\NQRZOHGJHWUDLQLQJHGXFDWLRQDQGH[SHULHQFHLQWKHILHOGRISULVRQ
             KHDOWKFDUHDQGLQIHFWLRXVGLVHDVHVDQGWKHUHVRXUFHVUHOLHGXSRQE\H[SHUWVLQLQIHFWLRXV
             GLVHDVHVDQGSULVRQKHDOWK,DOVRUHYLHZHGVSHFLILFDOO\WKH&HQWHUVIRU'LVHDVH&RQWURO
             DQG3UHYHQWLRQ &'& JXLGDQFHRQPDQDJHPHQWRI&29,'LQFRUUHFWLRQDOIDFLOLWLHV
               DYDLODEOHDWKWWSVZZZFGFJRYFRURQDYLUXVQFRYFRPPXQLW\FRUUHFWLRQ
             GHWHQWLRQJXLGDQFHFRUUHFWLRQDOGHWHQWLRQKWPO WKH%XUHDXRI3ULVRQV %23 PRGLILHG
             RSHUDWLRQVSODQ DYDLODEOHDWKWWSVZZZERSJRYFRURQDYLUXVFRYLGBVWDWXVMVS WKH
             1DWLRQDO&RPPLVVLRQRQ&RUUHFWLRQDO+HDOWK&DUH 1&&+& PDWHULDOVRQ&29,'
               DYDLODEOHDWKWWSVZZZQFFKFRUJ&29,'5HVRXUFHV DQGWKH:RUOG+HDOWK
             2UJDQL]DWLRQLQWHULPJXLGDQFHRQ3UHSDUHGQHVVSUHYHQWLRQDQGFRQWURORI&29,'LQ
             SULVRQVDQGRWKHUSODFHVRIGHWHQWLRQ DYDLODEOHDW
             KWWSZZZHXURZKRLQWBBGDWDDVVHWVSGIBILOH3UHSDUHGQHVVSUHYHQWLRQ
             DQGFRQWURORI&29,'LQSULVRQVSGI"XD  
             
    ,,     +HLJKWHQHG5LVNRI(SLGHPLFVLQ-DLOVDQG3ULVRQV

        7KHULVNSRVHGE\LQIHFWLRXVGLVHDVHVLQMDLOVDQGSULVRQVLVVLJQLILFDQWO\KLJKHUWKDQLQ
           WKHFRPPXQLW\ERWKLQWHUPVRIULVNRIWUDQVPLVVLRQH[SRVXUHDQGKDUPWRLQGLYLGXDOV
           ZKREHFRPHLQIHFWHG7KHUHDUHVHYHUDOUHDVRQVWKLVLVWKHFDVHDVGHOLQHDWHGIXUWKHU
           EHORZ
           
       *OREDOO\RXWEUHDNVRIFRQWDJLRXVGLVHDVHVDUHDOOWRRFRPPRQLQFORVHGGHWHQWLRQ
           VHWWLQJVDQGDUHPRUHFRPPRQWKDQLQWKHFRPPXQLW\DWODUJH 3ULVRQVDQGMDLOVDUH
           QRW LVRODWHGIURPFRPPXQLWLHV 6WDIIYLVLWRUVFRQWUDFWRUVDQGYHQGRUVSDVVEHWZHHQ
           FRPPXQLWLHVDQGIDFLOLWLHVDQGFDQEULQJLQIHFWLRXVGLVHDVHVLQWRIDFLOLWLHV 0RUHRYHU
           UDSLGWXUQRYHURIMDLODQGSULVRQSRSXODWLRQVPHDQVWKDWSHRSOHRIWHQF\FOHEHWZHHQ
           IDFLOLWLHVDQGFRPPXQLWLHV 3HRSOHRIWHQQHHGWREHWUDQVSRUWHGWRDQGIURPIDFLOLWLHV
           WR DWWHQGFRXUWDQGPRYHEHWZHHQIDFLOLWLHV 3ULVRQKHDOWKLVSXEOLFKHDOWK
           
       5HGXFHGSUHYHQWLRQRSSRUWXQLWLHV&RQJUHJDWHVHWWLQJVVXFKDVMDLOVDQGSULVRQVDOORZ
           IRU UDSLGVSUHDGRILQIHFWLRXVGLVHDVHVWKDWDUHWUDQVPLWWHGSHUVRQWRSHUVRQHVSHFLDOO\
           WKRVH SDVVHGE\GURSOHWVWKURXJKFRXJKLQJDQGVQHH]LQJ:KHQSHRSOHPXVWVKDUH
           GLQLQJKDOOV EDWKURRPVVKRZHUVDQGRWKHUFRPPRQDUHDVWKHRSSRUWXQLWLHVIRU
           WUDQVPLVVLRQDUH JUHDWHU:KHQLQIHFWLRXVGLVHDVHVDUHWUDQVPLWWHGIURPSHUVRQWR
           SHUVRQE\GURSOHWVWKH EHVWLQLWLDOVWUDWHJ\LVWRSUDFWLFHVRFLDOGLVWDQFLQJ :KHQMDLOHG
           RULPSULVRQHGSHRSOH KDYHPXFKOHVVRIDQRSSRUWXQLW\WRSURWHFWWKHPVHOYHVE\VRFLDO
           GLVWDQFLQJWKDQWKH\ ZRXOGLQWKHFRPPXQLW\6SDFHVZLWKLQMDLOVDQGSULVRQVDUHRIWHQ
           DOVRSRRUO\YHQWLODWHG ZKLFKSURPRWHVKLJKO\HIILFLHQWVSUHDGRIGLVHDVHVWKURXJK
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 4 of 260



             GURSOHWV3ODFLQJVRPHRQHLQ VXFKDVHWWLQJWKHUHIRUHGUDPDWLFDOO\UHGXFHVWKHLUDELOLW\
             WRSURWHFWWKHPVHOYHVIURP EHLQJH[SRVHGWRDQGDFTXLULQJLQIHFWLRXVGLVHDVHV
             
         'LVFLSOLQDU\VHJUHJDWLRQRUVROLWDU\FRQILQHPHQWIDFLOLWLHVLVQRWDQHIIHFWLYHGLVHDVH
             FRQWDLQPHQWVWUDWHJ\%H\RQGWKHNQRZQGHWULPHQWDOPHQWDOKHDOWKHIIHFWVRIVROLWDU\
             FRQILQHPHQW LVRODWLRQRISHRSOHZKRDUHLOOLQVROLWDU\FRQILQHPHQWUHVXOWVLQ
             GHFUHDVHGPHGLFDO DWWHQWLRQDQGLQFUHDVHGULVNRIGHDWK ,VRODWLRQRISHRSOHZKRDUH
             LOOXVLQJVROLWDU\ FRQILQHPHQWDOVRLVDQLQHIIHFWLYHZD\WRSUHYHQWWUDQVPLVVLRQRIWKH
             YLUXVWKURXJK GURSOHWVWRRWKHUVEHFDXVHH[FHSWLQVSHFLDOL]HGQHJDWLYHSUHVVXUH
             URRPV UDUHO\LQ PHGLFDOXQLWVLIDYDLODEOHDWDOO DLUFRQWLQXHVWRIORZRXWZDUGIURP
             URRPVWRWKHUHVWRI WKHIDFLOLW\ 5LVNRIH[SRVXUHLVWKXVLQFUHDVHGWRRWKHUSHRSOHLQ
             SULVRQDQGVWDII%HFDXVHLQFDUFHUDWHGSHRSOHPD\SHUFHLYHTXDUDQWLQHDVSXQLWLYHRU
             DVDOLYLQJDUUDQJHPHQWWKDWDOORZVIHZHUSULYLOHJHVWKDQWKHLUUHJXODUKRXVLQJ
             LQFDUFHUDWHGSHRSOHPD\EHGHWHUUHGIURPVHOIUHSRUWLQJV\PSWRPVWRPHGLFDOVWDII
             $VDUHVXOWWKH\PD\UHPDLQLQFRQJUHJDWHVHWWLQJVZKLOHLQIHFWHGSRWHQWLDOO\
             WUDQVPLWWLQJLQIHFWLRQVWRRWKHUV
             
         5HGXFHGSUHYHQWLRQRSSRUWXQLWLHV'XULQJDQLQIHFWLRXVGLVHDVHRXWEUHDNSHRSOHFDQ
             SURWHFWWKHPVHOYHVE\ZDVKLQJKDQGV-DLOVDQGSULVRQVGRQRWSURYLGHDGHTXDWH
             RSSRUWXQLWLHVWRH[HUFLVHQHFHVVDU\K\JLHQHPHDVXUHVVXFKDVIUHTXHQWKDQGZDVKLQJRU
             XVHRIDOFRKROEDVHGVDQLWL]HUVZKHQKDQGZDVKLQJLVXQDYDLODEOH-DLOVDQGSULVRQVDUH
             RIWHQXQGHUUHVRXUFHGDQGLOOHTXLSSHGZLWKVXIILFLHQWKDQGVRDSDQGDOFRKROEDVHG
             VDQLWL]HUVIRUSHRSOHGHWDLQHGLQDQGZRUNLQJLQWKHVHVHWWLQJV+LJKWRXFKVXUIDFHV
               GRRUNQREVOLJKWVZLWFKHVHWF VKRXOGDOVREHFOHDQHGDQGGLVLQIHFWHGUHJXODUO\ZLWK
             EOHDFKWRSUHYHQWYLUXVVSUHDGEXWWKLVLVRIWHQQRWGRQHLQMDLOVDQGSULVRQVEHFDXVHRID
             ODFNRIFOHDQLQJVXSSOLHVDQGODFNRISHRSOHDYDLODEOHWRSHUIRUPQHFHVVDU\FOHDQLQJ
             SURFHGXUHV
             
         5HGXFHGSUHYHQWLRQRSSRUWXQLWLHV'XULQJDQLQIHFWLRXVGLVHDVHRXWEUHDNDFRQWDLQPHQW
             VWUDWHJ\UHTXLUHVSHRSOHZKRDUHLOOZLWKV\PSWRPVWREHLVRODWHGDQGWKDWFDUHJLYHUVKDYH
             DFFHVVWRSHUVRQDOSURWHFWLYHHTXLSPHQWLQFOXGLQJJORYHVPDVNVJRZQVDQGH\HVKLHOGV
             -DLOVDQGSULVRQVDUHRIWHQXQGHUUHVRXUFHGDQGLOOHTXLSSHGWRSURYLGHVXIILFLHQWSHUVRQDO
             SURWHFWLYHHTXLSPHQWIRUSHRSOHZKRDUHLQFDUFHUDWHGDQGFDUHJLYLQJVWDIILQFUHDVLQJWKH
             ULVNIRUHYHU\RQHLQWKHIDFLOLW\RIDZLGHVSUHDGRXWEUHDN
             
         ,QFUHDVHGVXVFHSWLELOLW\3HRSOHLQFDUFHUDWHGLQMDLOVDQGSULVRQVDUHPRUHVXVFHSWLEOHWR
             DFTXLULQJDQGH[SHULHQFLQJFRPSOLFDWLRQVIURPLQIHFWLRXVGLVHDVHVWKDQWKHSRSXODWLRQ
             LQ WKHFRPPXQLW\  7KLVLVEHFDXVHSHRSOHLQMDLOVDQGSULVRQVDUHPRUHOLNHO\WKDQ
             SHRSOHLQ WKHFRPPXQLW\WRKDYHFKURQLFXQGHUO\LQJKHDOWKFRQGLWLRQVLQFOXGLQJ
             GLDEHWHVKHDUW GLVHDVHFKURQLFOXQJGLVHDVHFKURQLFOLYHUGLVHDVHDQGORZHULPPXQH
             V\VWHPVIURP+,9
             
         -DLOVDQGSULVRQVDUHRIWHQSRRUO\HTXLSSHGWRGLDJQRVHDQGPDQDJHLQIHFWLRXVGLVHDVH



 Active case finding for communicable diseases in prisons7KH/DQFHW  
KWWSVZZZWKHODQFHWFRPMRXUQDOVODQFHWDUWLFOH3,,6  IXOOWH[W
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 5 of 260



             RXWEUHDNV 6RPHMDLOVDQGSULVRQVODFNRQVLWHPHGLFDOIDFLOLWLHVRUKRXUPHGLFDO
             FDUH 7KHPHGLFDOIDFLOLWLHVDWMDLOVDQGSULVRQVDUHDOPRVWQHYHUVXIILFLHQWO\HTXLSSHG
             WRKDQGOH ODUJHRXWEUHDNVRILQIHFWLRXVGLVHDVHV7RSUHYHQWWUDQVPLVVLRQRIGURSOHW
             ERUQHLQIHFWLRXV GLVHDVHVSHRSOHZKRDUHLQIHFWHGDQGLOOQHHGWREHLVRODWHGLQ
             VSHFLDOL]HGDLUERUQHQHJDWLYHSUHVVXUHURRPV 0RVWMDLOVDQGSULVRQVKDYHIHZQHJDWLYH
             SUHVVXUH URRPVLIDQ\DQGWKHVHPD\EHDOUHDG\LQXVHE\SHRSOHZLWKRWKHUFRQGLWLRQV
               LQFOXGLQJ WXEHUFXORVLVRULQIOXHQ]D  5HVRXUFHVZLOOEHFRPHH[KDXVWHGUDSLGO\DQG
             DQ\EHGV DYDLODEOHZLOOVRRQEHDWFDSDFLW\7KLVPDNHVERWKFRQWDLQLQJWKHLOOQHVVDQG
             FDULQJIRU WKRVHZKRKDYHEHFRPHLQIHFWHGPXFKPRUHGLIILFXOW
             
         -DLOVDQGSULVRQVODFNDFFHVVWRYLWDOFRPPXQLW\UHVRXUFHVWRGLDJQRVHDQGPDQDJH
             LQIHFWLRXVGLVHDVHV-DLOVDQGSULVRQVGRQRWKDYHDFFHVVWRFRPPXQLW\KHDOWK
             UHVRXUFHV WKDWFDQEHFUXFLDOLQLGHQWLI\LQJDQGPDQDJLQJZLGHVSUHDGRXWEUHDNVRI
             LQIHFWLRXV GLVHDVHV 7KLVLQFOXGHVDFFHVVWRWHVWLQJHTXLSPHQWODERUDWRULHVDQG
             PHGLFDWLRQV
             
         -DLOVDQGSULVRQVRIWHQQHHGWRUHO\RQRXWVLGHIDFLOLWLHV KRVSLWDOVHPHUJHQF\
             GHSDUWPHQWV WRSURYLGHLQWHQVLYHPHGLFDOFDUHJLYHQWKDWWKHOHYHORIFDUHWKH\FDQ
             SURYLGHLQWKHIDFLOLW\LWVHOILVW\SLFDOO\UHODWLYHO\OLPLWHG'XULQJDQHSLGHPLFWKLV
             ZLOO QRWEHSRVVLEOHDVWKRVHRXWVLGHIDFLOLWLHVZLOOOLNHO\EHDWRURYHUFDSDFLW\
             WKHPVHOYHV
             
         +HDOWKVDIHW\$VDQRXWEUHDNVSUHDGVWKURXJKMDLOVSULVRQVDQGFRPPXQLWLHVPHGLFDO
             SHUVRQQHOEHFRPHVLFNDQGGRQRWVKRZXSWRZRUN$EVHQWHHLVPPHDQVWKDWIDFLOLWLHV
             FDQEHFRPHGDQJHURXVO\XQGHUVWDIIHGZLWKKHDOWKFDUHSURYLGHUV7KLVLQFUHDVHVD
             QXPEHU RIULVNVDQGFDQGUDPDWLFDOO\UHGXFHWKHOHYHORIFDUHSURYLGHG $VKHDOWK
             V\VWHPVLQVLGH IDFLOLWLHVDUHWD[HGSHRSOHZLWKFKURQLFXQGHUO\LQJSK\VLFDODQGPHQWDO
             KHDOWKFRQGLWLRQV DQGVHULRXVPHGLFDOQHHGVPD\QRWEHDEOHWRUHFHLYHWKHFDUHWKH\
             QHHGIRUWKHVH FRQGLWLRQV $VVXSSO\FKDLQVEHFRPHGLVUXSWHGGXULQJDJOREDO
             SDQGHPLFWKHDYDLODELOLW\ RIPHGLFLQHVDQGIRRGPD\EHOLPLWHG
             
         6DIHW\DQGVHFXULW\$VDQRXWEUHDNVSUHDGVWKURXJKMDLOVSULVRQVDQG
             FRPPXQLWLHV FRUUHFWLRQDORIILFHUVDQGRWKHUVHFXULW\SHUVRQQHOEHFRPHVLFNDQG
             GRQRWVKRZXSWRZRUN$EVHQWHHLVPSRVHVVXEVWDQWLDOVDIHW\DQGVHFXULW\ULVNWR
             ERWKWKHSHRSOHLQVLGHWKHIDFLOLWLHVDQGWKHSXEOLF
             
         7KHVHULVNVKDYHDOOEHHQERUQHRXWGXULQJSDVWHSLGHPLFVRILQIOXHQ]DLQMDLOVDQG
             SULVRQV)RUH[DPSOHLQWKH&'&UHSRUWHGDQRXWEUHDNRILQIOXHQ]DLQIDFLOLWLHV
             LQ0DLQHUHVXOWLQJLQWZRLQPDWHGHDWKV  6XEVHTXHQW&'&LQYHVWLJDWLRQRI
             LQPDWHV DQGVWDIIPHPEHUVDFURVVWKHIDFLOLWLHVGLVFRYHUHGLQVXIILFLHQWVXSSOLHV
             RILQIOXHQ]D YDFFLQHDQGDQWLYLUDOGUXJVIRUWUHDWPHQWRISHRSOHZKRZHUHLOODQG
             SURSK\OD[LVIRU SHRSOHZKRZHUHH[SRVHG 'XULQJWKH+1VWUDLQIOXRXWEUHDNLQ



 Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011&HQWHUVIRU'LVHDVH
&RQWURODQG3UHYHQWLRQ  
KWWSVZZZFGFJRYPPZUSUHYLHZPPZUKWPOPPDKWP
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 6 of 260



                 NQRZQDVWKH ³VZLQHIOX´ MDLOVDQGSULVRQVH[SHULHQFHGDGLVSURSRUWLRQDWHO\
                KLJKQXPEHURIFDVHV  (YHQIDFLOLWLHVRQ³TXDUDQWLQH´FRQWLQXHGWRDFFHSWQHZLQWDNHV
                UHQGHULQJWKHTXDUDQWLQH LQFRPSOHWH7KHVHVFHQDULRVRFFXUUHGLQWKH³EHVWFDVH´RI
                LQIOXHQ]DDYLUDOLQIHFWLRQIRU ZKLFKWKHUHZDVDQHIIHFWLYHDQGDYDLODEOHYDFFLQHDQG
                DQWLYLUDOPHGLFDWLRQVXQOLNH &29,'IRUZKLFKWKHUHLVFXUUHQWO\QHLWKHU

    ,,,       3URILOHRI&29,'DVDQ,QIHFWLRXV'LVHDVH 

         7KHQRYHOFRURQDYLUXVRIILFLDOO\NQRZQDV6$56&R9FDXVHVDGLVHDVHNQRZQDV
             &29,' 7KHYLUXVLVWKRXJKWWRSDVVIURPSHUVRQWRSHUVRQSULPDULO\WKURXJK
             UHVSLUDWRU\GURSOHWV E\FRXJKLQJRUVQHH]LQJ EXWPD\DOVRVXUYLYHRQLQDQLPDWH
             VXUIDFHV 3HRSOHVHHPWREHPRVWDEOHWRWUDQVPLWWKHYLUXVWRRWKHUVZKHQWKH\DUH
             VLFNHVWEXWLWLVSRVVLEOHWKDWSHRSOHFDQWUDQVPLWWKHYLUXVEHIRUHWKH\VWDUWWRVKRZ
             V\PSWRPVRUIRUZHHNVDIWHUWKHLUV\PSWRPVUHVROYH ,Q&KLQDZKHUH&29,'
             RULJLQDWHGWKHDYHUDJHLQIHFWHGSHUVRQSDVVHGWKHYLUXVRQWRRWKHUSHRSOH
             WUDQVPLVVLRQRFFXUUHGDWDGLVWDQFHRIIHHW 1RWRQO\LVWKHYLUXVYHU\HIILFLHQWDW
             EHLQJWUDQVPLWWHGWKURXJKGURSOHWVHYHU\RQHLVDWULVNRILQIHFWLRQEHFDXVHRXULPPXQH
             V\VWHPVKDYHQHYHUEHHQH[SRVHGWRQRUGHYHORSHGSURWHFWLYHUHVSRQVHVDJDLQVWWKLV
             YLUXV $YDFFLQHLVFXUUHQWO\LQGHYHORSPHQWEXWZLOOOLNHO\QRWEHDYDLODEOHIRUDWOHDVW
             DQRWKHU\HDUWRWKH JHQHUDOSXEOLF $QWLYLUDOPHGLFDWLRQVDUHFXUUHQWO\LQWHVWLQJEXWQRW
             \HW)'$DSSURYHG VRRQO\DYDLODEOHIRUXVHLQFOLQLFDOWULDOV 3HRSOHLQSULVRQDQGMDLO
             ZLOOOLNHO\KDYHHYHQOHVVDFFHVVWRWKHVHQRYHOKHDOWKVWUDWHJLHVDVWKH\EHFRPH
             DYDLODEOH
             
         0RVWSHRSOH  ZKREHFRPHLQIHFWHGZLWK&29,'ZLOOGHYHORSDPLOGXSSHU
             UHVSLUDWRU\LQIHFWLRQEXWHPHUJLQJGDWDIURP&KLQDVXJJHVWVVHULRXVLOOQHVVRFFXUVLQXS
             WRRIFDVHVLQFOXGLQJGHDWK  6HULRXVLOOQHVVDQGGHDWKLVPRVWFRPPRQDPRQJ
             SHRSOHZLWKXQGHUO\LQJFKURQLFKHDOWKFRQGLWLRQVOLNHKHDUWGLVHDVHOXQJGLVHDVHOLYHU
             GLVHDVHDQGGLDEHWHVDQGROGHUDJH  'HDWKLQ&29,'LQIHFWLRQLVXVXDOO\GXHWR
             SQHXPRQLDDQGVHSVLV 7KHHPHUJHQFHRI&29,'GXULQJLQIOXHQ]DVHDVRQPHDQV
             WKDW SHRSOHDUHDOVRDWULVNIURPVHULRXVLOOQHVVDQGGHDWKGXHWRLQIOXHQ]DHVSHFLDOO\


  'DYLG05HXWWHUSwine Flu Widespread in Prisons and Jails, but Deaths are Few3ULVRQ
/HJDO1HZV )HE KWWSVZZZSULVRQOHJDOQHZVRUJQHZVIHEVZLQHIOX
ZLGHVSUHDGLQSULVRQVDQGMDLOVEXWGHDWKVDUHIHZ

  7KLVZKROHVHFWLRQGUDZVIURP%URRNV-*OREDO(SLGHPLRORJ\DQG3UHYHQWLRQRI&29,'
&29,'6\PSRVLXP&RQIHUHQFHRQ5HWURYLUXVHVDQG2SSRUWXQLVWLF,QIHFWLRQV &52, 
YLUWXDO 0DUFK Coronavirus (COVID-19)&HQWHUVIRU'LVHDVH&RQWURO
KWWSVZZZFGFJRYFRURQDYLUXVQFRYLQGH[KWPO%UHQW*LEVRQCOVID-19
(Coronavirus): What You Need to Know in Corrections1DWLRQDO&RPPLVVLRQRQ&RUUHFWLRQDO
+HDOWK&DUH )HEUXDU\ KWWSVZZZQFFKFRUJEORJFRYLGFRURQDYLUXVZKDW\RX
QHHGWRNQRZLQFRUUHFWLRQV
ϱ
 Coronavirus Disease 2019 (COVID-19): Situation Summary&HQWHUVIRU'LVHDVH&RQWURODQG
3UHYHQWLRQ 0DUFK KWWSVZZZFGFJRYFRURQDYLUXVQFRYVXPPDU\KWPO
ϲ
 Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. 7KH/DQFHW SXEOLVKHGRQOLQH0DUFK 
KWWSVZZZWKHODQFHWFRPMRXUQDOVODQFHWDUWLFOH3,,6  IXOOWH[W
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 7 of 260



            ZKHQ WKH\KDYHQRWUHFHLYHGWKHLQIOXHQ]DYDFFLQHRUWKHSQHXPRQLDYDFFLQH
            
        7KHFDUHRISHRSOHZKRDUHLQIHFWHGZLWK&29,'GHSHQGVRQKRZVHULRXVO\WKH\DUH
            LOO 3HRSOHZLWKPLOGV\PSWRPVPD\QRWUHTXLUHKRVSLWDOL]DWLRQEXWPD\FRQWLQXHWREH
            FORVHO\PRQLWRUHGDWKRPH 3HRSOHZLWKPRGHUDWHV\PSWRPVPD\UHTXLUH
            KRVSLWDOL]DWLRQ IRUVXSSRUWLYHFDUHLQFOXGLQJLQWUDYHQRXVIOXLGVDQGVXSSOHPHQWDO
            R[\JHQ 3HRSOHZLWK VHYHUHV\PSWRPVPD\UHTXLUHYHQWLODWLRQDQGLQWUDYHQRXV
            DQWLELRWLFV3XEOLFKHDOWK RIILFLDOVDQWLFLSDWHWKDWKRVSLWDOVHWWLQJVZLOOOLNHO\EH
            RYHUZKHOPHGDQGEH\RQGFDSDFLW\ WRSURYLGHWKLVW\SHRILQWHQVLYHFDUHDV&29,'
            EHFRPHVPRUHZLGHVSUHDGLQ FRPPXQLWLHV
            
        &29,'SUHYHQWLRQVWUDWHJLHVLQFOXGHFRQWDLQPHQWDQGPLWLJDWLRQ &RQWDLQPHQW
            UHTXLUHVLQWHQVLYHKDQGZDVKLQJSUDFWLFHVGHFRQWDPLQDWLRQDQGDJJUHVVLYHFOHDQLQJRI
            VXUIDFHVDQGLGHQWLI\LQJDQGLVRODWLQJSHRSOHZKRDUHLOORUZKRKDYHKDGFRQWDFWZLWK
            SHRSOHZKRDUHLOOLQFOXGLQJWKHXVHRISHUVRQDOSURWHFWLYHHTXLSPHQW -DLOVDQGSULVRQV
            DUHWRWDOO\XQGHUUHVRXUFHGWRPHHWWKHGHPDQGIRUDQ\RIWKHVHVWUDWHJLHV $V
            LQIHFWLRXV GLVHDVHVVSUHDGLQWKHFRPPXQLW\SXEOLFKHDOWKGHPDQGVPLWLJDWLRQ
            VWUDWHJLHVZKLFK LQYROYHVVRFLDOGLVWDQFLQJDQGFORVLQJRWKHUFRPPXQDOVSDFHV
              VFKRROVZRUNSODFHVHWF  WRSURWHFWWKRVHPRVWYXOQHUDEOHWRGLVHDVH -DLOVDQG
            SULVRQVDUHXQDEOHWRDGHTXDWHO\ SURYLGHVRFLDOGLVWDQFLQJRUPHHWPLWLJDWLRQ
            UHFRPPHQGDWLRQVDVGHVFULEHGDERYH
            
        7KHWLPHWRDFWLVQRZ 'DWDIURPRWKHUVHWWLQJVGHPRQVWUDWHZKDWKDSSHQVZKHQMDLOV
            DQGSULVRQVDUHXQSUHSDUHGIRU&29,' 7RGDWHIHZ VWDWHRUIHGHUDOSULVRQ
            V\VWHPVKDYHDGHTXDWH RUDQ\ SDQGHPLFSUHSDUHGQHVVSODQVLQSODFH6\VWHPVDUHMXVW
            EHJLQQLQJWRVFUHHQDQGLVRODWHSHRSOHRQHQWU\DQGSHUKDSVSODFHYLVLWRUUHVWULFWLRQV
            EXWWKLVLVZKROO\LQDGHTXDWHZKHQVWDIIDQGYHQGRUVFDQVWLOOFRPHWRZRUNVLFNDQG
            SRWHQWLDOO\WUDQVPLWWKHYLUXVWRRWKHUV
            
    ,9 5LVNRI&29,'LQWKH'&'HSDUWPHQWRI&RUUHFWLRQV¶ ³'&'2&´ 
            &RUUHFWLRQDO7UHDWPHQW)DFLOLW\DQG&HQWUDO'HWHQWLRQ)DFLOLW\ ³'&MDLOV´ 
            
        ,QPDNLQJP\DVVHVVPHQWRIWKHGDQJHURI &29,'LQWKH'LVWULFWRI&ROXPELDMDLOV,
            KDYHUHYLHZHGWKHIROORZLQJUHSRUWVDQGGHFODUDWLRQV
               L 5HSRUWVSXEOLVKHGIROORZLQJORFDOJRYHUQPHQWLQVSHFWLRQVRIWKH'&MDLOV
                          'LVWULFWRI&ROXPELD&RUUHFWLRQV,QIRUPDWLRQ&RXQFLO³'&
                             'HSDUWPHQWRI&RUUHFWLRQV,QVSHFWLRQ5HSRUW´ SXEOLVKHG0D\
                              
                          2IILFHRIWKH'LVWULFWRI&ROXPELD$XGLWRU³3RRU&RQGLWLRQV3HUVLVWDW
                             $JLQJ'&-DLO1HZ)DFLOLW\1HHGHGWR0LWLJDWH5LVNV´ SXEOLVKHG
                             )HEUXDU\ 


ϳ
 Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of   Patients
with Confirmed Coronavirus Disease&HQWHUVIRU'LVHDVH&RQWURODQG3UHYHQWLRQ 0DUFK
 KWWSVZZZFGFJRYFRURQDYLUXVQFRYKFSFOLQLFDOJXLGDQFH PDQDJHPHQW
SDWLHQWVKWPO
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 8 of 260



                
                    LL
                     5HSRUWUHVXOWLQJIURPDQRQSURILWDJHQF\LQVSHFWLRQRIWKH'&MDLOV
                           :DVKLQJWRQ/DZ\HUV¶&RPPLWWHHIRU&LYLO5LJKWVDQG8UEDQ$IIDLUV
                               ³'&3ULVRQHUV&RQGLWLRQVRI&RQILQHPHQWLQWKH'LVWULFWRI&ROXPELD´
                                 SXEOLVKHG-XQH 
                               
             LLL 'HFODUDWLRQVIURPWKRVHOLYLQJDQGZRUNLQJZLWKLQWKH'&MDLOV
                           &7)LQPDWHV.HRQ-DFNVRQDQG(ULF6PLWK
                           &')LQPDWHV'¶$QJHOR3KLOOLSVDQG(GZDUG%DQNV
                           3XEOLF'HIHQGHU6HUYLFHVWDIIZKRHQWHUHGWKHMDLOIDFLOLWLHVWRPHHW
                               ZLWKFOLHQWVDQGZKRKDYHFRQGXFWHGSKRQHLQWHUYLHZVZLWKFOLHQWV
                               UHJDUGLQJFRQGLWLRQVZLWKLQWKHMDLOV
                                    'LYLVLRQ&KLHI-RQDWKDQ$QGHUVRQ
                                    6XSHUYLVLQJ$WWRUQH\-RVHSK:RQJ
                                    6XSHUYLVLQJ$WWRUQH\,HVKDDK0XUSK\
                                    6WDII$WWRUQH\'DQLHO3RQG
                                    6WDII$WWRUQH\5DFKHO&LFXUHO
                                    6WDII$WWRUQH\5RQDOG5HVHWDULWV
                                    6WDII$WWRUQH\.DY\D1DLQL
                                    ,QYHVWLJDWLYH,QWHUQ(LOHHQ-RKQVRQ
                                    ,QYHVWLJDWLYH,QWHUQ.DWKHULQH.XHQ]OH
                                    ,QYHVWLJDWLYH,QWHUQ6DPXHO&\SKHUV
                                    0DUFK)UDWHUQDO2UGHURI3ROLFH'HSDUWPHQWRI
                                       &RUUHFWLRQV/DERU&RPPLWWHH/HWWHUWR4XLQF\/%RRWK
                                       
         %DVHGRQP\UHYLHZRIWKHVHPDWHULDOVP\H[SHULHQFHZRUNLQJRQSXEOLFKHDOWKLQMDLOV
             DQGSULVRQVDQGP\UHYLHZRIWKHUHOHYDQWOLWHUDWXUHLWLVP\SURIHVVLRQDOMXGJPHQW
             WKDW WKHVHIDFLOLWLHVDUHGDQJHURXVO\XQGHUHTXLSSHGDQGLOOSUHSDUHGWRSUHYHQWDQG
             PDQDJHD &29,'RXWEUHDNZKLFKZRXOGUHVXOWLQVHYHUHKDUPWRGHWDLQHG
             LQGLYLGXDOVMDLODQG SULVRQVWDIIDQGWKHEURDGHUFRPPXQLW\,QDGGLWLRQWKHSUDFWLFHV
             DQGUHVRXUFHVRI&')DQG&7)ZLWKUHJDUGWRVDQLWDWLRQDQGRWKHUSROLFLHVDVUHIOHFWHG
             LQWKHGHFODUDWLRQVRI&')DQG&7)LQPDWHVZKRKDYHUHVLGHGLQWKHVHIDFLOLWLHVLQ
             0DUFKDQGWKHGHFODUDWLRQVRIWKH3'6DWWRUQH\VZKRKDYHYLVLWHGWKHVHIDFLOLWLHVLQ
             0DUFKOHDGPHWRFRQFOXGHLQP\SURIHVVLRQDOMXGJPHQWWKDWWKHLQPDWHVYLVLWRUV
             DQGHPSOR\HHVRIWKHVHIDFLOLWLHVDUHDWLPPLQHQWULVNRIFRQWUDFWLQJ&29,')XUWKHU
             EDVHGRQWKHVHVDPHGHFODUDWLRQVLWLVP\SURIHVVLRQDOMXGJPHQWWKDWQRZWKDWWKHUHLVDW
             OHDVWRQHSRVLWLYHFDVHRI&29,'ZLWKLQWKH&')DQG&7)IDFLOLWLHVWKHFKDQFHVDUH
             H[WUHPHO\KLJKWKDWPRVWRUDOORIWKHRWKHULQPDWHVRIYLVLWRUVWRDQGHPSOR\HHVDWWKDW
             IDFLOLW\ZLOOFRQWUDFWLWDVZHOO)LQDOO\LWLVP\SURIHVVLRQDOMXGJPHQWWKDWEHFDXVHRIWKH
             KLJKOLNHOLKRRGWKDWLQPDWHVYLVLWRUVDQGHPSOR\HHVRI&')DQG&7)ZLOOFRQWUDFW
             &29,'FRPELQHGZLWKWKHVWDWHRIOLPLWHGPHGLFDOFDUHIRULQPDWHVDWWKHVH
             IDFLOLWLHVDQ\LQPDWHRIWKHVHIDFLOLWLHVZKRFRQWUDFWV&29,'IDFHVDVHULRXVDQG
             VXEVWDQWLDOULVNRIGHDWKIURP&29,'7KHUHDVRQVIRUWKLVFRQFOXVLRQDUHGHWDLOHG
             DV IROORZV 



            ,QWKHEHORZVHFWLRQVXPPDULHVRI&'&JXLGDQFHDQGJHQHUDOFOLQLFUHFRPPHQGDWLRQV
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 9 of 260



                
                D*HQHUDO3UHYHQWLRQ3UDFWLFHV
                
                  L &OHDQLQJDQG'LVLQIHFWLQJ3UDFWLFHV%HFDXVHWKH6$56&R9YLUXV WKDW
                      FDXVHV&29,'GLVHDVH FDQVXUYLYHRQLQDQLPDWHREMHFWVKLJKWRXFKVXUIDFHV
                       LQFOXGLQJGRRUNQREVOLJKWVZLWFKHVFRXQWHUWRSV VKRXOGEHUHJXODUO\GLVLQIHFWHG
                      ZLWKEOHDFK7KH&'&UHFRPPHQGVFOHDQLQJDQGGLVLQIHFWLQJVHYHUDOWLPHVSHU
                      GD\VXUIDFHVWKDWDUHQRWRUGLQDULO\FOHDQHGGDLO\LQFOXGLQJGRRUNQREVOLJKW
                      VZLWFKHVFRXQWHUWRSVVLQNKDQGOHVUHFUHDWLRQHTXLSPHQWWHOHSKRQHVNLRVNV$W
                      OHDVWVHYHUDOWLPHVSHUGD\VWDIIVKRXOGFOHDQDQGGLVLQIHFWVKDUHGHTXLSPHQW
                      LQFOXGLQJUDGLRVVHUYLFHZHDSRQVNH\VDQGKDQGFXIIV

                             Even before the COVID-19 pandemic, CDF and CTF facilities were described, in
                             a mix of government reports, audits and declarations, as being unsanitary and
                             unhygienic with crumbling physical infrastructure. These conditions will
                             contribute to the rapid spread of COVID-19 within the facility, in the absence of
                             adequate cleaning and disinfecting protocols. Declarations from people
                             incarcerated at CDF and CTF facilities reflect that inmates are provided with rare
                             bottles of Windex to clear their cells, which contains 4% isopropyl alcohol, as
                             compared to the 70% alcohol-containing products or bleach needed to disinfect,
                             per CDC recommendations. In fact, since Windex contains 28% ammonia, it could
                             actually be harmful if mixed with bleach because the reaction generates chlorine
                             gas that irritates the respiratory tract, eyes, and skin.

                    LL     +\JLHQH3UHYHQWLRQRI&29,'UHTXLUHVWKDWSHRSOHKDYHDFFHVVWRVRDS
                             SULYDWHVLQNVDQGFOHDQZDWHUIRUKDQGZDVKLQJRUDOFRKROEDVHGKDQGVDQLWL]HUV
                
                             Failure to provide CDF and CTF inmates with a consistent and free supply of
                             hygienic products (including soap and hand sanitizer) will increase the rate at
                             which COVID-19 spreads around these facilities, because hand washing is one of
                             the most effective ways to prevent spread of the virus. Yet declarations from
                             people currently incarcerated in these facilities reflect no access to alcohol-based
                             sanitizers and completely inadequate provision of no-cost soap.
                
                LLL        3HUVRQDOSURWHFWLYHHTXLSPHQW 33( &'&UHFRPPHQGVWKDW³DOOVWDIIDQG
                             LQFDUFHUDWHGGHWDLQHGSHUVRQVZKRZLOOKDYHFRQWDFWZLWKLQIHFWLRXVPDWHULDOVLQ
                             WKHLUZRUNSODFHPHQWVKDYHEHHQWUDLQHGFRUUHFWO\WRGRQGRIIDQGGLVSRVHRI
                             33(´,QWKLVFDVH33(LQFOXGHVJRZQVJORYHVIDFHPDVNVUHVSLUDWRUVDQGH\H
                             VKLHOGVRUJRJJOHV1UHVSLUDWRUVUHTXLUHVSHFLDOILWWHVWLQJDQGSHRSOHZLWK
                             IDFLDOKDLUQHHGVSHFLDODFFRPPRGDWLRQVEHFDXVHWKH\FDQQRWDFKLHYHDWLJKW
                             HQRXJKVHDOZLWK1UHVSLUDWRUV,QPDWHVLQYROYHGLQFOHDQLQJODXQGU\DQGPHDO
                             VHUYLFHDOVRQHHGWREHWUDLQHGLQKRZWRGRQDQGGRIISHUVRQDOSURWHFWLYH
                             HTXLSPHQW


DUHIROORZHGE\DGLVFXVVLRQLQitalicsRIKRZWKHVHJXLGHOLQHVDSSO\WRWKH'LVWULFWRI&ROXPELD
'HSDUWPHQWRI&RUUHFWLRQV
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 10 of 260




               The lack of personal protective equipment (“PPE”) for both D.C. DOC staff and
               inmates, as described in the declarations of inmates and attorneys, will result in
               increased risk of COVID-19 infection. Even if PPE is accessible for CDF and
               CTF staff, it does not appear from PDS staff declarations that staff have been
               using PPE. This is also likely to increase the spread of the virus, as even
               asymptomatic people can transmit the virus. Of particular concern is the lack of
               PPE for staff who interact with the many visitors that cycle in and out of the
               facilities.

               Inmates assigned to cleaning duties are also not provided appropriate PPE,
               resulting in high risk of contracting COVID-19. The DOC Labor Committee
               Letter reflects that Correctional Officers who requested PPE to extract inmates
               who are possible COVID-19 infected and bring them to isolation or quarantine
               were removed from duty. This is completely unacceptable and will undoubtedly
               result in COVID-19 infections in the facility and harm to inmates and staff.
               Absent from the documents I reviewed is any mention of planning for shortages
               for PPE or training staff on how to use PPE. This is critical because, without
               training, staff risk exposing themselves and inmates to COVID-19 infection when
               donning and doffing equipment.

        E6FUHHQLQJ&29,'LVDYLUXVWKDWVSUHDGVHDVLO\SULPDULO\IURPSHUVRQWR
        SHUVRQWKURXJKUHVSLUDWRU\GURSOHWV,WLVWKHUHIRUHLPSHUDWLYHWKDWSHRSOHHQWHULQJ
        FORVHGFRQILQHPHQWVHWWLQJVOLNHSULVRQVDUHSURSHUO\VFUHHQHGWRHQVXUHWKDWWKH\GR
        QRWEULQJWKHYLUXVLQWRWKHIDFLOLW\5HVHDUFKVXJJHVWVWKDWSHRSOHZKRDUHLOOZLWK
        &29,'DQGH[SHULHQFLQJV\PSWRPVDUHPRVWOLNHO\WRWUDQVPLWWKHYLUXVWRRWKHUV
        7KHYLUXVFDQEHWUDQVPLWWHGYHU\HIILFLHQWO\IURPSHUVRQWRSHUVRQZLWKLQIHHW
        SXWWLQJVWDIIDQGLQPDWHVDWULVNRIEHFRPLQJLQIHFWHGXQOHVVSURSHULQIHFWLRQ
        SUHYHQWLRQDQGFRQWUROVWUDWHJLHVDUHLPSOHPHQWHG
   
         L   6FUHHQLQJ,QPDWHV&XUUHQW&'&JXLGDQFHVXJJHVWVVFUHHQLQJVKRXOGFRQVLVWRI
               WZRTXHVWLRQV³ 7RGD\RULQWKHSDVWKRXUVKDYH\RXKDGDQ\RIWKH
               IROORZLQJV\PSWRPVIHYHUIHOWIHYHULVKKDGFKLOOVFRXJKGLIILFXOW\EUHDWKLQJ 
               ,QWKHSDVWGD\VKDYH\RXKDGFRQWDFWZLWKDSHUVRQNQRZQWREHLQIHFWHGZLWK
               &29,'"´
               
               There is no description in any of the documents I reviewed, that inmates are being
               screened for COVID-19 on intake. After completing screening, people without
               symptoms or temperature but who have been exposed to COVID-19, should be
               quarantined for 14 days to monitor for signs and symptoms of infection.
               Declarations from inmates suggest quarantining after exposure is occurring but
               for only 1 week. This premature release from quarantine will likely result in
               people with COVID-19 infection entering the general population in the facility
               and infecting others. Given that the average person with COVID-19 infection
               transmits the disease to 2-3 others (in the best of circumstances in the community
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 11 of 260



             where social distancing is possible), this will likely result in the disease spreading
             through the facility like wildfire.

     LL    6FUHHQLQJ6WDII&'&UHFRPPHQGVYHUEDOO\VFUHHQLQJDOOVWDIIGDLO\RQHQWU\LQWR
             WKHIDFLOLW\IRU&29,'V\PSWRPVDQGFORVHFRQWDFWZLWKFDVHVDQG
             WHPSHUDWXUHFKHFNV

             It is unclear from the documents I reviewed whether this is occurring, if at all.
             Per the DOC Labor Committee Letter, there has been no attempt to reassign staff
             who are at high-risk for COVID-19 themselves, putting staff at high risk of
             contracting the disease and transmitting to other staff and inmates residing inside
             the facility.

     LLL   6FUHHQLQJ9LVLWRUV9HQGRUV&RQWUDFWRUV$FFRUGLQJWRWKH&'&YLVLWRUVDQG
             YROXQWHHUVVKRXOGDOVRFRPSOHWHYHUEDOVFUHHQLQJSURFHGXUHVDQGWHPSHUDWXUH
             FKHFNVRQHQWU\LQWRWKHIDFLOLW\

             The screening procedures described in the PDS staff declarations are insufficient
             to mitigate the risk that the virus will enter. Of particular concern is the lack of
             PPE for staff who interact with the many visitors that cycle in and out of the
             facilities delay; the inadequacy of the visitor screening program to identify
             asymptomatic carriers and the use of faulty equipment to recognize even
             symptomatic visitors will all but guarantee that someone infected with COVID-19
             will enter the facilities. While some attempts have been clearly made to introduce
             a screening questionnaire, the questions used are outdated because they still focus
             on travel screening which has become a moot point in light of widespread
             community outbreaks, and thus do not align with CDC recommendations. The
             vast deficits in the screening process is especially important in DC jails, where
             medical care providers and contractors. If a medical care provider is infected
             with COVID-19, there is still the high likelihood that they will be able to enter the
             facility and can infect inmates with whom they have direct patient care contact.
     
     F6RFLDOGLVWDQFLQJ:KHQFRQWDLQPHQWVWUDWHJLHVEHFRPHRYHUZKHOPHGPLWLJDWLRQ
     VWUDWHJLHVUHTXLUHSHRSOHWRSUDFWLFHVRFLDOGLVWDQFLQJ&'&UHFRPPHQGVWKHIROORZLQJ
     VWUDWHJLHV0HDOVFDQEHVWDJJHUHGDQGVHDWLQJEHUHDUUDQJHGLQGLQLQJKDOOVDQG
     FRPPRQDUHDV OLNHZDLWLQJDUHDV WRHQDEOHVRFLDOGLVWDQFLQJVXFKDVUHPRYLQJHYHU\
     RWKHUVHDW$OWHUQDWLYHO\PHDOVFRXOGEHSURYLGHGLQKRXVLQJXQLWV0LWLJDWLRQ
     VWUDWHJLHVPXVWEHLQSODFHIRURWKHUKLJKO\FRQJUHJDWHVHWWLQJVVXFKDVUHFUHDWLRQ
     JURXSDFWLYLWLHVHGXFDWLRQDOFODVVHVYRFDWLRQDOWUDLQLQJDQGUHOLJLRXVVHUYLFHV

    The lack of ability to practice social distancing in the CDF and CTF is also concerning
    and will the increase rate of spread of the virus. Continuing programming in groups of
    30, as one inmate described in his declaration, will inevitably result in increased spread
    of the virus. The description by another inmate about inmates dipping their hands and
    cups into a communal cooler of juice also suggests that D.C. DOC is not enforcing even
    basic social distancing protocols. This is compounded by congregate housing units, in
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 12 of 260



    which 40-50 men are sleeping in a single unit, many of whom have respiratory symptoms
    that are consistent with COVID-19 infection. CDF and CTF facilities are described, in a
    mix of government reports, audits and declarations as poorly ventilated with
    overwhelmingly communal shared spaces that are poorly ventilated. This scenario makes
    social distancing practices impossible, contributing to the rapid spread of COVID-19
    once it enters a facility. The ventilation conditions described in the District of
    Columbia’s Auditor’s report is also concerning and will increase the rate of spread of the
    virus. The Department of Corrections’ response to the Auditor’s report includes D.C.
    DOC’s own conclusion that the “current HVAC system has significant design problems
    that inhibit proper airflow.” Because the virus can spread in an airborne state,
    ventilation is an important mitigator for the spread of the virus.

    G0DQDJHPHQWRIWKHGLVHDVHLQWKHIDFLOLW\3HRSOHZKRKDYHEHHQGLDJQRVHGZLWK
    &29,' HLWKHUEHFDXVHWKH\H[KLELWFRQVLVWHQWV\PSWRPVRUEHFDXVHWKH\REWDLQHGD
    SRVLWLYHWHVW QHHGWREHPHGLFDOO\LVRODWHGWRSUHYHQWWKHYLUXVIURPEHLQJWUDQVPLWWHGWR
    RWKHUSHRSOHLQWKHIDFLOLW\SRSXODWLRQ,PSRUWDQWO\PHGLFDOLVRODWLRQGLIIHUVIURP
    GLVFLSOLQDU\VHJUHJDWLRQ,WVKRXOGEHXVHGDVDSXEOLFKHDOWKPHDVXUHWKDWDOVRDWWHQGVWR
    WKHPHGLFDOQHHGVRIWKHLQGLYLGXDOQRWXVHGWRGHSULYHWKHPRIDOOIUHHGRPRI
    PRYHPHQW,GHDOO\SHRSOHZLWK&29,'ZLOOEHPHGLFDOO\LVRODWHGQHDUPHGLFDOXQLWV
    ZKHUHWKH\FDQUHFHLYHFOLQLFDOFDUHDQGDWWHQWLRQ,QSHRSOHZKRDUHROGHU ! DQGZLWK
    XQGHUO\LQJPHGLFDOFRQGLWLRQVWKHGLVHDVHFDQSURJUHVVH[WUHPHO\UDSLGO\VRPHGLFDO
    DWWHQWLRQLVFULWLFDO

    The delays in access to care that already exist in normal circumstances will only become
    worse during an outbreak, making it especially difficult for the facilities to contain any
    infections and to treat those who are infected. The descriptions by inmates that there are
    day-long delays to see medical staff is highly concerning and will increase the risk of
    infection-related morbidity and mortality. The District of Columbia’s Auditor’s
    observation that the Department of Health does not conduct any inspections of the CTF is
    troubling, as regular compliance checks are essential to determining whether medical
    care is adequate.

      L   6XIILFLHQF\RILVRODWLRQVSDFHV3ULVRQVDUHEXLOWWRFRQWDLQSHRSOHQRWGLVHDVHV
            *LYHQKRZ&29,'RXWEUHDNVKDYHRYHUZKHOPHGHYHQWKHPRVWVRSKLVWLFDWHG
            KRVSLWDOV\VWHPVQDWLRQZLGHLWLVXQOLNHO\WKDWWKH'&'2&ZLOOEHDGHTXDWHO\
            HTXLSSHGRUVXSSRUWHGRQFHVRPHRQHLQWKHIDFLOLW\EHFRPHVLOOZLWK&29,'
            (YHQPLOGGLVHDVHUHTXLUHVFORVHPRQLWRULQJDQGWKDWFDUHJLYHUVDQGRUKHDOWKFDUH
            SHUVRQQHOKDYHSHUVRQDOSURWHFWLYHHTXLSPHQW 33( LQFOXGLQJJORYHVJRZQV
            H\HVKLHOGVDQGPDVNVWKDWDUHQRWXVXDOO\DYDLODEOHLQWKH'&'2&RUDUH
            SRWHQWLDOO\LQOLPLWHGVXSSO\$LUERUQHLVRODWLRQURRPVDUHVSHFLDOO\HTXLSSHGZLWK
            QHJDWLYHSUHVVXUHWRDOORZDLUIORZIURPRXWVLGHWKHURRPWRLQVLGH7KHVH
            QHJDWLYHSUHVVXUHURRPVVKRXOGEHXVHGIRUSHRSOHZLWKGLDJQRVHGRUVXVSHFWHG
            &29,'ZKRKDYHPRUHVHYHUHGLVHDVHRUDUHDWKLJKULVNRIDHURVROL]LQJ
            GURSOHWV HJWKH\DUHFRXJKLQJIUHTXHQWO\ 

    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 13 of 260



            $&29,'RXWEUHDNSRVHVSDUWLFXODUULVNWRSHRSOHZLWKXQGHUO\LQJFKURQLF
            KHDOWKFRQGLWLRQVLQFOXGLQJKHDUWGLVHDVHOXQJGLVHDVHOLYHUGLVHDVHSUHJQDQF\
            GLDEHWHVDQGVXSSUHVVHGLPPXQHV\VWHPV7KH\KDYHKLJKHUULVNRIEHFRPLQJ
            LQIHFWHGZLWK&29,'LIH[SRVHGDQGKLJKHUULVNRIFRPSOLFDWLRQVDQGGHDWKLI
            LQIHFWHG3HRSOHDOVRQHHGFRQWLQXRXVDFFHVVWRWUHDWPHQWIRUWKHLURWKHU
            XQGHUO\LQJKHDOWKFRQGLWLRQVZKLFKDUHDWULVNGXULQJD&29,'SDQGHPLFLQ
            WKHFRQWH[WRIKHDOWKFDUHXQGHUVWDIILQJDQGUHGXFHGDFFHVVWRPHGLFDWLRQV LI
            VXSSO\FKDLQVDUHLQWHUUXSWHG 

            The 2019 D.C. Auditor report suggests there is a single medical isolation space in
            CTF with negative pressure capacity, located in the Medical 82 unit. The same
            report noted that, at the time of the audit, the remainder of the 40 beds were
            nearly entirely filled (at 73% capacity), which would leave few beds available for
            COVID-19 patients. To say this is unacceptable is an understatement. Given
            that, as of March 27, 2020 there are around 1600 individuals in D.C. DOC
            custody, that means approximately 1600 individuals would rely on that single
            isolation room if they became infected with COVID-19. Clearly demand would
            outpace need. Individuals who could not be isolated in single spaces could be
            isolated in cohorts, but only if testing were widely available in the facility, which
            does not appear to be the case. These issues will culminate in people with
            COVID-19 infection: 1) remaining in communal settings to easily transmit to
            everyone in their housing unit or 2) requiring transfer to area hospitals, which
            will likely also be limited in the context of a community-wide outbreak. Limited
            bed space may also mean that inmates and staff will be deterred from reporting
            their symptoms, potentially delaying medical attention and resulting in
            preventable complications and possibly death.

     LL   0HGLFDOFDUHIRURWKHUKHDOWKFRQGLWLRQV)DLOXUHWRSURYLGHLQGLYLGXDOVZLWK
            FRQWLQXDWLRQRIWKHWUHDWPHQWWKH\ZHUHUHFHLYLQJLQWKHFRPPXQLW\RUHYHQMXVW
            LQWHUUXSWLRQRIWUHDWPHQWIRUFKURQLFXQGHUO\LQJKHDOWKFRQGLWLRQVZLOOUHVXOWLQ
            LQFUHDVHGULVNRIPRUELGLW\DQGPRUWDOLW\UHODWHGWRWKHVHFKURQLFFRQGLWLRQV
            )DLOXUHWRSURYLGHLQGLYLGXDOVDGHTXDWHPHGLFDOFDUHIRUWKHLUXQGHUO\LQJFKURQLF
            KHDOWKFRQGLWLRQVUHVXOWVLQLQFUHDVHGULVNRI&29,'LQIHFWLRQDQGLQFUHDVHG
            ULVNRILQIHFWLRQUHODWHGPRUELGLW\DQGPRUWDOLW\LIWKH\GREHFRPHLQIHFWHG
            3HRSOHZLWKXQGHUO\LQJFKURQLFPHQWDOKHDOWKFRQGLWLRQVQHHGDGHTXDWHDFFHVVWR
            WUHDWPHQWIRUWKHVHFRQGLWLRQVWKURXJKRXWWKHLUSHULRGRIGHWHQWLRQ)DLOXUHWR
            SURYLGHDGHTXDWHPHQWDOKHDOWKFDUHDVPD\KDSSHQZKHQKHDOWKV\VWHPVLQMDLOV
            DQGSULVRQVDUHWD[HGE\&29,'RXWEUHDNVPD\UHVXOWLQSRRUKHDOWK
            RXWFRPHV0RUHRYHUPHQWDOKHDOWKFRQGLWLRQVPD\EHH[DFHUEDWHGE\WKHVWUHVV
            RILQFDUFHUDWLRQGXULQJWKH&29,'SDQGHPLFLQFOXGLQJLVRODWLRQDQGODFNRI
            YLVLWDWLRQ)RULQGLYLGXDOVLQWKHVHIDFLOLWLHVWKHH[SHULHQFHRIDQHSLGHPLFDQGWKH
            ODFNRIFDUHZKLOHHIIHFWLYHO\WUDSSHGFDQLWVHOIEHWUDXPDWL]LQJFRPSRXQGLQJWKH
            WUDXPDRILQFDUFHUDWLRQ

            The commonplace neglect of, and delay in providing treatment to, individuals
            with acute pain and serious health needs under ordinary circumstances is also
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 14 of 260



                  strongly indicative that the facilities will be ill-equipped to identify, monitor, and
                  treat a COVID-19 epidemic. The failure of these facilities to adequately manage
                  single individuals in need of emergency care is a strong sign that they will be
                  seriously ill-equipped and under- prepared when a number of people will need
                  urgent care simultaneously, as would occur during a COVID-19 epidemic. The
                  statement by two inmates that it can take “days” to receive medical attention is
                  strong evidence that D.C. DOC is seriously ill-equipped and under-prepared, as
                  the COVID-19 outbreak will require D.C. DOC to provide medical attention to a
                  large number of people at once.

        7KHDERYHH[DPSOHVLOOXVWUDWHWKDWWKH'&'2&UHPDLQVXQSUHSDUHGWRDGGUHVVWKH
            FXUUHQW&29,'SDQGHPLF$VWKH&'&DFNQRZOHGJHVHYHQDSULVRQRSHUDWLQJ
            SUHFLVHO\XQGHULWVJXLGHOLQHVZRXOGEHDIDUPRUHGDQJHURXVHQYLURQPHQWWKDQWKH
            FRPPXQLW\JLYHQWKHPD\RU¶VGLUHFWLYHWRUHPDLQDWKRPHDQGEXVLQHVVDQGVFKRRO
            FORVXUHVLQSODFH
            
        '&'2&¶VLQDELOLW\WRDGHTXDWHO\FRQWDLQDQGWUHDW&29,'LVHVSHFLDOO\
            FRQFHUQLQJIRUKLJKHUULVNLQGLYLGXDOVVXFKDVROGHUDGXOWVDQGSHRSOHZLWKFKURQLF
            LOOQHVVHVVXFKDVGLDEHWHVOLYHUGLVHDVHSUHJQDQF\KHDUWGLVHDVHDQGOXQJGLVHDVH
            3HRSOHZLWKWKHVHSDUWLFXODUFKDUDFWHULVWLFVDUHPRVWVXVFHSWLEOHWREHFRPLQJVHULRXVO\
            LOORUHYHQG\LQJVKRXOGWKH\EHFRPHLQIHFWHGZLWK&29,'
            
        7KHUHLVWUXHXUJHQF\WRDFWRQWKHVHIDFWVQRZ'DWDIURPWKH86GXULQJRWKHULQIHFWLRXV
            GLVHDVHRXWEUHDNV HJLQIOXHQ]D DQGGDWDIURPRWKHUFRXQWULHVGXULQJ&29,'VKRZ
            WKDWZKHQSULVRQV\VWHPVDUHXQSUHSDUHGIRUSDQGHPLFVSHRSOHLQSULVRQH[SHULHQFH
            PXFKKLJKHUUDWHVRIPRUELGLW\DQGPRUWDOLW\WKDQHYHQDIIHFWHGFRPPXQLWLHV6XFK
            FULVHVZLWKLQSULVRQVHQGDQJHUFRPPXQLWLHVDVDZKROHE\LQFUHDVLQJWKHRYHUDOOQXPEHU
            RIFDVHVDQGLQFUHDVLQJSUHVVXUHRQKRVSLWDOV7KHUHLVQRFXUUHQWDSSURYHGYDFFLQHRU
            DQWLYLUDOPHGLFDWLRQWUHDWPHQWIRU&29,'VRSXEOLFKHDOWKSUHSDUHGQHVVLVWKHRQO\
            WRROZHKDYH
            
        ,QDGHTXDWHVFUHHQLQJDQGWHVWLQJSURFHGXUHVLQIDFLOLWLHVLQFOXGLQJIDLOLQJWRWHVW
            LQPDWHVZKRKDYHGHPRQVWUDWHGV\PSWRPVRI&29,'LQFUHDVHWKHZLGHVSUHDG
            &29,'WUDQVPLVVLRQ
            
    9     &RQFOXVLRQDQG5HFRPPHQGDWLRQV
            
        7KHGHFODUDWLRQVSURYLGHGE\SHRSOHFXUUHQWO\LQFDUFHUDWHGLQ&')DQG&7)DUH
            DODUPLQJDQGPDNHFOHDUWKDWFRQGLWLRQVLQWKH'&MDLOVGXULQJWKLVSDQGHPLFDUH
            GDQJHURXV,WLVP\SURIHVVLRQDOMXGJPHQWWKDWLQGLYLGXDOVSODFHGLQWKHVHMDLOVDUHDWD
            VLJQLILFDQWO\KLJKHUULVNRILQIHFWLRQZLWK&29,'DVFRPSDUHGWRWKHSRSXODWLRQLQ
            WKHFRPPXQLW\DQGWKDWWKH\DUHDWDVLJQLILFDQWO\KLJKHUULVNRIKDUPLIWKH\GREHFRPH
            LQIHFWHG7KHVHVLJQLILFDQWO\KLJKHUULVNVLQFOXGHDQHOHYDWHGULVNRIVHULRXVLOOQHVV
              SQHXPRQLDDQGVHSVLV DQGGHDWK'&MDLOVDUHLOOHTXLSSHGWRSUHYHQW&29,'IURP
            HQWHULQJLWVIDFLOLWLHVDQGZRHIXOO\XQSUHSDUHGWRSUHYHQWLWVVSUHDGZLWKLQWKHIDFLOLW\
            
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 15 of 260



     5HGXFLQJWKHVL]HRIWKHSRSXODWLRQLQMDLOVDQGSULVRQVLVFUXFLDOO\LPSRUWDQWWR
         UHGXFLQJWKHOHYHORIULVNERWKIRUWKRVHZLWKLQWKRVHIDFLOLWLHVDQGIRUWKHFRPPXQLW\
         DW ODUJH
         
     $VVXFKIURPDSXEOLFKHDOWKSHUVSHFWLYHLWLVP\VWURQJRSLQLRQWKDWLQGLYLGXDOVZKR
         FDQVDIHO\DQGDSSURSULDWHO\UHPDLQLQWKHFRPPXQLW\QRWEHSODFHGLQ'&MDLOVDWWKLV
         WLPH,DPDOVRVWURQJO\RIWKHRSLQLRQWKDWLQGLYLGXDOVZKRDUHDOUHDG\LQ WKRVH
         IDFLOLWLHVVKRXOGEHHYDOXDWHGIRUUHOHDVH
         
     7KLVLVHVSHFLDOO\LPSRUWDQWIRULQGLYLGXDOVZLWKSUHH[LVWLQJFRQGLWLRQV HJKHDUW
         GLVHDVH FKURQLFOXQJGLVHDVHFKURQLFOLYHUGLVHDVHVXSSUHVVHGLPPXQHV\VWHP
         GLDEHWHV RUZKRDUHRYHUWKHDJHRI1RQHWKHOHVVLWUHPDLQVWKHFDVHJLYHQWKH
         FRQGLWLRQVLQWKH'&MDLOVWKDWHYHU\RQHLQWKH&')DQG&7)LVULJKWQRZDWVHULRXV
         ULVNRIFRQWUDFWLQJ&29,'DQGLIWKDWRFFXUVRIG\LQJIURPLW
         
     ,WLVP\SURIHVVLRQDORSLQLRQWKDWWKHVHVWHSVDUHERWKQHFHVVDU\DQGXUJHQW7KH
         KRUL]RQ RIULVNIRUUDSLGDQGVHYHUH&29,'VSUHDGLQWKHVHIDFLOLWLHVLVDPDWWHURI
         KRXUVQRWGD\V2QFHDFDVHRI&29,'LVLGHQWLILHGLQDIDFLOLW\LWLVRQO\DPDWWHU
         RIWLPHXQWLOWKHUHLVDZLGHVSUHDG RXWEUHDN,QWKHSDVWVHYHUDOGD\VILUVWRQHWKHQ
         WZRDQGQRZIRXULQPDWHVLQ'&'2&FXVWRG\KDYHWHVWHGSRVLWLYHIRU&29,'
         ZLWKPDQ\LQPDWHVUHSRUWHGO\LQTXDUDQWLQH0RUHFDVHVDUHVXUHWRIROORZEHFDXVHRI
         XQGHUUHVRXUFHGXQGHUVWDIIHGRUPLQLPDOO\LPSOHPHQWHGLQIHFWLRQSUHYHQWLRQDQG
         FRQWUROPHDVXUHV

,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW


BBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBB
'U-DLPLH0H\HU
    -DLPLH0H\HU

0DUFK
:LOWRQ&RQQHFWLFXW
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 16 of 260




                    (;+,%,7$
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 17 of 260
                                                                                  :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W




                                         CURRICULUM VITAE

ĂƚĞŽĨZĞǀŝƐŝŽŶ͗                   EŽǀĞŵďĞƌϮϬ͕ϮϬϭϵ
EĂŵĞ͗                               :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W
^ĐŚŽŽů͗                             zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ


Education:
͕ĂƌƚŵŽƵƚŚŽůůĞŐĞŶƚŚƌŽƉŽůŽŐǇϮϬϬϬ
D͕hŶŝǀĞƌƐŝƚǇŽĨŽŶŶĞĐƚŝĐƵƚ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞϮϬϬϱ
D^͕zĂůĞ^ĐŚŽŽůŽĨWƵďůŝĐ,ĞĂůƚŚŝŽƐƚĂƚŝƐƚŝĐƐĂŶĚƉŝĚĞŵŝŽůŽŐǇϮϬϭϰ


Career/Academic Appointments:
ϮϬϬϱͲϮϬϬϴ         ZĞƐŝĚĞŶĐǇ͕/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ͕EzWƌĞƐďǇƚĞƌŝĂŶ,ŽƐƉŝƚĂůĂƚŽůƵŵďŝĂ͕EĞǁzŽƌŬ͕Ez
ϮϬϬϴͲϮϬϭϭ         &ĞůůŽǁƐŚŝƉ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͕zĂůĞhŶŝǀĞƌƐŝƚǇ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕EĞǁ,ĂǀĞŶ͕d
ϮϬϬϴͲϮϬϭϮ         ůŝŶŝĐĂů&ĞůůŽǁ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕EĞǁ,ĂǀĞŶ͕d
ϮϬϭϬͲϮϬϭϮ         &ĞůůŽǁƐŚŝƉ͕/ŶƚĞƌĚŝƐĐŝƉůŝŶĂƌǇ,/sWƌĞǀĞŶƚŝŽŶ͕ĞŶƚĞƌĨŽƌ/ŶƚĞƌĚŝƐĐŝƉůŝŶĂƌǇZĞƐĞĂƌĐŚŽŶ
                     /^͕EĞǁ,ĂǀĞŶ͕d
ϮϬϭϮͲϮϬϭϰ         /ŶƐƚƌƵĐƚŽƌ͕/^͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕EĞǁ,ĂǀĞŶ͕d
ϮϬϭϰͲƉƌĞƐĞŶƚ      ƐƐŝƐƚĂŶƚWƌŽĨĞƐƐŽƌ͕/^͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕EĞǁ,ĂǀĞŶ͕d
ϮϬϭϱͲϮϬϭϴ         ƐƐŝƐƚĂŶƚůŝŶŝĐĂůWƌŽĨĞƐƐŽƌ͕EƵƌƐŝŶŐ͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕EĞǁ,ĂǀĞŶ͕d


Board Certification:
ŽĨ/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ͕/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ͕ϬϴͲϮϬϬϴ͕ϬϭͲϮϬϭϵ
ŽĨ/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ͕ϭϬͲϮϬϭϬ
ŽĨWƌĞǀĞŶƚŝǀĞDĞĚŝĐŝŶĞ͕ĚĚŝĐƚŝŽŶDĞĚŝĐŝŶĞ͕ϬϭͲϮϬϭϴ


Professional Honors & Recognition:
International/National/Regional
ϮϬϭϴ                E/,ĞŶƚĞƌĨŽƌ^ĐŝĞŶƚŝĨŝĐZĞǀŝĞǁ͕^ĞůĞĐƚĞĚĂƐĂƌůǇĂƌĞĞƌZĞǀŝĞǁĞƌ
ϮϬϭϳ                ŽƌŝƐƵŬĞŚĂƌŝƚĂďůĞ&ŽƵŶĚĂƚŝŽŶ͕ŽƌŝƐƵŬĞŚĂƌŝƚĂďůĞ&ŽƵŶĚĂƚŝŽŶ^ĐŚŽůĂƌ
ϮϬϭϲ                ŵĞƌŝĐĂŶŽůůĞŐĞŽĨWŚǇƐŝĐŝĂŶƐ͕&ĞůůŽǁ
ϮϬϭϲ                E/,,ĞĂůƚŚŝƐƉĂƌŝƚŝĞƐ͕>ŽĂŶZĞƉĂǇŵĞŶƚǁĂƌĚŽŵƉĞƚŝƚŝǀĞZĞŶĞǁĂů
ϮϬϭϲ                D͕ĂƌůǇĂƌĞĞƌtŽŵĞŶ&ĂĐƵůƚǇWƌŽĨĞƐƐŝŽŶĂůĞǀĞůŽƉŵĞŶƚ^ĞŵŝŶĂƌ
ϮϬϭϰ                E/,,ĞĂůƚŚŝƐƉĂƌŝƚŝĞƐ͕>ŽĂŶZĞƉĂǇŵĞŶƚWƌŽŐƌĂŵǁĂƌĚ
ϮϬϭϰ                E/͕tŽŵĞŶΘ^Ğǆͬ'ĞŶĚĞƌŝĨĨĞƌĞŶĐĞƐ:ƵŶŝŽƌ/ŶǀĞƐƚŝŐĂƚŽƌdƌĂǀĞůǁĂƌĚ
ϮϬϭϰ                /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐͬŚŝůĚƌĞŶΖƐ,ĞĂůƚŚΘ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕dƌĂǀĞůǁĂƌĚ
ϮϬϭϰ                WĂƚƚĞƌƐŽŶdƌƵƐƚ͕ǁĂƌĚƐWƌŽŐƌĂŵŝŶůŝŶŝĐĂůZĞƐĞĂƌĐŚ
ϮϬϭϯ                ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ͕dŚŽƌŶƚŽŶǁĂƌĚĨŽƌůŝŶŝĐĂůZĞƐĞĂƌĐŚ
ϮϬϭϭ                ƌŝƐƚŽůDǇĞƌƐͲ^ƋƵŝďď͕sŝƌŽůŽŐǇ&ĞůůŽǁƐǁĂƌĚ



                                                       ϭ
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 18 of 260
                                                                                :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϮϬϬϲ              EzŽůƵŵďŝĂWƌĞƐďǇƚĞƌŝĂŶ͕:ŽŚŶE͘>ŽĞď/ŶƚĞƌŶǁĂƌĚ
ϮϬϬϱ              American Medical Women’s Association, Medical Student Citation
ϮϬϬϱ              ŽŶŶĞĐƚŝĐƵƚ^ƚĂƚĞDĞĚŝĐĂů^ŽĐŝĞƚǇ͕DĞĚŝĐĂů^ƚƵĚĞŶƚǁĂƌĚ
ϮϬϬϬ              ĂƌƚŵŽƵƚŚŽůůĞŐĞ͕,ĂŶŶĂŚƌŽĂƐĚĂůĞ^ĞŶŝŽƌǁĂƌĚ
ϮϬϬϬ              ĂƌƚŵŽƵƚŚŽůůĞŐĞ͕WĂůĂĞŽƉŝƚƵƐ^ĞŶŝŽƌ>ĞĂĚĞƌƐŚŝƉ^ŽĐŝĞƚǇ/ŶĚƵĐƚĞĞ


Yale University
ϮϬϭϰ              Women’s Faculty Forum, Public Voices Thought Leadership Program Fellow


Grants/Clinical Trials History:
Current Grants
ŐĞŶĐǇ͗                   ĞŶƚĞƌĨŽƌ/ŶƚĞƌĚŝƐĐŝƉůŝŶĂƌǇZĞƐĞĂƌĐŚŽŶ/^;/ZͿ
/͘͘η͗                    ϮϬϭϵͲϮϬWŝůŽƚWƌŽũĞĐƚǁĂƌĚƐ
dŝƚůĞ͗                    Optimizing PrEP’s Potential in NonͲůŝŶŝĐĂů^ĞƚƚŝŶŐƐ͗ĞǀĞůŽƉŵĞŶƚĂŶĚ
                           ǀĂůƵĂƚŝŽŶŽĨĂWƌWĞĐŝƐŝŽŶŝĚĨŽƌtŽŵĞŶ^ĞĞŬŝŶŐŽŵĞƐƚŝĐsŝŽůĞŶĐĞ
                           ^ĞƌǀŝĐĞƐ
W͘/͗͘                     dŝĂƌĂtŝůůŝĞ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           Ϯй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    ΨϮϵ͕ϵϵϯ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 ΨϮϵ͕ϵϵϯ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϳͬϭϭͬϮϬϭϵͲϳͬϭϬͬϮϬϮϬ

ŐĞŶĐǇ͗                   ^D,^
/͘͘η͗                    ,ϳϵd/ϬϴϬϱϲϭ
dŝƚůĞ͗                    ,E'͗ŽŵƉƌĞŚĞŶƐŝǀĞ,ŽƵƐŝŶŐĂŶĚĚĚŝĐƚŝŽŶDĂŶĂŐĞŵĞŶƚEĞƚǁŽƌŬĨŽƌ
                           'ƌĞĂƚĞƌEĞǁ,ĂǀĞŶ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           ϮϬй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    Ψϯϴϵ͕Ϭϱϰ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 Ψϭ͕ϵϯϯ͕ϯϲϴ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϭϭͬϯϬͬϮϬϭϴͲϭϭͬϮϵͬϮϬϮϯ

ŐĞŶĐǇ͗                   'ŝůĞĂĚ^ĐŝĞŶĐĞƐ͕/ŶĐ͘
/͘͘η͗                    /ŶǀĞƐƚŝŐĂƚŽƌ^ƉŽŶƐŽƌĞĚǁĂƌĚ͕KͲh^ͲϮϳϲͲϭϯϲ
dŝƚůĞ͗                    ĞůŝǀĞƌŝŶŐ,/sWƌĞͲǆƉŽƐƵƌĞWƌŽƉŚǇůĂǆŝƐƚŽEĞƚǁŽƌŬƐŽĨ:ƵƐƚŝĐĞͲ/ŶǀŽůǀĞĚ
                           tŽŵĞŶ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           ϴй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    Ψϴϭ͕ϭϱϭ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ


                                                     Ϯ
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 19 of 260
                                                                                   :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ƉĞƌŝŽĚ͗                   ΨϯϬϲ͕ϭϵϵ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗           ϲͬϭϵͬϮϬϭϴͲϭͬϯϭͬϮϬϮϬ

ŐĞŶĐǇ͗                   E/
/͘͘η͗                    ZϮϭϬϰϮϳϬϮ
dŝƚůĞ͗                    WƌŝƐŽŶƐ͕ƌƵŐ/ŶũĞĐƚŝŽŶĂŶĚƚŚĞ,/sZŝƐŬŶǀŝƌŽŶŵĞŶƚ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           ϮϮй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    ΨϭϮϵ͕ϲϳϯ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                   Ψϯϱϴ͕Ϯϳϲ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗           ϴͬϭͬϮϬϭϳͲϳͬϯϭͬϮϬϮϬ

ŐĞŶĐǇ͗                   ŽƌŝƐƵŬĞŚĂƌŝƚĂďůĞ&ŽƵŶĚĂƚŝŽŶ
/͘͘η͗                    ůŝŶŝĐĂů^ĐŝĞŶƚŝƐƚĞǀĞůŽƉŵĞŶƚǁĂƌĚ
dŝƚůĞ͗                    ĞǀĞůŽƉŝŶŐĂŶĚdĞƐƚŝŶŐƚŚĞĨĨĞĐƚŽĨĂWĂƚŝĞŶƚͲĞŶƚĞƌĞĚ,/sWƌĞǀĞŶƚŝŽŶ
                           ĞĐŝƐŝŽŶŝĚŽŶWƌWƵƉƚĂŬĞĨŽƌtŽŵĞŶǁŝƚŚ^ƵďƐƚĂŶĐĞhƐĞŝŶdƌĞĂƚŵĞŶƚ
                           ^ĞƚƚŝŶŐƐ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           Ϯϳй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    Ψϭϰϵ͕ϵϱϵ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 Ψϰϵϯ͕ϵϲϱ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϳͬϭͬϮϬϭϳͲϲͬϯϬͬϮϬϮϬ


Past Grants
ŐĞŶĐǇ͗                   E/
/͘͘η͗                    <ϮϯϬϯϯϴϱϴ
dŝƚůĞ͗                    ǀĂůƵĂƚŝŶŐĂŶĚ/ŵƉƌŽǀŝŶŐ,/sKƵƚĐŽŵĞƐŝŶŽŵŵƵŶŝƚǇͲďĂƐĞĚtŽŵĞŶǁŚŽ
                           /ŶƚĞƌĨĂĐĞǁŝƚŚƚŚĞƌŝŵŝŶĂů:ƵƐƚŝĐĞ^ǇƐƚĞŵ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           ϳϱй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    Ψϭϰϵ͕ϱϬϵ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 ΨϴϮϭ͕ϭϰϳ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϳͬϭͬϮϬϭϮͲϭϭͬϯϬͬϮϬϭϳ

ŐĞŶĐǇ͗                   ZŽďĞƌƚ>ĞĞƚΘůĂƌĂ'ƵƚŚƌŝĞWĂƚƚĞƌƐŽŶdƌƵƐƚ
/͘͘η͗                    ZϭϮϮϮϱ͕ǁĂƌĚŝŶůŝŶŝĐĂůZĞƐĞĂƌĐŚ
dŝƚůĞ͗                    ŝƐĞŶƚĂŶŐůŝŶŐƚŚĞĨĨĞĐƚŽĨ'ĞŶĚĞƌŽŶ,/sdƌĞĂƚŵĞŶƚĂŶĚƌŝŵŝŶĂů:ƵƐƚŝĐĞ
                           KƵƚĐŽŵĞƐ
ZŽůĞ͗                     WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗           ϭϬй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗    Ψϳϱ͕ϬϬϬ͘ϬϬ


                                                     ϯ
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 20 of 260
                                                                               :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 Ψϳϱ͕ϬϬϬ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϭͬϯϭͬϮϬϭϰͲϭϬͬϯϭͬϮϬϭϱ

ŐĞŶĐǇ͗                 ƌŝƐƚŽůͲDǇĞƌƐ^ƋƵŝďď
/͘͘η͗                  ,/ssŝƌŽůŽŐǇ&ĞůůŽǁƐŚŝƉǁĂƌĚ
dŝƚůĞ͗                  ĨĨĞĐƚŽĨŶĞǁĞƌĂŶƚŝƌĞƚƌŽǀŝƌĂůƌĞŐŝŵĞŶƐŽŶ,/sďŝŽůŽŐŝĐĂůŽƵƚĐŽŵĞƐŝŶ,/sͲ
                         ŝŶĨĞĐƚĞĚƉƌŝƐŽŶĞƌƐ͗ĂϭϯǇĞĂƌƌĞƚƌŽƐƉĞĐƚŝǀĞĞǀĂůƵĂƚŝŽŶ
ZŽůĞ͗                   WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗         ϭϬй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗  Ψϯϰ͕ϯϵϬ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 Ψϯϰ͕ϯϵϬ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϭϮͬϭͬϮϬϭϭͲϭϭͬϯϬͬϮϬϭϮ


Pending Grants
ŐĞŶĐǇ͗                 E/D,
/͘͘η͗                  ZϬϭD,ϭϮϭϵϵϭ
dŝƚůĞ͗                  /ĚĞŶƚŝĨǇŝŶŐDŽĚŝĨŝĂďůĞZŝƐŬĂŶĚWƌŽƚĞĐƚŝǀĞWƌŽĐĞƐƐĞƐĂƚƚŚĞĂǇͲ>ĞǀĞůƚŚĂƚ
                         WƌĞĚŝĐƚ,/sĂƌĞKƵƚĐŽŵĞƐĂŵŽŶŐtŽŵĞŶǆƉŽƐĞĚƚŽWĂƌƚŶĞƌsŝŽůĞŶĐĞ
W͘/͗͘                   ^ƵůůŝǀĂŶ͕dĂŵŝ
ZŽůĞ͗                   WƌŝŶĐŝƉĂů/ŶǀĞƐƚŝŐĂƚŽƌ
WĞƌĐĞŶƚĞĨĨŽƌƚ͗         ϯϬй
ŝƌĞĐƚĐŽƐƚƐƉĞƌǇĞĂƌ͗  Ψϰϵϵ͕ϳϱϱ͘ϬϬ
dŽƚĂůĐŽƐƚƐĨŽƌƉƌŽũĞĐƚ
ƉĞƌŝŽĚ͗                 Ψϰ͕ϭϰϴ͕ϴϮϯ͘ϬϬ
WƌŽũĞĐƚƉĞƌŝŽĚ͗         ϭͬϭͬϮϬϮϬͲϭϮͬϯϭͬϮϬϮϰ


Invited Speaking Engagements, Presentations, Symposia & Workshops Not Affiliated With
Yale:
International/National
ϮϬϭϵ͗     DKƵƚĨŝƚƚĞƌƐ͕tĂƐŚŝŶŐƚŽŶ͕͘Η'ƌĂƐƐƌŽŽƚƐƉƉƌŽĂĐŚƚŽtĞĞĚŽƵƚ,/sĂŶĚ,sŝŶ^ƉĞĐŝĂů
           KhWŽƉƵůĂƚŝŽŶƐΗ
ϮϬϭϵ͗     h^ŽŵŵŝƐƐŝŽŶŽŶŝvil Rights, Washington, DC. "An Analysis of Women’s Health, Personal
           ŝŐŶŝƚǇĂŶĚ^ĞǆƵĂůďƵƐĞŝŶƚŚĞh^WƌŝƐŽŶ^ǇƐƚĞŵΗ
ϮϬϭϴ͗     ŽůůĞŐĞŽĨWƌŽďůĞŵƐŽŶƌƵŐĞƉĞŶĚĞŶĐĞ͕ŽůůĞŐĞŽĨWƌŽďůĞŵƐŽŶƌƵŐĞƉĞŶĚĞŶĐĞ͕^ĂŶ
           ŝĞŐŽ͕͘ΗZĞƐĞĂƌĐŚŽŶtŽŵĞŶǁŚŽhƐĞƌƵŐƐ͗<ŶŽǁůĞĚŐĞĂŶĚ/ŵƉůĞŵĞŶƚĂƚŝŽŶ'ĂƉƐĂŶĚ
           WƌŽƉŽƐĞĚZĞƐĞĂƌĐŚŐĞŶĚĂΗ
ϮϬϭϴ͗     ůŝŶŝĐĂůĂƌĞKƉƚŝŽŶƐ͕tĂƐŚŝŶŐƚŽŶ͕͘Η/ŶƚĞƌƐĞĐƚŝŽŶŽĨƚŚĞ,/sĂŶĚKƉŝŽŝĚƉŝĚĞŵŝĐƐΗ
ϮϬϭϲ͗     ĂƌƚŵŽƵƚŚ'ĞŝƐĞů^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕,ĂŶŽǀĞƌ͕E,͘Η/ŶĐĂƌĐĞƌĂƚŝŽŶĂƐKƉƉŽƌƚƵŶŝƚǇ͗WƌŝƐŽŶĞƌ
           ,ĞĂůƚŚĂŶĚ,ĞĂůƚŚ/ŶƚĞƌǀĞŶƚŝŽŶƐΗ
ϮϬϭϬ͗     ZŚŽĚĞ/ƐůĂŶĚŚĂƉƚĞƌŽĨƚŚĞƐƐŽĐŝĂƚŝŽŶŽĨEƵƌƐĞƐŝŶ/^ĂƌĞ͕WƌŽǀŝĚĞŶĐĞ͕Z/͘Η,/sĂŶĚ
           ĚĚŝĐƚŝŽŶΗ


                                                    ϰ
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 21 of 260
                                                                               :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W




Regional
ϮϬϭϴ͗   ůŝŶŝĐĂůŝƌĞĐƚŽƌƐEĞƚǁŽƌŬ͕EĞǁzŽƌŬ͕Ez͘ΗWƌWǁĂƌĞŶĞƐƐĂŵŽŶŐ^ƉĞĐŝĂůWŽƉƵůĂƚŝŽŶƐŽĨ
         tŽŵĞŶĂŶĚWĞŽƉůĞǁŚŽhƐĞƌƵŐƐΗ
ϮϬϭϴ͗   &ƌĂŶŬ,͘EĞƚƚĞƌ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕YƵŝŶŶŝƉŝĂĐhŶŝǀĞƌƐŝƚǇ͕,ĂŵĚĞŶ͕d͘Η,/sƉƌĞǀĞŶƚŝŽŶĨŽƌ
         ũƵƐƚŝĐĞͲŝŶǀŽůǀĞĚǁŽŵĞŶΗ
ϮϬϭϳ͗   ůŝŶŝĐĂůŝƌĞĐƚŽƌƐEĞƚǁŽƌŬ͕EĞǁzŽƌŬ͕Ez͘ΗKƉƚŝŵŝǌŝŶŐƚŚĞ,/sĂƌĞŽŶƚŝŶƵƵŵĨŽƌWĞŽƉůĞǁŚŽ
         ƵƐĞƌƵŐƐΗ
ϮϬϭϲ͗   &ƌĂŶŬ,͘EĞƚƚĞƌ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ͕YƵŝŶŶŝƉŝĂĐhŶŝǀĞƌƐŝƚǇ͕,ĂŵĚĞŶ͕d͘ΗdŽƉŝĐƐŝŶ/ŶĨĞĐƚŝŽƵƐ
         ŝƐĞĂƐĞƐΗ
ϮϬϭϲ͗   ŽŶŶĞĐƚŝĐƵƚĚǀĂŶĐĞĚWƌĂĐƚŝĐĞZĞŐŝƐƚĞƌĞĚEƵƌƐĞ^ŽĐŝĞƚǇ͕tĞƚŚĞƌƐĨŝĞůĚ͕d͘ΗdƌĞŶĚƐŝŶ,/s
         WƌĞǀĞŶƚŝŽŶ͗/ŶƚĞŐƌĂƚŝŽŶŽĨŝŽŵĞĚŝĐĂůĂŶĚĞŚĂǀŝŽƌĂůƉƉƌŽĂĐŚĞƐΗ


Peer-Reviewed Presentations & Symposia Given at Meetings Not Affiliated With Yale:
International/National
ϮϬϭϵ͗   WϴϭƐƚŶŶƵĂů^ĐŝĞŶƚŝĨŝĐDĞĞƚŝŶŐ͕W͕^ĂŶŶƚŽŶŝŽ͕dy͘ΗWƵŶŝƚŝǀĞĂƉƉƌŽĂĐŚĞƐƚŽƉƌĞŐŶĂŶƚ
         ǁŽŵĞŶǁŝƚŚŽƉŝŽŝĚƵƐĞĚŝƐŽƌĚĞƌ͗/ŵƉĂĐƚŽŶŚĞĂůƚŚĐĂƌĞƵƚŝůŝǌĂƚŝŽŶ͕ŽƵƚĐŽŵĞƐĂŶĚĞƚŚŝĐĂů
         ŝŵƉůŝĐĂƚŝŽŶƐΗ
ϮϬϭϵ͗   ϭϰƚŚ/ŶƚĞƌŶĂƚŝŽŶĂůŽŶĨĞƌĞŶĐĞŽŶ,/sdƌĞĂƚŵĞŶƚĂŶĚWƌĞǀĞŶƚŝŽŶĚŚĞƌĞŶĐĞ͕/WĚŚĞƌĞŶĐĞ͕
         DŝĂŵŝ͕&>͘ΗĞĐŝƐŝŽŶͲDĂŬŝŶŐĂďŽƵƚ,/sWƌĞǀĞŶƚŝŽŶĂŵŽŶŐtŽŵĞŶŝŶƌƵŐdƌĞĂƚŵĞŶƚ͗/ƐWƌW
         ŽŶƚĞǆƚƵĂůůǇZĞůĞǀĂŶƚ͍Η
ϮϬϭϵ͗   ϮϬϭϵE//ŶƚĞƌŶĂƚŝŽŶĂů&ŽƌƵŵ͕E/͕^ĂŶŶƚŽŶŝŽ͕dy͘ΗŝƉŚĞŶŚǇĚƌĂŵŝŶĞ/ŶũĞĐƚŝŽŶŝŶ<ǇƌŐǇǌ
         WƌŝƐŽŶƐ͗YƵĂůŝƚĂƚŝǀĞ^ƚƵĚǇKĨ,ŝŐŚͲZŝƐŬĞŚĂǀŝŽƌtŝƚŚ/ŵƉůŝĐĂƚŝŽŶƐ&Žƌ,ĂƌŵZĞĚƵĐƚŝŽŶΗ
ϮϬϭϵ͗   11th International Women’s and Children’s Health and Gender (InWomen’s) Group, InWomen’s
         'ƌŽƵƉ͕^ĂŶŶƚŽŶŝŽ͕dy͘ΗhŶŝƋƵĞůǇƐƵĐĐĞƐƐĨƵůŝŵƉůĞŵĞŶƚĂƚŝŽŶŽĨŵĞƚŚĂĚŽŶĞƚƌĞĂƚŵĞŶƚŝŶĂ
         women’s prison ŝŶ<ǇƌŐǇǌƐƚĂŶΗ
ϮϬϭϵ͗   ,ĂƌŵZĞĚƵĐƚŝŽŶ/ŶƚĞƌŶĂƚŝŽŶĂů͕WŽƌƚŽ͕WŽƌƚŽŝƐƚƌŝĐƚ͕WŽƌƚƵŐĂů͘Η,ŽǁĚŽĞƐŵĞƚŚĂĚŽŶĞƚƌĞĂƚŵĞŶƚ
         travel? On the ‘becomingͲŵĞƚŚĂĚŽŶĞͲbody’ of Kyrgyzstan prisons"
ϮϬϭϵ͗   WŽůůĂďŽƌĂƚŝǀĞWĞƌƐƉĞĐƚŝǀĞƐŽŶĚĚŝĐƚŝŽŶŶŶƵĂůDĞĞƚŝŶŐ͕WŽůůĂďŽƌĂƚŝǀĞWĞƌƐƉĞĐƚŝǀĞƐ
         ŽŶĚĚŝĐƚŝŽŶŶŶƵĂůDĞĞƚŝŶŐ͕WƌŽǀŝĚĞŶĐĞ͕Z/͘Η/ŵƉĂĐƚŽĨdƌĂƵŵĂĂŶĚ^ƵďƐƚĂŶĐĞďƵƐĞŽŶ,/s
         PrEP Outcomes among Women in Criminal Justice Systems. Symposium: “Partner Violence:
         /ŶƚĞƌƐĞĐƚĞĚǁŝƚŚŽƌWƌĞĚŝĐƚŝǀĞŽĨ^ƵďƐƚĂŶĐĞhƐĞĂŶĚ,ĞĂůƚŚWƌŽďůĞŵƐĂŵŽŶŐtŽmen.”"
ϮϬϭϵ͗   ^ŽĐŝĞƚǇĨŽƌĐĂĚĞŵŝĐŵĞƌŐĞŶĐǇDĞĚŝĐŝŶĞ;^DͿ͕tŽƌĐĞƐƚĞƌ͕D͘ΗĨĨĞĐƚƐŽĨĂDƵůƚŝƐŝƚĞ
         DĞĚŝĐĂů,ŽŵĞ/ŶƚĞƌǀĞŶƚŝŽŶŽŶŵĞƌŐĞŶĐǇĞƉĂƌƚŵĞŶƚhƐĞĂŵŽŶŐhŶƐƚĂďůǇ,ŽƵƐĞĚWĞŽƉůĞ
         ǁŝƚŚ,ƵŵĂŶ/ŵŵƵŶŽĚĞĨŝĐŝĞŶĐǇsŝƌƵƐΗ
ϮϬϭϵ͗   ŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕/^͕^ĞĂƚƚůĞ͕t͘ΗZĞůĞĂƐĞĚƚŽ
         ŝĞ͗ůĞǀĂƚĞĚDŽƌƚĂůŝƚǇŝŶWĞŽƉůĞǁŝƚŚ,/sĂĨƚĞƌ/ŶĐĂƌĐĞƌĂƚŝŽŶΗ
ϮϬϭϵ͗   ϭϮƚŚĐĂĚĞŵŝĐĂŶĚ,ĞĂůƚŚWŽůŝĐǇŽŶŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚ͕ϭϮƚŚĐĂĚĞŵŝĐĂŶĚ
         ,ĞĂůƚŚWŽůŝĐǇŽŶŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚ͕>ĂƐsĞŐĂƐ͕Es͘ΗWƌWůŝŐŝďŝůŝƚǇĂŶĚ,/sZŝƐŬ
         WĞƌĐĞƉƚŝŽŶĨŽƌtŽŵĞŶĂĐƌŽƐƐƚŚĞƌŝŵŝŶĂů:ƵƐƚŝĐĞŽŶƚŝŶƵƵŵŝŶŽŶŶĞĐƚŝĐƵƚΗ
ϮϬϭϵ͗   ƐƐŽĐŝĂƚŝŽŶĨŽƌ:ƵƐƚŝĐĞͲ/ŶǀŽůǀĞĚ&ĞŵĂůĞKƌŐĂŶŝǌĂƚŝŽŶƐ;:&KͿ͕ƚůĂŶƚĂ͕'͘ΗdƌĞĂƚŵĞŶƚŽĨ
         Women’s Substance UƐĞŝƐŽƌĚĞƌƐĂŶĚ,/sWƌĞǀĞŶƚŝŽŶƵƌŝŶŐĂŶĚ&ŽůůŽǁŝŶŐ/ŶĐĂƌĐĞƌĂƚŝŽŶΗ



                                                    ϱ
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 22 of 260
                                                                              :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϮϬϭϴ͗   ŵĞƌŝĐĂŶWƵďůŝĐ,ĞĂůƚŚƐƐŽĐŝĂƚŝŽŶ;W,ͿŶŶƵĂůDĞĞƚŝŶŐ͕ŵĞƌŝĐĂŶWƵďůŝĐ,ĞĂůƚŚ
         ƐƐŽĐŝĂƚŝŽŶ;W,ͿŶŶƵĂůDĞĞƚŝŶŐ͕^ĂŶŝĞŐŽ͕͘ΗEĞǁ,ĂǀĞŶ^ǇƌŝŶŐĞ^ĞƌǀŝĐĞWƌŽŐƌĂŵ͗
         ŵŽĚĞůŽĨŝŶƚĞŐƌĂƚĞĚŚĂƌŵƌĞĚƵĐƚŝŽŶĂŶĚŚĞĂůƚŚĐĂƌĞƐĞƌǀŝĐĞƐΗ
ϮϬϭϴ͗   ϭϮƚŚEĂƚŝŽŶĂů,ĂƌŵZĞĚƵĐƚŝŽŶŽŶĨĞƌĞŶĐĞ͕ϭϮƚŚEĂƚŝŽŶĂů,ĂƌŵZĞĚƵĐƚŝŽŶŽŶĨĞƌĞŶĐĞ͕EĞǁ
         KƌůĞĂŶƐ͕>͘Η^ĞƌǀŝĐĞŶĞĞĚƐĂŶĚĂĐĐĞƐƐƚŽĐĂƌĞĂŵŽŶŐƉĂƌƚŝĐŝƉĂŶƚƐŝŶƚŚĞEĞǁ,ĂǀĞŶ^ǇƌŝŶŐĞ
         ^ĞƌǀŝĐĞƐWƌŽŐƌĂŵΗ
ϮϬϭϴ͗   ϮϮŶĚ/ŶƚĞƌŶĂƚŝŽŶĂů/^ŽŶĨĞƌĞŶĐĞ͕ϮϮŶĚ/ŶƚĞƌŶĂƚŝŽŶĂů/^ŽŶĨĞƌĞŶĐĞ͕ŵƐƚĞƌĚĂŵ͕E,͕
         EĞƚŚĞƌůĂŶĚƐ͘Η,/sƌŝƐŬƉĞƌĐĞƉƚŝŽŶƐĂŶĚƌŝƐŬƌĞĚƵĐƚŝŽŶƐƚƌĂƚĞŐŝĞƐĂŵŽŶŐƉƌŝƐŽŶĞƌƐŝŶ<ǇƌŐǇǌƐƚĂŶ͗
         ĂƋƵĂůŝƚĂƚŝǀĞƐƚƵĚǇΗ
ϮϬϭϴ͗   ϮϮŶĚ/ŶƚĞƌŶĂƚŝŽŶĂů/^ŽŶĨĞƌĞŶĐĞ͕ϮϮŶĚ/ŶƚĞƌŶĂƚŝŽŶĂů/^ŽŶĨĞƌĞŶĐĞ͕ŵƐƚĞƌĚĂŵ͕E,͕
         EĞƚŚĞƌůĂŶĚƐ͘ΗDĞƚŚĂĚŽŶĞDĂŝŶƚĞŶĂŶĐĞdŚĞƌĂƉǇhƉƚĂŬĞ͕ZĞƚĞŶƚŝŽŶ͕ĂŶĚ>ŝŶŬĂŐĞĨŽƌWĞŽƉůĞ
         ǁŚŽ/ŶũĞĐƚƌƵŐƐdƌĂŶƐŝƚŝŽŶŝŶŐ&ƌŽŵWƌŝƐŽŶƚŽƚŚĞŽŵŵƵŶŝƚǇŝŶ<ǇƌŐǇǌƐƚĂŶ͗ǀĂůƵĂƚŝŽŶŽĨĂ
         EĂƚŝŽŶĂůWƌŽŐƌĂŵΗ
ϮϬϭϴ͗   E//ŶƚĞƌŶĂƚŝŽŶĂů&ŽƌƵŵ͕E/͕^ĂŶŝĞŐŽ͕͘Η,/sĂŶĚƌƵŐhƐĞĂŵŽŶŐtŽŵĞŶŝŶWƌŝƐŽŶŝŶ
         ǌĞƌďĂŝũĂŶ͕<ǇƌŐǇǌƐƚĂŶĂŶĚhŬƌĂŝŶĞΗ
ϮϬϭϴ͗   ϮϬϭϴŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕ZK/͕ŽƐƚŽŶ͕D͘Η&ƌŽŵ
         prison’s gate to death’s door: Survival ĂŶĂůǇƐŝƐŽĨƌĞůĞĂƐĞĚƉƌŝƐŽŶĞƌƐǁŝƚŚ,/sΗ
ϮϬϭϴ͗   ϭϭƚŚĐĂĚĞŵŝĐĂŶĚ,ĞĂůƚŚWŽůŝĐǇŽŶŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚ͕ĐĂĚĞŵŝĐŽŶƐŽƌƚŝƵŵ
         ŽŶƌŝŵŝŶĂů:ƵƐƚŝĐĞ,ĞĂůƚŚ͕,ŽƵƐƚŽŶ͕dy͘ΗƐƐĞƐƐŝŶŐŽŶĐƵƌƌĞŶƚsĂůŝĚŝƚǇŽĨƌŝŵŝŶŽŐĞŶŝĐĂŶĚ
         ,ĞĂůƚŚZŝƐŬ/ŶƐƚƌƵŵĞŶƚƐĂŵŽŶŐtŽŵĞŶŽŶWƌŽďĂƚŝŽŶŝŶŽŶŶĞĐƚŝĐƵƚΗ
ϮϬϭϳ͗   /tĞĞŬ͗ŶŶƵĂůDĞĞƚŝŶŐŽĨ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇŽĨŵĞƌŝĐĂ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇ
         ŽĨŵĞƌŝĐĂ͕^ĂŶŝĞŐŽ͕͘ΗWƌĞĚŝĐƚŽƌƐŽĨ>ŝŶŬĂŐĞƚŽĂŶĚZĞƚĞŶƚŝŽŶŝŶ,/sĂƌĞ&ŽůůŽǁŝŶŐ
         ZĞůĞĂƐĞĨƌŽŵŽŶŶĞĐƚŝĐƵƚ͕h^:ĂŝůƐĂŶĚWƌŝƐŽŶƐ;KƌĂůƉƌĞƐĞŶƚĂƚŝŽŶͿΗ
ϮϬϭϳ͗   /ŶƚĞƌŶĂƚŝŽŶĂů/^^ŽĐŝĞƚǇ;/^ͿDĞĞƚŝŶŐ͕/ŶƚĞƌŶĂƚŝŽŶĂů/^^ŽĐŝĞƚǇ͕WĂƌŝƐ͕2ůĞͲĚĞͲ&ƌĂŶĐĞ͕
         &ƌĂŶĐĞ͘Η>ĂƚĞďƌĞĂŬĞƌ͗WƌĞĚŝĐƚŽƌƐŽĨ>ŝŶŬĂŐĞƚŽĂŶĚZĞƚĞŶƚŝŽŶŝŶ,/sĂƌĞ&ŽůůŽǁŝŶŐZĞůĞĂƐĞ
         ĨƌŽŵŽŶŶĞĐƚŝĐƵƚ͕h^:ĂŝůƐĂŶĚWƌŝƐŽŶƐΗ
ϮϬϭϳ͗   E//ŶƚĞƌŶĂƚŝŽŶĂů&ŽƌƵŵ͕E/͕DŽŶƚƌĞĂů͕Y͕ĂŶĂĚĂ͘ΗDŝǆĞĚDĞƚŚŽĚƐǀĂůƵĂƚŝŽŶŽĨ,/s
         ZŝƐŬĂŵŽŶŐtŽŵĞŶǁŝƚŚKƉŝŽŝĚĞƉĞŶĚĞŶĐĞŝŶhŬƌĂŝŶĞΗ
ϮϬϭϳ͗   /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕/ŶƚĞƌŶĂƚŝŽŶĂů
         tŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕DŽŶƚƌĞĂů͕Y͕ĂŶĂĚĂ͘ΗƐƐĞƐƐŝŶŐ
         ZĞĐĞƉƚŝǀĞŶĞƐƐƚŽĂŶĚůŝŐŝďŝůŝƚǇĨŽƌWƌWŝŶƌŝŵŝŶĂů:ƵƐƚŝĐĞͲ/ŶǀŽůǀĞĚtŽŵĞŶΗ
ϮϬϭϳ͗   /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕/ŶƚĞƌŶĂƚŝŽŶĂů
         tŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕DŽŶƚƌĞĂů͕Y͕ĂŶĂĚĂ͘ΗDŝǆĞĚ
         DĞƚŚŽĚƐǀĂůƵĂƚŝŽŶŽĨ,/sZŝƐŬĂŵŽŶŐtŽŵĞŶǁŝƚŚKƉŝŽŝĚĞƉĞŶĚĞŶĐĞŝŶhŬƌĂŝŶĞΗ
ϮϬϭϳ͗   ŶŶƵĂůDĞĞƚŝŶŐŽĨƚŚĞ^ŽĐŝĞƚǇĨŽƌƉƉůŝĞĚŶƚŚƌŽƉŽůŽŐǇ͕^ŽĐŝĞƚǇĨŽƌƉƉůŝĞĚŶƚŚƌŽƉŽůŽŐǇ͕
         ^ĂŶƚĂ&Ğ͕ED͘ΗtŚĞƌĞƌƵďďĞƌƐŵĞĞƚƚŚĞƌŽĂĚ͗,/sƌŝƐŬƌĞĚƵĐƚŝŽŶĨŽƌǁŽŵĞŶŽŶƉƌŽďĂƚŝŽŶ;KƌĂů
         ƉƌĞƐĞŶƚĂƚŝŽŶͿΗ
ϮϬϭϲ͗   /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕/ŶƚĞƌŶĂƚŝŽŶĂů
         tŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕WĂůŵ^ƉƌŝŶŐƐ͕͘ΗŶǀĞŶƚͲůĞǀĞů
         ǆĂŵŝŶĂƚŝŽŶŽĨ^ƵĐĐĞƐƐĨƵůŽŶĚŽŵEĞŐŽƚŝĂƚŝŽŶ^ƚƌĂƚĞŐŝĞƐĂŵŽŶŐŽůůĞŐĞtŽŵĞŶΗ
ϮϬϭϱ͗   EĂƚŝŽŶĂů,/sWƌĞǀĞŶƚŝŽŶŽŶĨĞƌĞŶĐĞ͕͕ƚůĂŶƚĂ͕'͘ΗĞǇŽŶĚƚŚĞ^ǇŶĚĞŵŝĐ͗ŽŶĚŽŵ
         EĞŐŽƚŝĂƚŝŽŶĂŶĚhƐĞĂŵŽŶŐtŽŵĞŶǆƉĞƌŝĞŶĐŝŶŐWĂƌƚŶĞƌsŝŽůĞŶĐĞ;KƌĂůƉƌĞƐĞŶƚĂƚŝŽŶͿΗ




                                                   ϲ
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 23 of 260
                                                                              :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϮϬϭϱ͗   /ŶƚĞƌŶĂƚŝŽŶĂů,ĂƌŵZĞĚƵĐƚŝŽŶŽŶĨĞƌĞŶĐĞ͕/ŶƚĞƌŶĂƚŝŽŶĂů,ĂƌŵZĞĚƵĐƚŝŽŶ͕<ƵĂůĂ>ƵŵƉƵƌ͕
         &ĞĚĞƌĂůdĞƌƌŝƚŽƌǇŽĨ<ƵĂůĂ>ƵŵƉƵƌ͕DĂůĂǇƐŝĂ͘ΗǀŝĚĞŶĐĞͲĂƐĞĚ/ŶƚĞƌǀĞŶƚŝŽŶƐƚŽŶŚĂŶĐĞ
         ƐƐĞƐƐŵĞŶƚ͕dƌĞĂƚŵĞŶƚ͕ĂŶĚĚŚĞƌĞŶĐĞŝŶƚŚĞŚƌŽŶŝĐ,ĞƉĂƚŝƚŝƐĂƌĞŽŶƚŝŶƵƵŵΗ
ϮϬϭϱ͗   /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕/ŶƚĞƌŶĂƚŝŽŶĂů
         tŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕WŚŽĞŶŝǆ͕͘ΗsŝŽůĞŶĐĞ͕^ƵďƐƚĂŶĐĞ
         hƐĞ͕ĂŶĚ^ĞǆƵĂůZŝƐŬĂŵŽŶŐŽůůĞŐĞtŽŵĞŶΗ
ϮϬϭϰ͗   /ŶƚĞƌŶĂƚŝŽŶĂůtŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕/ŶƚĞƌŶĂƚŝŽŶĂů
         tŽŵĞŶΖƐĂŶĚŚŝůĚƌĞŶΖƐ,ĞĂůƚŚĂŶĚ'ĞŶĚĞƌtŽƌŬŝŶŐ'ƌŽƵƉ͕^ĂŶ:ƵĂŶ͕^ĂŶ:ƵĂŶ͕WƵĞƌƚŽZŝĐŽ͘
         Η'ĞŶĚĞƌŝĨĨĞƌĞŶĐĞƐŝŶ,/sĂŶĚƌŝŵŝŶĂů:ƵƐƚŝĐĞKƵƚĐŽŵĞƐΗ
ϮϬϭϰ͗   ŽůůĞŐĞŽŶWƌŽďůĞŵƐŝŶƌƵŐĞƉĞŶĚĞŶĐĞ;WͿ͕ŽůůĞŐĞŽŶWƌŽďůĞŵƐŝŶƌƵŐĞƉĞŶĚĞŶĐĞ
         ;WͿ͕^ĂŶ:ƵĂŶ͕^ĂŶ:ƵĂŶ͕WƵĞƌƚŽZŝĐŽ͘Η'ĞŶĚĞƌŝĨĨĞƌĞŶĐĞƐŝŶ,/sĂŶĚƌŝŵŝŶĂů:ƵƐƚŝĐĞ
         KƵƚĐŽŵĞƐΗ
ϮϬϭϰ͗   ŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕ŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐ
         ĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕ŽƐƚŽŶ͕D͘Η>ŽŶŐŝƚƵĚŝŶĂůdƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐŝŶ,/sͲ
         /ŶĨĞĐƚĞĚWƌŝƐŽŶĞƌƐĂŶĚ/ŶĨůƵĞŶĐĞŽĨZĞͲ/ŶĐĂƌĐĞƌĂƚŝŽŶΗ
ϮϬϭϯ͗   ,/s/ŶƚĞƌǀĞŶƚŝŽŶĂŶĚ/ŵƉůĞŵĞŶƚĂƚŝŽŶ^ĐŝĞŶĐĞDĞĞƚŝŶŐ͕,/s/ŶƚĞƌǀĞŶƚŝŽŶĂŶĚ/ŵƉůĞŵĞŶƚĂƚŝŽŶ
         ^ĐŝĞŶĐĞDĞĞƚŝŶŐ͕ĞƚŚĞƐĚĂ͕D͘ΗtŽŵĞŶZĞůĞĂƐĞĚĨƌŽŵ:ĂŝůǆƉĞƌŝĞŶĐĞ^ƵďŽƉƚŝŵĂů,/s
         dƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐŽŵƉĂƌĞĚƚŽDĞŶ͗ZĞƐƵůƚƐĨƌŽŵĂDƵůƚŝͲĞŶƚĞƌ^ƚƵĚǇΗ
ϮϬϭϯ͗   ŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕ŽŶĨĞƌĞŶĐĞŽŶZĞƚƌŽǀŝƌƵƐĞƐ
         ĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐ/ŶĨĞĐƚŝŽŶƐ;ZK/Ϳ͕ƚůĂŶƚĂ͕'͘ΗtŽŵĞŶZĞůĞĂƐĞĚĨƌŽŵ:ĂŝůǆƉĞƌŝĞŶĐĞ
         ^ƵďŽƉƚŝŵĂů,/sdƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐŽŵƉĂƌĞĚƚŽDĞŶ͗ZĞƐƵůƚƐĨƌŽŵĂDƵůƚŝͲĞŶƚĞƌ^ƚƵĚǇΗ
ϮϬϭϮ͗   /tĞĞŬ͗/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇŽĨŵĞƌŝĐĂŶŶƵĂůDĞĞƚŝŶŐ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇŽĨ
         ŵĞƌŝĐĂ͕^ĂŶŝĞŐŽ͕͘ΗŽƌƌĞůĂƚĞƐŽĨZĞƚĞŶƚŝŽŶŝŶ,/sĂƌĞĂĨƚĞƌZĞůĞĂƐĞĨƌŽŵ:Ăŝů͗ZĞƐƵůƚƐ
         ĨƌŽŵĂDƵůƚŝͲƐŝƚĞ^ƚƵĚǇΗ
ϮϬϭϮ͗   /tĞĞŬ͗/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇŽĨŵĞƌŝĐĂŶŶƵĂůDĞĞƚŝŶŐ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇŽĨ
         ŵĞƌŝĐĂ͕^ĂŶŝĞŐŽ͕͘Η&ƌĞƋƵĞŶƚŵĞƌŐĞŶĐǇĞƉĂƌƚŵĞŶƚhƐĞĂŵŽŶŐZĞůĞĂƐĞĚWƌŝƐŽŶĞƌƐǁŝƚŚ
         ,/s͗ŚĂƌĂĐƚĞƌŝǌĂƚŝŽŶ/ŶĐůƵĚŝŶŐĂEŽǀĞůDƵůƚŝŵŽƌďŝĚŝƚǇ/ŶĚĞǆΗ
ϮϬϭϮ͗   ϱƚŚĐĂĚĞŵŝĐĂŶĚ,ĞĂůƚŚWŽůŝĐǇŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚ͕ϱƚŚĐĂĚĞŵŝĐĂŶĚ,ĞĂůƚŚ
         WŽůŝĐǇŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚ͕ƚůĂŶƚĂ͕'͘ΗĨĨĞĐƚƐŽĨ/ŶƚŝŵĂƚĞWĂƌƚŶĞƌsŝŽůĞŶĐĞŽŶ
         ,/sĂŶĚ^ƵďƐƚĂŶĐĞďƵƐĞŝŶZĞůĞĂƐĞĚ:ĂŝůĞƚĂŝŶĞĞƐΗ
ϮϬϭϭ͗   /W,/sdƌĞĂƚŵĞŶƚĂŶĚĚŚĞƌĞŶĐĞŽŶĨĞƌĞŶĐĞ͕/W͕DŝĂŵŝ͕&>͘ΗĚŚĞƌĞŶĐĞƚŽ,/s
         ƚƌĞĂƚŵĞŶƚĂŶĚĐĂƌĞĂŵŽŶŐƉƌĞǀŝŽƵƐůǇŚŽŵĞůĞƐƐũĂŝůĚĞƚĂŝŶĞĞƐΗ


Regional
ϮϬϭϵ͗   ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ͕EĞǁ,ĂǀĞŶ͕d͘ΗWƌĞůŝŵŝŶĂƌǇ&ŝŶĚŝŶŐƐĨƌŽŵĂEŽǀĞů
         WƌWĞŵŽŶƐƚƌĂƚŝŽŶWƌŽũĞĐƚĨŽƌtŽŵĞŶ/ŶǀŽůǀĞĚŝŶƌŝŵŝŶĂů:ƵƐƚŝĐĞ^ǇƐƚĞŵƐĂŶĚDĞŵďĞƌƐŽĨ
         ƚŚĞŝƌZŝƐŬEĞƚǁŽƌŬƐΗ
ϮϬϭϳ͗   ŽŶŶĞĐƚŝĐƵƚWƵďůŝĐ,ĞĂůƚŚƐƐŽĐŝĂƚŝŽŶŶŶƵĂůŽŶĨĞƌĞŶĐĞ͕ŽŶŶĞĐƚŝĐƵƚWƵďůŝĐ,ĞĂůƚŚ
         ƐƐŽĐŝĂƚŝŽŶ͕&ĂƌŵŝŶŐƚŽŶ͕d͘ΗdŚĞEĞǁ,ĂǀĞŶƐǇƌŝŶŐĞƐĞƌǀŝĐĞƐƉƌŽŐƌĂŵΗ
ϮϬϭϰ͗   ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇŶŶƵĂůDĞĞƚŝŶŐ͕ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ͕
         KƌĂŶŐĞ͕d͘Η>ŽŶŐŝƚƵĚŝŶĂůdƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐŝŶ,/sͲ/ŶĨĞĐƚĞĚWƌŝƐŽŶĞƌƐĂŶĚ/ŶĨůƵĞŶĐĞŽĨZĞͲ
         /ŶĐĂƌĐĞƌĂƚŝŽŶΗ




                                                    ϳ
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 24 of 260
                                                                              :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϮϬϭϯ͗   ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇŶŶƵĂůDĞĞƚŝŶŐ͕ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ͕
         KƌĂŶŐĞ͕d͘ΗtŽŵĞŶZĞůĞĂƐĞĚĨƌŽŵ:ĂŝůǆƉĞƌŝĞŶĐĞ^ƵďŽƉƚŝŵĂů,/sdƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐ
         ŽŵƉĂƌĞĚƚŽDĞŶ͗ZĞƐƵůƚƐĨƌŽŵĂDƵůƚŝͲĞŶƚĞƌ^ƚƵĚǇΗ
ϮϬϭϭ͗   ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇŶŶƵĂůDĞĞƚŝŶŐ͕ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ͕
         KƌĂŶŐĞ͕d͘ΗŵĞƌŐĞŶĐǇĞƉĂƌƚŵĞŶƚhƐĞďǇZĞůĞĂƐĞĚWƌŝƐŽŶĞƌƐǁŝƚŚ,/sΗ


Professional Service:
Peer Review Groups/Grant Study Sections
ϮϬϭϵͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕E/͕E/,ZĞǀŝĞǁĞƌ͗Z&ͲͲϭϵͲϬϮϱ͗,>/ŶŝƚŝĂƚŝǀĞ͗:ƵƐƚŝĐĞŽŵŵƵŶŝƚǇ
                  KƉŝŽŝĚ/ŶŶŽǀĂƚŝŽŶEĞƚǁŽƌŬ;:K/EͿůŝŶŝĐĂůZĞƐĞĂƌĐŚĞŶƚĞƌƐ
ϮϬϭϵͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕zĂůĞ&ZWŝůŽƚWƌŽũĞĐƚƐ
ϮϬϭϴͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ĞŶƚĞƌĨŽƌ/ŶƚĞƌĚŝƐĐŝƉůŝŶĂƌǇZĞƐĞĂƌĐŚŽŶ/^;/ZͿ
ϮϬϭϱͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕hŶŝǀĞƌƐŝƚǇŽĨtŝƐĐŽŶƐŝŶͲDŝůǁĂƵŬĞĞZĞƐĞĂƌĐŚ'ƌŽǁƚŚ/ŶŝƚŝĂƚŝǀĞ


Advisory Boards
ϮϬϭϳ             ĚǀŝƐŽƌ͕,/sWƌĞǀĞŶƚŝŽŶĂŶĚdƌĞĂƚŵĞŶƚŝŶŝƐͲ'ĞŶĚĞƌĞĚtŽŵĞŶ͕'ŝůĞĂĚ^ĐŝĞŶĐĞƐ͕/ŶĐ͘


Journal Service
Editor/Associate Editor
ϮϬϭϵͲƉƌĞƐĞŶƚ ƐƐŽĐŝĂƚĞĚŝƚŽƌ͕:ŽƵƌŶĂůŽĨƚŚĞ/ŶƚĞƌŶĂƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶŽĨWƌŽǀŝĚĞƌƐŽĨ/^ĂƌĞ
                  ;:/WͿ͕^ĞĐƚŝŽŶĚŝƚŽƌ͗^ĞǆĂŶĚ'ĞŶĚĞƌ/ƐƐƵĞƐ


Reviewer
ϮϬϭϵͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:/^
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ĚĚŝĐƚŝŽŶ^ĐŝĂŶĚůŝŶWƌĂĐƚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ĚĚŝĐƚŝǀĞĞŚĂǀZĞƉŽƌƚƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕/^ĂƌĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕^ŽĐŝĂů^ĐŝĞŶĐĞĂŶĚDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕^ƉƌŝŶŐĞƌWůƵƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕^ƵďƐƚĂŶĐĞďƵƐĞdƌĞĂƚŵĞŶƚWƌĞǀĞŶƚŝŽŶĂŶĚWŽůŝĐǇ
ϮϬϭϮͲƉƌĞƐĞŶƚ   Reviewer, Women’s Health Issues
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕zĂůĞ:ŽƵƌŶĂůŽĨŝŽůŽŐǇĂŶĚDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕/D^WƵďůŝĐ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ŵĞƌŝĐĂŶ:ŽƵƌŶĂůŽŶĚĚŝĐƚŝŽŶƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ŵĞƌŝĐĂŶ:ŽƵƌŶĂůŽĨƉŝĚĞŵŝŽůŽŐǇ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ŵĞƌŝĐĂŶ:ŽƵƌŶĂůŽĨWƵďůŝĐ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ŶŶĂůƐ/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕DŵĞƌŐĞŶĐǇDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕D/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕DWƵďůŝĐ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   Reviewer, BMC Women’s Health



                                                    ϴ
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 25 of 260
                                                                        :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ůŝŶŝĐĂů/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ƌŝƚŝĐĂůWƵďůŝĐ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ƌƵŐĂŶĚůĐŽŚŽůĞƉĞŶĚĞŶĐĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ƌƵŐĂŶĚůĐŽŚŽůZĞǀŝĞǁ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ƉŝĚĞŵŝŽůŽŐŝĐZĞǀŝĞǁƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕ƵƌŽƐƵƌǀĞŝůůĂŶĐĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕,ĞĂůƚŚĂŶĚ:ƵƐƚŝĐĞ;^ƉƌŝŶŐĞƌKƉĞŶͿ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůŽĨƌƵŐWŽůŝĐǇ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůŽĨWƌŝƐŽŶĞƌ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůŽĨ^dƐĂŶĚ/^
ϮϬϭϮͲƉƌĞƐĞŶƚ   Reviewer, International Journal of Women’s Health
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:D/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨ&ĂŵŝůǇsŝŽůĞŶĐĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨ'ĞŶĞƌĂů/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨ/ŵŵŝŐƌĂŶƚĂŶĚDŝŶŽƌŝƚǇ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨ/ŶƚĞƌŶĂƚŝŽŶĂů/^^ŽĐŝĞƚǇ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨWƐǇĐŚŽĂĐƚŝǀĞƌƵŐƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕:ŽƵƌŶĂůŽĨhƌďĂŶ,ĞĂůƚŚ
ϮϬϭϮͲƉƌĞƐĞŶƚ   Reviewer, Journal of Women’s Health
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕KƉĞŶ&ŽƌƵŵ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕W>Ž^KE
ϮϬϭϮͲƉƌĞƐĞŶƚ   ZĞǀŝĞǁĞƌ͕WƵďůŝĐ,ĞĂůƚŚZĞƉŽƌƚƐ


Professional Service for Professional Organizations
AAMC Group on Women in Medicine and Science (GWIMS)
ϮϬϭϲͲƉƌĞƐĞŶƚ DĞŵďĞƌ͕D'ƌŽƵƉŽŶtŽŵĞŶŝŶDĞĚŝĐŝŶĞĂŶĚ^ĐŝĞŶĐĞ;'t/D^Ϳ


American College of Physicians
ϮϬϭϲͲƉƌĞƐĞŶƚ &ĞůůŽǁ͕ŵĞƌŝĐĂŶŽůůĞŐĞŽĨWŚǇƐŝĐŝĂŶƐ
ϮϬϭϯͲϮϬϭϲ     DĞŵďĞƌ͕ŵĞƌŝĐĂŶŽůůĞŐĞŽĨWŚǇƐŝĐŝĂŶƐ


American Medical Association
ϮϬϬϱͲƉƌĞƐĞŶƚ DĞŵďĞƌ͕ŵĞƌŝĐĂŶDĞĚŝĐĂůƐƐŽĐŝĂƚŝŽŶ


American Medical Women’s Association
ϮϬϭϭͲƉƌĞƐĞŶƚ Member, American Medical Women’s Association


American Society of Addiction Medicine
ϮϬϬϵͲƉƌĞƐĞŶƚ DĞŵďĞƌ͕ŵĞƌŝĐĂŶ^ŽĐŝĞƚǇŽĨĚĚŝĐƚŝŽŶDĞĚŝĐŝŶĞ




                                                  ϵ
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 26 of 260
                                                                               :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


Connecticut Infectious Disease Society
ϮϬϭϭͲƉƌĞƐĞŶƚ DĞŵďĞƌ͕ŽŶŶĞĐƚŝĐƵƚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇ


Infectious Disease Society of America
ϮϬϬϴͲƉƌĞƐĞŶƚ DĞŵďĞƌ͕/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞ^ŽĐŝĞƚǇŽĨŵĞƌŝĐĂ


InWomen’s Network, NIDA International Program
ϮϬϭϯͲƉƌĞƐĞŶƚ Member, InWomen’s Network, NIDA International Program


New York State Medical Society
ϮϬϬϱͲϮϬϬϴ    DĞŵďĞƌ͕EĞǁzŽƌŬ^ƚĂƚĞDĞĚŝĐĂů^ŽĐŝĞƚǇ


Yale University Service
University Committees
ϮϬϭϲͲϮϬϭϴ     Council Member, Leadership Council, Women’s Faculty Forum


Medical School Committees
ϮϬϭϱͲϮϬϭϲ     ŽŵŵŝƚƚĞĞDĞŵďĞƌ͕h^,ĞĂůƚŚĂŶĚ:ƵƐƚŝĐĞŽƵƌƐĞ͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ
ϮϬϭϰͲƉƌĞƐĞŶƚ ŽŵŵŝƚƚĞĞDĞŵďĞƌ͕zĂůĞ/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞdƌĂĚŝƚŝŽŶĂůZĞƐŝĚĞŶĐǇ/ŶƚĞƌŶ^ĞůĞĐƚŝŽŶ
                 ŽŵŵŝƚƚĞĞ


Public Service
ϮϬϭϵͲƉƌĞƐĞŶƚ   &ĂĐƵůƚǇDĞŵďĞƌ͕zĂůĞhŶŝǀĞƌƐŝƚǇWƌŽŐƌĂŵŝŶĚĚŝĐƚŝŽŶDĞĚŝĐŝŶĞ
ϮϬϭϳͲƉƌĞƐĞŶƚ   &ĂĐƵůƚǇDĞŵďĞƌ͕ƌƚŚƵƌ>ŝŵĂŶĞŶƚĞƌĨŽƌWƵďůŝĐ/ŶƚĞƌĞƐƚ>Ăǁ͕zĂůĞ>Ăǁ^ĐŚŽŽů
ϮϬϭϯͲƉƌĞƐĞŶƚ   DĞŶƚŽƌ͕tŽŵĞŶŝŶDĞĚŝĐŝŶĞĂƚzĂůĞDĞŶƚŽƌŝŶŐWƌŽŐƌĂŵ
ϮϬϭϮͲƉƌĞƐĞŶƚ   &ĂĐƵůƚǇDĞŵďĞƌ͕zĂůĞĞŶƚĞƌĨŽƌ/ŶƚĞƌĚŝƐĐŝƉůŝŶĂƌǇZĞƐĞĂƌĐŚŽŶ/^
ϮϬϬϵͲϮϬϭϭ      /ŶƐƚƌƵĐƚŽƌ͕WƌĞĐůŝŶŝĐĂůůĞƌŬƐŚŝƉdƵƚŽƌ͕zĂůĞ^ĐŚŽŽůŽĨDĞĚŝĐŝŶĞ
ϮϬϬϮ             &ĞůůŽǁ͕^ŽƌŽƐKƉĞŶ^ŽĐŝĞƚǇ/ŶƐƚŝƚƵƚĞ
ϭϵϵϴͲϭϵϵϵ      &ĞůůŽǁ͕ŽƐƚĂZŝĐĂŶ,ƵŵĂŶŝƚĂƌŝĂŶ&ŽƵŶĚĂƚŝŽŶ


Bibliography:
Peer-Reviewed Original Research
ϭ͘   DĞǇĞƌ:W͕YŝƵ:͕ŚĞŶE͕>ĂƌŬŝŶ'>͕ůƚŝĐĞ&>͘ŵĞƌŐĞŶĐǇĚĞƉĂƌƚŵĞŶƚƵƐĞďǇƌĞůĞĂƐĞĚƉƌŝƐŽŶĞƌƐ
     ǁŝƚŚ,/s͗ĂŶŽďƐĞƌǀĂƚŝŽŶĂůůŽŶŐŝƚƵĚŝŶĂůƐƚƵĚǇ͘WůŽ^KŶĞϮϬϭϮ͕ϳ͗ĞϰϮϰϭϲ͘
Ϯ͘   ŚĞŶE͕DĞǇĞƌ:W͕ŽůůŝŶŐĞƌZ͕WĂŐĞ<Z͘,/sƚĞƐƚŝŶŐďĞŚĂǀŝŽƌƐĂŵŽŶŐ>ĂƚŝŶŽƐŝŶĂůƚŝŵŽƌĞŝƚǇ͘
     :ŽƵƌŶĂůKĨ/ŵŵŝŐƌĂŶƚŶĚDŝŶŽƌŝƚǇ,ĞĂůƚŚͬĞŶƚĞƌ&ŽƌDŝŶŽƌŝƚǇWƵďůŝĐ,ĞĂůƚŚϮϬϭϮ͕ϭϰ͗ϱϰϬͲϱϭ͘
ϯ͘   ŚŝƚƐĂǌ͕DĞǇĞƌ:W͕<ƌŝƐŚŶĂŶ͕^ƉƌŝŶŐĞƌ^͕DĂƌĐƵƐZ͕ĂůůĞƌE͕:ŽƌĚĂŶK͕>ŝŶĐŽůŶd͕&ůĂŶŝŐĂŶdW͕
     WŽƌƚĞƌĨŝĞůĚ:͕ůƚŝĐĞ&>͘ŽŶƚƌŝďƵƚŝŽŶŽĨƐƵďƐƚĂŶĐĞƵƐĞĚŝƐŽƌĚĞƌƐŽŶ,/sƚƌĞĂƚŵĞŶƚŽƵƚĐŽŵĞƐĂŶĚ
     ĂŶƚŝƌĞƚƌŽǀŝƌĂůŵĞĚŝĐĂƚŝŽŶĂĚŚĞƌĞŶĐĞĂŵŽŶŐ,/sͲŝŶĨĞĐƚĞĚƉĞƌƐŽŶƐĞŶƚĞƌŝŶŐũĂŝů͘/^ŶĚĞŚĂǀŝŽƌ
     ϮϬϭϯ͕ϭϳ^ƵƉƉůϮ͗^ϭϭϴͲϮϳ͘


                                                   ϭϬ
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 27 of 260
                                                                               :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϰ͘    ŚĞŶE͕DĞǇĞƌ:W͕ǀĞƌǇ<͕ƌĂŝŶĞ:͕&ůĂŶŝŐĂŶdW͕>ŝŶĐŽůŶd͕^ƉĂƵůĚŝŶŐ͕^ƉƌŝŶŐĞƌ^͕ůƚŝĐĞ&>͘
      ĚŚĞƌĞŶĐĞƚŽ,/sƚƌĞĂƚŵĞŶƚĂŶĚĐĂƌĞĂŵŽŶŐƉƌĞǀŝŽƵƐůǇŚŽŵĞůĞƐƐũĂŝůĚĞƚĂŝŶĞĞƐ͘/^ŶĚ
      ĞŚĂǀŝŽƌϮϬϭϯ͕ϭϳ͗ϮϲϱϰͲϲϲ͘
ϱ͘    ůƚŚŽĨĨ>͕ĞůĞŶĞǀ͕DĞǇĞƌ:W͕&Ƶ:͕ƌŽǁŶ^͕sĂŐĞŶĂƐW͕ǀĞƌǇ<͕ƌƵǌĂĚŽͲYƵŝŹŽŶĞƐ:͕
      ^ƉĂƵůĚŝŶŐ͕ůƚŝĐĞ&>͘ŽƌƌĞůĂƚĞƐŽĨƌĞƚĞŶƚŝŽŶŝŶ,/sĐĂƌĞĂĨƚĞƌƌĞůĞĂƐĞĨƌŽŵũĂŝů͗ƌĞƐƵůƚƐĨƌŽŵĂ
      ŵƵůƚŝͲƐŝƚĞƐƚƵĚǇ͘/^ŶĚĞŚĂǀŝŽƌϮϬϭϯ͕ϭϳ^ƵƉƉůϮ͗^ϭϱϲͲϳϬ͘
ϲ͘    tŝůůŝĂŵƐd͕<ŝŵ^͕DĞǇĞƌ:͕^ƉĂƵůĚŝŶŐ͕dĞŝǆĞŝƌĂW͕ǀĞƌǇ͕DŽŽƌĞ<͕ůƚŝĐĞ&͕DƵƌƉŚǇͲ^ǁĂůůŽǁ͕
      ^ŝŵŽŶ͕tŝĐŬĞƌƐŚĂŵ:͕KƵĞůůĞƚ>:͘'ĞŶĚĞƌĚŝĨĨĞƌĞŶĐĞƐŝŶďĂƐĞůŝŶĞŚĞĂůƚŚ͕ŶĞĞĚƐĂƚƌĞůĞĂƐĞ͕ĂŶĚ
      ƉƌĞĚŝĐƚŽƌƐŽĨĐĂƌĞĞŶŐĂŐĞŵĞŶƚĂŵŽŶŐ,/sͲƉŽƐŝƚŝǀĞĐůŝĞŶƚƐůĞĂǀŝŶŐũĂŝů͘/^ŶĚĞŚĂǀŝŽƌϮϬϭϯ͕ϭϳ
      ^ƵƉƉůϮ͗^ϭϵϱͲϮϬϮ͘
ϳ͘    DĞǇĞƌ:W͕tŝĐŬĞƌƐŚĂŵ:͕&Ƶ::͕ƌŽǁŶ^͕^ƵůůŝǀĂŶdW͕^ƉƌŝŶŐĞƌ^͕ůƚŝĐĞ&>͘WĂƌƚŶĞƌǀŝŽůĞŶĐĞĂŶĚ
      ŚĞĂůƚŚĂŵŽŶŐ,/sͲŝŶĨĞĐƚĞĚũĂŝůĚĞƚĂŝŶĞĞƐ͘/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůKĨWƌŝƐŽŶĞƌ,ĞĂůƚŚϮϬϭϯ͕ϵ͗ϭϮϰͲϰϭ͘
ϴ͘    DĞǇĞƌ:W͕YŝƵ:͕ŚĞŶE͕>ĂƌŬŝŶ'>͕ůƚŝĐĞ&>͘&ƌĞƋƵĞŶƚĞŵĞƌŐĞŶĐǇĚĞƉĂƌƚŵĞŶƚƵƐĞĂŵŽŶŐ
      ƌĞůĞĂƐĞĚƉƌŝƐŽŶĞƌƐǁŝƚŚŚƵŵĂŶŝŵŵƵŶŽĚĞĨŝĐŝĞŶĐǇǀŝƌƵƐ͗ĐŚĂƌĂĐƚĞƌŝǌĂƚŝŽŶŝŶĐůƵĚŝŶŐĂŶŽǀĞů
      ŵƵůƚŝŵŽƌďŝĚŝƚǇŝŶĚĞǆ͘ĐĂĚĞŵŝĐŵĞƌŐĞŶĐǇDĞĚŝĐŝŶĞ͗KĨĨŝĐŝĂů:ŽƵƌŶĂůKĨdŚĞ^ŽĐŝĞƚǇ&ŽƌĐĂĚĞŵŝĐ
      ŵĞƌŐĞŶĐǇDĞĚŝĐŝŶĞϮϬϭϯ͕ϮϬ͗ϳϵͲϴϴ͘
ϵ͘    DĞǇĞƌ:W͕ĞƉĞĚĂ:͕^ƉƌŝŶŐĞƌ^͕tƵ:͕dƌĞƐƚŵĂŶZ>͕ůƚŝĐĞ&>͘,/sŝŶƉĞŽƉůĞƌĞŝŶĐĂƌĐĞƌĂƚĞĚŝŶ
      ŽŶŶĞĐƚŝĐƵƚƉƌŝƐŽŶƐĂŶĚũĂŝůƐ͗ĂŶŽďƐĞƌǀĂƚŝŽŶĂůĐŽŚŽƌƚƐƚƵĚǇ͘dŚĞ>ĂŶĐĞƚ͘,/sϮϬϭϰ͕ϭ͗ĞϳϳͲĞϴϰ͘
ϭϬ͘   DĞǇĞƌ:W͕ĞůĞŶĞǀ͕tŝĐŬĞƌƐŚĂŵ:͕tŝůůŝĂŵƐd͕dĞŝǆĞŝƌĂW͕ůƚŝĐĞ&>͘'ĞŶĚĞƌĚŝƐƉĂƌŝƚŝĞƐŝŶ,/s
      ƚƌĞĂƚŵĞŶƚŽƵƚĐŽŵĞƐĨŽůůŽǁŝŶŐƌĞůĞĂƐĞĨƌŽŵũĂŝů͗ƌĞƐƵůƚƐĨƌŽŵĂŵƵůƚŝĐĞŶƚĞƌƐƚƵĚǇ͘ŵĞƌŝĐĂŶ:ŽƵƌŶĂů
      KĨWƵďůŝĐ,ĞĂůƚŚϮϬϭϰ͕ϭϬϰ͗ϰϯϰͲϰϭ͘
ϭϭ͘   DĞǇĞƌ:W͕ĞƉĞĚĂ:͕tƵ:͕dƌĞƐƚŵĂŶZ>͕ůƚŝĐĞ&>͕^ƉƌŝŶŐĞƌ^͘KƉƚŝŵŝǌĂƚŝŽŶŽĨŚƵŵĂŶ
      ŝŵŵƵŶŽĚĞĨŝĐŝĞŶĐǇǀŝƌƵƐƚƌĞĂƚŵĞŶƚĚƵƌŝŶŐŝŶĐĂƌĐĞƌĂƚŝŽŶ͗ǀŝƌĂůƐƵƉƉƌĞƐƐŝŽŶĂƚƚŚĞƉƌŝƐŽŶŐĂƚĞ͘:D
      /ŶƚĞƌŶĂůDĞĚŝĐŝŶĞϮϬϭϰ͕ϭϳϰ͗ϳϮϭͲϵ͘
ϭϮ͘   DĞǇĞƌ:W͕ĞƉĞĚĂ:͕dĂǆŵĂŶ&^͕ůƚŝĐĞ&>͘^ĞǆͲZĞůĂƚĞĚŝƐƉĂƌŝƚŝĞƐŝŶƌŝŵŝŶĂů:ƵƐƚŝĐĞĂŶĚ,/s
      dƌĞĂƚŵĞŶƚKƵƚĐŽŵĞƐ͗ZĞƚƌŽƐƉĞĐƚŝǀĞŽŚŽƌƚ^ƚƵĚǇŽĨ,/sͲ/ŶĨĞĐƚĞĚ/ŶŵĂƚĞƐ͘ŵĞƌŝĐĂŶ:ŽƵƌŶĂůKĨ
      WƵďůŝĐ,ĞĂůƚŚϮϬϭϱ͕ϭϬϱ͗ϭϵϬϭͲϭϬ͘
ϭϯ͘   ŽǇĚd͕^ŽŶŐ>͕DĞǇĞƌ:W͕ůƚŝĐĞ&>͘ŵĞƌŐĞŶĐǇĚĞƉĂƌƚŵĞŶƚƵƐĞĂŵŽŶŐ,/sͲŝŶĨĞĐƚĞĚƌĞůĞĂƐĞĚũĂŝů
      ĚĞƚĂŝŶĞĞƐ͘:ŽƵƌŶĂůKĨhƌďĂŶ,ĞĂůƚŚ͗ƵůůĞƚŝŶKĨdŚĞEĞǁzŽƌŬĐĂĚĞŵǇKĨDĞĚŝĐŝŶĞϮϬϭϱ͕ϵϮ͗ϭϬϴͲ
      ϯϱ͘
ϭϰ͘   ^ŚƌĞƐƚŚĂZ͕<ĂƌŬŝW͕ůƚŝĐĞ&>͕,ƵĞĚŽͲDĞĚŝŶĂd͕DĞǇĞƌ:W͕DĂĚĚĞŶ>͕ŽƉĞŶŚĂǀĞƌD͘ŽƌƌĞůĂƚĞƐŽĨ
      ǁŝůůŝŶŐŶĞƐƐƚŽŝŶŝƚŝĂƚĞƉƌĞͲĞǆƉŽƐƵƌĞƉƌŽƉŚǇůĂǆŝƐĂŶĚĂŶƚŝĐŝƉĂƚŝŽŶŽĨƉƌĂĐƚŝĐŝŶŐƐĂĨĞƌĚƌƵŐͲĂŶĚƐĞǆͲ
      ƌĞůĂƚĞĚďĞŚĂǀŝŽƌƐĂŵŽŶŐŚŝŐŚͲƌŝƐŬĚƌƵŐƵƐĞƌƐŽŶŵĞƚŚĂĚŽŶĞƚƌĞĂƚŵĞŶƚ͘ƌƵŐŶĚůĐŽŚŽů
      ĞƉĞŶĚĞŶĐĞϮϬϭϳ͕ϭϳϯ͗ϭϬϳͲϭϭϲ͘
ϭϱ͘   WĞĂƐĂŶƚ͕^ƵůůŝǀĂŶdW͕tĞŝƐƐE,͕DĂƌƚŝŶĞǌ/͕DĞǇĞƌ:W͘ĞǇŽŶĚƚŚĞƐǇŶĚĞŵŝĐ͗ĐŽŶĚŽŵŶĞŐŽƚŝĂƚŝŽŶ
      ĂŶĚƵƐĞĂŵŽŶŐǁŽŵĞŶĞǆƉĞƌŝĞŶĐŝŶŐƉĂƌƚŶĞƌǀŝŽůĞŶĐĞ͘/^ĂƌĞϮϬϭϳ͕Ϯϵ͗ϱϭϲͲϱϮϯ͘
ϭϲ͘   tŝĐŬĞƌƐŚĂŵ:͕'ŝďƐŽŶ͕ĂǌĂǌŝZ͕WŝůůĂŝs͕WĞĚĞƌƐĞŶ:͕DĞǇĞƌ:W͕ůͲĂƐƐĞůE͕DĂǇĞƌ<,͕
      <ĂŵĂƌƵůǌĂŵĂŶ͕ůƚŝĐĞ&>͘WƌĞǀĂůĞŶĐĞŽĨ,ƵŵĂŶ/ŵŵƵŶŽĚĞĨŝĐŝĞŶĐǇsŝƌƵƐĂŶĚ^ĞǆƵĂůůǇ
      dƌĂŶƐŵŝƚƚĞĚ/ŶĨĞĐƚŝŽŶƐŵŽŶŐŝƐŐĞŶĚĞƌĂŶĚdƌĂŶƐŐĞŶĚĞƌtŽŵĞŶ^ĞǆtŽƌŬĞƌƐŝŶ'ƌĞĂƚĞƌ<ƵĂůĂ
      >ƵŵƉƵƌ͕DĂůĂǇƐŝĂ͗ZĞƐƵůƚƐ&ƌŽŵĂZĞƐƉŽŶĚĞŶƚͲƌŝǀĞŶ^ĂŵƉůŝŶŐ^ƚƵĚǇ͘^ĞǆƵĂůůǇdƌĂŶƐŵŝƚƚĞĚ
      ŝƐĞĂƐĞƐϮϬϭϳ͕ϰϰ͗ϲϲϯͲϲϳϬ͘
ϭϳ͘   ,ŽĨĨ͕DĂƌĐƵƐZ͕ŽũŬŽD:͕DĂŬĂƌĞŶŬŽ/͕DĂǌŚŶĂǇĂ͕ůƚŝĐĞ&>͕DĞǇĞƌ:W͘dŚĞĞĨĨĞĐƚƐŽĨŽƉŝŽŝĚͲ
      ĂŐŽŶŝƐƚƚƌĞĂƚŵĞŶƚƐŽŶ,/sƌŝƐŬĂŶĚƐŽĐŝĂůƐƚĂďŝůŝƚǇ͗ŵŝǆĞĚŵĞƚŚŽĚƐƐƚƵĚǇŽĨǁŽŵĞŶǁŝƚŚŽƉŝŽŝĚ
      ƵƐĞĚŝƐŽƌĚĞƌŝŶhŬƌĂŝŶĞ͘:ŽƵƌŶĂůKĨ^ƵďƐƚĂŶĐĞďƵƐĞdƌĞĂƚŵĞŶƚϮϬϭϳ͕ϴϯ͗ϯϲͲϰϰ͘



                                                    ϭϭ
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 28 of 260
                                                                                 :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϭϴ͘ ZƵƚůĞĚŐĞZ͕DĂĚĚĞŶ>͕KŐďƵĂŐƵK͕DĞǇĞƌ:W͘,/sZŝƐŬƉĞƌĐĞƉƚŝŽŶĂŶĚĞůŝŐŝďŝůŝƚǇĨŽƌƉƌĞͲĞǆƉŽƐƵƌĞ
    ƉƌŽƉŚǇůĂǆŝƐŝŶǁŽŵĞŶŝŶǀŽůǀĞĚŝŶƚŚĞĐƌŝŵŝŶĂůũƵƐƚŝĐĞƐǇƐƚĞŵ͘/^ĂƌĞϮϬϭϴ͕ϯϬ͗ϭϮϴϮͲϭϮϴϵ͘
ϭϵ͘ WĞĂƐĂŶƚ͕^ƵůůŝǀĂŶdW͕ZŝƚĐŚǁŽŽĚd͕WĂƌƌĂ'Z͕tĞŝƐƐE,͕DĞǇĞƌ:W͕DƵƌƉŚǇ:'͘tŽƌĚƐĐĂŶŚƵƌƚ͗
    dŚĞĞĨĨĞĐƚƐŽĨƉŚǇƐŝĐĂůĂŶĚƉƐǇĐŚŽůŽŐŝĐĂůƉĂƌƚŶĞƌǀŝŽůĞŶĐĞŽŶĐŽŶĚŽŵŶĞŐŽƚŝĂƚŝŽŶĂŶĚĐŽŶĚŽŵƵƐĞ
    ĂŵŽŶŐǇŽƵŶŐǁŽŵĞŶ͘tŽŵĞŶΘ,ĞĂůƚŚϮϬϭϴ͕ϱϴ͗ϰϴϯͲϰϵϳ͘
ϮϬ͘ >ŽĞůŝŐĞƌ<͕ůƚŝĐĞ&>͕ĞƐĂŝDD͕ŝĂƌůĞŐůŝŽDD͕'ĂůůĂŐŚĞƌ͕DĞǇĞƌ:W͘WƌĞĚŝĐƚŽƌƐŽĨůŝŶŬĂŐĞƚŽ,/s
    ĐĂƌĞĂŶĚǀŝƌĂůƐƵƉƉƌĞƐƐŝŽŶĂĨƚĞƌƌĞůĞĂƐĞĨƌŽŵũĂŝůƐĂŶĚƉƌŝƐŽŶƐ͗ĂƌĞƚƌŽƐƉĞĐƚŝǀĞĐŽŚŽƌƚƐƚƵĚǇ͘dŚĞ
    >ĂŶĐĞƚ͘,/sϮϬϭϴ͕ϱ͗ĞϵϲͲĞϭϬϲ͘
Ϯϭ͘ KĚŝŽ͕ĂƌƌŽůůD͕'ůĂƐƐ^͕ĂƵŵĂŶ͕dĂǆŵĂŶ&^͕DĞǇĞƌ:W͘ǀĂůƵĂƚŝŶŐĐŽŶĐƵƌƌĞŶƚǀĂůŝĚŝƚǇŽĨ
    ĐƌŝŵŝŶĂůũƵƐƚŝĐĞĂŶĚĐůŝŶŝĐĂůĂƐƐĞƐƐŵĞŶƚƐĂŵŽŶŐǁŽŵĞŶŽŶƉƌŽďĂƚŝŽŶ͘,ĞĂůƚŚΘ:ƵƐƚŝĐĞϮϬϭϴ͕ϲ͗ϳ͘
ϮϮ͘ >ŽĞůŝŐĞƌ<͕ůƚŝĐĞ&>͕ŝĂƌůĞŐůŝŽDD͕ZŝĐŚ<D͕ŚĂŶĚƌĂ<͕'ĂůůĂŐŚĞƌ͕ĞƐĂŝDD͕DĞǇĞƌ:W͘ůůͲ
    ĐĂƵƐĞŵŽƌƚĂůŝƚǇĂŵŽŶŐƉĞŽƉůĞǁŝƚŚ,/sƌĞůĞĂƐĞĚĨƌŽŵĂŶŝŶƚĞŐƌĂƚĞĚƐǇƐƚĞŵŽĨũĂŝůƐĂŶĚƉƌŝƐŽŶƐŝŶ
    ŽŶŶĞĐƚŝĐƵƚ͕h^͕ϮϬϬϳͲϭϰ͗ĂƌĞƚƌŽƐƉĞĐƚŝǀĞŽďƐĞƌǀĂƚŝŽŶĂůĐŽŚŽƌƚƐƚƵĚǇ͘dŚĞ>ĂŶĐĞƚ͘,/sϮϬϭϴ͕
    ϱ͗ĞϲϭϳͲĞϲϮϴ͘
Ϯϯ͘ >ŽĞůŝŐĞƌ<͕DĞǇĞƌ:W͕ĞƐĂŝDD͕ŝĂƌůĞŐůŝŽDD͕'ĂůůĂŐŚĞƌ͕ůƚŝĐĞ&>͘ZĞƚĞŶƚŝŽŶŝŶ,/sĐĂƌĞ
    ĚƵƌŝŶŐƚŚĞϯǇĞĂƌƐĨŽůůŽǁŝŶŐƌĞůĞĂƐĞĨƌŽŵŝŶĐĂƌĐĞƌĂƚŝŽŶ͗ĐŽŚŽƌƚƐƚƵĚǇ͘W>Ž^DĞĚŝĐŝŶĞϮϬϭϴ͕
    ϭϱ͗ĞϭϬϬϮϲϲϳ͘
Ϯϰ͘ ǌďĞů>͕tĞŐŵĂŶDW͕WŽůŽŶƐŬǇD͕ĂĐŚŝƌĞĚĚǇ͕DĞǇĞƌ:͕^ŚƵŵƐŬĂǇĂE͕<ƵƌŵĂŶĂůŝĞǀĂ͕ǀŽƌǇĂŬ
    ^͕ůƚŝĐĞ&>͘ƌƵŐŝŶũĞĐƚŝŽŶǁŝƚŚŝŶƉƌŝƐŽŶŝŶ<ǇƌŐǇǌƐƚĂŶ͗ĞůĞǀĂƚĞĚ,/sƌŝƐŬĂŶĚŝŵƉůŝĐĂƚŝŽŶƐĨŽƌƐĐĂůŝŶŐ
    ƵƉŽƉŝŽŝĚĂŐŽŶŝƐƚƚƌĞĂƚŵĞŶƚƐ͘/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůKĨWƌŝƐŽŶĞƌ,ĞĂůƚŚϮϬϭϴ͕ϭϰ͗ϭϳϱͲϭϴϳ͘
Ϯϱ͘ WĞĂƐĂŶƚ͕DŽŶƚĂŶĂƌŽ͕<ĞƌƐŚĂǁd^͕WĂƌƌĂ'Z͕tĞŝƐƐE,͕DĞǇĞƌ:W͕DƵƌƉŚǇ:'͕ZŝƚĐŚǁŽŽĚd͕
    ^ƵůůŝǀĂŶdW͘ŶĞǀĞŶƚͲůĞǀĞůĞǆĂŵŝŶĂƚŝŽŶŽĨƐƵĐĐĞƐƐĨƵůĐŽŶĚŽŵŶĞŐŽƚŝĂƚŝŽŶƐƚƌĂƚĞŐŝĞƐĂŵŽŶŐǇŽƵŶŐ
    ǁŽŵĞŶ͘:ŽƵƌŶĂůKĨ,ĞĂůƚŚWƐǇĐŚŽůŽŐǇϮϬϭϵ͕Ϯϰ͗ϴϵϴͲϵϬϴ͘
Ϯϲ͘ ZĂŶũŝƚz^͕ǌďĞů>͕<ƌŝƐŚŶĂŶ͕ůƚŝĐĞ&>͕DĞǇĞƌ:W͘ǀĂůƵĂƚŝŽŶŽĨ,/sƌŝƐŬĂŶĚŽƵƚĐŽŵĞƐŝŶĂ
    ŶĂƚŝŽŶĂůůǇƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐĂŵƉůĞŽĨŝŶĐĂƌĐĞƌĂƚĞĚǁŽŵĞŶŝŶǌĞƌďĂŝũĂŶ͕<ǇƌŐǇǌƐƚĂŶ͕ĂŶĚhŬƌĂŝŶĞ͘
    /^ĂƌĞϮϬϭϵ͕ϯϭ͗ϳϵϯͲϳϵϳ͘
Ϯϳ͘ ZŚŽĚĞƐd͕ǌďĞů>͕>ĂŶĐĂƐƚĞƌ<͕DĞǇĞƌ:͘dŚĞďĞĐŽŵŝŶŐͲŵĞƚŚĂĚŽŶĞͲďŽĚǇ͗ŽŶƚŚĞŽŶƚŽͲƉŽůŝƚŝĐƐŽĨ
    ŚĞĂůƚŚŝŶƚĞƌǀĞŶƚŝŽŶƚƌĂŶƐůĂƚŝŽŶƐ͘^ŽĐŝŽůŽŐǇKĨ,ĞĂůƚŚΘ/ůůŶĞƐƐϮϬϭϵ͕ϰϭ͗ϭϲϭϴͲϭϲϯϲ͘
Ϯϴ͘ KůƐŽŶ͕sŝŶĐĞŶƚt͕DĞǇĞƌ:W͕<ĞƌƐŚĂǁd͕^ŝŬŬĞŵĂ<:͕,ĞĐŬŵĂŶd'͕,ĂŶƐĞŶE͘ĞƉƌĞƐƐŝǀĞ
    ƐǇŵƉƚŽŵƐ͕ƉŚǇƐŝĐĂůƐǇŵƉƚŽŵƐ͕ĂŶĚŚĞĂůƚŚͲƌĞůĂƚĞĚƋƵĂůŝƚǇŽĨůŝĨĞĂŵŽŶŐŽůĚĞƌĂĚƵůƚƐǁŝƚŚ,/s͘
    YƵĂůŝƚǇKĨ>ŝĨĞZĞƐĞĂƌĐŚ͗Ŷ/ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůKĨYƵĂůŝƚǇKĨ>ŝĨĞƐƉĞĐƚƐKĨdƌĞĂƚŵĞŶƚ͕ĂƌĞ
    ŶĚZĞŚĂďŝůŝƚĂƚŝŽŶϮϬϭϵ͘


Chapters, Books, and Reviews
Ϯϵ͘ ǌĂƌDD͕^ƉƌŝŶŐĞƌ^͕DĞǇĞƌ:W͕ůƚŝĐĞ&>͘ƐǇƐƚĞŵĂƚŝĐƌĞǀŝĞǁŽĨƚŚĞŝŵƉĂĐƚŽĨĂůĐŽŚŽůƵƐĞ
    ĚŝƐŽƌĚĞƌƐŽŶ,/sƚƌĞĂƚŵĞŶƚŽƵƚĐŽŵĞƐ͕ĂĚŚĞƌĞŶĐĞƚŽĂŶƚŝƌĞƚƌŽǀŝƌĂůƚŚĞƌĂƉǇĂŶĚŚĞĂůƚŚĐĂƌĞ
    ƵƚŝůŝǌĂƚŝŽŶ͘ƌƵŐŶĚůĐŽŚŽůĞƉĞŶĚĞŶĐĞϮϬϭϬ͕ϭϭϮ͗ϭϳϴͲϵϯ͘
ϯϬ͘ DĞǇĞƌ:W͕^ƉƌŝŶŐĞƌ^͕ůƚŝĐĞ&>͘^ƵďƐƚĂŶĐĞĂďƵƐĞ͕ǀŝŽůĞŶĐĞ͕ĂŶĚ,/sŝŶǁŽŵĞŶ͗ĂůŝƚĞƌĂƚƵƌĞƌĞǀŝĞǁ
    ŽĨƚŚĞƐǇŶĚĞŵŝĐ͘:ŽƵƌŶĂůKĨtŽŵĞŶΖƐ,ĞĂůƚŚ;ϮϬϬϮͿϮϬϭϭ͕ϮϬ͗ϵϵϭͲϭϬϬϲ͘
ϯϭ͘ DĞǇĞƌ:W͕ŚĞŶE͕^ƉƌŝŶŐĞƌ^͘,/sdƌĞĂƚŵĞŶƚŝŶƚŚĞƌŝŵŝŶĂů:ƵƐƚŝĐĞ^ǇƐƚĞŵ͗ƌŝƚŝĐĂů<ŶŽǁůĞĚŐĞ
    ĂŶĚ/ŶƚĞƌǀĞŶƚŝŽŶ'ĂƉƐ͘/^ZĞƐĞĂƌĐŚŶĚdƌĞĂƚŵĞŶƚϮϬϭϭ͕ϮϬϭϭ͗ϲϴϬϲϭϳ͘
ϯϮ͘ ^ƉƌŝŶŐĞƌ^͕^ƉĂƵůĚŝŶŐ͕DĞǇĞƌ:W͕ůƚŝĐĞ&>͘WƵďůŝĐŚĞĂůƚŚŝŵƉůŝĐĂƚŝŽŶƐĨŽƌĂĚĞƋƵĂƚĞƚƌĂŶƐŝƚŝŽŶĂů
    ĐĂƌĞĨŽƌ,/sͲŝŶĨĞĐƚĞĚƉƌŝƐŽŶĞƌƐ͗ĨŝǀĞĞƐƐĞŶƚŝĂůĐŽŵƉŽŶĞŶƚƐ͘ůŝŶŝĐĂů/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͗ŶKĨĨŝĐŝĂů
    WƵďůŝĐĂƚŝŽŶKĨdŚĞ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇKĨŵĞƌŝĐĂϮϬϭϭ͕ϱϯ͗ϰϲϵͲϳϵ͘


                                                    ϭϮ
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 29 of 260
                                                                            :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


ϯϯ͘ ŚĞŶE͕DĞǇĞƌ:W͕^ƉƌŝŶŐĞƌ^͘ĚǀĂŶĐĞƐŝŶƚŚĞƉƌĞǀĞŶƚŝŽŶŽĨŚĞƚĞƌŽƐĞǆƵĂůƚƌĂŶƐŵŝƐƐŝŽŶŽĨ
    ,/sͬ/^ĂŵŽŶŐǁŽŵĞŶŝŶƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞZĞƉŽƌƚƐϮϬϭϭ͕ϯ͘
ϯϰ͘ DĞǇĞƌ:͕ůƚŝĐĞ&͘,/sŝŶ/ŶũĞĐƚŝŽŶĂŶĚKƚŚĞƌƌƵŐhƐĞƌƐ͘^ŽŵĞƐŚ'ƵƉƚĂ͕ŚƵƐŚĂŶ<ƵŵĂƌ͕ĞĚƐ͘
    ^ĞǆƵĂůůǇdƌĂŶƐŵŝƚƚĞĚ/ŶĨĞĐƚŝŽŶƐϮŶĚĞĚ͘EĞǁĞůŚŝ͕/ŶĚŝĂ͗ůƐĞǀŝĞƌ͕ϮϬϭϮ͗ϭϬϲϭͲϴϬ͘/^EϵϳϴͲϴϭͲ
    ϯϭϮͲϮϴϬϵͲϴ͘
ϯϱ͘ DĞǇĞƌ:W͕ůƚŚŽĨĨ>͕ůƚŝĐĞ&>͘KƉƚŝŵŝǌŝŶŐĐĂƌĞĨŽƌ,/sͲŝŶĨĞĐƚĞĚƉĞŽƉůĞǁŚŽƵƐĞĚƌƵŐƐ͗ĞǀŝĚĞŶĐĞͲ
    ďĂƐĞĚĂƉƉƌŽĂĐŚĞƐƚŽŽǀĞƌĐŽŵŝŶŐŚĞĂůƚŚĐĂƌĞĚŝƐƉĂƌŝƚŝĞƐ͘ůŝŶŝĐĂů/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͗ŶKĨĨŝĐŝĂů
    WƵďůŝĐĂƚŝŽŶKĨdŚĞ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ^ŽĐŝĞƚǇKĨŵĞƌŝĐĂϮϬϭϯ͕ϱϳ͗ϭϯϬϵͲϭϳ͘
ϯϲ͘ DĞǇĞƌ:͕ůƚŝĐĞ&͘ŚĂƉƚĞƌϰϳ͕dƌĞĂƚŵĞŶƚŽĨĚĚŝĐƚŝŽŶƐ͗dƌĂŶƐŝƚŝŽŶƚŽƚŚĞŽŵŵƵŶŝƚǇ͘ZŽďĞƌƚ>͘
    dƌĞƐƚŵĂŶ͕<ĞŶŶĞƚŚ>͘ƉƉĞůďĂƵŵ͕:ĞĨĨƌĞǇ>͘DĞƚǌŶĞƌ͕ĞĚƐ͘KǆĨŽƌĚdĞǆƚďŽŽŬŽĨŽƌƌĞĐƚŝŽŶĂů
    WƐǇĐŚŝĂƚƌǇ;tŝŶŶĞƌŽĨƚŚĞϮϬϭϲ'ƵƚƚŵĂĐŚĞƌǁĂƌĚͿ͘KǆĨŽƌĚhŶŝǀĞƌƐŝƚǇWƌĞƐƐϮϬϭϱ͘/^E
    ϵϳϴϬϭϵϵϯϲϬϱϳϰ͘
ϯϳ͘ DĞǇĞƌ:W͕DŽŐŚŝŵŝz͕DĂƌĐƵƐZ͕>ŝŵ:<͕>ŝƚǁŝŶ,͕ůƚŝĐĞ&>͘ǀŝĚĞŶĐĞͲďĂƐĞĚŝŶƚĞƌǀĞŶƚŝŽŶƐƚŽ
    ĞŶŚĂŶĐĞĂƐƐĞƐƐŵĞŶƚ͕ƚƌĞĂƚŵĞŶƚ͕ĂŶĚĂĚŚĞƌĞŶĐĞŝŶƚŚĞĐŚƌŽŶŝĐ,ĞƉĂƚŝƚŝƐĐĂƌĞĐŽŶƚŝŶƵƵŵ͘dŚĞ
    /ŶƚĞƌŶĂƚŝŽŶĂů:ŽƵƌŶĂůKŶƌƵŐWŽůŝĐǇϮϬϭϱ͕Ϯϲ͗ϵϮϮͲϯϱ͘
ϯϴ͘ DŽŚĂƌĞď͕dŝďĞƌŝŽW͕DĂŶĚŝŵŝŬĂ͕DƵƚŚƵůŝŶŐĂŵ͕DĞǇĞƌ:͘/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐŝŶhŶĚĞƌƐĞƌǀĞĚ
    WŽƉƵůĂƚŝŽŶƐ͘KŶǇĞŵĂKŐďƵĂŐƵ͕'ĞƌĂůĚ&ƌŝĞĚůĂŶĚ͕DĞƌĐĞĚŝƚĂƐsŝůůĂŶƵĞǀĂ͕DĂƌũŽƌŝĞ'ŽůĚĞŶ͕ĞĚƐ͘
    ƵƌƌĞŶƚŝĂŐŶŽƐŝƐĂŶĚdƌĞĂƚŵĞŶƚͲ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͘DĐ'ƌĂǁͲ,ŝůůDĞĚŝĐĂůϮϬϭϲ͘
ϯϵ͘ DĞǇĞƌ:W͕tŽŵĂĐŬ:͕'ŝďƐŽŶ͘ĞǇŽŶĚƚŚĞWĂƉ^ŵĞĂƌ͗'ĞŶĚĞƌͲƌĞƐƉŽŶƐŝǀĞ,/sĂƌĞĨŽƌtŽŵĞŶ͘
    dŚĞzĂůĞ:ŽƵƌŶĂůKĨŝŽůŽŐǇŶĚDĞĚŝĐŝŶĞϮϬϭϲ͕ϴϵ͗ϭϵϯͲϮϬϯ͘
ϰϬ͘ DĞǇĞƌ:W͕DƵƚŚƵůŝŶŐĂŵ͕ůͲĂƐƐĞůE͕ůƚŝĐĞ&>͘>ĞǀĞƌĂŐŝŶŐƚŚĞh͘^͘ƌŝŵŝŶĂů:ƵƐƚŝĐĞ^ǇƐƚĞŵƚŽ
    ĐĐĞƐƐtŽŵĞŶĨŽƌ,/s/ŶƚĞƌǀĞŶƚŝŽŶƐ͘/^ŶĚĞŚĂǀŝŽƌϮϬϭϳ͕Ϯϭ͗ϯϱϮϳͲϯϱϰϴ͘
ϰϭ͘ ^ŚƌĞƐƚŚĂZ͕DĐŽǇͲZĞĚĚ͕DĞǇĞƌ:͘WƌĞͲǆƉŽƐƵƌĞWƌŽƉŚǇůĂǆŝƐ;WƌWͿĨŽƌWĞŽƉůĞtŚŽ/ŶũĞĐƚƌƵŐƐ
    ;Wt/Ϳ͘ƌŝĂŶŶĂEŽƌƚŽŶ͕Ě͘dŚĞKƉŝŽŝĚƉŝĚĞŵŝĐĂŶĚ/ŶĨĞĐƚŝŽƵƐŝƐĞĂƐĞƐ͘ůƐĞǀŝĞƌϮϬϭϵ͘
ϰϮ͘ DĞǇĞƌ:W͕/ƐĂĂĐƐ<͕ůͲ^ŚĂŚĂǁǇK͕ƵƌůĞǁ<͕tĞĐŚƐďĞƌŐt͘ZĞƐĞĂƌĐŚŽŶǁŽŵĞŶǁŝƚŚƐƵďƐƚĂŶĐĞ
    ƵƐĞĚŝƐŽƌĚĞƌƐ͗ZĞǀŝĞǁŝŶŐƉƌŽŐƌĞƐƐĂŶĚĚĞǀĞůŽƉŝŶŐĂƌĞƐĞĂƌĐŚĂŶĚŝŵƉůĞŵĞŶƚĂƚŝŽŶƌŽĂĚŵĂƉ͘ƌƵŐ
    ŶĚůĐŽŚŽůĞƉĞŶĚĞŶĐĞϮϬϭϵ͕ϭϵϳ͗ϭϱϴͲϭϲϯ͘


Peer-Reviewed Educational Materials
ϰϯ͘ dŚĞ&ŽƌƚƵŶĞ^ŽĐŝĞƚǇZĞĞŶƚƌǇĚƵĐĂƚŝŽŶWƌŽũĞĐƚĞƚĂŝůŝŶŐ<ŝƚ͘EĞǁzŽƌŬŝƚǇĞƉĂƌƚŵĞŶƚŽĨ,ĞĂůƚŚ
    ĂŶĚDĞŶƚĂů,ǇŐŝĞŶĞ͘KĐƚŽďĞƌϮϬϭϰ
ϰϰ͘ hŶŝƚĞĚEĂƚŝŽŶƐKĨĨŝĐĞŽŶƌƵŐƐĂŶĚƌŝŵĞ͘sŝĞŶŶĂ͕ƵƐƚƌŝĂ


Invited Editorials and Commentaries
ϰϱ͘ DĞǇĞƌ:W͘ĂƉƐƵůĞŽŵŵĞŶƚĂƌǇŽŶWǇƌĂĞƚĂů͕͘ƐĞǆƵĂůŵŝŶŽƌŝƚǇƐƚĂƚƵƐĂŶĚǀŝŽůĞŶĐĞĂŵŽŶŐ,/s
    ŝŶĨĞĐƚĞĚĂŶĚĂƚͲƌŝƐŬǁŽŵĞŶ͘:ŽƵƌŶĂůKĨ'ĞŶĞƌĂů/ŶƚĞƌŶĂůDĞĚŝĐŝŶĞϮϬϭϰ͕Ϯϵ͗ϭϭϲϰ͘
ϰϲ͘ ƌŝŶŬůĞǇͲZƵďŝŶƐƚĞŝŶ>͕ĂƵƌŝĂ͕dŽůŽƵͲ^ŚĂŵƐD͕ŚƌŝƐƚŽƉŽƵůŽƐ<͕ŚĂŶW͕ĞĐŬǁŝƚŚ'͕WĂƌŬĞƌ^͕
    DĞǇĞƌ:͘dŚĞWĂƚŚƚŽ/ŵƉůĞŵĞŶƚĂƚŝŽŶŽĨ,/sWƌĞͲĞǆƉŽƐƵƌĞWƌŽƉŚǇůĂǆŝƐĨŽƌWĞŽƉůĞ/ŶǀŽůǀĞĚŝŶ
    ƌŝŵŝŶĂů:ƵƐƚŝĐĞ^ǇƐƚĞŵƐ͘ƵƌƌĞŶƚ,/sͬ/^ZĞƉŽƌƚƐϮϬϭϴ͕ϭϱ͗ϵϯͲϵϱ͘
ϰϳ͘ DĞǇĞƌ:W͘dŚĞ^ƵƐƚĂŝŶĞĚ,ĂƌŵĨƵů,ĞĂůƚŚĨĨĞĐƚƐŽĨ/ŶĐĂƌĐĞƌĂƚŝŽŶĨŽƌtŽŵĞŶ>ŝǀŝŶŐǁŝƚŚ,/s͘
    :ŽƵƌŶĂůKĨtŽŵĞŶΖƐ,ĞĂůƚŚ;ϮϬϬϮͿϮϬϭϵ͕Ϯϴ͗ϭϬϭϳͲϭϬϭϴ͘




                                                 ϭϯ
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 30 of 260
                                                                           :ĂŝŵŝĞDĞǇĞƌ͕D͕D^͕&W


Case Reports, Technical Notes, Letters
ϰϴ͘ WĂƵů:͘ƵůůŽƵƐƉĞŵƉŚŝŐŽŝĚŝŶĂƉĂƚŝĞŶƚǁŝƚŚƉƐŽƌŝĂƐŝƐĂŶĚƉŽƐƐŝďůĞĚƌƵŐƌĞĂĐƚŝŽŶ͗ĂĐĂƐĞƌĞƉŽƌƚ͘
    ŽŶŶĞĐƚŝĐƵƚDĞĚŝĐŝŶĞϮϬϬϰ͕ϲϴ͗ϲϭϭͲϱ͘
ϰϵ͘ ,Žǁ:͕ǌĂƌDD͕DĞǇĞƌ:W͘ƌĞEĞĐƚĂƌŝŶĞƐƚŽůĂŵĞ͍ĂƐĞZĞƉŽƌƚĂŶĚ>ŝƚĞƌĂƚƵƌĞZĞǀŝĞǁŽĨ
    ^ƉŽŶƚĂŶĞŽƵƐĂĐƚĞƌŝĂůWĞƌŝƚŽŶŝƚŝƐƵĞƚŽ>ŝƐƚĞƌŝĂŵŽŶŽĐǇƚŽŐĞŶĞƐ͘ŽŶŶĞĐƚŝĐƵƚDĞĚŝĐŝŶĞϮϬϭϱ͕
    ϳϵ͗ϯϭͲϲ͘
ϱϬ͘ sĂǌƋƵĞǌ'ƵŝůůĂŵĞƚ>:͕DĂůŝŶŝƐD&͕DĞǇĞƌ:W͘ŵĞƌŐŝŶŐƌŽůĞŽĨĐƚŝŶŽŵǇĐĞƐŵĞǇĞƌŝŝŶďƌĂŝŶ
    ĂďƐĐĞƐƐĞƐ͗ĐĂƐĞƌĞƉŽƌƚĂŶĚůŝƚĞƌĂƚƵƌĞƌĞǀŝĞǁ͘/ĂƐĞƐϮϬϭϳ͕ϭϬ͗ϮϲͲϮϵ͘
ϱϭ͘ ,ĂƌĂĚĂ<͕,ĞĂƚŽŶ,͕ŚĞŶ:͕sĂǌƋƵĞǌD͕DĞǇĞƌ:͘ŽƐƚĞƌǀĂĐĐŝŶĞͲĂƐƐŽĐŝĂƚĞĚƉƌŝŵĂƌǇǀĂƌŝĐĞůůĂ
    ŝŶĨĞĐƚŝŽŶŝŶĂŶŝŵŵƵŶŽĐŽŵƉĞƚĞŶƚŚŽƐƚ͘D:ĂƐĞZĞƉŽƌƚƐϮϬϭϳ͕ϮϬϭϳ͘
ϱϮ͘ ĞƌŶĂƌĚŽZ͕^ƚƌĞŝƚĞƌ^͕dŝďĞƌŝŽW͕ZŽĚǁŝŶ͕DŽŚĂƌĞď͕KŐďƵĂŐƵK͕ŵƵ͕DĞǇĞƌ:W͘ŶƐǁĞƌƚŽ
    ĞĐĞŵďĞƌϮϬϭϳWŚŽƚŽYƵŝǌ͘:ŽƵƌŶĂůKĨůŝŶŝĐĂůDŝĐƌŽďŝŽůŽŐǇϮϬϭϳ͕ϱϱ͗ϯϱϲϴ͘
ϱϯ͘ ĞƌŶĂƌĚŽZ͕^ƚƌĞŝƚĞƌ^͕dŝďĞƌŝŽW͕ZŽĚǁŝŶ͕DŽŚĂƌĞď͕KŐďƵĂŐƵK͕ŵƵ͕DĞǇĞƌ:W͘WŚŽƚŽYƵŝǌ͗
    WĞƌŝƉŚĞƌĂůůŽŽĚ^ŵĞĂƌŝŶĂhŐĂŶĚĂŶZĞĨƵŐĞĞ͘:ŽƵƌŶĂůKĨůŝŶŝĐĂůDŝĐƌŽďŝŽůŽŐǇϮϬϭϳ͕ϱϱ͗ϯϯϭϯͲ
    ϯϯϭϰ͘


Scholarship In Press
ϱϰ͘ ,ŽĨĨ͕ĚĂŵƐ͕ĂƐŐƵƉƚĂ͕'ŽĚĚĂƌĚ͕^ŚĞƚŚ^͕DĞǇĞƌ:͘ZĞƉƌŽĚƵĐƚŝǀĞ,ĞĂůƚŚ:ƵƐƚŝĐĞĂŶĚ
    ƵƚŽŶŽŵǇ͗ƐǇƐƚĞŵĂƚŝĐƌĞǀŝĞǁŽĨƉƌĞŐŶĂŶĐǇƉůĂŶŶŝŶŐŝŶƚĞŶƚŝŽŶƐ͕ŶĞĞĚƐ͕ĂŶĚŝŶƚĞƌǀĞŶƚŝŽŶƐĂŵŽŶŐ
    women involved in US criminal justice systems. J Women’s Health




                                                 ϭϰ
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 31 of 260



                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                

                  (;+,%,7%
                  Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 32 of 260
                                                                                                           
                                                                                           
-0,&+$(/+$1121                         +$1121/$:*5283//3                                          
'$1,(/6&52:/(< Á                                                                      :,//,$0&/$<721%$7&+(/25 
                                        &2816(/256$1'$77251(<6$7/$:                             2)&2816(/
     3$571(56
                                              7+675((71(                                         
                                             :$6+,1*721'&                                        
                                                    (670$5&+                                 
$11.$7+5<162                                                                             $/62$'0,77(',10$5</$1'
7$/215+8567                                                                 $/62$'0,77(',19,5*,1,$
(5,.+)$:&(77__                             7  ~)          Á$/62$'0,77(',10$66$&+86(776
                                                  ZZZKDQQRQODZJURXSFRP                   $/62$'0,77(',11(:-(56(<
'$9,6&5$-7,.
                                                                                            __$'0,77(',10$5</$1'21/<
   $662&,$7(6                                                                             81'(5683(59,6,212)-0,&+$(/
                                                    0DUFK                        +$1121


          9,$(/(&7521,&75$160,66,2121/<
          
          4XLQF\/%RRWK
          2IILFHRIWKH'LUHFWRU
          '&'HSDUWPHQWRI&RUUHFWLRQV
          
                          ,03/(0(17$7,212)0$<25¶625'(5621&29,'
          
                 :HSUHVHQWWKLVOHWWHURQEHKDOIRIWKHEDUJDLQLQJXQLWIRUDOO'&-DLOFRUUHFWLRQV
          RIILFHUVWKH)UDWHUQDO2UGHURI3ROLFH'HSDUWPHQWRI&RUUHFWLRQV/DERU&RPPLWWHH
          
                                                    ,1752'8&7,21
                                                              
                 7RGD\WKH0D\RUDQQRXQFHGWKHQXPEHURISRVLWLYH&29,'LQIHFWHGSHUVRQVLQWKH
          'LVWULFWRI&ROXPELDLQFUHDVHGE\QHZFDVHVWRDWRWDORI1RWDEO\RIWKHQHZFDVHV
          DUHLQWKHLUVDUHLQWKHLUVDQGRQO\DUHRYHUWKHDJHRI7KH0D\RU¶VXSGDWHDOVR
          UHSRUWVWKHIROORZLQJ
          
                  :LWKRQJRLQJFRPPXQLW\WUDQVPLVVLRQFRQWDFWWUDFLQJLVIRFXVHGRQSRVLWLYHFDVHV
                  DVVRFLDWHGZLWKFKLOGFDUHIDFLOLWLHVVFKRROVDQGXQLYHUVLWLHVKHDOWKFDUHIDFLOLWLHVVHQLRU
                  FDUHIDFLOLWLHVcorrectional and detention centersDQGIDFLOLWLHVVHUYLQJLQGLYLGXDOVZKR
                  DUHH[SHULHQFLQJKRPHOHVVQHVV*XLGDQFHZLOOEHSXEOLVKHGIRUKHDOWKFDUHSURYLGHUV
                  HPSOR\HUVDQGWKHSXEOLFWRSURYLGHLQIRUPDWLRQRQZKDWWRGRLI\RXKDYHEHHQ
                  GLDJQRVHGZLWKRUDUHDFRQWDFWRIVRPHRQHZKRKDV&29,'
                  
                 2Q0DUFKRXURIILFHVHQWDQHPDLOWR'2&UHJDUGLQJWKHTXDUDQWLQHRILQPDWHV
          ZKRFDPHLQFRQWDFWZLWKDQLQIHFWHG860DUVKDODWWKH&RXUWKRXVH $WWDFKPHQW$ :H
          UHFHLYHGQRUHVSRQVH
          
                 2QWKHVDPHGDWH0DUFKZHVHQWD³5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\
          'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV´WR'2&¶V*HQHUDO&RXQVHODQGWRLWV+5'LUHFWRU
            $WWDFKPHQW% 7KHQH[WPRUQLQJ'2&¶V*HQHUDO&RXQVHOUHVSRQGHG³'2&LVSUHSDULQJD
          UHVSRQVHWR\RXULQTXLUHVDQGZLOOFRQWDFW\RXDVVRRQDVSRVVLEOH´:HKDYHUHFHLYHGQR
          UHVSRQVH
          
                 2Q0DUFKWKH)23'2&/DERU&RPPLWWHHGHOLYHUHGWRWKH'2&OHDGHUVKLS
          DQGSRVWHGWKURXJKRXWWKH'&-DLODQ$QQRXQFHPHQWUHJDUGLQJFULWLFDODFWLRQVWREHDGGUHVVHG
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 33 of 260
3DJHRI
0DUFK
%RRWK4XLQF\/

E\WKH/DERU&RPPLWWHHUHJDUGLQJ&29,'DVZHOODVWKHIDLOXUHWRSURVHFXWHDQLQPDWHIRU
WKHEUXWDOEHDWLQJRIDFRUUHFWLRQVRIILFHU $WWDFKPHQW& 

       ,QVWHDGRIFRPPXQLFDWLQJZLWKWKH8QLRQDVUHTXHVWHGRQ0DUFK\RXLVVXHGD
QRWLFHRQWKHVDPHGDWHRI0DUFKDQQRXQFHGDWHYHU\UROOFDOOIDOVHO\VWDWLQJ³,WKDVFRPHWR
WKHDJHQF\ VDWWHQWLRQWKDWHPSOR\HHVRIWKH'2&LQWHQGWRHQJDJHLQHLWKHUDZDONRXWDQGRU
SURWHVWRQWKHJURXQGVRIWKH'2&´5DWKHUWKDQFRPPXQLFDWLQJKRQHVWO\ZLWKWKH8QLRQRQ
WKHVHFULWLFDOFRQGLWLRQVRIZRUN\RXWKUHDWHQHGWKHFRUUHFWLRQVRIILFHUVZLWKGLVFLSOLQH7KLV
DFWLRQZDVFOHDUO\LQUHWDOLDWLRQIRUWKH8QLRQSUHVHQWLQJOHJLWLPDWHFRQFHUQVDERXW\RXUIDLOXUH
WRLPSOHPHQWSURWHFWLRQVIRULQPDWHVDQGFRUUHFWLRQVRIILFHUV7KLVLVQRWRQO\DQXQIDLUODERU
SUDFWLFHDQGDSURKLELWHGSHUVRQQHOSUDFWLFHEXWDOVRDYLRODWLRQRIWKH'LVWULFWRI&ROXPELD
:KLVWOHEORZHU5HLQIRUFHPHQW$FWRI

       ,QWKHDIWHUQRRQRI\HVWHUGD\0DUFK\RXVXPPRQHGWKH)23'2&/DERU&RPPLWWHH
3UHVLGHQW&SO%HQMDPLQ2OXEDVXVLWR\RXURIILFHDWWKH5HHYHV&HQWHU:LWKRXWQRWLFHWR
+$1121/$:*5283\RXSXW'HSXW\0D\RU.HYLQ'RQDKXHDQG0D\RU%RZVHURQ\RXU
VSHDNHUSKRQH7KH0D\RUWKHQIDOVHO\ZDUQHG&SO2OXEDVXVLWKDWLWLVD³FULPH´IRU'&
FRUUHFWLRQVRIILFHUV³WRZDONRXWRIWKH-DLO´<RXDVNHG&SO2OXEDVXVLZKDWWKH8QLRQZDQWV
DVLIRXUFRPPXQLFDWLRQVRYHUWKHSDVWGD\VZHUHQHYHUUHDG

       $OVR\HVWHUGD\DIWHUQRRQ+$1121/$:*5283SDUWLFLSDWHGLQD1DWLRQDO
&RQIHUHQFH&DOOVSRQVRUHGE\WKH1DWLRQDO)UDWHUQDO2UGHURI3ROLFHRQ&29,'6SHDNHUV
RQWKHFDOOLQFOXGHGKLJKUDQNLQJH[SHUWVIURPWKH'HSDUWPHQWRI+RPHODQG6HFXULW\)(0$
DQGWKH:KLWH+RXVHDVZHOODV)236WDWH5HSUHVHQWDWLYHVIURPDOOVWDWHV7KHSXUSRVHRI
WKHFDOOLVWRLPSOHPHQWSURWRFROVIRUODZHQIRUFHPHQWRIILFHUVDQGFRUUHFWLRQVRIILFHUV
QDWLRQZLGH+LJKOLJKWVIURPWKHFDOODUHWKHIROORZLQJ

       ,QFUHDVLQJLQIHFWLRQVZLOOUHGXFHWKHQXPEHURIRIILFHUVRQGXW\

       /RVVRIRIILFHUVRQGXW\ZLOOLQFUHDVHWKHZRUNORDGRQWKHXQLQIHFWHGRIILFHUV

       7KHUHVXOWDQWODFNRIRIILFHUVZLOOOHDGWRDGGLWLRQDOFULPHDQGULVNLQWKHFRUUHFWLRQV
       V\VWHP

       33(HTXLSPHQWLVQRWEHLQJSURYLGHGWRRIILFHUVQDWLRQZLGH

       %HFDXVH³VRFLDOGLVWDQFLQJ´LVLPSRVVLEOHLQODZHQIRUFHPHQWWKHLQIHFWLRQUDWHDPRQJ
       RIILFHUVZLOOEHKLJKHUWKDQWKHJHQHUDOSRSXODWLRQ

       &RRUGLQDWLRQDQG&RPPXQLFDWLRQEHWZHHQDQGDPRQJSROLWLFDOOHDGHUVDQGRIILFHUVLVWKH
       PRVWLPSRUWDQWFULWHULDWRPHHWWKLVFKDOOHQJH

       6WDWHKHDOWKGHSDUWPHQWVZKLFKDUHLQFRQWURORIWKHGLVWULEXWLRQRI33(PXVWPDNHODZ
       HQIRUFHPHQWDQGFRUUHFWLRQVRIILFHUVDSULRULW\JURXSIRUUHFHLSWRI33(DQGHGXFDWLRQ

       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 34 of 260
3DJHRI
0DUFK
%RRWK4XLQF\/

                                 &21',7,216$77+('&-$,/
                                                     
        7KH)23'2&/DERU&RPPLWWHHLWV6KRS6WHZDUGVDQGLWVPHPEHUVZDONWKHOLQHLQWKH
'&-DLO<RX'LUHFWRU%RRWKDUHPLOHVDZD\DWWKH5HHYHV&HQWHUDQG\RXU
DGPLQLVWUDWLYHVWDIIUHPDLQEHKLQGJODVVZDOOVDQGGRRUVLQWKHDGPLQLVWUDWLYHVHFWLRQRIWKH'&
-DLODOOLQVSOHQGLGLVRODWLRQIURPWKHLQPDWHSRSXODWLRQZLWKUHJXODUGLVLQIHFWLRQWHDPVLQ
JRZQVJORYHVDQGPDVNV+HUHLVWKHUHSRUWRIRXUPHPEHUVRQFRQGLWLRQVDWWKH-DLO

              7KHUHLVQR&RPPXQLFDWLRQDQG&RRUGLQDWLRQEHWZHHQ'2&OHDGHUVDQGWKH
                 )23'2&/DERU&RPPLWWHH/DERU0DQDJHPHQWPHHWLQJVDUHUHSHDWHGO\
                 FDQFHOOHGLQFOXGLQJRQHPHHWLQJVFKHGXOHGGXULQJWKLVFULWLFDOWLPHSHULRG

              ,QPDWHVFRPLQJLQWRWKH-DLODUHQRWVFUHHQHGIRUV\PSWRPVRI&29,'
                 
              &RUUHFWLRQV2IILFHUVUHFHLYLQJDQGGLVFKDUJLQJLQPDWHVKDYHQR33(KRZHYHU
                 WKH\PXVWKDYHGLUHFWFRQWDFWZLWKWKHVHLQPDWHV
                 
              ,QPDWHVFRQWLQXHWRPRYHZLWKLQWKH-DLO7KRVHLQPDWHVLQWKHIRXUUHVWULFWHG
                 KRXVLQJXQLWVPXVWEHHVFRUWHGE\KDQGE\FRUUHFWLRQVRIILFHUVZLWKRXWDQ\33(
                 ,QPDWHVLQQRQUHVWULFWHGKRXVLQJXQLWVWUDYHODORQHWKURXJKWKH-DLODVUHTXLUHG
                 IRUDSSRLQWPHQWV$WODWHVWFRXQWWKHUHZHUHLQPDWHVLQWKH&HQWUDO
                 'HWHQWLRQ)DFLOLW\DQGLQWKH&RUUHFWLRQDO7UHDWPHQW)DFLOLW\
                 
              7KHFRUUHFWLRQVRIILFHUVDVVLJQHGWRKRXVLQJXQLWVKDYHQRPDVNVLQVXIILFLHQW
                 JORYHVQRJRZQVQRGLVLQIHFWDQWVDQGQRFRPSUHKHQVLYHFOHDQLQJRFFXUVRQD
                 UHJXODUEDVLVLQWKHVHXQLWV,QHDFKXQLWRQHFRUUHFWLRQVRIILFHULVUHTXLUHGWREH
                 RXWDPRQJWKHLQPDWHVDWDOOWLPHVZLWKRXWDQ\SURWHFWLRQ
                 
              ,QPDWHVDUHQRWUHTXLUHGWRHQJDJHLQDQ\RIWKHEHKDYLRUVZKLFKWKH0D\RU
                 UHFRPPHQGVIRUWKHJHQHUDOSRSXODWLRQVXFKDV³VRFLDOGLVWDQFLQJ´UHSHDWHG
                 KDQGZDVKLQJDQGKHDOWKPRQLWRULQJ
                 
              &DVHZRUNHUVPXVWPHHWZLWKLQPDWHVLQVPDOORIILFHVZLWKQR33(RURWKHU
                 GLVWDQFLQJPHDVXUHV
                 
              ,QPDWHVFRQWLQXHWRHQJDJHLQUHFUHDWLRQLQDFRPPRQ\DUGDOVRZLWKRXWVRFLDO
                 GLVWDQFLQJRURWKHUSURWHFWLRQVIURPWKHVSUHDGRI&29,'
                 
              &RUUHFWLRQVRIILFHUVHQWHUWKH-DLOWKUHHVKLIWVDGD\7KHUHLVQRGLVWDQFLQJDW
                 HQWUDQFHVQRGLVWDQFLQJDWUROOFDOOVQRDWWHPSWWRREWDLQRUUHFRUGKHDOWK
                 FRQFHUQVRIHDFKRIILFHU
                 
          :KHQWKH'&-DLOZDVIRUFHGWRTXDUDQWLQHLQPDWHVZKRZHUHDWULVNWR
                 H[SRVXUHWR&29,'ZKHQWKH\ZHUHDWFRXUWDQ(57ZDVGHVLJQDWHGWR
                 UHPRYHWKHPIURPWKHJHQHUDOSRSXODWLRQWRD³TXDUDQWLQH´KRXVLQJXQLW7KH
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 35 of 260
3DJHRI
0DUFK
%RRWK4XLQF\/

               (57PHPEHUVUHIXVHGWKHDVVLJQPHQWZLWKRXWSURYLVLRQRIJRZQVDQGRWKHU
               DSSURSULDWH33(SURWHFWLRQ7KH\ZHUHRUGHUHGWRUHPRYHWKHLQPDWHVZLWKRQO\
               PDVNVDQGJORYHV'XULQJWKHH[WUDFWLRQRQHRIWKHPHPEHUVZDVVSLWXSRQE\DQ
               LQPDWH6JW$OH[DQGHUDQG6JW*UDKDPZHUHWKHQUHPRYHGIURPWKH(57WHDP
               DQGDVVLJQHGWRDQRWKHUSRVWRXWVLGHWKH-DLO
               
        7KHVHLQPDWHVZHUHQRW³TXDUDQWLQHG´LQDQ\PHDQLQJIXOPDQQHU7KH\ZHUH
               KRXVHGWZRWRDFHOODQGWKHFRUUHFWLRQVRIILFHUVRQWKHXQLWZHUHQRWSURYLGHG
               ZLWKDQ\33(RURWKHUPHDQVIRUSURWHFWLRQDJDLQVWLQIHFWLRQV

                                    :+$7'2:(:$17"
                                                  
      %RWK\RXDQGWKH0D\RUDVNHG&SO2OXEDVXVL³:KDWGR\RXZDQW"´:KLOHWKLVFULVLV
VKRXOGQRWEHDWLPHRIOHJDOWHFKQLFDOLWLHVZHFKRRVHWRYLHZWKLVDVDZLOOLQJQHVVE\
PDQDJHPHQWWREDUJDLQRYHUWKHWHUPVDQGFRQGLWLRQVRIHPSOR\PHQWRIRXURIILFHUV7KH
IROORZLQJLVDQHQXPHUDWLRQRIRXUUHTXHVWV7KLVOLVWDVZHDOONQRZLVVXEMHFWWRFKDQJHDVWKH
SDQGHPLFFKDQJHV

         $'DLO\0HHWLQJDPRQJWKH/DERU&RPPLWWHHLWV6KRS6WHZDUGVLWVFRXQVHODQG
            WKH'2&'LUHFWRU'HSXW\'LUHFWRUDQGLWVFRXQVHOWRGLVFXVVFRQGLWLRQVDQG
            UHVSRQVHVWR&29,'

         $&29,'3URWRFROIRURIILFHUVDQGLQPDWHVLQFOXGLQJWKHIROORZLQJ
                    
                    5HVWULFWHGPRYHPHQWRILQPDWHV

                     'LVWDQFLQJDPRQJLQPDWHVLQPDWHVRIILFHUVRIILFHUVDQGRIILFHUVLQPDWHV

                     ,QFLGHQW5HSRUWLQJRIRIILFHUVDQGLQPDWHV¶V\PSWRPVRILOOQHVV

           5HJXODU'LVLQIHFWLRQRIWKH&')DQG&7)

           3ULRULW\IRU33(IRURIILFHUV

           'LVFRQWLQXDWLRQRILQPDWHWUDQVSRUWIRUFRXUWDSSHDUDQFHV

           GD\4XDUDQWLQHIRUQHZLQPDWHV

           (VWDEOLVKDTXDUDQWLQHXQLW

           (VWDEOLVKDQRQVLWHWHVWLQJXQLWIRUWKRVHPHHWLQJ&'&WHVWFULWHULDLQFOXGLQJ
              SHUVRQVOLYLQJLQWKHKRXVHKROGRIDFRUUHFWLRQVRIILFHU
           
           7UHDW&29,'DPRQJRIILFHUVDVGXW\FRQQHFWHG
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 36 of 260
3DJHRI
0DUFK
%RRWK4XLQF\/

       ,QDGGLWLRQZHUHTXLUHSURGXFWLRQRIDOOYLGHRWDSHDQGLQYHVWLJDWLYHUHSRUWVRIWKHDVVDXOW
RQ2IILFHU6XODLPRQ7$ELRODVRWKDWZHPD\LQYHVWLJDWHWKHDVVDXOWDQGSUHVHQWLWWRWKH86
$WWRUQH\¶V2IILFHIRUSURVHFXWLRQ&RUSRUDO$\RGHML)DODGH2IILFHU2OXPLGH3RSRROD2IILFHU
-RKQ/HZLV2IILFHU5DKVDUG5REHUWV2IILFHU$EGRX$ODJXLWRXQLDQG&RUSRUDO'DPLDQ%DUQHV
DQGDQ\RWKHUVXVSHQGHGRIILFHUVPXVWEHUHWXUQHGWRZRUNSHQGLQJ\RXULQYHVWLJDWLRQLQWRWKH
DVVDXOW

                                         &21&/86,21
                                                  
       :HDJUHHZLWK0D\RU%RZVHU¶VVHQWLPHQWWKDWWKHVHDUHGLIILFXOWWLPHVDQGZHVKRXOGDOO
EHSXOOLQJRQWKHVDPHURSH+RZHYHUFRRSHUDWLRQLVDWZRZD\VWUHHW:HQRWHZLWKDJUHDW
GHDORIFRQFHUQWKDWDWWRGD\¶VQHZVFRQIHUHQFHWKH0D\RUVWDWHGWKDWFRUUHFWLRQVRIILFHUVGRQRW
UHTXLUH33(EHFDXVHWKH\GRQRWSURYLGHPHGLFDOFDUH

       7KH'LVWULFWRI&ROXPELDFDQQRWWUHDWLWVFRUUHFWLRQVRIILFHUVDVFKDWWHO$OUHDG\WKHOLIH
H[SHFWDQF\DPRQJFRUUHFWLRQVRIILFHUVQDWLRQZLGHLVDPRQJWKHORZHVWLQODZHQIRUFHPHQW

       7KDQN\RXIRU\RXUFRXUWHVLHV

                                        6LQFHUHO\

                                              s/ J. Michael Hannon

                                        -0LFKDHO+DQQRQ
            

                     

              



      

    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 37 of 260
























    $77$&+0(17$
                           +DQQRQ/DZ*URXS0DLO&ULWLFDO,QFLGHQWDWWKH'&-DLO0DUFK
                   Case 1:20-cv-00849-CKK     Document 5-2 Filed 03/30/20 Page 38 of 260


                                                   -0LFKDHO+DQQRQMKDQQRQ#KDQQRQODZJURXSFRP!


  &ULWLFDO,QFLGHQWDWWKH'&-DLO0DUFK
  PHVVDJH

  $QQ.DWKU\Q6RDNVR#KDQQRQODZJURXSFRP!                  7KX0DUDW30
  7R4XLQF\%RRWK#GFJRYOHQQDUGMRKQVRQ#GFJRY(ULF*ORYHU#GFJRY
  SDXOHWWHMRKQVRQ#GFJRY
  &FNHYLQGRQDKXH#GFJRYOLQGVH\PD[ZHOO#GFJRY-0LFKDHO+DQQRQ
  MKDQQRQ#KDQQRQODZJURXSFRP!2OXEDVXVL%HQMDPLQ5 '2& 
  EHQMDPLQROXEDVXVL#GFJRY!
    *RRGDIWHUQRRQ
    7RGD\0DUFKDWWKH6TXDG/HDGHU 6JW-RVHSK$OH[DQGHU DQGWKH
    7HDP/HDGHU 6JW'RQDOG*UDKDP RIWKH'2& V(PHUJHQF\5HVSRQVH7HDP (57
    ZHUHFDOOHGLQDQGLQIRUPHGWKDWD860DUVKDODW'&6XSHULRU&RXUWWHVWHGSRVLWLYHIRU
    &29,'7KHWZR6HUJHDQWVZHUHKDQGHGDOLVWRILQPDWHVZKRSRVVLEO\FDPHLQ
    FRQWDFWZLWKWKH860DUVKDO7KH\ZHUHRUGHUHGWRH[WUDFWWKHLQPDWHVDQG
    TXDUDQWLQHWKHPLQDQHPSW\FHOOEORFN7KH\ZHUHRUGHUHGWRGRVRXVLQJRQO\IDFH
    PDVNVDQGJORYHV%RWK6HUJHDQWVUHTXHVWHGIXOOERG\FRYHUDJH IDFHVKLHOGFORWKLQJ
    FRYHUDJHHWF DVSHUVRQDOSURWHFWLYHHTXLSPHQW 33( DQGZHUHUHIXVHG6JW
    $OH[DQGHUKDVSHUVRQDONQRZOHGJHWKDWWKHLWHPVUHTXHVWHGDUHLQWKH$JHQF\ V
    LQYHQWRU\%RWK6HUJHDQWVLQGLFDWHGWKH\ZHUHXQFRPIRUWDEOHSHUIRUPLQJWKHLQPDWH
    H[WUDFWLRQZLWKRXWSURSHU33(7KH'2&0DQDJHPHQWUHSUHVHQWDWLYH'HSXW\:DUGHQ
    IRU2SHUDWLRQV.DWKOHHQ-R/DQGHUNLQDJDLQUHIXVHGWRSURYLGHWKHHTXLSPHQWDQG
    DVNHGZKRRQWKH(57ZDVDOVRXQFRPIRUWDEOHFRQGXFWLQJWKHH[WUDFWLRQZLWKRQO\IDFH
    PDVNVDQGJORYHV(YHU\PHPEHURIWKH(57UHVSRQGHGSRVLWLYHO\7KH(57ZDV
    RUGHUHGWRFRQGXFWWKHH[WUDFWLRQDQ\ZD\$OOGLGDVWKH\ZHUHWROG$WWKHWLPHRIWKH
    H[WUDFWLRQDOOLQPDWHVZHUHKRXVHGLQJHQHUDOSRSXODWLRQZLWKRWKHULQPDWHV6JW
    $OH[DQGHUDVNHGLILQPDWHVZLWKZKRPWKHZHUHKRXVHGVKRXOGEHTXDUDQWLQHG
    PDQDJHPHQWWROGKLPRQO\WKHLQPDWHVZHUHWREHPRYHGLQWRWKHHPSW\FHOOEORFN
    7KRVHFHOOPDWHVDUHVWLOOLQJHQHUDOSRSXODWLRQ'XULQJWKHH[WUDFWLRQDSSUR[LPDWHO\KDOI
    RIWKHLQPDWHVUHVLVWHGEHLQJPRYHG$OOEXWRQHPRYHGHYHQWXDOO\ZLWKRXWLQFLGHQW
    KRZHYHURQHLQPDWHVSLWLQWKHIDFHRIRQHRIWKH(57RIILFHUVZKRZDVRQO\SURWHFWHG
    E\WKHIDFHPDVN7KHDWULVNLQPDWHVDUHEHLQJKRXVHGWZRWRDFHOOLQ³TXDUDQWLQH´
    LQDQLVRODWHGFHOOEORFN7KHRIILFHUZKRZDVVSLWRQ+DNHHP6PLWKKDVJRQHKRPH
    ,PPHGLDWHO\DIWHUWKHH[WUDFWLRQWKHWZR6HUJHDQWVZHUHUHDVVLJQHGWRDGLIIHUHQWXQLW
     FHQWUDOFHOOEORFN DQGGLIIHUHQWVKLIW QLJKW DQGWKHLUGHSDUWPHQWSKRQHVKDYHEHHQ
    WDNHQDZD\,QDGGLWLRQWKH\ZHUHUHPRYHGIURPWKH(577KH\ZHUHWROGE\0DMRU
    &DUORV%LYHQVWKDWWKLVZDVQRWDGLVFLSOLQDU\DFWLRQ
    7KH'2&PDQDJHPHQWKDVFUHDWHGDQXQFRQVFLRQDEOHSXEOLFKHDOWKFULVLVDQGDOPRVW
    FHUWDLQO\JXDUDQWHHGDQGDFFHOHUDWHGWKHUDPSDQWVSUHDGRI&29,'ZLWKLQWKH'2&
    IDFLOLWLHVDQGWKHFRPPXQLWLHVLQZKLFKWKHVWDIIOLYH0V/DQGHUNLQGLUHFWO\SXWWKHOLYHV
    RIWKHRIILFHUVRQWKH(57LQLPPLQHQWGDQJHU6KHGLGVRZLWKRXWUHJDUGIRUWKHLU
    SHUVRQDOVDIHW\RUWKDWRIWKHLQPDWHSRSXODWLRQ,QDGGLWLRQWREHLQJFDOORXVDQG
    UHSUHKHQVLEOHKHUDFWLRQVDUHLQREYLRXVYLRODWLRQRIVHYHUDOSURYLVLRQVRIWKH&ROOHFWLYH
    %DUJDLQLQJ$JUHHPHQWDQGDUHDUJXDEO\LOOHJDO7KH$JHQF\LVIROORZLQJDEVROXWHO\QR
    DSSURSULDWHJXLGHOLQHVZLWKUHJDUGWRWKHVDIHKDQGOLQJDQGWUHDWPHQWRIWKHIURQWOLQH
    VWDIIRULQPDWHSRSXODWLRQ7KHDWULVNLQPDWHVDUHKRXVHGWZRWRDFHOOLQ
    ³TXDUDQWLQH´VWDWXV7KH\ZHUHH[WUDFWHGIURPFHOOEORFNVZKHUHWKH\ZHUHKRXVHGPRUH
    WKDQRQHWRDFHOODQGUHTXLUHGWRSDUWLFLSDWHLQUHFUHDWLRQDQGRWKHUJURXSDFWLYLWLHV$OO
    RIWKLVLVLQYLRODWLRQRIWKH0D\RU¶V2UGHU3URKLELWLRQRQ0DVV*DWKHULQJV
    'XULQJ3XEOLF+HDOWK(PHUJHQF\&RURQDYLUXV &29,' ,QDGGLWLRQZKHQDVNHGE\
    WKH(57RIILFHUVLIWKHLQPDWHVZLWKZKRPWKHDWULVNLQPDWHVZHUHKRXVHGRULJLQDOO\
    DOVRVKRXOGEHTXDUDQWLQHG'2&PDQDJHPHQWUHIXVHG0DQDJHPHQW¶VUHVSRQVHZDV
    WKDWLIWKH\ZHUHQRWRQWKHOLVWWKH\ZHUHWREHOHIWLQWKHLUXQLW
KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«   
                             +DQQRQ/DZ*URXS0DLO&ULWLFDO,QFLGHQWDWWKH'&-DLO0DUFK
                     Case 1:20-cv-00849-CKK     Document 5-2 Filed 03/30/20 Page 39 of 260
    $VLIWKLVSXEOLFKHDOWKFULVLVFUHDWHGE\0V/DQGHUNLQZDVQRWHQRXJK'2&
    PDQDJHPHQWFOHDUO\UHWDOLDWHGDJDLQVW6JWV$OH[DQGHUDQG*UDKDPIRUWKHLUUHTXHVWIRU
    33($WWKHWLPHRIWKHRUGHUUHDVVLJQLQJWKHPWKH\ZHUHWROGLWZDVQRWDGLVFLSOLQDU\
    DFWLRQ0DQDJHPHQWFDQFDOOLWZKDWHYHUWKH\FKRRVHKRZHYHULWLVFOHDUO\
    UHWDOLDWRU\7KH'2&RUGHUHGVWDIILQWRDOLIHWKUHDWHQLQJVLWXDWLRQZLWKRXWWKHSURSHU
    HTXLSPHQWDQGUHWDOLDWHGDJDLQVWWKHPIRUDVNLQJIRUWKHSURSHU33(7KH33(
    UHTXHVWHGZDVQRWXQUHDVRQDEOHLWZDVH[DFWO\ZKDWLVEHLQJUHFRPPHQGHGWKURXJKRXW
    WKHLQGXVWU\DQGWKHQDWLRQIRUKDQGOLQJRILQIHFWLRXVLQGLYLGXDOV7KHUHLVDEVROXWHO\QR
    MXVWLILFDWLRQIRUQRWSURYLGLQJWKLVHTXLSPHQWHVSHFLDOO\XSRQUHTXHVWDQGLQOLJKWRIWKH
    IDFWWKDWLWZDVRQKDQG7KLVWUHDWPHQWZLOOQRWEHWROHUDWHG
    ,LQGLFDWHGLQP\HPDLO5HTXHVWIRU,QIRUPDWLRQVHQWHDUOLHUWRGD\WR(ULF*ORYHUDQG
    3DXOHWWH-RKQVRQWKDWWKH8QLRQ¶VSULRULW\ZDVWRSURWHFWWKHKHDOWKDQGVDIHW\RIWKH
    VWDII:HZLOOWDNHLPPHGLDWHDQGGHFLVLYHDFWLRQWRGRVRLQWKHIDFHRIWKHGHOLEHUDWH
    DQGGDQJHURXVDFWLRQVWDNHQE\'2&PDQDJHPHQWWRGD\2QHVXFKDFWLRQLVWRILOHD
    JURXSJULHYDQFHIRUPXOWLSOHYLRODWLRQVRIWKH&ROOHFWLYH%DUJDLQLQJ$JUHHPHQW$
    GHWDLOHGHPDLOZLOOIROORZZLWKWKHH[DFWSURYLVLRQVWKDWKDYHEHHQYLRODWHG3OHDVH
    FRQVLGHUWKLVRIILFLDOQRWLFH
    95
    $QQ.DWKU\Q6R

    

                                              Ǧ
                                                 ǡ
                                              WK6WUHHW1(
                                              :DVKLQJWRQ'&
                                                ǡ 
                                              ȋʹͲʹȌʹ͵ʹǦ͵͹ͲͶǡ  




       dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ
       ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
       ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
       ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
       ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘


    dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ
    ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
    ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
    ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
    ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘




KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«                   
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 40 of 260
























    $77$&+0(17%
          Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                        1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 41 of 260


                                                     -0LFKDHO+DQQRQMKDQQRQ#KDQQRQODZJURXSFRP!


  )ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV
  &RQGLWLRQVDWWKH'2&)DFLOLWLHV
  PHVVDJH

  $QQ.DWKU\Q6RDNVR#KDQQRQODZJURXSFRP!                                                      0RQ0DUDW30
  7R-0LFKDHO+DQQRQMKDQQRQ#KDQQRQODZJURXSFRP!

    +HUHLVKLVUHVSRQVHWRP\ILUVWHPDLO,KDYHKHDUGQRWKLQJDERXWWKHVHFRQG

    )RUZDUGHGPHVVDJH
    )URP*ORYHU(ULF '2& HULFJORYHU#GFJRY!
    'DWH)UL0DUDW$0
    6XEMHFW5(5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&
    )DFLOLWLHV
    7R$QQ.DWKU\Q6RDNVR#KDQQRQODZJURXSFRP!-RKQVRQ3DXOHWWH '2&
    SDXOHWWHMRKQVRQ#GFJRY!
    &F2OXEDVXVL%HQMDPLQ5 '2& EHQMDPLQROXEDVXVL#GFJRY!



    0V6R

    

    7KDQN\RXIRUFRQWDFWLQJWKH'LVWULFWRI&ROXPELD'HSDUWPHQWRI&RUUHFWLRQV'2&LVSUHSDULQJDUHVSRQVH
    WR\RXULQTXLUHVDQGZLOOFRQWDFW\RXDVVRRQDVSRVVLEOH

    

    5HJDUGV

    

    (ULF6*ORYHU

    *HQHUDO&RXQVHO

    'LVWULFWRI&ROXPELD

    'HSDUWPHQWRI&RUUHFWLRQV

    WK6WUHHW1:

    6HYHQWK)ORRU
KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«      
             Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                           1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 42 of 260
    :DVKLQJWRQ'&

    3KRQH  

    2IILFH&HOO  

    )D[  




    &RQILGHQWLDOLW\1RWLFH7KLVPHVVDJHLVEHLQJVHQWE\RURQEHKDOIRIDODZ\HU,WLVLQWHQGHGH[FOXVLYHO\IRU
    WKHLQGLYLGXDORUHQWLW\WRZKLFKLWLVDGGUHVVHG7KLVFRPPXQLFDWLRQPD\FRQWDLQLQIRUPDWLRQWKDWLV
    SURSULHWDU\SULYLOHJHGRUFRQILGHQWLDORURWKHUZLVHOHJDOO\H[HPSWIURPGLVFORVXUH,I\RXDUHQRWWKHQDPHG
    DGGUHVVHH\RXDUHQRWDXWKRUL]HGWRUHDGSULQWUHWDLQFRS\RUGLVVHPLQDWHWKLVPHVVDJHRUDQ\SDUWRILW
    ,I\RXKDYHUHFHLYHGWKLVPHVVDJHLQHUURUSOHDVHQRWLI\WKHVHQGHULPPHGLDWHO\E\HPDLODQGGHOHWHDOO
    FRSLHVRIWKHPHVVDJH

    

    0HWDGDWD7KLVHPDLOWUDQVPLVVLRQDQGDQ\DFFRPSDQ\LQJPDWHULDOPD\FRQWDLQHPEHGGHGPHWDGDWD$Q\
    LQFOXGHGPHWDGDWDLVFRQILGHQWLDORUSULYLOHJHGLQIRUPDWLRQDQGLVQRWLQWHQGHGWREHYLHZHGE\DQRQFOLHQW
    UHFLSLHQW

    



    &ƌŽŵ͗ŶŶͲ<ĂƚŚƌǇŶ^Ž΀ŵĂŝůƚŽ͗DNVR#KDQQRQODZJURXSFRP΁
    ^ĞŶƚ͗dŚƵƌƐĚĂǇ͕DĂƌĐŚϭϵ͕ϮϬϮϬϭϭ͗ϬϬD
    dŽ͗'ůŽǀĞƌ͕ƌŝĐ;KͿфHULFJORYHU#GFJRYх͖:ŽŚŶƐŽŶ͕WĂƵůĞ Ğ;KͿфSDXOHWWHMRKQVRQ#GFJRYх
    Đ͗KůƵďĂƐƵƐŝ͕ĞŶũĂŵŝŶZ͘;KͿфEHQMDPLQROXEDVXVL#GFJRYх
    ^ƵďũĞĐƚ͗ZĞƋƵĞƐƚĨŽƌ/ŶĨŽƌŵĂ ŽŶŽŶWŽƚĞŶ ĂůůǇĂŶŐĞƌŽƵƐŽŶĚŝ ŽŶƐĂƚƚŚĞK&ĂĐŝůŝ ĞƐ

    


        hd/KE͗dŚŝƐĞŵĂŝůŽƌŝŐŝŶĂƚĞĚĨƌŽŵŽƵƚƐŝĚĞŽĨƚŚĞ'ŽǀĞƌŶŵĞŶƚ͘ŽŶŽƚĐůŝĐŬŽŶůŝŶŬƐŽƌŽƉĞŶĂ ĂĐŚŵĞŶƚƐƵŶůĞƐƐǇŽƵ
        ƌĞĐŽŐŶŝǌĞƚŚĞƐĞŶĚĞƌĂŶĚŬŶŽǁƚŚĂƚƚŚĞĐŽŶƚĞŶƚŝƐƐĂĨĞ͘/ĨǇŽƵďĞůŝĞǀĞƚŚĂƚƚŚŝƐĞŵĂŝůŝƐƐƵƐƉŝĐŝŽƵƐ͕ƉůĞĂƐĞĨŽƌǁĂƌĚƚŽ
        SKLVKLQJ#GFJRYĨŽƌĂĚĚŝ ŽŶĂůĂŶĂůǇƐŝƐďǇKdK^ĞĐƵƌŝƚǇKƉĞƌĂ ŽŶƐĞŶƚĞƌ;^KͿ͘



    

    *RRGPRUQLQJ

    



KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«         
          Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                        1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 43 of 260
    ,QOLJKWRIWKHHYHUFKDQJLQJODQGVFDSHZLWKUHVSHFWWRWKHSDQGHPLFZHZRXOGOLNHWR
    HQVXUHWKDWWKH$JHQF\LVGRLQJHYHU\WKLQJLWFDQWRNHHSWKHVWDIIUHVLGHQWVDQGYLVLWRUV
    DVVDIHDVSRVVLEOHIURP&29,'6ZLIWHIIHFWLYHDFWLRQLVFULWLFDODVWKHQXPEHUVRI
    VXVSHFWHGDQGFRQILUPHGFDVHVULVHH[SRQHQWLDOO\7KLVLVHVSHFLDOO\WUXHIRU'2&VWDII
    PHPEHUVZKRKDYHUHJXODUFRQWDFWZLWKWKHLQPDWHSRSXODWLRQ7KH\PXVWEH
    SURWHFWHG

    

    7KH'2&KDVSXEOLFL]HGDQXPEHURIPHDVXUHVLWKDVRUZLOOEHWDNLQJ3OHDVHFRQILUP
    WKHIROORZLQJ'2&HIIRUWV

    

                 x+DYHDOOLQSHUVRQYLVLWVSURJUDPPLQJDQGYROXQWHHUDFWLYLWLHVDWDOO$JHQF\
                 IDFLOLWLHVLQIDFWEHHQVXVSHQGHG"

                 x+DYH'2&RIILFLDOVHVWDEOLVKHG,QFLGHQW&RPPDQG7HDP":KRLVRQWKDW
                 WHDP"$UHDQ\PHPEHUVRIWKH8QLRQRQWKDWWHDP"

                 x,VWKH0HGLFDO6WDIIPHHWLQJZLWKHDFKKRXVLQJXQLWDQGRIILFHUUROOFDOO"
                 3OHDVHSURYLGHGHWDLOVDVWRWLPHSODFHDQGIUHTXHQF\RIWKHPHHWLQJVWKDWWKH
                 0HGLFDO6WDIILVKROGLQJ

                 x:KDWLVWKH$JHQF\ VVWUDWHJLFFRPPXQLFDWLRQVSODQZLWKUHJDUGWR&29,'
                 DQGKRZKDVLWEHHQFRPPXQLFDWHGWRWKHVWDII",VLWXSGDWHGDQG
                 FRPPXQLFDWHGUHJXODUO\DVWKLVVLWXDWLRQHYROYHV"7KHODVWXSGDWHRQWKH'2&
                 ZHESDJHLVGDWHG0DUFK

                 x:KDWGRHVHQKDQFHGFOHDQLQJHIIRUWVPHDQ"+DYHWKRVH³HQKDQFHG
                 FOHDQLQJHIIRUWV´EHHQLPSOHPHQWHGHVSHFLDOO\ZLWKLQFRPPRQDUHDV"+RZ
                 RIWHQLVWKLVOHYHORIFOHDQLQJEHLQJGRQH"

                 x7KH$JHQF\SURPLVHGWRRUGHUDGGLWLRQDOFOHDQLQJDQGVDQLWDWLRQVXSSOLHV
                 LQFOXGLQJSURWHFWLYHJORYHVPDVNVDQGFORWKLQJIRUVWDII1RLQIRUPDWLRQZDV
                 SURYLGHGDERXWGLVSHQVLQJWKHVHLWHPV+DYHWKHVHLWHPVEHHQUHFHLYHGDQG
                 GLVWULEXWHG"$UHWKHUHDQ\VXSSOLHV\RXQHHGWKDW\RXGRQRWKDYH"+DYH
                 VDQLWL]LQJZLSHVEHHQSURYLGHGE\WKH$JHQF\",VWKHVWDIISHUPLWWHGWREULQJ
                 SHUVRQDOVDQLWDWLRQPDWHULDORWKHUWKDQZLSHV"$UHLQPDWHVEHLQJSURYLGHG
                 VDIHW\PDWHULDOVWKDWWKHVWDIILVQRW"

                 x:DVWKHUHDWZRKRXUFOHDQLQJRIWKHHQWLUHIDFLOLW\"+RZPDQ\WLPHVKDV
                 WKLVKDSSHQHG",VWKLVRFFXUULQJGDLO\UHJXODUO\"

                 x3OHDVHGHVFULEHWKH$JHQF\ VHIIRUWVLQSDUWQHULQJDQGRUVKDULQJ
                 LQIRUPDWLRQZLWKFULPLQDOMXVWLFHSDUWQHUV"


KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«      
          Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                        1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 44 of 260
                 x$UHGDLO\XSGDWHVFRQWLQXLQJWREHVHQWYLDHPDLOVWRWKHVWDIIUHJDUGLQJ
                 &29,'"&DQ\RXSOHDVHPDNHWKRVHDYDLODEOH"

            

    0RVWQRWDEOHLQWKH$JHQF\¶VSXEOLFUHVSRQVHWR&29,'LVWKDWWKHUHLVQRWKLQJWKDW
    DGGUHVVHVWKHSURFHGXUHVIRUWKHVFUHHQLQJTXDUDQWLQHDQGRUWUHDWPHQWRIVWDII
    LQPDWHVDQGRUDQ\RQHZKRFRPHVLQWRFRQWDFWZLWKHLWKHURUERWK&DQ\RXSURYLGH
    GHWDLOHGLQIRUPDWLRQDVWRZKDWWKRVHSURFHGXUHVDUH"6SHFLILFDOO\

            

                 x+DYHWKH'2&HPSOR\HHV
                                                RIILFHUVDQGPHGLFDOVWDII EHHQSURYLGHG
                 DSSURSULDWHSURWHFWLYHGHYLFHVPDWHULDOWUDLQLQJ"$UHVWDIIPHPEHUV
                 NQRZOHGJHDEOHRQDQGDGHTXDWHO\HTXLSSHGWRSUHYHQWWUDQVPLVVLRQPLQLPL]H
                 VSUHDGDQGSURWHFWWKHPVHOYHVDQGWKHLQPDWHSRSXODWLRQIURPFRQWDFWLQJ
                 &29,'"

                 x,VWKH'2&ZRUNLQJLQFORVHFRQQHFWLRQZLWKWKH'&'HSDUWPHQWRI+HDOWK"
                 :KDWPHGLFDOVXSSRUWGRHVWKH$JHQF\KDYHVSHFLILFDOO\IRUWKHYLUXV"

                 x$UHDOOLQFRPLQJLQPDWHVVWDIIDQGRWKHULQGLYLGXDOVZLWKDFFHVVWRWKH'2&
                 IDFLOLWLHVTXHVWLRQHGDVWRWKHLUOHYHORIULVN"

                 x:KDWLVWKHSURFHGXUHIRUSURFHVVLQJDOOQHZLQPDWHVWRWKHIDFLOLWLHV"

                 x:KDWLVWKHSURFHGXUHIRUDVVHVVLQJWKHULVNWRH[LVWLQJLQPDWHV"

                 x:KDWWHVWLQJLVEHLQJRIIHUHGWRFRQILUPDGLDJQRVLVRI&29,'"

                 x:KDWSURFHGXUHVDUHLQSODFHLIDQLQPDWHLVV\PSWRPDWLF"

                 x:KDWSURFHGXUHVDUHLQSODFHLIDQLQPDWHWHVWVSRVLWLYH"

                 x:KDWSURFHGXUHVDUHLQSODFHIRUTXDUDQWLQHV"

                 x$UHWKHUHDQ\RIWKHIROORZLQJ

                 x$V\PSWRPDWLFLQPDWHVFXUUHQWO\KRXVHGDWDQ\RIWKHIDFLOLWLHVZKRDUHDW
                 KLJKULVNIRUFRQWUDFWLQJ&29,'"

                 x6\PSWRPDWLFLQPDWHVFXUUHQWO\KRXVHGDWDQ\RIWKHIDFLOLWLHV",IVRZKDW
                 DFWLRQVDUHEHLQJWDNHQZLWKUHJDUGWRWKRVHLQGLYLGXDOV"

                 x,QPDWHVFXUUHQWO\KRXVHGDWDQ\RIWKHIDFLOLWLHVZKRKDYHWHVWHGSRVLWLYHIRU
                 &29,'"

                 x:KDWLVEHLQJGRQHWRWUDFNDQ\LQPDWHVYLVLWRUVVWDIIRURWKHULQGLYLGXDOV
                 ZLWKDFFHVVWRDQ\RIWKHIDFLOLWLHVZKRKDYHEHHQDWDQ\'2&IDFLOLW\ZLWKLQWKH
KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«      
          Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                        1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 45 of 260
                 SDVWWZRZHHNVLQFOXGLQJDQ\LQGLYLGXDOVZKRZHUHKHOGDQGUHOHDVHGRU
                 WUDQVIHUUHG"

                 x:KDWLVWKHLPSDFWRIWKH$JHQF\¶VUHVSRQVHWRWKH0D\RU V2UGHU
                 3URKLELWLRQRQ0DVV*DWKHULQJV'XULQJ3XEOLF+HDOWK(PHUJHQF\
                 &RURQDYLUXV &29,' "

                  

    2IDPRVWFULWLFDOQDWXUHLWKDVFRPHWRRXUDWWHQWLRQWKDWWKHUHPD\EHRQHRU
    PRUHLQPDWHVFXUUHQWO\KRXVHGZLWKLQ'2&IDFLOLWLHVZKRDUHHLWKHUV\PSWRPDWLF
    DQGRUWHVWHGSRVLWLYHIRU&29,'3OHDVHFRQILUPLIWKH$JHQF\LVDZDUHRIDQ\RQH
    KRXVHGDWRUZLWKDFFHVVWRDQ\RIWKHLUIDFLOLWLHVZKRHLWKHULVV\PSWRPDWLFRUKDVWHVWHG
    SRVLWLYHIRU&29,'DQGLIVRZKDWDFWLRQVKDYHEHHQWDNHQDQGZLOOEHWDNHQLQ
    UHVSRQVH,VWKH$JHQF\IROORZLQJWKH&'&¶V*XLGHOLQHIRU,VRODWLRQ3UHFDXWLRQV
    3UHYHQWLQJ7UDQVPLVVLRQRI,QIHFWLRXV$JHQWVLQ+HDOWKFDUH6HWWLQJVRUVLPLODU
    JXLGHOLQHV"3OHDVHSURYLGHWKH8QLRQ V([HFXWLYH0DQDJHPHQWZLWK\RXUGHWDLOHG
    HPHUJHQF\DFWLRQSODQ

            

    :LWKRXWTXHVWLRQWKLVSDQGHPLFLVDKHDOWKDQGVDIHW\FULVLV7KH'LVWULFWRI&ROXPELD
    KDVEHHQLQWKHIRUHIURQWRIDSURDFWLYHUHVSRQVHDQGWKDWPXVWH[WHQGWRWKH'2&7KH
    HQWLUH'2&SRSXODWLRQLVDWKLJKHUULVNWKDQWKHJHQHUDOSXEOLFDQGHYHU\SUHFDXWLRQDQG
    VDIHW\PHDVXUHPXVWEHWDNHQ,WLVWKH8QLRQ¶VSULRULW\WRSURWHFWWKHVWDIIDQGLWZLOO
    WDNHDFWLRQVQHFHVVDU\WRGRVR

            

    ,ORRNIRUZDUGWRKHDULQJIURP\RX

    7KDQN\RX

    95

    $QQ

    

    

    

                                           Ǧ
                                              ǡ
                                           WK6WUHHW1(
                                           :DVKLQJWRQ'&
                                             ǡ 
                                           ȋʹͲʹȌʹ͵ʹǦ͵͹ͲͶǡ  


KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«      
            Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                          1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 46 of 260




       dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ
       ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
       ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
       ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
       ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘




    dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ
    ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
    ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
    ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
    ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘




    )RUWKHODWHVWLQIRUPDWLRQRQWKH'LVWULFW*RYHUQPHQW¶VUHVSRQVHWR&29,'
     &RURQDYLUXV SOHDVHYLVLWFRURQDYLUXVGFJRY



    

                                              Ǧ
                                                 ǡ
                                              WK6WUHHW1(
                                              :DVKLQJWRQ'&
                                                ǡ 
                                              ȋʹͲʹȌʹ͵ʹǦ͵͹ͲͶǡ  




       dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ
       ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
       ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
       ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
       ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘


    dŚĞŝŶĨŽƌŵĂŽŶĐ ŽŶƚĂŝŶĞĚŝŶƚŚŝƐĞͲŵĂŝůŝƐŝŶƚĞŶĚĞĚŽŶůǇĨŽƌƚŚĞƉĞƌƐŽŶĂůĂŶĚĐŽŶĮĚĞŶĂůƵƐĞŽĨƚŚĞƌĞĐŝƉŝĞŶ ƚ;ƐͿŶĂŵĞĚĂďŽǀĞ͘dŚŝƐŵĞƐƐĂŐĞ


KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«                   
            Case +DQQRQ/DZ*URXS0DLO)ZG5HTXHVWIRU,QIRUPDWLRQRQ3RWHQWLDOO\'DQJHURXV&RQGLWLRQVDWWKH'2&)DFLOLWLHV
                          1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 47 of 260
    ŵĂǇďĞĂŶĂ ŽƌŶĞǇͲĐůŝĞŶƚĐŽŵŵƵŶŝĐĂŽŶĂŶĚĂƐƐƵĐŚŝƐ WZ/s/>'EKE&/Ed/>͘/ĨƚŚĞƌĞĂĚĞƌŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐŶŽƚƚŚĞŝŶƚĞŶĚĞĚ
    ƌĞĐŝƉŝĞŶƚ͕ǇŽƵĂƌĞŚĞƌĞďǇŶŽĮĞĚƚŚĂƚǇŽƵŚĂǀĞƌĞĐ ĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶĚƚŚĂƚĂŶǇƌĞǀŝĞǁ͕ĚŝƐƐĞŵŝŶĂŽŶ͕ĚŝƐ ƚƌŝďƵŽŶ͕ŽƌĐ ŽƉǇŝŶŐŽĨ
    ƚŚŝƐŵĞƐƐĂŐĞŝƐƐƚƌŝĐƚůǇƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐĐŽŵŵƵŶŝĐĂŽŶŝŶĞƌƌŽƌ ͕ƉůĞĂƐĞŶŽĨ ǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇĞͲŵĂŝůĂŶĚĚĞůĞƚĞƚŚĞ
    ŽƌŝŐŝŶĂůŵĞƐƐĂŐĞ͘




KWWSVPDLOJRRJOHFRPPDLOX"LN DIIGD YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$&PVJI$«                
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 48 of 260
























    $77$&+0(17&
                               
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 49 of 260

                               
                   &ƌĂƚĞƌŶĂůKƌĚĞƌŽĨWŽůŝĐĞ
                         ĞƉĂƌƚŵĞŶƚŽĨŽƌƌĞĐƚŝŽŶƐ>ĂďŽƌŽŵŵŝƚƚĞĞ
ϳϭϭϰd,^ƚƌĞĞƚ͕EŽƌƚŚǁĞƐƚ
tĂƐŚŝŶŐƚŽŶ͕ϮϬϬϬϭ

                      $11281&(0(1772'2&)230(0%(56
                                    0$5&+
                                              
7KHVHDUHJUDYHWLPHVDWWKH'LVWULFWRI&ROXPELD'HSDUWPHQWRI&RUUHFWLRQV '2& 
7KHUHLVQRTXHVWLRQWKDWGLUHWKUHDWVIDFHRXUZRUNIRUFH7KH([HFXWLYH%RDUGRIWKH
)UDWHUQDO2UGHURI3ROLFH'HSDUWPHQWRI&RUUHFWLRQV/DERU&RPPLWWHH¶V )23'2&/& 
LVFRPPLWWHGWRVXSSRUWLQJDQGSURWHFWLQJWKH8QLRQ¶VPHPEHUVKLSDQGLVGRLQJDOOWKDW
LWFDQWRGRVR:HDOONQRZZHIDFHVHULRXVWKUHDWVERWKLQVLGHDQGRXWVLGHRIWKH
'2&IDFLOLWLHV7KHUHLVQRTXHVWLRQWKDWHDFKRQHRIXVSXWVRXUOLYHVDQGRXU
OLYHOLKRRGVRQWKHOLQHHYHU\WLPHZHUHSRUWWRZRUNDQGPDQRXUSRVWRUWDNHRXUVHDWDW
RXUGHVN

We know your health and safety is at risk every day, and we want you to know it
is our TOP priority to tackle the critical issues we all face with speed and
effectiveness!!

,QNHHSLQJZLWKRXUSULRULWLHVWKLVVHUYHVDVRIILFLDOQRWLFHRIWKUHHFUXFLDODFWLRQVWKH
)23'2&/&¶V([HFXWLYH%RDUGLVWDNLQJWRSURWHFWWKHPHPEHUVKLS

&29,'²'2&KDVQRWSURYLGHGLWVHPSOR\HHVDYDOLGDFWLRQSODQLQUHVSRQVHWR
&29,':HKHDUPRUHHYHU\GD\DERXWWKHYLUXV\HWWKH'2&KDVGRQHYHU\OLWWOH
WRVXSSRUWWKHIURQWOLQHRIILFHUVDQGVWDIIDJDLQVW&29,'7KH'2&¶VSXEOLFZHEVLWH
DERXW&29,'KDVQRWEHHQXSGDWHGVLQFHDWOHDVW0DUFK2XUDWWRUQH\V
VHQWD5HTXHVWIRU,QIRUPDWLRQRQ0DUFKDVNLQJLIWKH'2&KDGGRQHZKDWLW
SURPLVHGWRSURWHFWRXUPHPEHUVDQGZKDWIXWXUHVWHSVZRXOGEHWDNHQ1RDQVZHU
KDVEHHQUHFHLYHGDVRI0DUFK'2&PDQDJHPHQWKDVFDQFHOHGRXU
ODERUPDQDJHPHQWPHHWLQJVDWWKLVFULWLFDOWLPH2XUDWWRUQH\VDOVRPDGHWKH'2&
DZDUHRIVHYHUDOYLRODWLRQVWKH\FRPPLWWHGLQWKH³TXDUDQWLQH´RUGHU'2&0DQDJHPHQW
LVVXHGDQGKDGH[HFXWHGRQ0DUFK7KLVDFWLRQOHGWRD³1R&RQILGHQFH´YRWH
E\WKH%RDUG7KH'2&LVXSDJDLQVWLWVGHDGOLQHWRUHVSRQGWRWKDWOHWWHU:HFRQWLQXH
WRZRUNRQJHWWLQJWKDWLQIRUPDWLRQWRKROG'2&0DQDJHPHQWDFFRXQWDEOH

2IILFHU$VVDXOW²2QHRIRXURIILFHUVZDVYLFLRXVO\DVVDXOWHGRQ0DUFKE\DQ
LQPDWH'2&0DQDJHPHQW¶VUHVSRQVHWRWKLVZDVWRLVVXHGLVFLSOLQDU\DFWLRQDJDLQVW
WZRIHOORZRIILFHUVZKRUHVSRQGHGDVWKH\VKRXOGKDYHWRVDYHWKHOLIHRIWKHDVVDXOWHG
RIILFHU'XHWR'2&0DQDJHPHQW¶VLQFRPSHWHQWSUHVHQWDWLRQRIWKHFDVHWRWKH86
$WWRUQH\¶V2IILFHQRFKDUJHVZHUHPDGHDJDLQVWWKHLQPDWHIRUWKHXQSURYRNHGDWWDFN
RQRXURIILFHU




    
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 50 of 260
    

    :HKDYHLQVWUXFWHGWKH+$1121/$:*5283WRLQYHVWLJDWHWKHLQFLGHQWDQGZHDUH
    FRQILGHQWWKH\ZLOOGRVRIXOO\:HDQWLFLSDWHWKDWDVDUHVXOWRIWKHLUHIIRUWV+$1121
    /$:*5283ZLOOUHSUHVHQWWKHFDVHWRWKH86$WWRUQH\¶V2IILFHIRUSURSHU
    SURVHFXWLRQRIWKHLQPDWH0U-0LFKDHO+DQQRQLVDIRUPHU$VVLVWDQW8QLWHG6WDWHV
    $WWRUQH\

    :HDUHDOVRFRQWHVWLQJWKHUHPRYDORIWKHRIILFHUVZKRFDPHWRWKHDLGRIRXUFROOHDJXH

    1DWLRQDO)23²:HDUHZRUNLQJZLWKWKH'&/RGJH/HDGHUVKLSDQG1DWLRQDO
    )UDWHUQDO2UGHURI3ROLFH )23 RUJDQL]DWLRQWRDGYRFDWHRQ<285EHKDOI:HKDYH
    PDGHWKHPDZDUHRIWKHIDLOXUHRIWKH'2&0DQDJHPHQWWHDPWR

           x HQVXUHWKDWSURSHUSURWRFROVDUHIROORZHGZLWKERWKVWDIILQPDWHVDQGYLVLWRUV
              DWDOO'2&IDFLOLWLHV
           x ZRUNZLWKWKH8QLRQRQVROXWLRQVDVWKH&29,'VLWXDWLRQHYROYHVDQG
           x SURYLGHDVDIHZRUNLQJHQYLURQPHQWDQG
           x RIIHUWKHSURSHUHTXLSPHQWWRHQVXUHWKDWWKHVWDIILQPDWHVDQGYLVLWRUVDUH
              SURWHFWHG
    
    :HH[SHFWWRSUHVHQWWRWKH'2&RXURZQVHWRISURWRFROVEDVHGRQQDWLRQDOVWDQGDUGV
    EHLQJIROORZHGE\RWKHUFRUUHFWLRQDOLQVWLWXWLRQV,IWKRVHSURWRFROVDUHQRWDGRSWHGRXU
    PHPEHUVFDQQRWZRUNVDIHO\DWWKH'&-DLO
    
    :HDUHSUHSDUHGWRWDNHHYHU\DFWLRQQHFHVVDU\WRSURWHFW\RXDQG\RXUIDPLO\:HDUH
    SUHSDUHGWRHVFDODWHWKHVHLVVXHVDVIDUDVWKH\QHHGWRJRWRREWDLQWKHDWWHQWLRQRIRXU
    FLWL]HQVWKH0D\RUDQGWKHFRXUWVLIQHFHVVDU\
    
    
    
    
    


Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 51 of 260



                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                

                  (;+,%,7&
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 52 of 260




Poor Conditions Persist at Aging D.C. Jail;
New Facility Needed to Mitigate Risks
February 28, 2019                     A report by the Ofﬁce of the District of Columbia Auditor



February 25, 2019                     A report by the Ofﬁce of the District of Columbia Auditor




                                                                                 Audit Team
                                                              Ed Pound, Audit Supervisor
                                                       Matthew Separa, Auditor-in-Charge
                                                                Candace McCrae, Analyst
                                                                   James Wright, Analyst
                                      Lawrence Perry, Deputy Auditor and Audit Supervisor
                                          Kathleen Patterson, District of Columbia Auditor
                                                                        www.dcauditor.org
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 53 of 260




Executive Summary

What ODCA Found
                                                              Why ODCA Did This Audit
The Department of Corrections (DOC) operates two
correctional facilities in Southeast D.C. The Central         1. To assist DOC in conjunction with any pending
Detention Facility (CDF), which opened in 1976 and is            construction of a new correctional facility
referred to as the D.C. Jail, houses male inmates. The           by identifying areas for improvement in
Correctional Treatment Facility (CTF) houses female              facilities, programs, and policies that can be
inmates and serves as the medical facility for all inmates.      incorporated over time: and
ODCA conducted site observations at the D.C. Jail and         2. To assess the adequacy of DOC’s existing
CTF, examined Department of Health (DOH) inspection              policies and facilities to provide high quality
reports of the D.C. Jail, reviewed DOC’s mental health           mental health treatment programs consistent
services and reviewed budget requests and documents.             with best practices identiﬁed by the American
Findings include the following:                                  Correctional Association and the National
                                                                 Commission on Correctional Health Care.
    Ŷ DOC was repeatedly cited by DOH for violations
       of industry standards related to environmental
                                                              What ODCA Recommends
       conditions, including water penetration through
       the walls from a leaking roof, mold growth on          Ŷ DOC should take all steps necessary, including
       walls, damaged shower stalls and temperatures             requesting additional funding if necessary, to
       outside of allowable standards.                           achieve and maintain full compliance with all
                                                                 ACA and APHA requirements.
    Ŷ Aramark, DOC’s food service provider, was cited by
       DOH for repeated violations of District regulations    Ŷ The District should move forward with a new
       related to public health and food service such as         D.C. Jail.
       unsanitary conditions in food preparation areas.
                                                              Ŷ DOH should continue to comply with D.C. Code
    Ŷ During our scope, FY 2014 through FY 2018, DOH             7-731(a-1)(1) and conduct three inspections
       conducted the required three inspections per year         per year of the D.C. Jail to help ensure that
       in only two years. DOH acknowledged this, noted           environmental conditions meet required
       three inspections were completed in 2017 and              standards.
       2018, and stated that “The issues contributing
                                                              Ŷ DOC should conduct regular documented
       to fewer inspections in prior years have been
                                                                 monitoring of Aramark’s compliance with all
       resolved.”
                                                                 requirements of its contract and District food
    Ŷ The Mayor and Council did not appropriate the full         safety laws and regulations and sanction the
       amounts in capital funding DOC requested to make          contractor appropriately if necessary.
       necessary facility improvements. For example, in
                                                              Ŷ The Mayor and Council should provide a
       agency submissions for FY 2014 through FY 2018,
                                                                 capital budget for DOC that considers the risk
       DOC sought 1-year capital allocations totaling
                                                                 of failure to address health and safety hazards
       $62.4 million, or an average of $12.5 million each
                                                                 identiﬁed by the DOH including the risk to
       year. The Mayor and Council approved a total of
                                                                 the safety of inmates and staff and the risk of
       $15.7 million, or an average in one-year allocations
                                                                 additional litigation.
       of $3.1 million.
                                                              For more information: 202-727-3660.
   Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 54 of 260




Contents:
      Background ………………………………………………… 1

      Objectives, Scope, and Methodology ……………… 6

      Audit Results ………………………………………………… 7

      Auditor Concerns ………………………………………… 16

      Conclusion …………………………………………………… 17

      Agency Comments ………………………………………… 18

      ODCA’s Response to Agency Comments ………… 31

      Summary of Report Recommendations …………… 32
                Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 55 of 260




Background
The mission of the Department of Corrections (DOC) is to provide a safe, secure, orderly, and humane environment
for the conﬁnement of pretrial detainees and sentenced inmates, while affording those in custody meaningful
rehabilitative opportunities for successful community reintegration.

DOC has ﬁve strategic objectives:
      Ŷ Upgrade its workforce to better serve the District’s public safety needs.
      Ŷ Foster an environment that promotes safety for inmates, staff, visitors and the community at large.
      Ŷ Improve inmate education, job skill levels, and facilitate successful community reintegration.
      Ŷ Maintain and improve inmate physical and mental health to support successful community re-entry.
      Ŷ Create and maintain a highly efﬁcient, transparent and responsive District government.
DOC had an approved Fiscal Year (FY) 2017 operating budget of $146,923,266 and 1,162 full-time employees. DOC
operates two correctional facilities on its campus in Southeast D.C. that house inmates: The Central Detention Facility
(CDF) commonly referred to as the D.C. Jail, and the Correctional Treatment Facility (CTF) which serves as the medical
facility for all inmates. DOC also has had contracts with three private and independently operated halfway houses:
Extended House, Fairview, and Hope Village. The U.S. District Court for the District of Columbia and the Superior
Court of D.C. may place eligible pretrial offenders and sentenced misdemeanants in halfway houses as an alternative
to incarceration. The scope of this report focuses primarily on the D.C. Jail and CTF operations.


The D.C. Jail and the CTF
The D.C. Jail, which opened in 1976, is in Southeast D.C., and houses only male inmates. Women are housed at the
neighboring CTF. As of June 2018, the average daily population at the D.C. Jail was 1,346. Most inmates housed at
the D.C. Jail are awaiting adjudication of cases or are serving a sentence for misdemeanor offenses. Some sentenced
felons are housed in the D.C. Jail prior to being transferred to the Federal Bureau of Prisons.1 According to DOC, it
offers many programs to inmates, including HIV/AIDS prevention; education and intervention services; individual and
group counseling services, literacy education and religious services.

As of June 2018, the nearby CTF, which opened in 1992, had an average daily population of 692. In addition to female
inmates, the CTF houses minimum to medium custody male inmates and inmates requiring medical accommodation
in the disabled and inﬁrmary units. Prior to October 1, 2018 and the passage of D.C. Law 21-238, the Comprehensive
Youth Justice Amendment Act of 2016, the CTF housed a small number of juveniles charged as adults in a separate
unit who are now housed at the Department of Youth Rehabilitation Services. Between 1997 and 2017 control of the
CTF was managed by a private corrections company, Corrections Corporation of America (CCA), as part of a sale-
leaseback proposed and approved when the District was in severe ﬁnancial distress. The District received an infusion
of cash from CCA, then paid the corporation back until February 2017 when control of the property reverted to the
District. Medical services for inmates housed at both the CTF and the D.C. Jail are provided at the CTF through a
contract between the DOC and Unity Health Care, Inc. According to the contract, Unity Healthcare Care, Inc. is to
provide a comprehensive medical, mental health, pharmacy, and dental health services program for D.C. inmates.



1.   The National Capital Revitalization and Self-Government Improvement Act of 1997, Pub.L. 105-33, enacted by Congress, paved the way for major
     changes to the District’s criminal justice system. One major change was the closure of Lorton Correctional Complex, which housed inmates convicted
     of D.C. Code felonies. These inmates were transferred to the federal Bureau of Prisons.

Poor Conditions Persist at Aging D.C. Jail;                                1                                                       February 28, 2019
New Facility Needed to Mitigate Risks
                 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 56 of 260



The ﬁgures below provide a demographic breakdown at the D.C. Jail and CTF, based upon the average daily
population of 1,346 at the D.C. Jail and 692 at the CTF.2


     Figure 1: Inmate Population by Gender                                                 Figure 2: Inmate Population by Race3
                                                                                      Other                                               White
                                                    Women
                                                                                       5%                                                 3%
                                                    6.3%
                                                                                Hispanic
                                                  Men                                                                                African
                                                  93.7%                               5%                                             American
                                                                                                                                     87%




                                          Figure 3: Inmate Population by Religious Afﬁliation4

                                                                                                   Did Not Declair
                                 Other Faiths/Beliefs                                              5.1%
                                               7.4%
                              Other Major Religions
                                             11.4%                                                        Christian Faith
                                                                                                          36.6%
                                   Atheist/Denies
                                           14.1%
                                                                                                      Muslim
                                                                                                      25.5%


                                                      Figure 4: Age Distribution of Inmates


            Over 61

              51-60

              41-50

             34-40

              21-30

          Under 21

                      0           5          10          15         20           25           30          35         40        45




2.    Source: DC Department of Corrections Facts and Figures, June 2018
3.    Per the DOC June 2018 report, “the category other includes Native American and those who have declared their race as Other or not declared a race.
      Blacks are overrepresented compared to the population which is 47.7% Black.Whites, Hispanics and Asians are under- represented compared to the
      DC population which is 44.6% White, 10.9% Hispanic, 4.1% Asian and 0.8% Other.”
4.    Per the DOC June 2018 report, “all data is self-reported by inmates in DOC custody between October 1, 2016, and June 30, 2018.The category “Other
      Major Religions” includes other faiths such as Jewish, Buddhist, Hindu and Rastafarian which occur infrequently among inmates.”


Poor Conditions Persist at Aging D.C. Jail;                                 2                                                       February 28, 2019
New Facility Needed to Mitigate Risks
                 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 57 of 260



A troubled past
For 30 years the D.C. Jail had a history of severe overcrowding, unsafe facilities, and unsanitary conditions. Two
lawsuits were ﬁled in 1971 and 1975, Campbell v. McGruder and Inmates of D.C. Jail v. Jackson, respectively, both of
which alleged unconstitutional conditions at the D.C. Jail and are the oldest District prison reform cases. These cases
were consolidated in a class action lawsuit5 and challenged the totality of the conditions at the D.C. Jail. Ultimately,
the U.S. District Court found that conditions violated the Eighth Amendment prohibition against cruel and unusual
punishment. After years of District noncompliance with Court orders with regard to medical and mental health care
services, the Court appointed a Receiver for medical care at the D.C. Jail in 1995. This receivership was terminated on
September 18, 2000.

The U.S. District Court terminated the underlying cases in March 2003, after 32 years of court oversight of the D.C.
Jail. The termination came in the wake of the Prison Litigation Reform Act6 approved by Congress in 1996 which
placed restrictions on the ability of prisoners to ﬁle lawsuits based on the conditions of conﬁnement. The District
government’s ﬁnal documents ﬁled in the cases included this paragraph from the District of Columbia’s Reply to
Plaintiffs Opposition to Defendants’ Motion to Terminate in 2003:

          Inmates at the D.C. Jail are not systematically subjected to inhumane conditions of conﬁnement, and
          defendants are not deliberately indifferent to their health and safety, both of which are required to ﬁnd a
          constitutional violation. To the contrary, defendants have committed approximately $30 million toward a
          capitol [sic] improvement program at the Jail, which is designed to remedy historic deﬁciencies and refurbish
          the HVAC, cold and hot water, plumbing and electrical systems. Moreover, in collaboration with plaintiffs and
          the Special Ofﬁcer, defendants have developed and are implementing an environmental program designed to
          protect the health and safety of inmates and staff at the Jail, including a computerized inspection system to
          report, monitor, track and abate maintenance problems.

The federal law’s higher bar and the commitment by the District to spend signiﬁcant capital funds to improve
conditions at the D.C. Jail were likely factors in the Court’s decision to terminate the judicial oversight. According to
a DOC press release at the time, “a number of signiﬁcant improvements, initiated as a part of a six-year, $30 million
capital improvement plan, were major contributing factors to ﬁnally ending court intervention in the daily operations
of the facility.”

Nevertheless, at the same time, a continuation of overcrowding at the D.C. Jail prompted signiﬁcant local legislative
reforms known as the Jail Improvement Amendment Act of 2003.7 The Committee Report states that the Act was
needed to improve “what are currently unsafe, unhealthy, overcrowded and inhumane conditions at the District
of Columbia Central Detention Facility (“Jail”) through inspections, monitoring, and reporting; initiate immediate
changes in operating protocols including a classiﬁcation system and housing plan; institute a population ceiling at
the Jail; and the requirement that the facility obtain accreditation by a national professional correctional organization.
These speciﬁc improvements are designed to result in a safer institution.”8

A decade later, a rash of suicides led to the formation of a suicide prevention task force within the D.C. Jail in 2013.
An October 14, 2013 Suicide Prevention Task Force Report identiﬁed the following four areas for improvement with
respect to suicide prevention at DOC: (1) increasing the ability to identify high-risk inmates, (2) creating more suicide-


5.   See Campbell v. McGruder (Case No. CA 1462-71) and Inmates of D.C. Jail v. Jackson Case No. 1:75-cv-01688-WBB), U.S. District Court for the District
     of Columbia.
6.   See Pub.L. No. 104-134, 110 Stat. 1321, 42 U.S.C. § 1997e.
7.   See B15-31 (Law 15-62), Effective January 30, 2004.
8.   See Committee on the Judiciary, Committee Report, Bill 15-31, “District of Columbia Jail Improvement Act of 2003”,
     May 22,2003


Poor Conditions Persist at Aging D.C. Jail;                                 3                                                        February 28, 2019
New Facility Needed to Mitigate Risks
                 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 58 of 260



resistant jail practices, (3) improving housing unit determination processes, and (4) strengthening DOC’s culture of
suicide prevention and on Aug. 9, 2017, DOC promulgated a new Suicide Prevention and Intervention Policy.9

In 2015 a report by the Washington Lawyers Committee for Civil Rights and Urban Affairs described conditions within
the D.C. Jail and the CTF: “The D.C. Jail’s physical condition is alarming. Inspection reports by the D.C. Department of
Health (DOH) have identiﬁed numerous violations of established correctional and public health standards, as well as
structural and mechanical problems that are serious to extremely serious.” 10


Plans for a new D.C. Jail
Planning for the construction of a new jail has been discussed by prior mayoral administrations prompting numerous
media articles. In a memorandum dated December 21, 2010, DOC requested $420 million in capital funding
allotments for the six-year period of 2012 through 2017 for a project entitled, “New facility- per DC General and Mass
Ave Proposed Master Plan.” The project description/scope/justiﬁcation stated that:

“The purpose of this project is to perform capital improvements and facility condition assessment to ensure DOC
facilities remain in good condition, to support the cost-effective delivery of programs and services. Among the capital
improvements required are roof replacements, window renovation/replacements, interior renovations, electrical,
HVAC (heating and air-conditioning system) replacements. In addition, this project can be used for priority building
improvement projects that arise that may not have been planned for as part of the condition assessment. Even with
excellent planning there is often a need to address critical infrastructure needs.”

Under former Mayor Vincent Gray, the District’s Public Safety Master Plan (completed in 2015) recommended that
the city build a criminal justice center at Blue Plains or Hill East.11 The Bowser Administration’s Ofﬁce of Public-Private
Partnerships’ (OP3) has had a new corrections center under consideration. According to the post on the OP3 website,
last updated October 2, 2017:

“The Department of Corrections will seek the design, build, ﬁnance, and maintenance (DBFM) of a new corrections
center that consolidates existing Correctional Treatment Facility (CTF) and Central Detention Facility (CDF) located at
1901 D Street, SE. The new facility must be able to accommodate the current inmate population, with the ﬂexibility to
efﬁciently adjust for future populations during the lifetime of the facility. This secure environment must include various
support services and inmate treatment-related programs and activities (e.g., counseling, substance abuse treatment,
education, job training, recreation, religion, work assignments, health and dental care, food service and laundry,
among others). The new facility could be located on the existing site or another property owned by the District
government or a third party, but continuous availability during the transition between facilities is critical. The DOC’s
administrative ofﬁces, which are currently housed in the Reeves Center located at 2000 14th Street, NW, could also
be consolidated into the new facility for more efﬁcient operations to house approximately 80 staff in 20,000 square
feet. Additionally, the District is considering the potential to house more inmates currently housed in out-of-state
facilities managed by the Federal Bureau of Prisons.”12 The website also indicates that the DOC and the Department
of General Services (DGS) will be the agencies involved and community engagement will be conducted, and feedback
will be incorporated into the project requirements before OP3 begins procurement.



9.    See District of Columbia Department of Corrections Policy and Procedure, Subject: Suicide Prevention and Intervention, Number: 6080.2G (effective
      date August 9, 2017).Policy Number 6080.2G which was reviewed August 9, 2018 supersedes Policy Number 6080. 2F (effective date March 10,
      2010).
10. See Washington Lawyers’ Committee for Civil Rights & Urban Affairs report, “D.C. Prisoners:Conditions of Conﬁnement in the District of Columbia”,
      June 11,2015
11.   http://www.dlrgroup.com/work/district-of-columbia-public-safety-facilities-master-plan/
12. Ofﬁce of Public-Private Partnerships’ website https://op3.dc.gov/node/1195540


Poor Conditions Persist at Aging D.C. Jail;                                 4                                                       February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 59 of 260



In an August 14, 2018, interview, Deputy Mayor for Public Safety and Justice Kevin Donahue said the planning for a
new jail was placed on “pause,” and indicated that $100,000 has been budgeted to conduct a study within ﬁscal year
2019 that looks at the needs for a new facility, including how many people it will be designed to house, programming
space, and so on. He acknowledged the earliest that construction could start would be 2025, and it could take four to
ﬁve years to ﬁnish. In October 2018 the Ofﬁce of Victim Services and Justice Grants issued a Request for Applications,
for a grant award of up to $150,000 to engage an organization to build stakeholder engagement and solicit feedback
related to the design and construction of a new correctional facility in the District of Columbia.




Poor Conditions Persist at Aging D.C. Jail;                5                                           February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 60 of 260




Objectives, Scope, and Methodology
Objectives
Because of the ongoing challenges at DOC facilities and consistent with its mission to improve the effectiveness,
efﬁciency, and accountability of the District government, the Ofﬁce of the D.C. Auditor (ODCA) initiated this
discretionary audit of conditions of conﬁnement at the D.C. Jail. The audit focused on environmental conditions,
incident reporting and tracking, and compliance with American Correctional Association, American Public Health
Association, and National Commission on Correctional Health Care standards. The audit also reviewed the adequacy
of jail inspections conducted by the Department of Health, and issues relating to planning for a new jail.

Speciﬁcally, the objectives of the audit were to:

     Ŷ Assist DOC in conjunction with any pending construction of a new correctional facility by identifying areas for
        improvement in facilities, programs, and policies that can be incorporated over time.
     Ŷ Assess the adequacy of DOC’s existing policies and facilities to provide high quality mental health treatment
        programs consistent with best practices identiﬁed by the American Correctional Association and the National
        Commission on Correctional Health Care.


Scope
The scope of this report focused on Fiscal Years 2014 through 2018, but we also reviewed data as far back as Fiscal
Year 2007 for historical purposes and context.


Methodology
To complete this review, we conducted site observations at the D.C. Jail and CTF and interviewed relevant employees.
We reviewed D.C. Code provisions as well as standards established by the American Correctional Association,
American Public Health Association, and National Commission on Correctional Health Care. We examined
Department of Health (DOH) inspection reports of the D.C. Jail for calendar years 2007 through the present, as well
as related documentation, including DOC’s ofﬁcial responses to these inspections. Regarding incidents at the D.C.
Jail, we reviewed DOC’s incident tracking system and related incidents within the scope of our review. Lastly, ODCA
reviewed DOC’s mental health services, provided by Unity Health Care Corrections, for compliance with requirements
issued by the American Correctional Association and the National Commission on Correctional Health Care (NCCHC).

This report was drafted, reviewed, and approved in accordance with the standards outlined in ODCA’s Policy and
Procedure Manual.




Poor Conditions Persist at Aging D.C. Jail;                6                                            February 28, 2019
New Facility Needed to Mitigate Risks
                Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 61 of 260




Audit Results
DOH has cited DOC for repeated and uncorrected violations of industry standards related to environmental
conditions, including room temperatures, sanitary conditions, pests, broken ﬁxtures, and inadequate lighting,
among other issues. DOH also has cited both DOC and the food service provider Aramark13 for repeated violations
of District regulations related to public health and food service.

As the federal court terminated its oversight of the D.C. Jail, which had included regular inspections, The Council
of the District of Columbia (The Council) enacted the District of Columbia Jail Improvement Amendment Act of
200314 and required DOH to conduct inspections three times per year. For its inspections, the department’s Health
Regulation and Licensing Administration Health Care Facilities Division uses a standardized form at the D.C. Jail to
document compliance with environmental standards as deﬁned by the American Public Health Association (APHA)
and the American Correctional Association (ACA). In each inspection, DOH examined 39 APHA standards and 24 ACA
standards.

In March 2018, DOH found that DOC was out of compliance with 7 of 24 ACA standards (29%) and 6 of 39 APHA
standards (15%). The DOH inspections found that DOC was not in compliance with standards designed to ensure that:

     Ŷ Indoor heating, ventilation and air conditioning control systems were maintained within acceptable ranges.15
     Ŷ Cellblocks and common areas were maintained in a clean and sanitary manner and in good repair.
     Ŷ Clothing or bedding in disrepair is replaced or repaired, and that clothing bedding, mattresses, and pillows
         must be cleaned and sanitized before being reissued to a new user.
     Ŷ Light levels in inmate cells/rooms were adequate in personal grooming areas and writing surfaces and that
         lighting throughout the facility was sufﬁcient for the tasks performed.
     Ŷ Inmates had access to operable showers with temperature controlled hot and cold running water.
Unfortunately, these issues are not new. In the health inspections between 2014 and March of 2018, DOH repeatedly
cited DOC for the same or very similar issues of noncompliance in the reports. Some examples of repeated deﬁciencies
cited include a leaking roof and subsequent water penetration through walls; unhealthy levels of dust; unsanitary
conditions in food preparation areas; broken plumbing ﬁxtures, especially inmate showers; large numbers of broken
ﬂuorescent lights in cells; and temperatures outside of allowable standard of at least 68 degrees Fahrenheit during
the coldest months. Evidence suggests an increase in citations as the facility ages. For example, DOH cited DOC for
222 blown ﬂuorescent tubes in inmate cells in March of 2018, an increase from just 28 cited in May of 2016.




13. DOC contracts with Aramark Correctional Services LLC to provide to operate and manage DOC’s inmate food service programs at the Jail and CTF.
    Aramark is also to provide meals for purchase by staff in the Ofﬁcer’s Dining Room (ODR) at the Jail.
14. B15-31; Law 15-62.Effective January 30, 2004.
15. ACA standards require that: (1) the ventilation system supplies at least 15 cubic feet per minute of circulated air per occupant with a minimum of ﬁve
    cubic feet per minute of outside air.Toilet rooms and cells with toilets have no less than four air changes per hour unless state or local codes require
    a qualiﬁed independent source and are checked less than once per accreditation cycle. (2) Temperature and humidity are mechanically raised or
    lowered to acceptable comfort levels.(3) In hot and dry climates, exterior window shields, shutters, or awnings must be provided to exclude solar
    radiation. (4) in hot humid climates when the facility does not have mechanical chilled-air systems, adequate windows and wall openings should be
    provided and the location must provide cross-ventilation.Gyms and swimming pools require special temperature, humidity, and ventilation control.
    (5) The building design, insulation, and exterior surface and color minimize heat absorption.(6) Clothes, towels, sheets, draperies, posters, and other
    objects should not interfere with airﬂow in or out of living areas. (7) The control system should maintain an indoor air temperature of at least 68
    degrees Fahrenheit during the coldest months.



Poor Conditions Persist at Aging D.C. Jail;                                  7                                                          February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 62 of 260



ODCA accompanied a DOH health inspector
during the September 2017 inspection of the                            DOH citations that have reoccurred:
D.C. Jail which encompassed ﬁve days. That                             Ŷ Leaking damage or inoperable plumbing ﬁxtures from
on-site inspection revealed several signiﬁcant                             2014 through 2018
deﬁciencies, including food preparation and                            Ŷ Leaking roof from 2014 through 2018
handling issues, cleanliness issues in the cell
blocks, including the shower areas, and safety
                                                                       Ŷ Peeling paint on metal desks, door frames, tables and
                                                                           bed frames from 2014 through 2018
issues. At an elevator bank, the inspector pointed
out that wires and conduits that penetrated                            Ŷ Water penetration through walls from 2014 through 2018
through the walls and ceilings had not been                            Ŷ Damaged janitor’s closets from 2014 through 2016
properly sealed with caulk. According to the
                                                                       Ŷ Damaged Formica tables from 2014 through 2018
inspector, if there was a ﬁre, smoke could move
through the walls and affect other areas of the
                                                                       Ŷ Damaged showers stalls from 2014 through 2018
building.                                                              Ŷ Bent seats/no seats from 2014 through 2018

In addition to the review of ACA and APHA
standards, ODCA also examined DOH’s inspections of DOC’s culinary operations. DOC contracts with Aramark
Correctional Services LLC to operate and manage DOC’s inmate food service programs at the D.C. Jail and the CTF.
Aramark is also the vendor selected to provide meals for purchase by staff in the Ofﬁcer’s Dining Room at the D.C. Jail.

ODCA found that DOH has cited both DOC and Aramark, for violations of Title 25-A of the District of Columbia
Municipal Regulations (DCMR), which governs food operations. Speciﬁcally, DOC and Aramark have, according to
several reports:

     Ŷ Failed to keep food and non-food contact surfaces clean and sanitized.
     Ŷ Received, stored, held, and/or served food at improper temperatures.
     Ŷ Failed to keep kitchen equipment in good repair.
     Ŷ Failed to control pests in the culinary area.
Notwithstanding these citations by DOH, the D.C. Jail has been accredited by the ACA since 200916. To maintain
its accreditation, DOC adheres to the ACA’s “Expected Practices.’’ For speciﬁc standards, DOC must meet 100%
compliance and for other standards, DOC must meet 90% compliance to maintain accreditation. Reaccreditation
occurs every three years with the D.C. Jail’s last accreditation in 2015 and paperwork ﬁled for accreditation in 2018.17
As part of its 2015 accreditation, ACA told DOC that it had found the condition of the D.C. Jail to be in notably good
repair for its age (emphasis added.)

Although DOC has received ACA accreditation for the jail, some issues raised by DOH continue to reoccur without
being successfully addressed. DOC has not consistently taken the steps necessary to correct the all of the issues
identiﬁed by DOH’s health inspectors.

In some cases, DOC does not respond to citations as needing corrective action. In some cases, DOC states that for
ACA accreditation purposes, compliance is not possible due to the age of the structure and the limited resources DOC
has on hand. In those instances when DOC agrees there is a problem, but the agency cannot correct the citation and



16. The Jail Improvement Amendment Act of 2003 required DOC to obtain ACA accreditation within four years of enactment.See B15-31; Law 15-62
    §5(e).Effective January 30, 2004.
17. According to the 2015 ACA Accreditation report, dated January 25, 2016 the CTF has not yet been accredited since the facility has been under the
    management of DOC.The report indicates that the CTF initial accreditation will occur in 2018.


Poor Conditions Persist at Aging D.C. Jail;                                8                                                        February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 63 of 260



issues the same response, sometimes word for word, in its corrective action plans each time the violation is cited.
Although DOC ofﬁcials indicated that they have sufﬁcient budget to meet their maintenance improvement needs,
DOH’s repeated ﬁndings of faulty or broken equipment and a decaying physical plant strongly suggest that additional
investment may be needed.

Ensuring that DOC substantially complies with standards and regulations is necessary for the health of inmates and
correctional ofﬁcers. While there has been talk of a new jail, no real planning is in evidence and it is likely that a new
facility will not be built for many years. It seems likely that the jail will serve as the principal incarceration facility in the
District for years to come. The record of DOH’s repeated ﬁndings over the last 11 years presents a liability risk to DOC
and the District by presenting an opportunity for further lawsuits alleging a violation of inmate constitutional rights.

Recommendations:
     1. DOC should take all steps necessary, including requesting additional funding if necessary, to achieve and
        maintain full compliance with all ACA and APHA requirements.
         2. DOC should conduct regular documented monitoring of Aramark’s compliance with all requirements of its
            contract and District food safety laws and regulations and sanction the contractor appropriately if necessary.
         3.   The District should move forward with a new D.C. Jail.
         4. When considering a new correctional facility, DOC should analyze DOH violations to ensure that the design of
            the new facility minimizes the challenges of complying with standards and regulations that DOH frequently
            cited as having been violated.
In past budget cycles DOC has requested but successive mayors have not proposed nor has the Council
appropriated capital funding for DOC to fully address the agency’s capital budget needs as indicated in the
repeated DOH ﬁndings on conditions of conﬁnement, putting at risk the health and safety of inmates and staff,
adding to the risk of litigation, and leading to incorrect information in the District’s CIP.

In the 2003 District of Columbia Reply to Plaintiffs’ Opposition to Defendants’ Motion to Terminate in the pending
cases18, the District government stated its commitment to approximately $30 million toward capital improvements
“designed to remedy historic deﬁciencies and refurbish the HVAC, cold and hot water, plumbing and electrical
systems.” In the intervening years the department has expended a total of $74.5 million in capital improvements
(FY2004 through FY2018) of which $10.3 million has been spent on AMO-CR104C-HVAC. The description of the
“AMO-CR104-HVAC Replacement for CDF” project, in DOC capital budget request documents is as follows.

“The heating, ventilation and air-conditioning system at the Central Detention Facility has been in disrepair for years.
Additionally, the water supply to the facility has been extremely problematic. The main booster pumps are at the
end of their useful life and no ﬁlters, softeners or strainers are installed on the system. All work that was part of the
original contract has been completed. However, for the system to perform in accordance with the design parameters
and deliver the requisite amount of air in the cellblocks, additional ﬁne tuning is necessary; four large rooftop duct
ﬁttings need to be replaced, transitions from the large rooftop units need to be modiﬁed and ﬁnal air and water
balancing needs to be done for the system to work properly. Chiller, steam station and associated piping overhaul is
also included.” 19

DOC has submitted capital budget requests that reﬂect the need to fund critical capital projects. It is clear from DOC
budget requests over the last ﬁve completed budget cycles that the agency has sought signiﬁcant capital funding


18. See Campbell v. McGruder (Case No. CA 1462-71) and Inmates of D.C. Jail v. Jackson Case No. 1:75-cv-01688-WBB), U.S. District Court for the District
    of Columbia.
19. DOC’s FY 2015-20 Enhancements Budget Submission dated November 13, 2013.


Poor Conditions Persist at Aging D.C. Jail;                                9                                                        February 28, 2019
New Facility Needed to Mitigate Risks
                Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 64 of 260



that is has not received in the annual budget process. In agency submissions for FY2014 through FY2018, DOC sought
1-year capital allocations totaling $62.4 million, or an average of $12.5 million each year. The Mayor and Council
approved a total of $15.7 million, or an average in one-year allocations of $3.1 million. In the CIP six-year funding
requests for those ﬁve budget cycles, DOC sought a total of $329.4 million or an average of $65.9 million over the six-
year cycle, but the CIP as proposed only allocated $31.3 million, or an average for the six-year cycle of just $6.3 million.

To be sure, in the District of Columbia the CIP budget is an imprecise spending plan at best. The ODCA audit reports
on school modernization have made clear that simply being included in a capital budget plan does not indicate
accuracy in the amount that will eventually be spent. But it is also the case in all the school spending audits to date,
the capital expenditures have consistently gone over the original budget and not under. In allocating well under what
was requested in order to maintain DOC facilities. the executive and legislative branches of the District government
have risked a failure to meet real needs as reﬂected in the DOH inspection reports.

The DOH inspection reports have repeatedly found deﬁciencies within several areas of the D.C. Jail’s infrastructure,
including leaks in the roof and water penetration throughout the walls, HVAC issues (temperatures too hot or too
cold), and nonfunctioning equipment, including showers, toilets, lights, etc.

DOC has recognized these issues and submitted capital budget requests since 2010 that include projects that would
speciﬁcally address some of DOH’s concerns. For instance, DOC identiﬁed the need for general renovations to the
D.C. Jail, justifying the project by saying “the CDF is almost a 40 years (sic) old structure continuously used 24/7, 365
days a year that faces extreme wear and tear. Upkeep and maintenance of the CDF is critical to the mission of the
agency because it is required to safely house over 2,000 inmates and provide operational support, while complying
with applicable standards and regulations.” DOC has similarly stated the need for signiﬁcant projects related to HVAC
replacement and roof refurbishment.

In an interview in August 2018 Deputy Mayor for Public Safety and Justice Kevin Donahue sought to minimize the
obvious discrepancies between what DOC requested and what the Mayor and Council approved in DOC’s capital
budget. He explained that agency leaders are encouraged to “blue sky” their requests as if funding were no object,
and that capital allocations are then pared down in an interative process. He said that the yearly allocations are more
serious endeavors than the 6-year requests and reﬂect more closely what an agency actually needs.

Figure 5 below presents the capital budget request (in millions) since 2014 and the approved budgets.

                                     Figure 5: DOC Capital Budget Requests (In Millions)

                                                                      Year 1              DOC                6-Year
                                                 DOC Year 1
      Fiscal Year            Years Covered                         Approved Per        6-Year Total       Approved Per
                                                  Request
                                                                   Budget Book           Request          Budget Book
         2014                 2014-2019              $15.3               $11.2             $62.7                $14.5
         2015                 2015-2020               $5.9                $1.5             $39.6                 $4.5
         2016                 2016-2021               $4.8                $1.0             $26.7                 $2.3
         2017                 2017-2022              $16.4                 $0              $78.8                 $5.0
         2018                 2018-2023             $20.0                $2.0             $121.6                 $5.0
                    Totals                          $62.4               $15.7            $329.4                 $31.3




Poor Conditions Persist at Aging D.C. Jail;                   10                                           February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 65 of 260



In DOC’s FY 2018 capital budget request, the agency sought $21,974,188 for general renovations to the D.C. Jail,
$12,000,000 for HVAC replacement, and $1,000,000 for roof refurbishment over the six-year period from FY 2018
through FY 2023. A signiﬁcant portion of DOC’s requested capital funding that year came in the ﬁnal three years of
the capital plan (FY 2021-2023), in which DOC requested a total of $70,574,188 across all projects (including those
above). In the ﬁnal year (FY 2023) alone, DOC requested $44,750,000 in capital funds, anticipating a need to replace
boiler units at the CTF and the D.C. Jail.

The FY 2018 and FY 2019 CIPs proposed by the Mayor did not include any capital funding for DOC beyond ﬁscal year
2020. The FY 2018 capital plan provided DOC with $2 million in FY 2018, $2 million in FY 2019, and $1 million in FY
2020, but nothing in FYs 2021 through FY 2023.

In addition to the risk of harm and legal liability, the lack of support for recognized maintenance and repair needs
expressed by the agency may be failing to meet CIP regulations. The purposes of the District’s CIP are as follows
(emphasis added):

“The CIP is used as the basis for formulating the District’s annual capital budget. The Council and Congress adopt the
budget as part of the District’s overall six-year CIP. Inclusion of a project in a congressionally adopted capital budget and
the approval of requisite ﬁnancing gives the District the authority to spend funds for each project. The remaining ﬁve
years of the program show the ofﬁcial plan for making improvements to District-owned facilities in future years.”20

“The text of the CIP is an important planning and management resource…The CIP is ﬂexible, allowing project
expenditure plans to be amended from one year to the next in order to reﬂect actual expenditures and revised
expenditure plans. However, consistent with rigorous strategic planning, substantial changes in the program are
discouraged.”21 The CIP is updated each year by adding a planning year and reﬂecting any necessary changes in
projected expenditure schedules, proposed projects and District priorities.

“Under the program, projects should complement the planning of other District agencies and must constitute a
coordinated, long-term program to improve and effectively use the capital facilities and agency infrastructure.”22

There are several effects that result from not accurately portraying DOC’s capital needs in the six-year CIP:

     Ŷ The plan distorts the true capital needs of the District, and other projects may need to be cut down the line to
        make room for emergency capital needs. Using DOC as an example, in this case, the agency will need some
        level of capital funding in FY 2021 through FY 2024.
     Ŷ The public is not informed regarding the true level of capital investment needed at DOC to correct the
        deﬁciencies found by DOH and to adequately maintain the existing equipment and facilities at a suitable level.
While ofﬁcials within the Executive Ofﬁce of the Mayor (EOM) are aware of DOC’s capital needs, the administration,
like its immediate predecessors, has not made accurate projections for the agency’s expected need for continued
capital funding in future years in the CIP. EOM ofﬁcials acknowledged that they expect the D.C. Jail will need
signiﬁcant capital investments in future years and that there is a need for better long-term planning. EOM ofﬁcials
further explained that the CIP is supposed to be a six-year plan, but in reality, is being used—as evidenced by DOC
in this case—to make short term decisions about where money needs to be spent. EOM ofﬁcials expressed concern
that if DOC does have additional immediate needs in the near future capital funding will have to be pulled from other
sources to address the need because EOM already allocated capital funding for the next six years.



20. See FY 2019 Proposed Budget and Financial Plan, Congressional Submission, Volume 5- FY2019 to FY2024, page 5-2.
21. See FY 2019 Proposed Budget and Financial Plan, Congressional Submission, Volume 5- FY2019 to FY2024, page 5-15.
22. See FY 2019 Proposed Budget and Financial Plan, Congressional Submission, Volume 5- FY2019 to FY2024, page 5-23.


Poor Conditions Persist at Aging D.C. Jail;                           11                                               February 28, 2019
New Facility Needed to Mitigate Risks
                 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 66 of 260



Recommendations:
5. The Mayor and Council should provide a capital budget for DOC that considers the risk of failure to address health
   and safety hazards identiﬁed by the DOH including the risk to the safety of inmates and staff and the risk of
   additional litigation.

6. EOM should, working with the other members of the District’s Capital Budget Team, develop policies and
   procedures for the capital budgeting process that ensure the plan accurately reﬂects the known capital needs of
   agencies, including DOC, over the entire six-year capital budgeting period.

The Department of Health did not regularly conduct three inspections of the D.C. Jail each year as required by the
D.C. Code.

D.C. Code states that, “[t]he Department of Health shall conduct a minimum of 3 inspections per year of the
environmental conditions at the Central Detention Facility. For the purposes of this subsection, the term
“environmental conditions” shall include temperature control, ventilation, and sanitation.” The Code requires that
the Department of Health submit the report of each inspection to the Council and the Mayor within 30 days of the
inspection.23

In a review of health inspections of the D.C. Jail between 2014 and 2018 we found that DOH conducted the required
three inspections in only two of the ﬁve years. DOH acknowledges that it had not conducted the required inspections
in prior years and by email July 12, 2018, indicated that the three inspections were conducted in 2017, and would
be in 2018. “The issues contributing to fewer inspections in prior years have been resolved,” DOH said. The agency
recounted the email text in responding to our draft report and stated that the requirement was met in 2017 and
2018. Figure 6 on the following page presents an analysis of the number of inspections conducted per year. Health
inspections conducted by DOH between 2007 and 2013 are included for historical purposes.

                                              Figure 6: DOH Inspections of the D.C. Jail
                                                                                   Compliancy with
                                        Calendar         Number of DOH
                                                                                    Required # of
                                          Year            Inspections
                                                                                     Inspections
                                          2007                   3                      Yes
                                          2008                   2                      No
                                          2009                   2                      No
                                          2010                   3                      Yes
                                          2011                   1                      No
                                          2012                   3                      Yes
                                          2013                   2                      No
                                          2014                   2                      No
                                          2015                   2                      No
                                          2016                   2                      No
                                          2017                   3                      Yes
                                          2018                   3                      Yes
                                     Source: Department of Health Inspection Reports




23. See § 7-731 (a-1).



Poor Conditions Persist at Aging D.C. Jail;                          12                                February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 67 of 260



DOH ofﬁcials cited several reasons why the agency did not conduct the correct number of inspections required under
D.C. Code in previous years:

     Ŷ DOH was tasked with conducting the inspections but was not provided adequate funding to cover the costs of
        the inspections.
     Ŷ During some years, a contractor was conducting inspections and there were contracting delays.
     Ŷ DOH waited for the Department of Corrections to respond to the prior inspection before scheduling the next
        inspection.
     Ŷ DOH must coordinate the inspections with the Department of Corrections as the surveyor must be
        accompanied on the inspections of the correctional facility.
The inspections are designed to ensure the health and well-being of correctional ofﬁcers and inmates. If the
inspections are not occurring as regularly scheduled, there is a potential risk to the health and safety of ofﬁcers and
inmates.

Recommendation:
7. DOH should continue to comply with D.C. Code 7-731(a-1)(1) and conduct three inspections per year of the D.C. Jail
   to help ensure that environmental conditions meet required standards.

DOC’s health services contractor, Unity Health Care Corrections, complies with basic industry accreditation
requirements for mental health screenings and suicide prevention, but DOC and Unity should update and
clarify some internal written policies and procedures to ensure screenings remain consistent with accreditation
requirements.

In reviewing Unity and DOC health care policies, ODCA examined accreditation requirements of the American
Correctional Association (ACA) and the National Commission on Correctional Health Care (NCCHC).

Both ACA and NCCHC require that the mental health intake screenings contain certain components, including
information on whether an inmate has ever had a history of seizures or head trauma, as well as information on an
inmate’s orientation to time and space and overall appearance.

ODCA’s review of DOC’s Ofﬁce of Health Administration (OHSA) shows that DOC is capturing all medical information
required by ACA and NCCHC. However, OHSA is relying on requirements and information contained within its initial
medical assessment to fulﬁll ACA and NCCHC requirements that are supposed to be part of the initial mental health
assessment.

ODCA reviewed three policies and practices, speciﬁcally:

     Ŷ Intake mental health screening
     Ŷ Comprehensive mental health screening
     Ŷ Suicide prevention
While ODCA observed that the procedures followed by DOC and Unity covered all the elements required by ACA
and NCCHC, both DOC and Unity’s mental health policies do not explicitly contain some of the ACA and NCCHC
requirements with respect to intake mental health screenings of inmates. For instance, both ACA and NCCHC require
that the mental health intake screenings contain components, including information on whether an inmate has ever
had a history of seizures or head trauma, as well as information on an inmate’s orientation to time and space. These




Poor Conditions Persist at Aging D.C. Jail;                13                                             February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 68 of 260



items are not contained within DOC’s mental health screening requirements because they are practiced as part of
DOC’s intake medical screenings, conducted and recorded at intake immediately before the mental health screening
and thus not repeated.

ODCA also reviewed accreditation documents provided by DOC demonstrating that NCCHC considered the
components of the intake medical screenings to fulﬁll some of the mental health screening components during the
most recent accreditation process. This demonstrates that DOC is not at risk of losing its accreditation simply because
its mental health exam policies do not repeat those items.

DOC and Unity have not speciﬁcally written their policies and procedures to match them against ACA and NCCHC
requirements. Unity’s contract requires that Unity comply with ACA and NCCHC requirements but does not state
how the contractor should do so (for instance, by maintaining policies and procedures that are consistent with those
requirements).

Because DOC and Unity’s policies for intake mental health examinations do not explicitly address all aspects of the
ACA and NCCHC requirements, there is a risk that if the current intake medical exam process changes, DOC may no
longer be in compliance with these ACA and NCCHC requirements in performing its intake mental health screenings.

Recommendation:
8. DOC should update their mental health intake screening policies and procedures to ensure they fully meet ACA
   and NCCHC accreditation requirements without having to rely on questions and procedures administered as part
   of the intake medical exam, ensure that the agency’s health services contractor’s (currently Unity) policies and
   procedures mirror those of DOC and are in full compliance with ACA and NCCHC accreditation requirements and
   see that OHSA’s and contractors written policies remain consistent with the standards.

DOC’s Ofﬁce of Heath Administration regular audits of Unity represent good internal control and monitoring
practices that reduce the likelihood of noncompliance and the risk of negative outcomes.

OHSA is a division within the DOC and is overseen by DOC’s Deputy Director of Administration. Its primary
responsibility is to oversee the effective implementation of the Agency’s medical service contract with its current
vendor, Unity Health Care, Incorporated (Unity). Since 2006, Unity has provided medical, dental, and mental health
services to DOC’s male, female, and juvenile population. In addition to assuring compliance with the contract, OHSA
oversees the vendor’s compliance with NCCHC and ACA standards to help assure re-accreditation every three years.

As previously stated, the CTF was not inspected as part of the 2015 ACA accreditation. 24 We understand from DOC’s
comments on our draft report that the ACA accreditation received in January 2019 included the CTF. We found, that
OHSA had in place a system of audits to monitor Unity’s performance in quality measures established by NCCHC,
the ACA, Unity’s contract, and District and federal laws and regulations. OHSA is scheduled to conduct 162 audits
annually across 64 performance measures. Most of these audits are conducted two to three times per year, and DOC
has developed a risk assessment process to determine how frequently audits should occur.

The audits themselves typically consist of reviewing a sample of electronic medical records of patients who have
used speciﬁc programs and determining whether the records contain the required information or whether the patient
has received the service indicated. DOC’s OHSA compares the performance on these audits with the established
performance benchmarks and issues corrective action plans if compliance is not met. OHSA then conducts a re-audit
60 days later to determine whether the Corrective Action Plan has been met.



24. According to the 2015 ACA Accreditation report, dated January 25, 2016 the CTF has not yet been accredited since the facility has been under the
    management of DOC.The report indicates that the CTF initial accreditation will occur in 2018.


Poor Conditions Persist at Aging D.C. Jail;                               14                                                        February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 69 of 260



OHSA’s performance was measured against the United States Government Accountability Ofﬁce (GAO) Standards for
Internal Control in the Federal Government which state: “Management establishes activities to monitor performance
measures and indicators. These may include comparisons and assessments relating to different sets of data to one
another so that analyses of the relationships can be made, and appropriate actions taken. Management designs
controls aimed at validating the propriety and integrity of both entity and individual performance measures and
indicators.”25

Additionally, GAO’s principles for monitoring state, in part: “Corrective actions are a necessary complement to
control activities to achieve objectives. Management should establish and operate monitoring activities to monitor
the internal control system and evaluate the results. Management should remediate identiﬁed internal control
deﬁciencies on a timely basis.”26

Moreover, ODCA reviewed DOC’s auditing practices in the context of DOC’s policies, which state: “DOC will audit
Contractors [sic] provision of quality health care consistent with ACA, NCCHC, Federal and District regulatory
standards, as noted in the ‘DOC Performance Improvement Tool. DOC may utilize this tool to conduct independent
and/or joint audits with Contractor.”27

In summary, the practices employed by OHSA provide reasonable assurance that Unity is complying with established
performance benchmarks and that OHSA is taking appropriate steps to address issues requiring corrective action. It
is important to note that the scope of ODCA’s assessment was narrow. ODCA did not assess whether mental health
services provided to inmates are adequate. ODCA assessed DOC’s compliance with the ACA and NCCHC requirements
related to three items—the intake mental health assessment, the comprehensive mental health assessment, and
suicide prevention policies. ODCA concluded that DOC’s audits of Unity reduce the risk that the contractor will not
comply with contractual or accreditation requirements. OHSA should continue its monitoring of Unity’s service
performance, including annual evaluations of risk to determine audit frequency as well as issuing and following up on
corrective action plans when necessary to ensure services provided to inmates meet all established benchmarks.




25. United States Government Accountability Ofﬁce, Standards for Internal Control in the Federal Government, September 2014, Page 47.
26. United States Government Accountability Ofﬁce, Standards for Internal Control in the Federal Government, September 2014, Page 64.
27. See Contract CW37196, dated October 1, 2015, section C.5.30.10


Poor Conditions Persist at Aging D.C. Jail;                             15                                                      February 28, 2019
New Facility Needed to Mitigate Risks
                Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 70 of 260




Auditor’s Concerns
D.C. Code does not require the agency to inspect the Correctional Treatment Facility.

Currently the Department of Health does not conduct inspections at the Correctional Treatment Facility because the
D.C. Code does not require such inspections. Regular inspections should be conducted to ensure the health and well-
being of correctional ofﬁcers and inmates. If inspections are not occurring there is a potential risk to the health and
safety of ofﬁcers and inmates.

 Although ODCA could not conclusively determine why the law does not require CTF inspections by DOH, one
potential reason is that prior to January 30, 2017, the treatment facility was managed by a private, for proﬁt company—
the Corrections Corporation of America and the CTF was not a part of the federal court oversight. During receivership,
the U.S. District Court required inspections and the provision in the Jail Improvement Amendment Act of 2003 may
have been written to to ensure the monitoring requirements during court oversight were maintained.

Recommendation:
9. DOC and the Council should review this inspection requirement and make necessary adjustments to the Code in
   the best interest of inmates housed at the CTF.


Video Visitation Policy

In 2012, DOC began video visitation at the D.C. Jail after in- person visitation was terminated. Currently, this is the
primary way inmates communicate with their visitors. In-person visitations for inmates, however, were reinstated in
2015 at the CTF and the D.C. Jail for those with good behavior. DOC ofﬁcials stated that video visitation has resulted in
more communication between inmates and their families and fewer cancellations of visits.

However, as a new technology, the long-term effects of video visitation are not well understood. There is some
research that suggests it may lead to a breakdown in an inmate’s communication with family and a higher likelihood
of recidivism down the line.28 Other research suggests this is not the case.

Recommendation:
10. DOC should closely study the effects of its video visitation systems and consider including sufﬁcient space in the
    plans for the new jail for both in-person and video visitations for




28. See:Prison Visitation Policies:A Fifty State Survey, Chesa Boudin, Trevor Stutz, and Aaron Litman. Yale Law & Policy Review, Volume 321, Issue 1,
    Article 5. https://digitalcommons.law.yale.edu/cgi/viewcontent.cgi?referer=&httpsredir=1&article=1654&context=ylpr


Poor Conditions Persist at Aging D.C. Jail;                                16                                                         February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 71 of 260




Conclusion
The D.C. Jail is an aging and deteriorating 40-year-old facility that must be operational 24 hours per day, 7 days per
week. While age is a contributing factor, the conditions within the D.C. Jail could worsen if DOC is not able to address
health and environmental citations issued by DOH. We found that DOC made requests for capital funds over and
above what was provided by the Mayor and Council to address facility improvements. The Mayor and the DC Council
must work in concert to appropriate sufﬁcient capital for DOC to make necessary repairs to the facility. Not doing so
would put the health and safety of inmates and DOC staff at risk and increase the risk of lawsuits against the District.

One of the goals of this audit was to identify areas for improvement in facilities and policies that could assist with
planning for the construction of a new jail. By reviewing DOH’s inspection reports, ODCA found that DOC was
repeatedly cited by DOH for violations of industry standards related to environmental conditions. Some of the
citations that were repeated throughout the scope of this audit included water penetration through the walls due to a
leaking roof, mold growth on walls, damaged shower stalls, temperatures outside of allowable standards and other
issues clearly associated with an aging facility. Aramark, DOC’s food service provider, was cited by DOH for repeated
violations of District regulations related to public health and food service such as unsanitary conditions in food
preparation areas.

The persistence and seriousness of facility citations clearly point to the need for a new jail. According to Kevin
Donahue, the Deputy Mayor for Public Safety and Justice, the earliest construction of a new facility could begin is
2025 and would likely take four to ﬁve years to complete the project. Further delay heightens the risks associated with
the age and deterioration of the facility.

We are pleased to note that DOC accepted four of the six recommendations directed to them in our report.




Poor Conditions Persist at Aging D.C. Jail;                17                                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 72 of 260




Agency Comments
On December 21, 2018, we sent a draft copy of this report to the Department of Corrections (DOC) and the
Department of Health (DOH) for review and written comment. DOC responded with comments on January 30, 2019,
and DOH responded with comments on January 18, 2019. The comments are appended in full to this report.




Poor Conditions Persist at Aging D.C. Jail;          18                                        February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 73 of 260



                      *29(510(172)7+(',675,&72)&2/80%,$
                           '(3$570(172)&255(&7,216




    
    2IILFHRIWKH'LUHFWRU
    

        D.C. DEPARTMENT OF CORRECTIONS’ RESPONSE TO THE AUDIT OF
           D.C. JAIL CONDITIONS BY THE OFFICE OF THE D.C. AUDITOR
    

         I.       The District’s Demonstrated Performance in Achieving Established Standards Regarding
                   Conditions of Confinement at the D.C. Jail

    dŚĞKĨĨŝĐĞŽĨƚŚĞ͘͘ƵĚŝƚŽƌ;KͿŐŽĞƐďĂĐŬĚĞĐĂĚĞƐƚŽƐĞƚƚŚĞƐƚĂŐĞŽĨƚŚĞƵĚŝƚŽĨƚŚĞ͘͘:Ăŝů͕ďƵƚ
    ĚŽĞƐŶŽƚĂĐŬŶŽǁůĞĚŐĞŽƌƌĞĐŽŐŶŝǌĞƚŚĂƚĂůŽŶŐůŽŽŬͲďĂĐŬŝŶĨĂĐƚĚĞŵŽŶƐƚƌĂƚĞƐƚŚĞƉƌŽŐƌĞƐƐƚŚĞ͘͘
    ŐŽǀĞƌŶŵĞŶƚŚĂƐŵĂĚĞĂŶĚƚŚĞĨƵůůĂŶĚƌĞƉĞĂƚĞĚƌĞĐŽŐŶŝƚŝŽŶŝƚŚĂƐƌĞĐĞŝǀĞĚĂƐďĞŝŶŐĐŽŵƉůŝĂŶƚǁŝƚŚ
    ŶĂƚŝŽŶĂůĐŽƌƌĞĐƚŝŽŶĂůƐƚĂŶĚĂƌĚƐ͘tŚŝůĞƚŚĞŝƐƚƌŝĐƚŽĨŽůƵŵďŝĂ:ĂŝůǁĂƐƵŶĚĞƌŽƵƌƚƐƵƉĞƌǀŝƐŝŽŶĂŶĚ
    ƌĞĐĞŝǀĞƌƐŚŝƉŝŶƚŚĞĚŝƐƚĂŶƚƉĂƐƚ͕ĂĨƚĞƌǇĞĂƌƐŽĨĚĞŵŽŶƐƚƌĂƚĞĚĚĞĚŝĐĂƚŝŽŶƚŽƐǇƐƚĞŵŝĐƌĞĨŽƌŵďǇŝƐƚƌŝĐƚ
    ŽĨĨŝĐŝĂůƐ͕ƚŚĂƚĐŽƵƌƚŽǀĞƌƐŝŐŚƚǁĂƐƚĞƌŵŝŶĂƚĞĚϭϲǇĞĂƌƐĂŐŽŝŶϮϬϬϯ͘dŚĞhŶŝƚĞĚ^ƚĂƚĞƐŝƐƚƌŝĐƚŽƵƌƚ
    ĚĞƚĞƌŵŝŶĞĚƚŚĂƚƚŚĞĐŽŶĚŝƚŝŽŶƐŽĨĐŽŶĨŝŶĞŵĞŶƚŵĞƚĐŽŶƐƚŝƚƵƚŝŽŶĂůƐƚĂŶĚĂƌĚƐĂŶĚŶŽůŽŶŐĞƌƌĞƋƵŝƌĞĚ
    ũƵĚŝĐŝĂůŝŶƚĞƌǀĞŶƚŝŽŶĂŶĚŽǀĞƌƐŝŐŚƚ͕ĂƐƚĂƚƵƐƚŚĂƚĐŽŶƚŝŶƵĞƐƚŽĚĂƚĞ͘

    /ŶϮϬϬϯ͕ƚŚĞ͘͘ŽƵŶĐŝůƉĂƐƐĞĚƚŚĞ:Ăŝů/ŵƉƌŽǀĞŵĞŶƚŵĞŶĚŵĞŶƚĐƚŽĨϮϬϬϯ;>ĂǁϭϱͲϲϮͿ͕ǁŚŝĐŚ
    ƌĞƋƵŝƌĞĚŝŶƐƉĞĐƚŝŽŶƐ͕ŵŽŶŝƚŽƌŝŶŐ͕ĂŶĚƌĞƉŽƌƚŝŶŐ͘/ƚĨƵƌƚŚĞƌƌĞƋƵŝƌĞĚƚŚĂƚƚŚĞĞƉĂƌƚŵĞŶƚŽĨŽƌƌĞĐƚŝŽŶƐ
    ;KͿŝŶŝƚŝĂƚĞŝŵŵĞĚŝĂƚĞĐŚĂŶŐĞƐŝŶŽƉĞƌĂƚŝŶŐƉƌŽƚŽĐŽůƐŝŶĐůƵĚŝŶŐĂĐůĂƐƐŝĨŝĐĂƚŝŽŶƐǇƐƚĞŵĂŶĚŚŽƵƐŝŶŐ
    ƉůĂŶ͖ŝŶƐƚŝƚƵƚĞĂƉŽƉƵůĂƚŝŽŶĐĞŝůŝŶŐĂƚƚŚĞ:Ăŝů͖ĂŶĚƌĞƋƵŝƌĞĚƚŚĂƚƚŚĞĨĂĐŝůŝƚǇŽďƚĂŝŶĂĐĐƌĞĚŝƚĂƚŝŽŶďǇĂ
    ŶĂƚŝŽŶĂůƉƌŽĨĞƐƐŝŽŶĂůĐŽƌƌĞĐƚŝŽŶĂůŽƌŐĂŶŝǌĂƚŝŽŶŝŶŽƌĚĞƌƚŽƉƌŽǀŝĚĞĂƐĂĨĞƌŝŶƐƚŝƚƵƚŝŽŶ͘KĐŽŵƉůŝĞĚǁŝƚŚ
    ƚŚĞƌĞƋƵŝƌĞŵĞŶƚƐǁŝƚŚĐŚĂŶŐĞƐŝŶĐůĂƐƐŝĨŝĐĂƚŝŽŶĂŶĚŚŽƵƐŝŶŐƉƌŽƚŽĐŽůƐ͘/ƚŝŵƉůĞŵĞŶƚĞĚĂŶĚŚĂƐĂĚŚĞƌĞĚ
    ƚŽƉŽƉƵůĂƚŝŽŶůĞǀĞůƐďĞůŽǁƚŚĞĐĂƉŽĨϮ͕ϭϲϰƉƌŽŵƵůŐĂƚĞĚďǇKŝŶDZϮϴͲϱϯϮ͘dŚŝƐĐĂƉǁĂƐďĂƐĞĚ
    ŽŶƚŚĞƌĂƚĞĚĐĂƉĂĐŝƚǇŽĨƚŚĞĨĂĐŝůŝƚǇĂƐĚĞƚĞƌŵŝŶĞĚďǇŝŶĚĞƉĞŶĚĞŶƚĞǆƉĞƌƚĐŽŶƐƵůƚĂŶƚƐWƵůŝƚǌĞƌͬŽŐĂƌĚ
    ƐƐŽĐŝĂƚĞƐ͘ŽŶƐŝƐƚĞŶƚǁŝƚŚ͘͘ŽĚĞΑϮϰͲϮϭϭ͘ϬϮ;ďͿ;ϮͿ͕KƐƵďŵŝƚƐYƵĂƌƚĞƌůǇ:Ăŝů/ŵƉƌŽǀĞŵĞŶƚĐƚ
    ƌĞƉŽƌƚƐƚŽƚŚĞ͘͘ŽƵŶĐŝů͕ĂƐƌĞƋƵŝƌĞĚďǇƚŚĞĐƚ͕ƌĞůĂƚŝŶŐƚŽůŝǀŝŶŐĐŽŶĚŝƚŝŽŶƐŝŶƚŚĞĞŶƚƌĂůĞƚĞŶƚŝŽŶ
    &ĂĐŝůŝƚǇ;&Ϳ͕ŝŶĐůƵĚŝŶŐŝŶŵĂƚĞŐƌŝĞǀĂŶĐĞƐ͕ŝŶĂƌǇƐƚĂůƌĞƉŽƌƚ;ĂtŝŶĚŽǁƐͲďĂƐĞĚƚŽŽůƚŚĂƚĂůůŽǁƐ
    ĂŐŐƌĞŐĂƚĞƌĞƉŽƌƚŝŶŐŽĨĚĂƚĂĨƌŽŵĚŝǀĞƌƐĞƐŽƵƌĐĞƐͿ͘/ŶĂĚĚŝƚŝŽŶ͕KƉƌŽĚƵĐĞƐĂŶĚƐƵďŵŝƚƐƚŽƚŚĞ͘͘
    ŽƵŶĐŝůĂŵŽŶƚŚůǇƌĞƉŽƌƚŽŶƚŚĞWƌŝŽƌŝƚǇKŶĞĞŶǀŝƌŽŶŵĞŶƚĂůƉƌŽďůĞŵƐĂŶĚƚŚĞƚŝŵĞƚŽƌĞƉĂŝƌ͕ĂŵŽŶƚŚůǇ
    ƌĞƉŽƌƚŽĨƚŚĞŶǀŝƌŽŶŵĞŶƚĂů^ĂĨĞƚǇKĨĨŝĐĞ͕ĂŵŽŶƚŚůǇƌĞƉŽƌƚŽŶƚĞŵƉĞƌĂƚƵƌĞĐŽŶƚƌŽůĂŶĚǀĞŶƚŝůĂƚŝŽŶ͕ĂŶĚ
    ĂŵŽŶƚŚůǇƌĞƉŽƌƚŽŶƚŚĞũĂŝůƉŽƉƵůĂƚŝŽŶƚŚĂƚŝŶĐůƵĚĞƐƚŚĞŶƵŵďĞƌŽĨƉĞŽƉůĞǁĂŝƚŝŶŐĨŽƌƚƌĂŶƐĨĞƌƚŽƚŚĞ
    &ĞĚĞƌĂůƵƌĞĂƵŽĨWƌŝƐŽŶƐĂŶĚƚŚĞĂǀĞƌĂŐĞŶƵŵďĞƌŽĨĚĂǇƐƚŚĂƚŝŶŵĂƚĞƐǁĂŝƚĞĚĨŽƌƚƌĂŶƐĨĞƌ͘

    dŚĞĐƚĂůƐŽƌĞƋƵŝƌĞĚKƚŽĂĐŚŝĞǀĞŵĞƌŝĐĂŶŽƌƌĞĐƚŝŽŶĂůƐƐŽĐŝĂƚŝŽŶ;ͿĂĐĐƌĞĚŝƚĂƚŝŽŶ͕ǁŚŝĐŚ͕
    ƚŚƌŽƵŐŚŚĂƌĚǁŽƌŬ͕ĐŽŵŵŝƚŵĞŶƚ͕ĂŶĚƚŚĞĚĞĚŝĐĂƚŝŽŶŽĨƐƚĂĨĨĂŶĚƌĞƐŽƵƌĐĞƐ͕ǁĞĚŝĚ͘/ŶĂĚĚŝƚŝŽŶ͕K


Poor Conditions Persist at Aging D.C. Jail;              19                                          February 28, 2019
New Facility Needed to Mitigate Risks
                  Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 74 of 260



   ĂůƐŽĂĐŚŝĞǀĞĚEĂƚŝŽŶĂůŽŶĨĞƌĞŶĐĞŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚĂƌĞ;E,ͿĂĐĐƌĞĚŝƚĂƚŝŽŶ͘ĂŶĚE,
   ĂĐĐƌĞĚŝƚĂƚŝŽŶƐĂƌĞĐŽŶƐŝĚĞƌĞĚƚŚĞŐŽůĚƐƚĂŶĚĂƌĚƐŝŶĐŽƌƌĞĐƚŝŽŶĂůŽƉĞƌĂƚŝŽŶĂůĂŶĚŵĞĚŝĐĂůͬŵĞŶƚĂůŚĞĂůƚŚ
   ĐĂƌĞƌĞƐƉĞĐƚŝǀĞůǇ͘/ŶŽƌĚĞƌƚŽďĞĂĐĐƌĞĚŝƚĞĚďǇ͕ƚŚĞ͘͘:ĂŝůŚĂƐƚŽďĞŽŶĞŚƵŶĚƌĞĚƉĞƌĐĞŶƚ
   ĐŽŵƉůŝĂŶƚǁŝƚŚĂůů͞ŵĂŶĚĂƚŽƌǇƐƚĂŶĚĂƌĚƐ͕͟ĂŶĚŶŝŶĞƚǇƉĞƌĐĞŶƚĐŽŵƉůŝĂŶƚǁŝƚŚĂůů͞ŶŽŶͲŵĂŶĚĂƚŽƌǇ
   ƐƚĂŶĚĂƌĚƐ͘͟/ŶŽƌĚĞƌƚŽĂĐŚŝĞǀĞĂŶĚŵĂŝŶƚĂŝŶE,ĂĐĐƌĞĚŝƚĂƚŝŽŶ͕ƚŚĞ͘͘:ĂŝůŚĂƐƚŽďĞŽŶĞŚƵŶĚƌĞĚ
   ƉĞƌĐĞŶƚĐŽŵƉůŝĂŶƚǁŝƚŚĂůů͞ĞƐƐĞŶƚŝĂů͟E,ƐƚĂŶĚĂƌĚƐĂŶĚĞŝŐŚƚǇͲĨŝǀĞƉĞƌĐĞŶƚĐŽŵƉůŝĂŶƚǁŝƚŚĂůů
   ͞ŝŵƉŽƌƚĂŶƚ͟E,ƐƚĂŶĚĂƌĚƐ͘dŚĞ͘͘:ĂŝůĂĐŚŝĞǀĞĚŝŶŝƚŝĂůĂĐĐƌĞĚŝƚĂƚŝŽŶŝŶƵŐƵƐƚϮϬϬϵ͕
   ƌĞĂĐĐƌĞĚŝƚĂƚŝŽŶŝŶ:ĂŶƵĂƌǇϮϬϭϱĂŶĚǁĂƐƌĞĂĐĐƌĞĚŝƚĞĚĂŐĂŝŶŽŶ:ĂŶƵĂƌǇϭϮ͕ϮϬϭϵ͘͘͘:ĂŝůDĞĚŝĐĂůĂŶĚ
   DĞŶƚĂů,ĞĂůƚŚ^ĞƌǀŝĐĞƐǁĞƌĞŝŶŝƚŝĂůůǇĂĐĐƌĞĚŝƚĞĚďǇE,ŝŶKĐƚŽďĞƌϮϬϬϭ͕ĂŶĚŵŽƐƚƌĞĐĞŶƚůǇŝŶƉƌŝů
   ϮϬϭϴ͘DŽƌĞŽǀĞƌ͕ƚŚĞ͘͘:ĂŝůǁĂƐŽƌŝŐŝŶĂůůǇĐĞƌƚŝĨŝĞĚĂƐŝŶĐŽŵƉůŝĂŶĐĞǁŝƚŚƚŚĞWƌŝƐŽŶZĂƉĞůŝŵŝŶĂƚŝŽŶ
   Đƚ;WZͿŽŶĞĐĞŵďĞƌϵ͕ϮϬϭϰ͕ĂŶĚŵŽƐƚƌĞĐĞŶƚůǇŽŶEŽǀĞŵďĞƌϮϰ͕ϮϬϭϳ͘dŚĞŽƌƌĞĐƚŝŽŶĂů
   dƌĞĂƚŵĞŶƚ&ĂĐŝůŝƚǇ;d&ͿǁĂƐĂĐĐƌĞĚŝƚĞĚďǇǁŚŝůĞƵŶĚĞƌƚŚĞŵĂŶĂŐĞŵĞŶƚŽƉĞƌĂƚŝŽŶŽĨŽƌƌĞĐƚŝŽŶƐ
   ŽƌƉŽƌĂƚŝŽŶŽĨŵĞƌŝĐĂ;ͿĨƌŽŵϭϵϵϳƵŶƚŝůϮϬϭϲĂŶĚƌĞĂĐĐƌĞĚŝƚĞĚƵŶĚĞƌKŵĂŶĂŐĞŵĞŶƚŽŶ
   :ĂŶƵĂƌǇϭϮ͕ϮϬϭϵ͘d&DĞĚŝĐĂůĂŶĚDĞŶƚĂů,ĞĂůƚŚ^ĞƌǀŝĐĞƐǁĞƌĞĂĐĐƌĞĚŝƚĞĚďǇƚŚĞEĂƚŝŽŶĂůŽŵŵŝƐƐŝŽŶ
   ŽŶŽƌƌĞĐƚŝŽŶĂů,ĞĂůƚŚĂƌĞ;E,Ϳ͕ƚŚĞŝŶŝƚŝĂůĂĐĐƌĞĚŝƚĂƚŝŽŶŝŶKĐƚŽďĞƌϮϬϬϰ͕ĂŶĚŵŽƐƚƌĞĐĞŶƚůǇŝŶ
   ƉƌŝůϮϬϭϴ͘dŚĞd&ŝƐĐĞƌƚŝĨŝĞĚĂƐĐŽŵƉůŝĂŶƚǁŝƚŚƚŚĞWƌŝƐŽŶZĂƉĞůŝŵŝŶĂƚŝŽŶĐƚĂƐŽĨ:ƵůǇϮϵ͕ϮϬϭϲ͘

   dŚĞĞƉĂƌƚŵĞŶƚŽĨ,ĞĂůƚŚ;,ĞĂůƚŚͿĐŽŶĚƵĐƚƐŝŶƐƉĞĐƚŝŽŶƐŽĨƚŚĞ͘͘:Ăŝů͕ĂƐƌĞĨĞƌĞŶĐĞĚƚŚƌŽƵŐŚŽƵƚ
   ƚŚĞƵĚŝƚŽƌ͛ƐƌĞƉŽƌƚ͕ƵƐŝŶŐƚŚĞĞƉĂƌƚŵĞŶƚ͛Ɛ,ĞĂůƚŚZĞŐƵůĂƚŝŽŶĂŶĚ>ŝĐĞŶƐŝŶŐĚŵŝŶŝƐƚƌĂƚŝŽŶ,ĞĂůƚŚ
   ĂƌĞ&ĂĐŝůŝƚŝĞƐŝǀŝƐŝŽŶ;,&ͿƐƚĂŶĚĂƌĚŝǌĞĚĨŽƌŵƚŽĚŽĐƵŵĞŶƚĐŽŵƉůŝĂŶĐĞǁŝƚŚĞŶǀŝƌŽŶŵĞŶƚĂů
   ƐƚĂŶĚĂƌĚƐĂƐĚĞĨŝŶĞĚďǇƚŚĞŵĞƌŝĐĂŶWƵďůŝĐ,ĞĂůƚŚƐƐŽĐŝĂƚŝŽŶ;W,ͿĂŶĚƚŚĞŵĞƌŝĐĂŶŽƌƌĞĐƚŝŽŶĂů
   ƐƐŽĐŝĂƚŝŽŶ;Ϳ͘/ŶĐŽŶĚƵĐƚŝŶŐƚŚŝƐŝŶƐƉĞĐƚŝŽŶ͕,ĞĂůƚŚĂƉƉůŝĞƐƚŚĞW,ƐƚĂŶĚĂƌĚƐĨŽƌĐŽƌƌĞĐƚŝŽŶĂů
   ĨĂĐŝůŝƚŝĞƐ͕ĂůƚŚŽƵŐŚ͘͘KĨĨŝĐŝĂůŽĚĞΑϳͲϳϯϭ;ĂͲϭͿĚŽĞƐŶŽƚƐĞƚŽƵƚǁŚĂƚƐƚĂŶĚĂƌĚ;ƐͿƐŚŽƵůĚďĞĂƉƉůŝĞĚ
   ǁŚĞŶĐŽŶĚƵĐƚŝŶŐƚŚĞŝŶƐƉĞĐƚŝŽŶƐ͘ĞĐĂƵƐĞƚŚĞW,ŝƐŶŽƚĂŶĂĐĐƌĞĚŝƚŝŶŐĂŐĞŶĐǇ͕ŝƚŝƐW,͛ƐƉŽůŝĐǇƚŚĂƚ
   ĐŽƌƌĞĐƚŝŽŶĂůĨĂĐŝůŝƚŝĞƐƐŚŽƵůĚĂĐŚŝĞǀĞĂĐĐƌĞĚŝƚĂƚŝŽŶǁŝƚŚE,ĂƐŝƚŝƐƚŚĞŐŽůĚƐƚĂŶĚĂƌĚŝŶĐŽƌƌĞĐƚŝŽŶĂů
   ŚĞĂůƚŚ͘ĐĐŽƌĚŝŶŐƚŽƚŚĞW,͕ƚŚĞE,ŚĂƐĞƐƚĂďůŝƐŚĞĚƐƚĂŶĚĂƌĚƐƚŚĂƚĂůŝŐŶǁŝƚŚW,
   ƌĞĐŽŵŵĞŶĚĂƚŝŽŶƐ͖ƚŚĞƌĞĨŽƌĞ͕ĂĐŚŝĞǀŝŶŐE,ĂĐĐƌĞĚŝƚĂƚŝŽŶŝƐĂĐŚŝĞǀŝŶŐƐƵďƐƚĂŶƚŝĂůĐŽŵƉůŝĂŶĐĞǁŝƚŚ
   W,ƐƚĂŶĚĂƌĚƐ͘ƐŵĞŶƚŝŽŶĞĚĂďŽǀĞ͕ƚŚĞ͘͘:ĂŝůǁĂƐĂĐĐƌĞĚŝƚĞĚďǇE,ŝŶKĐƚŽďĞƌϮϬϬϭĂŶĚ
   ƌĞĂĐĐƌĞĚŝƚĞĚŝŶƉƌŝůϮϬϭϴ͘dŚĞƌĞĨŽƌĞ͕ƚŚĞ:ĂŝůŝƐŝŶĐŽŵƉůŝĂŶĐĞǁŝƚŚW,^ƚĂŶĚĂƌĚƐƉĞƌƚŚĞW,͘

   &ŽƌŵŽƌĞƚŚĂŶĂĚĞĐĂĚĞ͕ƚŚĞKǁĂƐǁĞůůďĞůŽǁƚŚĞŶĂƚŝŽŶĂůĂǀĞƌĂŐĞĨŽƌƐƵŝĐŝĚĞƐŝŶĐŽƌƌĞĐƚŝŽŶĂů
   ĨĂĐŝůŝƚŝĞƐ͘,ŽǁĞǀĞƌ͕ƚŚĞƌĞǁĂƐĂƐƵĚĚĞŶŽĐĐƵƌƌĞŶĐĞŽĨĂĐůƵƐƚĞƌŽĨƐƵŝĐŝĚĞƐŝŶϮϬϭϯ͕ƉƌŽŵƉƚŝŶŐƚŚĞ
   ŝƐƚƌŝĐƚƚŽŝŵŵĞĚŝĂƚĞůǇďƌŝŶŐŝŶĞǆƉĞƌƚĐŽŶƐƵůƚĂŶƚ>ŝŶĚƐĂǇD͘,ĂǇĞƐĂŶĚĞƐƚĂďůŝƐŚĂ^ƵŝĐŝĚĞWƌĞǀĞŶƚŝŽŶ
   dĂƐŬ&ŽƌĐĞƌĞƐƵůƚŝŶŐŝŶ͗;ϭͿŝŶĐƌĞĂƐŝŶŐƚŚĞĂďŝůŝƚǇƚŽŝĚĞŶƚŝĨǇŚŝŐŚͲƌŝƐŬŝŶŵĂƚĞƐ͕;ϮͿĐƌĞĂƚŝŶŐŵŽƌĞƐƵŝĐŝĚĞͲ
   ƌĞƐŝƐƚĂŶƚũĂŝůƉƌĂĐƚŝĐĞƐ͕;ϯͿŝŵƉƌŽǀŝŶŐŚŽƵƐŝŶŐƵŶŝƚĚĞƚĞƌŵŝŶĂƚŝŽŶƉƌŽĐĞƐƐĞƐ͕ĂŶĚ;ϰͿƐƚƌĞŶŐƚŚĞŶŝŶŐK͛Ɛ
   ĐƵůƚƵƌĞŽĨƐƵŝĐŝĚĞƉƌĞǀĞŶƚŝŽŶĂƐƌĞĨůĞĐƚĞĚŝŶƚŚĞĂŐĞŶĐǇ͛ƐŝŵƉůĞŵĞŶƚĞĚKWŽůŝĐǇϲϬϴϬ͘Ϯ'͕^ƵŝĐŝĚĞ
   WƌĞǀĞŶƚŝŽŶĂŶĚ/ŶƚĞƌǀĞŶƚŝŽŶ͘ϭͿ/ŶĂĚĚŝƚŝŽŶƚŽƚŚĞdĂƐŬ&ŽƌĐĞ͕ƚŚĞKƌĞŐƵůĂƌůǇƚƌĂŝŶƐŽƵƌƐƚĂĨĨŝŶƚŚĞ
   ŝĚĞŶƚŝĨŝĐĂƚŝŽŶŽĨďĞŚĂǀŝŽƌƐƚŚĂƚŵĂǇŝŶĚŝĐĂƚĞĂƌŝƐŬŽĨƐƵŝĐŝĚĞ͕ĂŶĚƚŚĞĂƉƉƌŽƉƌŝĂƚĞƉƌŽƚŽĐŽůƐĨŽƌƐƵŝĐŝĚĞ
   ƉƌĞǀĞŶƚŝŽŶĂŶĚŝŶƚĞƌǀĞŶƚŝŽŶ͘dŚŝƐƌĞƐƉŽŶƐĞƚŽĂĐůƵƐƚĞƌŽĨƐƵŝĐŝĚĞƐĨƵƌƚŚĞƌĚĞŵŽŶƐƚƌĂƚĞƐƚŚĞĂŐĞŶĐǇ͛Ɛ
   ĐŽŵŵŝƚŵĞŶƚĂŶĚĂďŝůŝƚǇƚŽŝĚĞŶƚŝĨǇĂŶĚŝŵƉƌŽǀĞƉƌŽƚĞĐƚŝŽŶƐ͕ƐĞƌǀŝĐĞƐ͕ĂŶĚƐƵƉƉŽƌƚƐĨŽƌŝŶŵĂƚĞƐĂĨĞƚǇ
   ĂŶĚǁĞůůͲďĞŝŶŐ͘

          II.          Official Action to Ensure that the Maintenance and Repair of the D.C. Jail Meet Industry
                        and Constitutional Standards for Conditions of Confinement

   dŚĞŵŝƐƐŝŽŶŽĨƚŚĞ͘͘ĞƉĂƌƚŵĞŶƚŽĨŽƌƌĞĐƚŝŽŶƐ;KͿŝƐƚŽƉƌŽǀŝĚĞĂƐĂĨĞ͕ƐĞĐƵƌĞ͕ŽƌĚĞƌůǇ͕ĂŶĚ
   ŚƵŵĂŶĞĞŶǀŝƌŽŶŵĞŶƚĨŽƌƚŚĞĐŽŶĨŝŶĞŵĞŶƚŽĨƉƌĞƚƌŝĂůĚĞƚĂŝŶĞĞƐĂŶĚƐĞŶƚĞŶĐĞĚŝŶŵĂƚĞƐ͕ǁŚŝůĞĂĨĨŽƌĚŝŶŐ
   
   ϭ
    ŚƚƚƉƐ͗ͬͬĚŽĐ͘ĚĐ͘ŐŽǀͬƉƵďůŝĐĂƚŝŽŶͬƐƵŝĐŝĚĞͲƉƌĞǀĞŶƚŝŽŶͲĂŶĚͲŝŶƚĞƌǀĞŶƚŝŽŶ


Poor Conditions Persist at Aging D.C. Jail;                      20                                      February 28, 2019
New Facility Needed to Mitigate Risks
                  Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 75 of 260



   ƚŚŽƐĞŝŶĐƵƐƚŽĚǇŵĞĂŶŝŶŐĨƵůƌĞŚĂ ŝůŝƚĂƚŝǀĞŽƉƉŽƌƚƵŶŝƚŝĞƐĨŽƌƐƵĐĐĞƐƐĨƵůĐŽŵŵƵŶŝƚǇƌĞŝŶƚĞŐƌĂƚŝŽŶ͘ŝŝ Ɛ
   ŵŝƐƐŝŽŶŝƐĂƌƚŝĐƵůĂƚĞĚƌĞƉĞĂƚĞĚůǇƚŽƐƚĂĨĨ͕ĂŶĚŝƐĐĂƌƌŝĞĚŽƵƚƚŚƌŽƵŐŚƚŚĞŝŵƉůĞŵĞŶƚĂƚŝŽŶŽĨŶƵŵĞƌŽƵƐ
   ƉƌŽŐƌĂŵƐ ϮͿ/ŶĂĚĚŝƚŝŽŶƚŽƉƌŽǀŝĚŝŶŐĂŶĞŶǀŝƌŽŶŵĞŶƚƚŚĂƚƉƌŽŵŽƚĞƐƐĂĨĞƚǇĨŽƌŝŶŵĂƚĞƐ͕ƐƚĂĨĨ͕ǀŝƐŝƚŽƌƐĂŶĚ
   ƚŚĞĐŽŵŵƵŶŝƚǇĂƚůĂƌŐĞ͕ƚŚĞKĨĂĐŝůŝƚŝĞƐĂƌĞĂƉůĂĐĞŚĞƌĞ ǁĞƉƌŽǀŝĚĞƉƌŽŐƌĂŵƐĂŶĚƐĞƌǀŝĐĞƐƚŽ
   ŝŵƉƌŽǀĞŝŶŵĂƚĞĞĚƵĐĂƚŝŽŶĂŶĚũŽďƐ ŝůůůĞǀĞůƐ͕ĂŶĚĨĂĐŝůŝƚĂƚĞƐƵĐĐĞƐƐĨƵůĐŽŵŵƵŶŝƚǇƌĞŝŶƚĞŐƌĂƚŝŽŶ͘K
   ĂůƐŽƉƌŽǀŝĚĞƐŝŶŵĂƚĞƉŚǇƐŝĐĂůĂŶĚŵĞŶƚĂůŚĞĂůƚŚƚƌĞĂƚŵĞŶƚƚŚƌŽƵŐŚŝ ƚǇ,ĞĂůƚŚĐĂƌĞ͕ĂƉƌĞŵŝĞƌĞĂŶĚ
   ƌĞƐƉĞĐƚĞĚĐŽŵŵƵŶŝƚǇŚĞĂůƚŚĐĂƌĞƉƌŽǀŝĚĞƌ͕ƚŚĂƚŝŶĐůƵĚĞƐĚĂŝůǇĂĐĐĞƐƐƚŽƐŝĐ ĐĂůů͕ϮϰͬϳƵƌŐĞŶƚĐĂƌĞ͕ŝŶͲ
   ŚŽƵƐĞĂŶĚŽƵƚƐŝĚĞƐƉĞĐŝĂůƚǇĐĂƌĞ͕ĨƵůůƉŚĂƌŵĂĐĞƵƚŝĐĂůƐĞƌǀŝĐĞƐĂŶĚŚŽƐƉŝƚĂůƐĞƌǀŝĐĞƐ͕ĚĞŶƚĂůĐĂƌĞ͕ĂŶĚ
   ,/sͬ ^ƉƌĞǀĞŶƚŝŽŶĞĚƵĐĂƚŝŽŶ͘DĞŶƚĂůŚĞĂůƚŚĐĂƌĞŝŶĐůƵĚĞƐƉƐǇĐŚŝĂƚƌŝĐĂŶĚƉƐǇĐŚŽůŽŐŝĐĂůĐĂƌĞ͕ĐůŝŶŝĐĂů
   ƐŽĐŝĂůŽ ƌĞ ƌƐ͕ŐƌŽƵƉƚŚĞƌĂƉǇĂŶĚŝŶĚŝǀŝĚƵĂůĐŽƵŶƐĞůŝŶŐ͕ƐƵ ƐƚĂŶĐĞĂ ƵƐĞƉƌŽŐƌĂŵƐ͕ĂŶŶ ƚĞŶƐŝǀĞDĞŶƚĂů
   ,ĞĂůƚŚ ŝƚ͕ĂŶĚĂĞƉ ŽŶ         ĞŶƚĂů,ĞĂůƚŚŝ ƚ KƉƌŽǀŝĚĞƐĞĚƵĐĂƚŝŽŶƉƌŽŐƌĂŵƐŚŝ ĐŚŝŶĐůƵĚĞ
   ĂĚƵůƚĂƐŝ ĐĞĚƵĐĂƚŝŽŶ͕ ͕ĐŽůůĞŐĞĐŽƵƌƐĞƐ͕ĂŶĚǀŽĐĂƚŝŽŶĂůƉƌŽŐƌĂŵƐ͕ĂƐĞ ůůĂƐũŽďƌĞĂĚŝŶĞƐƐƐĞƌǀŝĐĞƐ
   dŚĞĞƉĂƌƚŵĞŶƚĂůƐŽƉƌŽǀŝĚĞƐƌĞůŝŐŝŽƵƐƉƌŽŐƌĂŵƐĂŶĚĂĐĐŽŵŵŽĚĂƚŝŽŶƐĨŽƌŝŶŵĂƚĞƌĞůŝŐŝŽƵƐĞů ŝĞĨƐ
   ŝŶĐůƵĚŝŶŐƐĞƌǀŝĐĞƐ͕ƌĞůŝŐŝŽƵƐĚŝĞƚƐ͕ĐůŽƚŚŝŶŐĂŶĚŽƚŚĞƌŝƚĞŵƐĨŽƌƚŚĞƉƌĂĐƚŝĐĞŽĨĨĂŝƚŚĐŽŶƐŝƐƚĞŶƚŝ ƚŚƚŚĞ
   ƐĂĨĞƚǇĂŶĚƐĞĐƵƌŝƚǇŽĨƚŚĞĨĂĐŝůŝƚǇ͘Ŷ ŵĂƚĞƐŚĂǀĞƌĞĐƌĞĂƚŝŽŶ͕ŽƵƚŽĨĐĞůůĂĐƚŝǀŝƚǇ͕ƚĞůĞǀŝƐŝŽŶ͕ůŝ ƌĂƌǇĐĂƌƚ
   ƌĞĂĚŝŶŐŵĂƚĞƌŝĂůƐ͕ĐŽŵŵŝƐƐĂƌǇ͕ƐŽĐŝĂůǀŝƐŝƚĂƚŝŽŶ͕ϮϰͬϳůĞŐĂůǀŝƐŝƚĂƚŝŽŶ͕ƚĞůĞƉŚŽŶĞƐĞƌǀŝĐĞƐ;ƐŽĐŝĂůĂŶĚůĞŐĂů
   ĐĂůůƐͿ͕ŵĂŝůƐĞƌǀŝĐĞƐ;ƌĞŐƵůĂƌĂŶĚůĞŐĂůͿ͕ĐĂƐĞŵĂŶĂŐĞŵĞŶƚƐĞƌǀŝĐĞƐ͕ůĂ ůŝďƌĂƌǇƐĞƌǀŝĐĞƐ͕ŐƌŽŽŵŝŶŐ
   ƐĞƌǀŝĐĞƐ͕ĂŶĚŝŶŵĂƚĞƐŵĂǇŐƌŝĞǀĞĂŶǇĐŽŶĐĞƌŶƐŽƌĐŽŵƉůĂŝŶƚƐƚŚƌŽƵŐŚƚŚĞŶ ŵĂƚĞƌŝ ĞǀĂŶĐĞWƌŽĐĞĚƵƌĞƐ
   ;ŵĞĚŝĐĂůĂŶĚƌĞŐƵůĂƌͿ ĞŵŽŶƐƚƌĂƚŝŶŐŽƵƌĐŽŵŵŝƚŵĞŶƚƚŽƌĞŝŶƚĞŐƌĂƚŝŶŐƚŚĞ:Ăŝů͛ƐƉŽƉƵůĂƚŝŽŶǁŝƚŚƚŚĞ
   ůĂƌŐĞƌĐŽŵŵƵŶŝƚǇ͕ƚŚĞK͛ƐŝŶǀĞƐƚŵĞŶƚŝŶĐŽůůĞŐĞƉƌŽŐƌĂŵŵŝŶŐĂŶĚĨĂĐŝůŝƚĂƚŝŽŶŽĨǀŽƚŝŶŐ ǇŝŶŵĂƚĞƐ
   ĂƌĞƌĞĐŽŐŶŝǌĞĚŶĂƚŝŽŶĂůůǇĂƐƉĂƚŚͲďƌĞĂŝ ŶŐĂŶĚƉƌŽŐƌĞƐƐŝǀĞ͘

   ůůŽĨƚŚĞƐĞƐĞƌǀŝĐĞƐĂƌĞƉƌŽǀŝĚĞĚŝŶĨĂĐŝůŝƚŝĞƐ ŚĞƌĞƚŚĞƌĞǁĂƐĂŶĂǀĞƌĂŐĞĚĂŝůǇƉŽƉƵůĂƚŝŽŶŽĨϭϭϳϯƚŽ
   ϭϯ ĨƌŽŵϮϬϭϱƚŽϮϬϭϴ͘ŶĂǀĞƌĂŐĞŽĨƚĞ ůǀĞƚŚŽƵƐĂŶĚ;ϭϮ͕ϬϬϬͿŝŶŵĂƚĞƐĐŽŵĞƚŚƌŽƵŐŚƚŚĞ.C JĂŝů
   ĂŶŶƵĂůůǇ͕ƌĞƐƵůƚŝŶŐŝŶƚŚĞŶĞĞĚĨŽƌĂƌŽďƵƐƚƉƌĞǀĞŶƚĂƚŝǀĞŵĂŝŶƚĞŶĂŶĐĞƉůĂŶĨŽƌƚŚĞƉŚǇƐŝĐĂůƉůĂŶƚĂŶĚĂ
   ƉƌŝŽƌŝƚǇƚƌŝĂŐŝŶŐƐǇƐƚĞŵĨŽƌŵĂŝŶƚĞŶĂŶĐĞƌĞƉĂŝƌƐ Ğ ƉŽƉƵůĂƚŝŽŶĂĐƚŝǀŝƚǇǀŽůƵŵĞ͕ŚŝŐŚƚƵƌŶŽǀĞƌ͕ĂŶĚ
   Ϯϰ ϳŽĐĐƵƉĂƚŝŽŶŽĨƚŚĞ͘͘:ĂŝůƚƌĂŶƐůĂƚĞƐƚŽĂĨĂĐŝůŝƚǇŚŽ ƐĞƉŚǇƐŝĐĂůƉůĂŶƚŝƐƵŶĚĞƌĐŽŶƐƚĂŶƚƵƐĂŐĞĂŶĚ
   ƐƚƌĂŝŶĂƐƌĞĨůĞĐƚĞĚŝŶƚŚĞƌĞŽĐĐƵƌƌĞŶĐĞŽĨĨĂƵůƚǇƉůƵŵďŝŶŐĨŝƚ ƵƌĞƐĂŶĚŽƚŚĞƌŵĂŝŶƚĞŶĂŶĐĞĂŶĚƌĞƉĂŝƌƐ
   Śŝ ĐŚ͕ŽŶĐĞĨŝǆĞĚ͕ƌĞŽĐĐƵƌĞůƐĞ ŚĞƌĞŝŶƚŚĞĨĂĐŝůŝƚǇ͘dŚĞ͘͘ ĂŝůŚĂƐĂůĂƌŐĞĂŶĚĐŽŵƉůĞ ƉůƵŵďŝŶŐ
   ƐǇƐƚĞŵƚŚĂƚƐƵƉƉŽƌƚƐĂůůĂƐƉĞĐƚƐŽĨƚŚĞďƵŝůĚŝŶŐ͕ŝŶĐůƵĚŝŶŐƚŚĞĐŽŵŵŽŶĂƌĞĂƐŽĨƚŚĞŚŽƵƐŝŶŐƵŶŝƚƐ͕ƐƵĐŚ
   ĂƐƐŚŽĞ ƌƐ͕ĂƐĞ ůůĂƐŝŶĚŝǀŝĚƵĂůůǇƐƵƉƉŽƌƚŝŶŐϭϯ ĐĞůůƐ͕ĞĂĐŚŝ ƚŚŝƚƐŽŶ ƐŝŶ ĂŶĚƚŽŝůĞƚ͘dŚŝƐĞ ƚĞŶƐŝǀĞ
   ĨŽŽƚĂŐĞŽĨƉůƵŵďŝŶŐĂŶĚůĂƌŐĞŶƵŵĞ ƌŽĨĨŝƚƵƌ ĞƐŝƐƌĞĨůĞĐƚĞĚŝŶƚŚĞƉƌŽƉŽƌƚŝŽŶĂƚĞƌĂƚŝŽŽĨƉůƵŵďŝŶŐ
   ƌĞƉĂŝƌƐĐŝƚĞĚŝŶ,ĞĂůƚŚŝŶƐƉĞĐƚŝŽŶƐĂŶĚƚŚĞĨĂĐƚƚŚĂƚƐŝŵŝůĂƌƉƌŽďůĞŵƐƌĞŽĐĐƵƌŝŶĚŝĨĨĞƌĞŶƚĐĞůůƐĂĨƚĞƌ
   ƌĞƉĂŝƌ ƐƐƵĐŚ͕ƚŚĞŶƵŵďĞƌŽĨƉůƵŵďŝŶŐĨŝƚ ƵƌĞƐŶĞĞĚŝŶŐƌĞƉĂŝƌĚŽĞƐŶŽƚƌĞĨůĞĐƚĂĨĂŝůƵƌĞƚŽƌĞƉĂŝƌƚŚĞŵ
   ŝŶĂƚŝŵĞůǇŵĂŶŶĞƌ͕Ƶ ƚƌĂƚŚĞƌƚŚĂƚĂŶŽƚŚĞƌŶĞĞĚŽĐĐƵƌƌĞĚŝŶĂŶŽƚŚĞƌĐĞůůŝŶƚŚĞĨĂĐŝůŝƚǇ͕ƌĞƵ ŝƌŝŶŐ
   ĐŽŶƐƚĂŶƚŵĂŝŶƚĞŶĂŶĐĞĂŶĚƵƉĞ ĞƉĂŶĚƌĞŽĐĐƵƌƌŝŶŐŵĂŝŶƚĞŶĂŶĐĞĐŝƚĂƚŝŽŶƐ͘

   EŽƚĂů Ǉ͕ŝĨƚŚĞƉůƵŵďŝŶŐŝŶĂĐĞůůŝƐŶŽƚŽƉĞƌĂ ůĞ͕ŽƌŝĨƚŚĞƌŽŽĨůĞĂƐ ŝŶƚŽĂĐĞůů͕ƚŚĞĐĞůůŝƐŶŽƚŽĐĐƵƉŝĞĚǇ 
   ĂŶŝŶŵĂƚĞƵŶƚŝůĨŝǆĞĚ͖ƚŚĞƌĞĨŽƌĞ͕ŝŶŵĂƚĞƐĂƌĞŶŽƚƐƵ ũĞĐƚĞĚƚŽĂŶǇĚĞƉƌŝǀĂƚŝŽŶƐŽƌŚĂƌŵŚŝ ůĞĨŝǆƚƵƌĞƐ
   ĂƌĞŝŶŽƉĞƌĂů ĞŽƌƚŚĞƌĞŝƐĂůĞĂ ͘

   ƚƚŚĞ͘͘Ăŝ ů͕ŵŽƐƚŽĨƚŚĞ ϴŚŽƵƐŝŶŐƵŶŝƚƐŚĂǀĞϴƐŚŽǁĞƌƐ͕ƚŽƚĂůŝŶŐϭϯϮƐŚŽǁĞƌƐ͕ƐŝŵŝůĂƌůǇƌĞĨůĞĐƚŝŶŐĂ
   ƉƌŽƉŽƌƚŝŽŶĂůŶƵŵďĞƌŽĨŶĞĞĚĞĚƐŚŽĞ ƌƌĞƉĂŝƌƐĂƚĂŶǇŐŝǀĞŶƚŝŵĞ Ğƌ ĞĨŽƌĞ͕ŽŶĞĂĐŚƵŶŝƚ͕ŝĨĂƐŚŽĞ ƌ
   ĨŝƚƵƌ ĞƌĞƵ ŝƌĞƐƌĞƉĂŝƌ͕ŝŶŵĂƚĞƐŚĂǀĞƵƉƚŽϳŽƚŚĞƌƐŚŽĞ ƌƐƚŽƵƐĞ͕ƚŚƵƐŵĞĞƚŝŶŐƚŚĞŝƌŶĞĞĚƐ ^ŚŽĞ ƌ
   ƌĞƉĂŝƌƐĂƌĞŝŵŵĞĚŝĂƚĞůǇƉƌŝŽƌŝƚŝǌĞĚ ǇŵĂŝŶƚĞŶĂŶĐĞƐƚĂĨĨĂŶĚƌĞƉĂŝƌƐĂƌĞƚĂƌŐĞƚĞĚĨŽƌĐŽŵƉůĞƚŝŽŶŝ ƚŚŝŶ
   ϮϰͲŚŽƵƌƐ;ĂĐƚƵĂůĐŽŵƉůĞƚŝŽŶƚŝŵĞŽĨĐŽƵƌƐĞĚĞƉĞŶĚƐƵƉŽŶƚŚĞĐŽŵƉůĞŝ ƚǇŽĨƚŚĞƌĞƉĂŝƌͿ. TherĞĂƌĞƐŽŵĞ

   
   Ϯ
    ŚƚƚƉƐ͗ͬͬĚŽĐĚ ĐŽǀ ͬƉĂŐĞŽ ĐͲƉƌŽŐƌĂŵͲƐƚĂƚĞŵĞŶƚƐ


Poor Conditions Persist at Aging D.C. Jail;                      21                                      February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 76 of 260



   ƐŚŽǁĞĂĞĂ ƐƚŚĂƚƐƵĞ    ŽŵĂŶƵŵďĞ ŽƐƚ Ƶ ƚƵĂů ĂŶĚ ĞŚĂŶ ŝĂů Ğŝ ŝ ĞŶŝ ĞƐ͕ƐƵŚ ĂƐŽƌŝ ŝŶĂů
   ƉůƵŵďŝŶŐƐ ƐƚĞ ƐƚŚĂƚĂĞ Ğ ƉĞŝ ĞŶŝ ŶŐĞŶ ͲŽĨͲůŝĞ Ăŝ ůƵĞƐ 

   dŚĞƵƌ ĞŶƚ HVAƐǇƐƚĞŵŚĂƐƐŝŐŶŝŝ ĂŶ ƚĚĞƐŝŐŶƉ ŽďůĞŵƐƚŚĂƚŝŶŚŝďŝƚƉŽ ƉĞ Ăŝƌů ŽǁĂŶĚƚĞŵƉĞĂ ƚƵĞ
   Ž Ŷƚ ŽůƐ͘/ŶůŝŐŚƚŽƚ ŚĞ,sŝƐƐƵĞƐĞ ƉĞŝ ĞŶĞŝ ŶƚŚĞƐƵ ŵĞ ŽϮ Ϭϭϲ͕Kŝŝ ŶŽ ŶƵ Ŷƚŝ ŽŶǁŝƚŚƚŚĞ
   ͘͘ ĞƉĂ ƚŵĞŶƚŽ ŶĞĂ ů ServŝĐĞƐ;'^Ϳ͕Ž ŵƉůĞƚĞĚĂŶĞĞĚƐĂƐƐĞƐƐ ĞŶƚĂŶ  ĞĂƐŝďŝůŝƚ ƐƚƵĚǇƚŽ
   ĞƉů ĂĞ ĂŶĚͬŽƌƵƉŐĂĚ ĞƚŚĞĞ ŝƐƚŝŶŐ HVAĞƋƵŝƉŵĞŶƚĂŶ ĂƐƐŽŝ ĂƚĞ ŵĞŚĂŶ ŝĂů Ɛ ƐƚĞŵƐ Ă Ğ ƐƵůƚ 
   Ɖŝ Ž ƚŽƚŚĞƐƵŵŵĞ Ž ϮϬϭϳƚƚ ŚĞ KŝŶƐƚĂůůĞƚ ǁŽŶĞǁǁĂƚĞ Śŝ ůůĞƐ ĂŶĚ ĞƉůĂ ĞƚŚĞ ƌŽŽƚ ŽƉůĂŐ ĞĂŝƌ
   ƐƵƉƉůǇĚƵƚƐ ͘KǁĂƐĂ ůĞƚŽ Ğŝ ŶƚŚĞƉƌŽĐĞƐƐŽ ŵŽǀŝŶŐƚŚĞƐǇƐƚĞŵƌ ŽŵĂŵĂŶƵĂůŽ Ŷƚ ŽůƚŽ ĞĂůͲ
   ƚŝŵĞŝ ŐŝƚŝǌĞ ŽŶƚ Žů͘ Kŝŝ ŶŽ ŶƵ Ŷƚŝ ŽŶǁŝƚŚ'^͕ĐŽŶƚŝŶƵĞƐƚŽǁŽ ƚŽǁĂƐ ,sŝŵƉŽ ǀĞŵĞŶƚƐƚŽ
   ŝŶĞĂƐĞ ƚŚĞů ŽǁŽ ĂŝƌƚŚƌŽƵŐŚŽƵƚƚŚĞĂŝ ůŝƚ ͘DŽĞ ŽǀĞဠ KŵŽŶŝƚŽƐŝ ŶĚŽŽƌƚĞ ƉĞ ĂƚƵ ĞƐĚĂŝůǇĂŶĚ 
   ǁŚĞŶƚĞŵƉĞĂƚƵ ĞƐ ĂĞ ĂƉƉŽ ĂŚ ŝŶ ĂŶƵŶĂĞ ƉƚĂů ĞĂŶ Ğ KŵĂŝŶƚĞŶĂŶĞ ƐƚĂĂƵ ƐƚƐƚŚĞ
   ƚĞŵƉĞĂƚƵĞ WĞ ƚŚĞĞƚƚ Ğ WƌĂƚŝ ĐĞ>&ͲϭͲϮϬ͕ƚŚĞƚĞŵƉĞĂƚƵ ĞĂƚKĂŝ ůŝƚŝĞƐŝƐĂŝ ƐĞŽ ƌ
   ůŽǁĞĞƚ ŽĂĞĞ ƉƚĂů ĞĐŽŵŽ ƚ ůĞ ĞůƐ͕ƚŚƵƐƚŚĞĂǀĞĂ ĞĚĂŝůǇƚĞŵƉĞĂƚƵ ĞŝŶƚŚĞ:ĂŝůŝƐǁŝƚŚŝŶŶŽƌŵĂů
   ĂŶ ŐĞƐ͘
   
   WĞ ƉĞ ƚĞ ĚWĂĐ ƚŝĞ ϰͲ>&ͲϰͲϬϮƚƚ ŚĞĨŽŽĚƉ ĞƉĂĂƚŝ ŽŶĂ ĞĂŝŶů ƵĚĞƐƐƉĂĐĞĂŶĚĞƋƵŝƉŵĞŶƚ Ž
   Ž ŽĚƉ ĞƉĂ ĂƚŝŽŶĂƐĞ ŽŶƉŽƉƵůĂƚŝŽŶƐŝǌĞ ƚǇƉĞŽĨ ŽŽĚƉĞƉ ĂĂƚŝ ŽŶ͕ĂŶĚ ĞƚŚŽĚƐŽ ŵĞĂůƐĞƌǀŝĐĞ
   ĞĞ Ă ĞƐĂŶŝƚĂ Ǉ͕ƚĞŵƉĞ ĂƚƵ ĞͲŽ ŶƚŽ ůůĞĂ ĞĂƐ Ž ƌ ŽŽĚƐƚŽĂŐ e. WĞĞů ǇŵĞĞƚŝŶŐƐĂŶ Ăŝ ůǇ
   ŝŶƐƉĞƚŝ ŽŶƐĂĞ Ž ŶĚƵƚ Ğ ƚŽĞŶƐƵĞ ƚŚĂƚů ĞĂŶůŝŶĞƐƐĂŶĚƐĂŶŝƚĂƚŝŽŶĂĞ ŵĂŝŶƚĂŝŶĞŝ ŶƚŚĞŝ ƚŚĞŶ 
   ƵůŝŶĂϿ ƐƚĂ ŚĂƐĂŶĂƐƐŝŐŶĞĞ ŶǀŝƌŽŶŵĞŶƚĂůŽŝŝ ĐĞ ĂŶĚĞŶǀŝŽŶ ŵĞŶƚĂůĞƚĂŝ ůƐŽŶĞĂŚ ƐŚŝĨƚ ^ŽŵĞ
   ŝŶŵĂƚĞƐĞǀĞŶƉĂƚŝ ŝ ƉĂƚĞŝŶƵů ŝŶĂϿ ƚĂŝ ŶŝŶŐůĞĂ ŝŶŐƚŽŶĂƚŝŽŶĂůůǇͲƌĞ ŽŐŶŝǌĞĞ ƌƚŝŝ Ăƚŝ ŽŶĂŶ  ŽďͲ
   ĞĂ ŝŶĞƐƐƵƉŽŶƚŚĞŝƌ ĞůĞĂƐĞ 

   ŽŶƐŝƐƚĞŶƚǁŝƚŚDĂŶĚĂƚŽƌǇƉƉ Ğƚ Ğ Ă ƚŝ ĐĞϰͲ>&ͲϰͲϭϭ͕ƚŚĞ ĞŝƐ ŽƵ ŵĞŶƚĂƚŝŽŶ ǇĂŶ
   ŝŶĚĞƉĞŶ ĞŶƚƐŽƵĞĞ ͕͘͘ ĞĂůƚŚƚ ŚĂƚĨŽŽ ƐĞǀ ŝĞ Ă ŝ ůŝƚŝĞƐĂŶĚĞƋƵŝƉŵĞŶƚŵĞĞƚĞƐƚĂ ůŝƐŚĞ 
   ŐŽǀĞŶ ŵĞŶƚĂůŚĞĂůƚŚĂŶĚƐĂĞƚ  ŽĚĞƐt ŚĞŶƚŚĞ ĞĂ ĞĂŶǇ Ğŝ ŝ ĞŶŝ ĞƐ ĐŽĞĞ ƚŝ ǀĞĂƚŝ ŽŶŝƐƚĂĞ Ŷ
   ŝŵŵĞŝ ĂƚĞůǇ͘Ăů ƚŚƵƚŝůŝǌĞƐƚŚĞĨŽŽĚƐĞƚŝ ŽŶŽĨƚŚĞ HCFŝŶƐƉĞ ƚŝŽŶƌĞƉŽƌƚƚŽŝŶƐƉĞƚ ƚŚĞĐƵůŝŶĂϿ
   ĂĞĂ ĂŶĚŽĨĨŝĐĞƌƐ͛ĚŝŶŝŶŐƌŽŽŵ͘ůůďƌŽŬĞŶĞƵ ŝƉŵĞŶƚŝƐĞ ƉĂŝƌĞ ǁŝƚŚŝŶ ϴŚŽƵƐဢ Ğ ŽŶůǇĞĞĞ ƉƚŝŽŶŝƐ
   ǁŚĞŶĞƵ ŝƉŵĞŶƚƉĂƚ ƐĂĞ ƵŶĂ ĂŝůĂ ůĞĂŶ ƚŚĞŵĂŝŶƚĞŶĂŶĞ ǀĞŶ Ž ŵƵƐƚĞ ůǇŽŶƚŚĞŵĂŶƵĂƚƵĞ ƚŽ
   ƐƵƉƉůǇŶĞǁƉĂ ƚƐ͘

   KŚĂƐĂǀĞ ŵŝŶĂŶ ƉĞƐƚ ŽŶƚ ŽůƉůĂŶƚŚĂƚŝŶů ƵĚĞƐŵŽŶƚŚůǇŝŶƐƉĞƚŝ ŽŶƐϿ Ă ƵĂůŝŝ Ğ ƉĞƐŽ ŶĂŶ 
   ƵƚŝůŝǌĞƐƚŚĞĨŽŽĚƐĞƚŝ ŽŶŽĨƚŚĞ  ŝŶƐƉĞƚ ŝŽŶĞ ƉŽƚ ĂƐĂŵĞĂƐƵ ĞƚŽŝŶƐƉĞƚ ƚŚĞ ƵůŝŶĂϿ ĂĞĂ ĂŶ 
   ŽĨĨŝĐĞƌƐ͛ĚŝŶŝŶŐƌŽŽŵ͘KŚĂƐĂŶĞŶǀŝƌŽŶŵĞŶƚĂůĚĞƚĂŝůĚĞĚŝĂƚĞ ĚĞ ů ƵƐŝǀĞůǇƚŽƚŚĞƵů ŝŶĂϿ ƚĞĂ ŽŶ
   ĞĂŚƐŚŝ ƚဠ ĚĂŝůǇ. ThiƐƚĞĂŵŵĂŝŶƚĂŝŶƐ ůĞĂŶůŝŶĞƐƐĂŶĚƐĂŶŝƚĂƚŝŽŶ͘ƐĂŶĂ ĚĞů ĞǀĞůŽƉ ŽƚĞƚŝ ŽŶ͕K
   ŚĂƐŚĂ ĂĐŽŶƚĂƚ ǁŝƚŚĂƉĞƐƚ ŽŶƚ Žů ŽŵƉĂŶǇ ŽƐ ĞǀĞĂů ǇĞĂ s. InƚŚĞƉĂƐƚ ǁŚĞŶĂƉĞƐƚĐŽŶƚ Žů
   Ž ŵƉĂŶǇŚĂƐďĞĞŶƵŶĂ ůĞƚŽŽďƚĂŝŶƐĂƚŝƐĂƚ ŽƌǇĞ ƐƵůƚƐ ƚŚĞĂĞŶ ĐǇŚĂƐƚĞ ŵŝŶĂƚĞƚŚĂƚ Ž ŶƚĂ ƚ ĂŶ 
   ŝŶƐƚŝƚƵƚĞĚĂŶĞǁŽŶĞǁŝƚŚĂŝ ĨĞĞŶƚ Ž ŵƉĂŶǇǁŝƚŚĂ ǀŽĂď ůĞĞƐƵů ƚƐ͘

   /ŶϮϬϭϳ͕ŝŶĞ ƐƉŽŶƐĞƚŽŝƐƐƵĞƐŝ ƚĞŝ ŶƚŚĞĂů ƚŚƌĞƉŽƚ ƌĞůĂƚĞĚƚŽŽ ŽĚƐĞǀ ŝĐĞƚƚ ŚĞKƵŶĚĞ ƚŽŽŬĂ
   ƐĞ ĞĂů ǁĞĞŬƐ͛ůŽŶŐĞ ŶŽǀĂƚŝŽŶŽƚ ŚĞŽ ŽĚƐĞǀ ŝĞ Ă ĞĂƚŚĂƚŝŶů ƵĚĞ ƚŚĞ ĞƉůĂĞ ŵĞŶƚŽĨ Ă Ž
   ĞƵ ŝƉŵĞŶƚĂŶĚƚŚĞŝŵƉůĞŵĞŶƚĂƚŝŽŶŽĨĂŶĞǁƉĞƐƚĐŽŶƚŽ ůǀĞŶ Žƌ͕ǁŚŝŚ ŚĂƐ ŝĞůĚĞƉŽ ƐŝƚŝǀĞƌĞƐƵůƚƐ 

   /Ŷ Ϭϭϴ͕ƚŚĞK ŽŵƉůĞƚĞĚŝŶƐƚĂůůĂƚŝŽŶŽŶ Ğǁ ŽŽŝ ŶŐ͘ǀĞŶǁŝƚŚĂŶĞǁŽ Žf, hŽǁĞǀĞဠ ůĞĂƐ ĂŶ ĂŶ 
   Ž Žccur͕ŝŶĐůƵĚŝŶŐƚŚŽƐĞĨƌŽŵƐŽƵĞƐ ŽƚŚĞ ƚŚĂŶƚŚĞŽ ŽĨ͘/Ŷ Ϭϭϵ͕ƚŚĞKŝƐǁŽŝŝ ŶŐǁŝƚŚ '^ƚŽ
   Ž ŶƚŝŶƵĞƐƚƵƚƵ Ăů ĞƉĂŝƐ ƚŽĂ Ğ ƐƐǁĂƚĞƌƉĞŶĞƚĂ ƚŝŽŶŝŶƚŽƚŚĞĂŝ ůŝƚǇϿ ǁĂǇŽƚ ŚĞĂĞĞ ĂŶ 
   ǁŝŶ ŽǁƐ͘Ŷ ƚĞŝ Žƌ ŽŽĨůĞĂ ƐĂĞ ƌĞƉĂŝĞĚ ŝŶĂƚŝŵĞůǇ ĂŶŶĞဠ ďƵƚŚĂ ĞĞ ŽĐƵƌ ĞĚ ŝŶĚŝĨĨĞĞŶƚ ĂĞĂƐ Ž
   ƚŚĞĂŝ ůŝƚǇƵ ĞƚŽƚŚĞĂ ĞŽƚ ŚĞďƵŝůĚŝŶŐ͕ĚĞƐƉŝƚĞŽŶŐŽŝŶŐŝ ůŝŐĞŶƚ ĂŝŶƚĞŶĂŶ Ğ͘/ŶĞŶĞĂů ͕


Poor Conditions Persist at Aging D.C. Jail;            22                                         February 28, 2019
New Facility Needed to Mitigate Risks
                Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 77 of 260



   ƐƵƉĞƌĂŶŶƵĂƚĞĚƵ ŝůĚŝŶŐƐƐƌŝ ŶŐŵŽƌĞƌŽŽĨůĞĂ ƐƚŚĂŶŶĞ Ƶ ŝůĚŝŶŐƐ͖ŚŽǁĞǀĞƌ ƌĞƉĂŝƌƐĂƌĞŵĂĚĞŝŝ ĐŬůǇ͕
   ĂŶĚĂŶ ĞĨĨĞĐƚƐŽĨƚƚ ĞƌŽŶƚŚĞďƵŝůĚŝŶŐƐƚƌ Đƚƌ ĞĂŶĚƚŚĞĞŶǀŝƌŽŶŵĞŶƚ͕ƐĐŚ ĂƐƚŚĞŝŶĨƌĞ ƵĞŶƚ
   ŽĐĐƌƌ ĞŶĐĞŽĨŵŽůĚ͕ĂƌĞŝĚĞŶƚŝĨŝĞĚĂŶĚĂ ĂƚĞĚŝŵŵĞĚŝĂƚĞůǇ͘

        III.     Certified Accredited Medical and Mental Health Care Meet Correctional Standards of
                  Excellence

   KDĞĚŝĐĂůĂŶĚ ĞŶƚĂů ĞĂůƚŚ^ĞƌǀŝĐĞƐĂƌĞŽ ƚŚĂŶĚ ,ĂĐĐƌĞĚŝƚĞĚ͘ ŽƚŚĂĐĐƌĞĚŝƚŝŶŐĂŐĞŶĐŝĞƐ
   ƌĞ ŝƌĞƚŚĂƚƚŚĞŵĞŶƚĂůŚĞĂůƚŚŝŶƚĂĞ ƐĐƌĞĞŶŝŶŐƐĐŽŶƚĂŝŶĐĞƌƚĂŝŶĐŽŵƉŽŶĞŶƚƐ ŝŶĐůƵĚŝŶŐŝŶĨŽƌŵĂƚŝŽŶŽŶ
   Ğƚ ŚĞƌĂŶŝŶŵĂƚĞŚĂƐĞǀĞƌŚĂĚĂŚŝƐƚŽƌ ŽĨƐĞŝǌƵƌĞƐŽƌŚĞĂĚƚƌĂ ŵĂĂƐ  ĞůůĂƐŝŶĨŽƌŵĂƚŝŽŶŽŶĂŶ
   ŝŶŵĂƚĞ͛ƐŽƌŝĞŶƚĂƚŝŽŶƚŽƚŝŵĞĂŶĚƐƉĂĐĞĂŶĚŽǀĞƌĂůůĂƉƉĞĂƌĂŶĐĞ͘dŚĞŝŶĨŽƌŵĂƚŝŽŶŝƐĐŽůůĞĐƚĞĚϿ ƚŚĞ
   ŵĞĚŝĐĂůŝŶƚĂĞ ƉƌŽĐĞƐƐŝŵŵĞĚŝĂƚĞůǇƌŝ ŽƌƚŽƚŚĞŵĞŶƚĂůŚĞĂůƚŚŝŶƚĂĞ ƉƌŽĐĞƐƐĂŶĚŝƐƌĞĐŽƌĚĞĚŝŶƚŚĞ
   ƉĂƚŝĞŶƚĐŚĂƌƚĨŽƌŵĞĚŝĐĂůĂŶĚŵĞŶƚĂůŚĞĂůƚŚ͛ƐƌĞĨĞƌĞŶĐĞĂŶĚƵƐĞ͘ĞĐĂƐ ĞŽĨƚŚŝƐƚƚ ŚĞƐĂŵĞŝŶĨŽƌŵĂƚŝŽŶ
   ŝƐŶŽƚƐŽůŝĐŝƚĞĚŝŶƚŚĞŵĞŶƚĂůŚĞĂůƚŚŝŶƚĂŬĞƋƵĞƐƚŝŽŶƐƚŚĂƚŝŵŵĞĚŝĂƚĞůǇĨŽůůŽǁŵĞĚŝĐĂůŝŶƚĂŬĞ͛ƐƌĞƋƵĞƐƚƐ
   ĂŶĚĚŽĐŵ ĞŶƚĂƚŝŽŶ͘ŝ ůĞƚŚĞ ĚŝƚƐĞ Đů ĂƚĞƐƚŚĂƚƉƌŽďůĞŵƐĐŽƵůĚĂƌŝƐĞŝŶƚŚĞŚǇƉŽƚŚĞƚŝĐĂůƐŝƚĂƚŝ ŽŶ
   ĞƌĞ ŝŶƚŚĞŵĞĚŝĐĂůŝŶƚĂĞ ƐĐƌĞĞŶŝŶŐĐŚĂŶŐĞƐƐĐŚ ĂƐĐĞŶĂƌŝŽŝƐƉƵƌĞůǇƐĞĐů ĂƚŝǀĞĂŶĚŶ ůŝŬĞůǇƚŽ
   ŽĐĐƵƌŐŝǀĞŶK͛ƐĐůŽƐĞŽǀĞƌƐŝŐŚƚŽĨŚĞĂůƚŚĐĂƌĞƐĞƌǀŝĐĞƐ͕ĂƐŶŽƚĞĚ ƚŚĞ ĚŝƚŽƌ͕ĂŶĚĚƵĞƚŽƚŚĞĨĂĐƚ
   ƚŚĂƚƚŚĞƌĂĐƚŝ ĐĞŚĂƐĞ ĞŶƌĞǀŝĞǁĞĚĂŶĚŵĞĞƚƐE ĂŶĚƐƚĂŶĚĂƌĚƐ͘EŽƚĞǁŽƌƚŚǇŝƐƚŚĂƚK
   Ă ƚŽŵĂƚŝĐĂůůǇƐĐƌĞĞŶƐĂůůŝŶŵĂƚĞƐĂƚŝŶƚĂ ĞĨŽƌǀŽůƵŶƚĂƌ ,/sƚĞƐƚŝŶŐƐƐĞƌǀŝŶŐĂƐŽŶĞŽĨƚŚĞůĂƌŐĞƐƚ
   ƐĐƌĞĞŶĞƌƐŝŶƚŚĞŝƐƚƌŝĐƚ ĂŶĚƌŽ ǀŝĚĞƐ/ sͬ ƐŵĞĚŝĐĂůƚƌĞĂƚŵĞŶƚĂƐ ĞůůĂƐ sͬ ƐĐŽƵŶƐĞůŝŶŐĂŶĚ
   ĞĚ ĐĂƚŝŽŶ͘

        IV.      Budgeting for a New Jail

   dŚĞDĂ Žƌ ĞƵ ƚǇ Ă ŽƌĨŽƌWƵďůŝĐ^ĂĨĞƚǇĂŶĚƵ ƐƚŝĐĞ ŝƌĞĐƚŽƌŽĨKĂŶĚƚŚĞ͘͘ŽƵŶĐŝůĂůůŚĂǀĞ
   ĂĐŶŽ ǁůĞĚŐĞĚƚŚĂƚĂŶĞ ĐŽƌƌĞĐƚŝŽŶĂůĨĂĐŝůŝƚ ŝƐĚĞƐŝƌĂďůĞ͘ƐƚŚĞƵĚŝƚŽƌ͛ƐƌĞƉŽƌƚŶŽƚĞĚ͕ƚŚĞŝƐƚƌŝĐƚ
   ŝƐůŽŽŝ ŶŐĂƚĂůůŽƉƚŝŽŶƐŽĨŚŽǁƚŽĨŶ ĚĂŶĞ :Ăŝů͕ŝŶĐů ĚŝŶŐƚŚĞŽ ƐƐŝďŝůŝƚǇŽĨĂ ƵďůŝĐWƌŝǀĂƚĞ
   WĂƌƚŶĞƌƐŚŝƉ;Wϯ Ɛ ĂƌƚŽĨƚŚĞ&z ϬϭϵƵ ĚŐĞƚĚĞǀĞůŽƉŵĞŶƚƌ ŽĐĞƐƐŝŝ ƚ ĂƐĚĞƚĞƌŵŝŶĞĚƚŚĂƚĂWϯ
   ƉƌŽĞĐ ƚƐƐ ŶŽƚƚŚĞŵŽƐƚ ƌ ĚĞŶƚĐŽƵƌƐĞŽĨĂĐƚŝŽŶ͘dŚĞĚŵŝŶŝƐƚƌĂƚŝŽŶŝŶƐƚĞĂĚĐŚŽƐĞƚŽĨƵŶĚĂƐƚĚ Ǉ
   ƚŚĂƚǁŝůůĚŽĐ ŵĞŶƚƚŚĞŶĞĞĚƐĨŽƌĂŶĞ ĨĂĐŝůŝƚǇŝŝ ŶĐůƵĚŝŶŐ͗ŚŽǁŵĂŶǇĞ ŽƉůĞŝƚǁŝůůĞĚĞƐŝ ŐŶĞĚƚŽŚŽƵƐĞ͕
   ƉƌŽŐƌĂŵŵŝŶŐƐĂĐ Ğ ĂŶĚŽƚŚĞƌďƵŝůĚŝŶŐĂŶĚĐĂ ĂĐŝƚ ĐŽŶƐŝĚĞƌĂƚŝŽŶƐ͘/ŶĂĚĚŝƚŝŽŶ ŝŶKĐƚŽďĞƌϮϬϭϴ͕ƚŚĞ
   KĨĨŝĐĞŽĨ Đƚŝŵƌ ǀŝĐĞƐĂŶĚƵ ƐƚŝĐĞĂŶ ƚƐ;Ks^:'ͿŝƐƐƵĞĚĂ ĞƵ ĞƐƚĨŽƌ ƉůŝĐĂƚŝŽŶƐĨ ŽƌĂŐƌĂŶƚĂ ĂƌĚ
   ŽĨ ƚŽΨϭϱϬ͕ϬϬϬƚŽĞŶŐĂŐĞĂŶŽƌŐĂŶŝǌĂƚŝŽŶƚŽďƵŝůĚƐƚĂĞ ŚŽůĚĞƌĞŶŐĂŐĞŵĞŶƚĂŶĚƐŽůŝĐŝƚĨĞĞĚ ĂĐ
   ƌĞůĂƚĞĚƚŽƚŚĞĚĞƐŝŐŶĂŶĚĐŽŶƐƚƌĐƚŝ ŽŶŽĨĂŶĞ ĐŽƌƌĞĐƚŝŽŶĂůĨĂĐŝůŝƚ ŝŶƚŚĞŝƐƚƌŝĐƚŽĨŽůƵŵďŝĂ͘
   
   ƚƚŚĞƐĂŵĞƚŝŵĞƚƚ ŚĞ ĂǇŽƌŵĂĚĞŝƚĂĨŶ ĚŝŶŐƌŝ ŽƌŝƚǇƚŽŝŶǀĞƐƚŝŶŝŵƉƌŽǀŝŶŐĂŶĚƉ ŐƌĂĚŝŶŐĐƵƌƌĞŶƚ
   Ɛ ƐƚĞŵƐĂƚƚŚĞŝ ůͲďŽƚŚĂƐƉĂƌƚŽĨƌĞŐ ůĂƌŵĂŝŶƚĞŶĂŶĐĞĂŶĚŝŶƌĞƐ ŽŶƐĞƚŽŵŽƌĞĂĐ ƚĞĨĂĐŝůŝƚ ŶĞĞĚƐ
   Ͳŝŝ ůĞƚŚĞĂĚŵŝŶŝƐƚƌĂƚŝŽŶŝŝ ƚƐĨŽƌƚŚĞƌĞƐů ƚƐŽĨƚŚĞƐƚĚ ǇŝŶŽƌĚĞƌƚŽĚĞǀĞůŽƉĂƌŽ ƉĞƌďƵĚŐĞƚĞƐƚŝŵĂƚĞ
   ĨŽƌƚŚĞĂ ŝƚĂů ŵƉƌŽǀĞŵĞŶƚWůĂŶ;W Ϳ͘/ŶƚŚĞ WƐ ŵŝƚƚĞĚŝŶ ϮϬϭϵƚƚ ŚĞ ĂǇŽƌ͛ƐďƵĚŐĞƚŝŶĐůƵĚĞĚ
   Ψϭϯ͘ ŵŝůůŝŽŶĨŽƌŝŵƉƌŽǀĞŵĞŶƚƐŝŶƚŚĞĐƌ ƌĞŶƚĨŝƐĐĂůǇĞĂƌĂŶĚ ϲŵŝůůŝŽŶĨŽƌĂĚĚŝƚŝŽŶĂůŝŵƉƌŽǀĞŵĞŶƚƐŝŶ
   FY 2ϬϮϬ͘dŚĞ ϮϬϭϵʹ&zϮϬϮϬĨŶ ĚƐĂƌĞĨŽƌŐĞŶĞƌĂůƌĞŶŽǀĂƚŝŽŶƐŽŽ ǁĞƌƐ ƐƚĞŵƉ ŐƌĂĚĞƐ Ğ ƚĞƌŝŽƌ
   ƐƚƌĐƚƌ ĂůĨŝŶŝƐŚŝŶŐĂŶĚ s ƌĞƉůĂĐĞŵĞŶƚǁŽƌ ĂƚƚŚĞ&͘
   
   Ğ ĂĚŵŝŶŝƐƚƌĂƚŝŽŶŝƐĐŽŵŵŝƚƚĞĚƚŽĨŶ ĚŝŶŐŵĂŝŶƚĞŶĂŶĐĞŶĞĞĚƐĂƚƚŚĞŝ ůǁŚŝůĞƚŚĞƐƚĚ ǇŝƐŽĐĐƌ ŝŶŐ
   ĂŶĚƚŚĞƌĞ ŝƌĞŵĞŶƚƐĨŽƌĂŶĞ ĐŽƌƌĞĐƚŝŽŶĂůĨĂĐŝůŝƚǇĂƌĞĚĞǀĞůŽƉĞĚ ŝƚŚĐŽŵŵƵŶŝƚ ƌƌ ĞƚƵƌŶŝŶŐĐŝƚŝǌĞŶƐ
   ĂŶĚĐƌŝŵŝŶĂůƐƚŝ ĐĞƌĞĨŽƌŵĞ ƉĞƌƚƐ͛ŝŶƉƵƚ͘ƐĂƌĞƐů ƚ ƚŚĞŵĂŝŶƚĞŶĂŶĐĞŶĞĞĚƐĨŽƌKǁŝůůďĞĚŝƐĐƐƐĞĚ
   ĂŶĚĐŽŶƐŝĚĞƌĞĚĨŽƌĂĚĚŝƚŝŽŶĂůĨ ŶĚƐŝŶ ϬϮϬĂŶĚĞ ǇŽŶĚĂƐ ŝƐĚŽŶĞĨŽƌĂůůŵƵŶŝĐŝĂ ůĨĂĐŝůŝƚŝĞƐĂƐĂƌ ƚ
   ŽĨƚŚĞĂŶŶƵĂů ƵĚŐĞƚƌ ŽĐĞƐƐ͘&ƌŽŵϮϬϬϬʹϮϬϮϬKŚĂƐĞĞŶĂ ƌĚĞĚ ĂƚŽƚĂůŽĨΨϭ͘͘ ϯŵŝůůŝŽŶĨŽƌ
   ĨĂĐŝůŝƚ ŝŵƉƌŽǀŵĞŶƚƐŝŶŽ ƚŚƚŚĞKĂŶĚ'^Ƶ ĚŐĞƚƐ͘


Poor Conditions Persist at Aging D.C. Jail;             23                                         February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 78 of 260


   
   dŚĞĚĞƐŝƌĞƚŽďƵŝůĚĂŶĞǁũĂŝůŚĂƐďĞĞŶƌĞĨůĞĐƚĞĚďǇKŝŶƚŚĞŝƌŝŶŝƚŝĂůďƵĚŐĞƚƐƵďŵŝƐƐŝŽŶ͘ŐĞŶĐŝĞƐĂƌĞ
   ĞĐŽƵƌĂŐĞĚƚŽƐƵďŵŝƚĂŶǇĂŶĚĂůůŝĚĞĂƐ͕ƌĞŐĂƌĚůĞƐƐŽĨĨŝƐĐĂůĐŽŶƐƚƌĂŝŶƚƐ͕ƐŽƚŚĞĂĚŵŝŶŝƐƚƌĂƚŝŽŶŚĂƐĂĨƵůů
   ǀŝĞǁŽĨĂůůŝĚĞĂƐƚŽŝŵƉƌŽǀĞƉƌŽŐƌĂŵƐĂŶĚƐĞƌǀŝĐĞƐ͘ŐĞŶĐŝĞƐĂƌĞŐŝǀĞŶƉƌĞůŝŵŝŶĂƌǇŶƵŵďĞƌƐ͕ĂŶĚƚŚĞŶ
   ƚŚĞǇŵĂŬĞĐůĞĂƌǁŚĂƚŝƐĂďƐŽůƵƚĞůǇŶĞĐĞƐƐĂƌǇƚŽĨƵůĨŝůůƚŚĞŝƌƐƚĂƚƵƚŽƌǇĚƵƚŝĞƐĂŶĚŵĞĞƚƉƌŝŽƌŝƚǇŐŽĂůƐ͘
   ĞǇ ƚŚĞŶĞŶŐĂŐĞŝŶĨƵƌƚŚĞƌƌŽƵŶĚƐŽĨĚŝƐĐƵƐƐŝŽŶǁŝƚŚƚŚĞKĨĨŝĐĞŽĨƵĚ ŐĞƚĂŶĚ ĞƌĨŽƌŵĂŶĐĞ
   DĂŶĂŐĞŵĞŶƚĂŶĚŽƚŚĞƌƐĞŶŝŽƌŽĨĨŝĐĂůƐǁŚŽŵƵƐƚďĂůĂŶĐĞƚŚĞŶĞĞĚƐĂŶĚŶĞǁƌĞƋƵĞƐƚƐĂĐƌŽƐƐ
   ŐŽǀĞƌŶŵĞŶƚĂŐĂŝŶƐƚĂǀĂŝůĂďůĞƌĞƐŽƵƌĐĞƐ͘ƐƚŚĞĞƉƵƚǇDĂǇŽƌĞ ƉůĂŝŶĞĚŝŶŚŝƐŝŶƚĞƌǀŝĞǁǁŝƚŚƚŚĞ
   ƵĚŝƚŽƌ͕ƌĞƋƵĞƐƚƐĨƌŽŵĂŐĞŶĐŝĞƐĐĂŶƐŽŵĞƚŝŵĞƐďĞƚǁŽƚŽƚŚƌĞĞƚŝŵĞƐƚŚĞĂŵŽƵŶƚƐƚŚĂƚƚŚĞǇǁŽƵůĚ
   ƵůƚŝŵĂƚĞůǇƌĞĐĞŝǀĞ͘/ĨĂůůŽĨƚŚĞƐĞƌĞƋƵĞƐƚƐǁĞƌĞĨƵůůĨŝůůĞĚ͕ƚŚĞŝƐƚƌŝĐƚǁŽƵůĚŶŽƚďĞĂďůĞƚŽƐƵďŵŝƚĂ
   ďĂůĂŶĐĞĚďƵĚŐĞƚĂŶĚĨŝŶĂŶĐŝĂůƉůĂŶ͕ĂƐƌĞƋƵŝƌĞĚďǇůĂǁ͘
   
   Ğ DĂǇŽƌƚƌĂŶƐŵŝƚƐŚĞƌďƵĚŐĞƚƚŽƚŚĞ͘͘ŽƵŶĐŝů͕ǁŚŝĐŚŝŶƚƵƌŶĚĞĐŝĚĞƐǁŚŝĐŚƉƌŽŐƌĂŵƐĂŶĚƉƌŽũĞĐƚƐ
   ƚŽĨƵŶĚ͕ŚĂǀŝŶŐƚŚĞďĞŶĞĨŝƚŽĨŽǀĞƌƐŝŐŚƚŚĞĂƌŝŶŐƐ͕ďƵĚŐĞƚŚĞĂƌŝŶŐƐǁŝƚŚŝƌĞĐƚŽƌƐ͕ĞƉƵƚǇ ĂǇŽƌƐ͕ĂŶĚ
   ƚŚĞŝƚǇĚŵŝŶŝƐƚƌĂƚŽƌ͕ŶƵŵĞƌŽƵƐƌĞƉŽƌƚƐ͕ĂƐǁĞůůĂƐĂůůƚŚĞĐŽŵŵƵŶŝƚǇŝŶƉƵƚƚŚĞǇƌĞĐĞŝǀĞĂƐĐĂŶĚŝĚĂƚĞƐ
   ĂŶĚůĞŐŝƐůĂƚŽƌƐ͘ ŽŐĞƚŚĞƌ͕ƚŚĞŽƵŶĐŝůĂŶĚDĂǇŽƌĚĞƚĞƌŵŝŶĞĚƚŚĂƚĨƵŶĚŝŶŐĨŽƌŵĂŝŶƚĞŶĂŶĐĞ͕ƌĂƚŚĞƌƚŚĂŶ
   ĂŶĞǁĨĂĐŝůŝƚǇ͕ǁĂƐƉƌĞĨĞƌĂďůĞĂƚƚŚŝƐƚŝŵĞĂŶĚůĞŐĂůůǇƐŽƵŶĚ͘ ŶŽƌĞƐƉĞĐƚƐŚŽƵůĚĂŶŝŶŝƚŝĂů͕ŝŶƚĞƌŶĂů͕
   ͞ďůƵĞƐŬǇ͟ƌĞƋƵĞƐƚĨŽƌĚĞůŝďĞƌĂƚŝǀĞĐŽŶƐŝĚĞƌĂƚŝŽŶďĞĞƋƵĂƚĞĚǁŝƚŚĂĨŝŶĂůĚĞƚĞƌŵŝŶĂƚŝŽŶƚŚĂƚĂŶĞǁ
   ĨĂĐŝůŝƚǇŝƐŝŵŵĞĚŝĂƚĞůǇŶĞĐĞƐƐĂƌǇƚŽƉƌŽƚĞĐƚƚŚĞŚĞĂůƚŚŽĨŝŶŵĂƚĞƐŽƌƌĞƐƉĞĐƚƚŚĞŝƌůĞŐĂůƌŝŐŚƚƐ͘
   
        V.      District Responses to ODCA Recommendations

   Recommendations:

        1. KƐŚŽƵůĚƚĂŬĞĂůůƐƚĞƉƐŶĞĐĞƐƐĂƌǇ͕ŝŶĐůƵĚŝŶŐƌĞƋƵĞƐƚŝŶŐĂĚĚŝƚŝŽŶĂůĨƵŶĚŝŶŐŝĨŶĞĐĞƐƐĂƌǇ͕ƚŽ
            ĂĐŚŝĞǀĞĂŶĚŵĂŝŶƚĂŝŶĨƵůůĐŽŵƉůŝĂŶĐĞǁŝƚŚĂůůĂŶĚ ,ƌĞƋƵŝƌĞŵĞŶƚƐ͘
                    Response: KĂĐĐĞƉƚƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶĂŶĚǁŝůůĐŽŶƚŝŶƵĞƚŽƚĂŬĞƚŚĞƐƚĞƉƐ
                    ŶĞĐĞƐƐĂƌǇƚŽƌĞŵĂŝŶŝŶĐŽŵƉůŝĂŶĐĞǁŝƚŚĂŶĚ ,ĂĐĐƌĞĚŝƚĂƚŝŽŶƌĞƋƵŝƌĞŵĞŶƚƐ͘

        2. KƐŚŽƵůĚĐŽŶĚƵĐƚƌĞŐƵůĂƌĚŽĐƵŵĞŶƚĞĚŵŽŶŝƚŽƌŝŶŐŽĨƌĂŵĂƌŬ͛ƐĐŽŵƉůŝĂŶĐĞǁŝƚŚĂůů
            ƌĞƋƵŝƌĞŵĞŶƚƐŽĨŝƚƐĐŽŶƚƌĂĐƚĂŶĚŝƐƚƌŝĐƚĨŽŽĚƐĂĨĞƚǇůĂǁƐĂŶĚƌĞŐƵůĂƚŝŽŶƐĂŶĚƐĂŶĐƚŝŽŶƚŚĞ
            ĐŽŶƚƌĂĐƚŽƌĂƉƉƌŽƉƌŝĂƚĞůǇŝĨŶĞĐĞƐƐĂƌǇ͘
                    Response: KĂĐĐĞƉƚƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶĂŶĚǁŝůůĐŽŶƚŝŶƵĞƚŽĞŶƐƵƌĞƚŚĞĨŽŽĚ
                    ǀĞŶĚŽƌ͛ƐĚĂŝůǇĐŽŵƉůŝĂŶĐĞǁŝƚŚƚŚĞĐŽŶƚƌĂĐƚĂŶĚŝƐƚƌŝĐƚĨŽŽĚƐĂĨĞƚǇůĂǁƐĂŶĚ
                    ƌĞŐƵůĂƚŝŽŶƐ͘

        3. ĞŶ ĐŽŶƐŝĚĞƌŝŶŐĂŶĞǁĐŽƌƌĞĐƚŝŽŶĂůĨĂĐŝůŝƚǇ͕KƐŚŽƵůĚĂŶĂůǇ K ǀŝŽůĂƚŝŽŶƐƚŽĞŶƐƵƌĞƚŚĂƚ
            ƚŚĞĚĞƐŝŐŶŽĨƚŚĞŶĞǁĨĂĐŝůŝƚǇŵŝŶŝŵŝǌĞƐƚŚĞĐŚĂůůĞŶŐĞƐŽĨĐŽŵƉůǇŝŶŐǁŝƚŚƐƚĂŶĚĂƌĚƐĂŶĚ
            ƌĞŐƵůĂƚŝŽŶƐƚŚĂƚKĨƌ ĞƋƵĞŶƚůǇĐŝƚĞƐĂƐŚĂǀŝŶŐďĞĞŶǀŝŽůĂƚĞĚ͘
                    Response͗KĂĐĐĞƉƚƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶĂŶĚǁŝůůĂŶĂůǇǌĞƉĂƐƚĂů ƚŚĐŝƚĂƚŝŽŶƐ
                    ĨŽƌĐŽŶƐŝĚĞƌĂƚŝŽŶŝŶƚŚĞĚĞƐŝŐŶŽĨĂŶĞǁĨĂĐŝůŝƚǇ͘
                    
        4. Ğ DĂǇŽƌĂŶĚŽƵŶĐŝůƐŚŽƵůĚƉƌŽǀŝĚĞĂĐĂƉŝƚĂůďƵĚŐĞƚĨŽƌKƚŚĂƚĐŽŶƐŝĚĞƌƐƚŚĞƌŝƐŬŽĨĨĂŝůƵƌĞ
            ƚŽĂĚĚƌĞƐƐŚĞĂůƚŚĂŶĚƐĂĨĞƚǇŚĂ ĂƌĚƐŝĚĞŶƚŝĨŝĞĚďǇƚŚĞK ŝŶĐůƵĚŝŶŐƚŚĞƌŝƐŬƚŽƚŚĞƐĂĨĞƚǇŽĨ
            ŝŶŵĂƚĞƐĂŶĚƐƚĂĨĨĂŶĚƚŚĞƌŝƐŬŽĨĂĚĚŝƚŝŽŶĂůůŝƚŝŐĂƚŝŽŶ͘
                    Response: ĞĞ DĂǇŽƌĂŶĚŽƵŶĐŝůĂůǁĂǇƐĐŽŶƐŝĚĞƌƌŝƐŬƐǁŚĞŶďƵŝůĚŝŶŐďŽƚŚĐĂƉŝƚĂůĂŶĚ
                    ŽƉĞƌĂƚŝŶŐďƵĚŐĞƚƐ͕ĂŶĚǁŝůůĐŽŶƚŝŶƵĞƚŽĚŽƐŽ͘




Poor Conditions Persist at Aging D.C. Jail;             24                                         February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 79 of 260



        5. KDƐŚŽƵůĚ͕ǁŽƌŬŝŶŐǁŝƚŚŽƚŚĞƌŵĞŵďĞƌƐŽĨƚŚĞŝƐƚƌŝĐƚ͛ƐĂƉŝƚĂůƵĚŐĞƚdĞĂŵ͕ĚĞǀĞůŽƉ
            ƉŽůŝĐŝĞƐĂŶĚƉƌŽĐĞĚƵƌĞƐĨŽƌƚŚĞĐĂƉŝƚĂůďƵĚŐĞƚŝŶŐƉƌŽĐĞƐƐƚŚĂƚĞŶƐƵƌĞƚŚĞƉůĂŶĂĐĐƵƌĂƚĞůǇ
            ƌĞů ĞĐƚƐƚŚĞŬŶŽǁŶĐĂƉŝƚĂůŶĞĞĚƐŽĂĞŶ ĐŝĞƐ ŝŶĐůƵĚŝŶŐ K͕ŽǀĞƌƚŚĞĞŶƚŝƌĞƐŝǆͲǇĞĂƌĐĂƉŝƚĂů
            ďƵĚŐĞƚŝŶŐƉĞƌŝŽĚ͘
                     Response: Ğ ĐĂƉŝƚĂůďƵĚŐĞƚŝƐƉƌŽĞĐ ƚĞĚĂƐĂĐĐƵƌĂƚĞůǇĂƐƉŽƐƐŝďůĞŽǀĞƌƚŚĞƐŝ ǇĞĂƌ
                     ĐĂƉŝƚĂůďƵĚŐĞƚƉĞƌŝŽĚďĂƐ ĞĚŽŶĂǀĂŝůĂďůĞŝŶ ŽƌŵĂƚŝŽŶĂŶĚĂ ĂŝŶƐƚĂǀĂŝůĂďůĞƌĞƐŽƵƌĐĞƐ͘
                     ĐŚǇ ĞĂƌƚ ŚĞĐĂƉŝƚĂůďƵĚŐĞƚŝƐƌĞǀŝƐŝƚĞĚƚŽĞŶƐƵƌĞƚŚĂƚŶĞǁŝŶ ŽƌŵĂƚŝŽŶĂďŽƵƚƚŚĞ
                     ĐŽŶĚŝƚŝŽŶŽĨŽƵƌĂƐƐĞƚƐĐĂŶďĞĂƐƐĞƐƐĞĚĂŶĚĐŽŶƐŝĚĞƌĞĚ. FƵŶĚŝŶŐŝƐƚŚĞŶĂůůŽĐĂƚĞĚďĂƐĞĚ
                     ŽŶĂǀĂŝůĂďůĞƌĞƐŽƵƌĐĞƐ͕Ğ ŝƐƚŝŶŐĐŽŵŵŝƚŵĞŶƚƐĂŶĚƚŚĞƚŝŵĞŝƚƚĂŬĞƐƚŽƌĞƉĂŝƌĂŶĚͬŽƌ
                     ĐŽŶƐƚƌƵĐƚŶĞǁĂƐƐĞƚƐ 

        6. ƐŚ ŽƵůĚĐŽŵƉůǇǁŝƚŚ͘ ŽĚĞΑϳͲϳϯϭ;ĂͲϭͿ;ϭͿĂŶĚĐŽŶĚƵĐƚƚŚƌĞĞŝŶƐƉĞĐƚŝŽŶƐƉĞƌǇĞĂƌŽƚ ŚĞ
            ͘͘:ĂŝůƚŽŚĞůƉĞŶƐƵƌĞƚŚĂƚĞŶǀŝƌŽŶŵĞŶƚĂůĐŽŶĚŝƚŝŽŶƐŵĞĞƚƌĞƋƵŝƌĞĚƐƚĂŶĚĂƌĚƐ͘
                      Response: KĂĐĐĞƉƚƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶĂŶĚǁŝůůĐŽŶƚŝŶƵĞƚŽĐŽŵƉůǇǁŝƚŚ
                      ,ĞĂůƚŚŝŶƐƉĞĐƚŝŽŶƐĂƐƌĞƋƵĞƐƚĞĚĂŶĚƐĐŚĞĚƵůĞĚďǇƚŚĞĂĞŶ ĐǇ͘
            
        7. Ɛ ŚŽƵůĚƵƉĚĂƚĞƚŚĞŝƌŵĞŶƚĂůŚĞĂůƚŚŝŶƚĂŬĞƐĐƌĞĞŶŝŶŐƉŽůŝĐŝĞƐĂŶĚƉƌŽĐĞĚƵƌĞƐƚŽĞŶƐƵƌĞƚŚĞǇ
            ĨƵůůǇŵĞĞƚ ACAĂŶĚ NCC,ĂĐĐƌĞĚŝƚĂƚŝŽŶƌĞƋƵŝƌĞŵĞŶƚƐǁŝƚŚŽƵƚŚĂǀŝŶŐƚŽƌĞůǇŽŶƋƵĞƐƚŝŽŶƐĂŶĚ
            ƉƌŽĐĞĚƵƌĞƐĂĚŵŝŶŝƐƚĞƌĞĚĂƐƉĂƌƚŽƚ ŚĞŝŶƚĂŬĞŵĞĚŝĐĂůĞ Ăŵ͕ĞŶƐƵƌĞƚŚĂƚƚŚĞĂŐĞŶĐǇ͛ƐŚĞĂůƚŚ
            ƐĞƌǀŝĐĞƐĐŽŶƚƌĂĐƚŽƌ͛Ɛ;ĐƵƌƌĞŶƚůǇhŶŝƚǇͿƉŽůŝĐŝĞƐĂŶĚƉƌŽĐĞĚƵƌĞƐŵŝƌƌŽƌƚŚŽƐĞŽ KĂŶĚ ĂƌĞŝŶ
            Ƶ ůůĐŽŵƉůŝĂŶĐĞǁŝƚŚ      ĂŶĚ NCC,ĂĐĐƌĞ ĚŝƚĂƚŝŽŶƌĞƋƵŝƌĞŵĞŶƚƐĂŶĚƐĞĞƚŚĂƚK,^͛ƐĂŶĚ
            ĐŽŶƚƌĂĐƚŽƌƐ͛ǁƌŝƚƚĞŶƉŽůŝĐŝĞƐƌĞŵĂŝŶĐŽŶƐŝƐƚĞŶƚǁŝƚŚƚŚĞƐƚĂŶĚĂƌĚƐ͘
                       Response:KĂĐĐĞƉƚƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶ͕ĂŶĚǁĞŚĂǀĞĐŽŶĨĞƌƌĞĚǁŝƚŚhŶŝƚǇ
                      ,ĞĂůƚŚĐĂƌĞƌĞĂ ƌĚŝŶŐŝt. WĞĂƌĞĐƵƌƌĞŶƚůǇŝŶƚŚĞƉƌŽĐĞƐƐŽĨƵƉĚĂƚŝŶŐƚŚŽƐĞƌĞƐƉĞĐƚŝǀĞ
                      ƉŽůŝĐŝĞƐĂŶĚƉƌŽĐĞĚƵƌĞƐƚŽƌĞů ĞĐƚƚŚĞŶŽƚĞĚƌĞǀŝƐŝŽŶƐ  Ğ ƉĞĐƚƐƚŽŚĂǀĞƚŚĞƐĞ
                      ƵƉĚĂƚĞƐŽ ƌŵĂůůǇĐŽŵƉůĞƚĞĚďǇƉƌŝů ͕ Ϭϭϵ͘
                       
        8. ĂŶĚ ƚŚĞ ŽƵŶĐŝůƐŚŽƵůĚƌĞǀŝĞǁƚŚŝƐŝŶƐƉĞĐƚŝŽŶƌĞƋƵŝƌĞŵĞŶƚĂŶĚŵĂŬĞŶĞĐĞƐƐĂƌǇ
            ĂĚƵ ƐƚŵĞŶƚƐƚŽƚŚĞŽĚĞŝŶƚŚĞďĞƐƚŝŶƚĞƌĞƐƚŽĨŝŶŵĂƚĞƐŚŽƵƐĞĚĂƚƚŚĞCTF. 
                      Response͗KƌĞĐŽŐŶŝǌĞƐƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶĂŶĚĚĞĨĞƌƐƚŚŝƐƚŽƚŚĞŽƵŶĐŝů͛Ɛ
                      ůĞ ŝƐůĂƚŝǀĞƉŽǁĞƌƐ 

        9. Ɛ ŚŽƵůĚĐůŽƐĞůǇƐƚƵĚǇƚŚĞĞĞ ĐƚƐŽŝ ƚƐǀŝĚĞŽǀŝƐŝƚĂƚŝŽŶƐǇƐƚĞŵƐĂŶĚĐŽŶƐŝĚĞƌŝŶĐůƵĚŝŶŐ
            ƐƵ ŝ ĐŝĞŶƚƐƉĂĐĞŝŶƚŚĞƉůĂŶƐŽ ƌƚŚĞŶĞǁĂŝ ůŽ ƌďŽƚŚŝŶͲƉĞƌƐŽŶĂŶĚǀŝĚĞŽǀŝƐŝƚĂƚŝŽŶƐ ŽƌĂůů
            ŝŶŵĂƚĞƐĚĞƉĞŶ ĚŝŶŐŽŶǁŚŝĐŚŽ ƌŵŽ ǀŝƐŝƚĂƚŝŽŶĂ ŵŝůŝĞƐƉƌĞĞ ƌ 
                     Response:KŚĂƐƚĂŬĞŶƚŚŝƐƌĞĐŽŵŵĞŶĚĂƚŝŽŶƵŶĚĞƌĂĚǀŝƐĞŵĞŶƚ 
   
   
   :ĂŶƵĂƌǇϯϬ͕ϮϬϭϵ




Poor Conditions Persist at Aging D.C. Jail;                25                                           February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 80 of 260




Poor Conditions Persist at Aging D.C. Jail;   26                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 81 of 260




Poor Conditions Persist at Aging D.C. Jail;   27                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 82 of 260




Poor Conditions Persist at Aging D.C. Jail;   28                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 83 of 260




Poor Conditions Persist at Aging D.C. Jail;   29                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 84 of 260




Poor Conditions Persist at Aging D.C. Jail;   30                            February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 85 of 260




ODCA’s Response to Agency Comments
We thank the Department of Corrections, the Department of Health, the Executive Ofﬁce of the Mayor and the Ofﬁce
of the Chief Financial Ofﬁcer for their cooperation and assistance during our audit. We are pleased that DOC and DOH
concurred with most of our recommendations. We will follow-up with the agencies on the implementation status of
these recommendations as part of our annual recommendation compliance monitoring process.

Based on the items discussed during the exit conference and comments received from the agencies, we made changes
to the report where applicable. Most important, we made explicit our recommendation that the District should move
forward with building a new jail to address the risks identiﬁed in the audit. With regard to the Department of Health,
we revised our description of the inspection reports completed during the scope of the audit to acknowledge the
completion of the three required inspections in 2018.

At the request of the Department of Corrections we added information from an interview with Deputy Mayor Kevin
Donahue pertaining to the initial capital funding requests made as a part of annual budget deliberations.

We also note the extensive description provided in the DOC comments on the improvements made in the operations
of the D.C. Jail in the years following the enactment of the Jail Improvement Act of 2003. Although the government’s
compliance with the terms of the legislation are in many respects outside the scope of this audit, we acknowledge
that there have been improvements in the conditions of conﬁnement from the severe overcrowding of the facility that
occurred prior to the enactment of the law.




Poor Conditions Persist at Aging D.C. Jail;              31                                           February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 86 of 260




Summary of Report Recommendations
Most of the recommendations in this report can be implemented without any additional costs to the agencies, have
the potential to generate revenue and/or cost savings to the District, and/or help to advance or support the mission
and/or the strategic objectives of the Department of Corrections (DOC), the Department of Health (DOH), as well as
the Mayor and the Council.

                                                             Potential to
                                               Is There a     Generate
                                               Cost to the    Revenue       Speciﬁc Agency or District-Wide Goal Advanced
            Recommendation
                                               Agency to     or Savings                 by Recommendation
                                              Implement?       for the
                                                              District?

  1. DOC should take all steps                Yes            No             DOC’s Mission Statement: The mission of the
  necessary, including requesting                                           Department of Corrections (DOC) is to provide a
  additional funding if necessary,                                          safe, secure, orderly, and humane environment
  to achieve and maintain full                                              for the conﬁnement of pretrial detainees and
  compliance with all ACA and APHA                                          sentenced inmates, while affording those in
  requirements.                                                             custody meaningful rehabilitative opportunities
                                                                            for successful community re-integration.

                                                                            DOC’s Strategic Objective #2: Foster
                                                                            Environment That Promotes Safety for Inmates,
                                                                            Staff, Visitors and the Community at Large.

  2. DOC should conduct regular               Yes, if this   No             DOC’s Mission Statement: The mission of the
  documented monitoring of                    requires an                   Department of Corrections (DOC) is to provide a
  Aramark’s compliance with all               additional                    safe, secure, orderly, and humane environment
  requirements of its contract                FTE.                          for the conﬁnement of pretrial detainees and
  and District food safety laws                                             sentenced inmates, while affording those in
  and regulations and sanction                                              custody meaningful rehabilitative opportunities
  the contractor appropriately if                                           for successful community re-integration.
  necessary.
                                                                            DOC’s Strategic Objective #2: Foster
                                                                            Environment That Promotes Safety for Inmates,
                                                                            Staff, Visitors and the Community at Large.

  3. The District should move forward         Yes            Yes            DOC’s Mission Statement: The mission of the
  with a new D.C. Jail.                                                     Department of Corrections (DOC) is to provide a
                                                                            safe, secure, orderly, and humane environment
                                                                            for the conﬁnement of pretrial detainees and
                                                                            sentenced inmates, while affording those in
                                                                            custody meaningful rehabilitative opportunities
                                                                            for successful community re-integration.

                                                                            DOC’s Strategic Objective #2: Foster
                                                                            Environment That Promotes Safety for Inmates,
                                                                            Staff, Visitors and the Community at Large.




Poor Conditions Persist at Aging D.C. Jail;                    32                                            February 28, 2019
New Facility Needed to Mitigate Risks
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 87 of 260




                                                                       Potential to
                                                    Is There a          Generate
                                                    Cost to the         Revenue             Speciﬁc Agency or District-Wide Goal Advanced
              Recommendation
                                                    Agency to          or Savings                       by Recommendation
                                                   Implement?            for the
                                                                        District?

  4. When considering a new                        Yes                 Yes –               DOC’s Mission Statement: The mission of the
  correctional facility, DOC should                                    reducing            Department of Corrections (DOC) is to provide a
  analyze DOH violations to ensure                                     health              safe, secure, orderly, and humane environment
  that the design of the new facility                                  violations          for the conﬁnement of pretrial detainees and
  minimizes the challenges of                                          reduces the         sentenced inmates, while affording those in
  complying with standards and                                         chance of a         custody meaningful rehabilitative opportunities
  regulations that DOH frequently                                      lawsuit and         for successful community re-integration.
  cites as having been violated.                                       a potential
                                                                       settlement.         DOC’s Strategic Objective #2: Foster
                                                                                           Environment That Promotes Safety for Inmates,
                                                                                           Staff, Visitors and the Community at Large.

  5. The Mayor and Council should                  Yes                 Yes –               N/A
  provide a capital budget for DOC                                     reducing
  that considers the risk of failure to                                risks
  address health and safety hazards                                    reduces the
  identiﬁed by the DOH including                                       chances of
  the risk to the safety of inmates                                    a lawsuit
  and staff and the risk of additional                                 and a
  litigation.                                                          potential
                                                                       settlement.

  6. EOM should, working with the                   No                 No                  N/A
  other members of the District’s
  Capital Budget Team, develop
  policies and procedures for the
  capital budgeting process that
  ensure the plan accurately reﬂects
  the known capital needs of
  agencies, including DOC, over the
  entire six-year capital budgeting
  period.

  7. DOH should continue to comply                 No                  No                  DOH’s mission to promote health, wellness and
  with D.C. Code 7-731(a-1)(1) and                                                         equity, across the District, and protect the safety
  conduct three inspections per year                                                       of residents, visitors and those doing business
  of the D.C. Jail to help ensure that                                                     in our nation’s Capital. DOH’s responsibilities
  environmental conditions meet                                                            include identifying health risks; educating the
  required standards.                                                                      public; preventing and controlling diseases,
                                                                                           injuries and exposure to environmental hazards;
                                                                                           promoting effective community collaborations;
                                                                                           and optimizing equitable access to community
                                                                                           resources.29




29. Information about the Department of Health and a list of their responsibilities can be found here: https://dchealth.dc.gov/page/about-dc-health


Poor Conditions Persist at Aging D.C. Jail;                               33                                                        February 28, 2019
New Facility Needed to Mitigate Risks
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 88 of 260




                                                             Potential to
                                               Is There a     Generate
                                               Cost to the    Revenue       Speciﬁc Agency or District-Wide Goal Advanced
            Recommendation
                                               Agency to     or Savings                 by Recommendation
                                              Implement?       for the
                                                              District?

  8. DOC should update their                  No             No             DOC’s Mission Statement: The mission of the
  mental health intake screening                                            Department of Corrections (DOC) is to provide a
  policies and procedures to ensure                                         safe, secure, orderly, and humane environment
  they fully meet ACA and NCCHC                                             for the conﬁnement of pretrial detainees and
  accreditation requirements without                                        sentenced inmates, while affording those in
  having to rely on questions and                                           custody meaningful rehabilitative opportunities
  procedures administered as                                                for successful community re-integration.
  part of the intake medical exam,                                          DOC’s Strategic Objective #2: Foster
  ensure that the agency’s health                                           Environment That Promotes Safety for Inmates,
  services contractor’s (currently                                          Staff, Visitors and the Community at Large.
  Unity) policies and procedures
  mirror those of DOC and are in full
  compliance with ACA and NCCHC
  accreditation requirements and
  see that OHSA’s and contractors
  written policies remain consistent
  with the standards.

  9. DOC and the Council should               No             No             DOC’s Mission Statement: The mission of the
  review this inspection requirement                                        Department of Corrections (DOC) is to provide a
  and make necessary adjustments                                            safe, secure, orderly, and humane environment
  to the Code in the best interest of                                       for the conﬁnement of pretrial detainees and
  inmates housed at the CTF.                                                sentenced inmates, while affording those in
                                                                            custody meaningful rehabilitative opportunities
                                                                            for successful community re-integration.
                                                                            DOC’s Strategic Objective #2: Foster
                                                                            Environment That Promotes Safety for Inmates,
                                                                            Staff, Visitors and the Community at Large.

  10. DOC should closely study                Yes            No             DOC’s Mission Statement: The mission of the
  the effects of its video visitation                                       Department of Corrections (DOC) is to provide a
  systems and consider including                                            safe, secure, orderly, and humane environment
  sufﬁcient space in the plans for                                          for the conﬁnement of pretrial detainees and
  the new jail for both in-person and                                       sentenced inmates, while affording those in
  video visitations for all inmates,                                        custody meaningful rehabilitative opportunities
  depending on which form of                                                for successful community re-integration.
  visitation families prefer.                                               DOC’s Strategic Objective #2: Foster
                                                                            Environment That Promotes Safety for Inmates,
                                                                            Staff, Visitors and the Community at Large.




Poor Conditions Persist at Aging D.C. Jail;                    34                                            February 28, 2019
New Facility Needed to Mitigate Risks
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 89 of 260



About ODCA
The mission of the Ofﬁce of the District of Columbia Auditor (ODCA) is to support the Council of the District of
Columbia by making sound recommendations that improve the effectiveness, efﬁciency, and accountability of the
District government.

To fulﬁll our mission, we conduct performance audits, non-audit reviews, and revenue certiﬁcations. The residents
of the District of Columbia are one of our primary customers and we strive to keep the residents of the District of
Columbia informed on how their government is operating and how their tax money is being spent.


Ofﬁce of the District of Columbia Auditor
717 14th Street N.W.
Suite 900
Washington, DC 20005

Call us: 202-727-3600
Email us: odca.mail@dc.gov
Tweet us: https://twitter.com/ODCA_DC
Visit us: www.dcauditor.org




                                                              Information presented here is the intellectual property of the Ofﬁce of
                                                           the District of Columbia Auditor and is copyright protected. We invite the
                                                          sharing of this report, but ask that you credit ODCA with authorship when
                                                                any information, ﬁndings, or recommendations are used. Thank you.
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 90 of 260




                                                            www.dcauditor.org
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 91 of 260



                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                

                  (;+,%,7'
               Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 92 of 260




                                         District of Columbia
                                    Corrections Information Council




                                        District of Columbia
              Department of Corrections
                                         2018 Inspection Report




Correctional Treatment Facility (CTF)               Central Detention Facility (CDF)




                                              May 21, 2019
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 93 of 260




                    District of Columbia Corrections Information Council


Charles Thornton, Board Chair
Katharine A. Huffman, Board Member
Calvin Woodland Jr., Board Member
Nkechi Taifa, Board Member
Charlie Whitaker, Board Member


About the District of Columbia Corrections Information Council
The District of Columbia Corrections Information Council (CIC) is an independent oversight body
mandated by the United States Congress and the Council of the District of Columbia to inspect, monitor,
and report on the conditions of confinement in correctional facilities where residents from the District of
Columbia are incarcerated. This includes facilities operated by the Federal Bureau of Prisons (BOP), the
District of Columbia Department of Corrections (DOC), and private contractors.
The CIC reports its observations and recommendations to the District of Columbia Representative in the
United States Congress, the Mayor of the District of Columbia, the Council of the District of Columbia,
the District of Columbia Deputy Mayor for Public Safety and Justice, the Director of the BOP, the
Director of the DOC, and the community.
Although the CIC does not handle individual complaints or provide legal representation or advice,
individuals are still encouraged to contact the CIC. Reports, concerns, and general information from
incarcerated DC residents and the public are very important to the CIC, and they greatly inform our
inspection schedule, recommendations, and reports. However, unless expressly permitted by the
individuals or required by law, names and identifying information of residents, corrections staff not in
leadership, and members of the general public will be kept anonymous and confidential.


DC Corrections Information Council
441 4th Street, NW
Suite 270N
Washington, DC 20001
Phone: (202) 478-9211
Email: dccic@dc.gov
Website: https://cic.dc.gov/




                                                                                                              2
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 94 of 260

                                 Executive Summary


                             Correctional Treatment Facility Profile

   Dates of Inspection: September 20, 2018         Rated Capacity: 1,400
   Location: SE, Washington, DC                    10/01/18 Population: 685
   Security Level: Minimum, Medium                 Resident-to-Staff Ratio: 2.37:1



                                Central Detention Facility Profile

   Dates of Inspection: September 26, 2018
                                                   Rated Capacity: 2,164
   Location: SE, Washington, DC
                                                   10/01/18 Population: 1,348
   Security Level: Minimum, Medium,
                                                   Resident-to-Staff Ratio: 2.37:1
   Maximum



                DOC Population Profile (September 2018, Fiscal Year Totals)

                                                   Men Daily Average Population: 1,849
Women Daily Average Population: 155 (CTF)
                                                   (CDF/CTF)
Modal Age Range: 31-40
                                                   Modal Age Range: 21-30
Average Length of Stay: 44 days
                                                   Average Length of Stay: 79 days



                                           Key Findings

The CIC highlights the following programs and facility practices:
   ƒ The DOC made notable efforts to expand educational offerings to those in custody,
     particularly within the CTF facility, developing a model college and career readiness
     department.
   ƒ All of the juvenile offenders charged as adults who were in DOC custody were transferred to
     New Beginnings prior to October 1, 2018.
   ƒ The CIC received numerous reports that case managers were not regularly available on units at
     CDF.
   ƒ During the fiscal year there were reported incidents of possible miscalculations in custody
     scores and subsequent security level classifications that prompted the CIC to look into the
     DOC classification process.
   ƒ The CIC received complaints from at least 11 DOC residents regarding their medical care.
   ƒ In FY 2018 the DOC revised its policies on medical assisted treatment (MAT). It now
     continues suboxone treatments for individuals who were receiving treatment in the
     community, and identifies individuals to begin MAT while in custody.
   ƒ There is little to no programming outside of the GED unit for individuals who are housed at
                                                                                                     3
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 95 of 260

     the CDF, particularly those who are maximum security residents.
   ƒ Residents on the administrative housing unit raised concerns about the informal disciplinary
     process on that unit.
   ƒ The CIC received numerous reports throughout FY 2018 about conditions on the
     government witness unit regarding the lack of programming, extended investigations, and
     concerns about daily life.
   ƒ From September to October 2018, the CIC received concerns from residents on the Special
     Management Unit (SMU) of CTF, regarding changes in recreation practices on the unit.
   ƒ The CIC received frequent resident concerns regarding deficiencies in the DOC grievance
     process, mainly that residents seldom receive any response to grievances that they submit.
   ƒ The CIC received numerous comments from residents that they did not receive
     documentation of disciplinary incidents.
   ƒ The CIC received complaints about access to religious programs and services as well as
     religious diet trays, ongoing throughout the fiscal year.
   ƒ Throughout the fiscal year the CIC received numerous reports about recreation – including
     comments about not having outdoor recreation or opportunities for recreation in general.
   ƒ The DOC has two employees that are trained to provide ADA services to residents who are
     referred for services, via the DOC medical department.
   ƒ Many residents reported to the CIC that their personal property was never returned after they
     transferred units.
   ƒ Throughout the fiscal year, individuals in both the CTF and CDF reported concerns about the
     physical conditions of the facilities.



                                        Recommendations


Based on the inspection of the CTF and CDF, the CIC makes the following recommendations:
   ƒ   The DOC should expand educational and vocational programming options generally to
       those housed at the CDF with a focus on safe and innovative provision of services and
       programming to maximum security residents, restrictive housing residents, and residents
       with a classification status other than general population.
   ƒ   The DOC should ensure that case managers are in fact available on every unit on a daily
       basis; offer office hours or easily scheduled appointments; and effectively assist residents
       with their needs.
   ƒ   The DOC should ensure that case managers are accurately distinguishing between types of
       convictions and the offense severity points that are assigned to each conviction. The DOC
       should assess data systems to verify that case managers are accurately interpreting other
       documents assessed in calculating the custody score. The DOC should provide training to
       address common errors.
   ƒ   The DOC should clearly communicate medical decisions and care updates to residents and
       ensure all appropriate follow-up care is scheduled and completed in a timely manner.
   ƒ   The DOC should ensure that unit officers are allowing residents to access approved medical
       accommodations.
   ƒ   Mental health staff should ensure that daily evaluations of psychiatric status, cell amenities,
       and life activities are fully completed and documented every day.
   ƒ   The DOC should ensure that restrictions are only being placed on residents after
       documentation of a legitimate violation of DOC policy and a fair hearing.
   ƒ   The DOC should ensure that there is a clear policy that applies to decisions made regarding

                                                                                                         4
    Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 96 of 260

    individuals with a special handling status, and should clearly communicate the restrictions,
    reasons for them, and process for having the restrictions lifted.
ƒ   The DOC should ensure that residents are always provided with documentation stating why
    they are under investigation.
ƒ   The DOC should work to provide residents on the government witness unit with adequate
    programming opportunities and recreation time.
ƒ   The DOC should ensure that the government witness unit operates in a sanitary and safe
    manner, including the delivery of cleaning supplies and the proper sealing, labeling, and
    handling of meals.
ƒ   The DOC should ensure that correctional staff is appropriately equipped with schedules for
    resident’s detail assignments in order to preserve safety while ensuring that residents can
    report for their duties.
ƒ   The DOC should provide residents timely answers to all filed grievances in a manner that
    comports with its stated policies and procedures.
ƒ   The DOC should provide residents with documentation of all filed disciplinary actions that
    are formally charged or result in sanctions.
ƒ   DOC staff should ensure that the process for reviewing and approving religious diet
    requests is timely and efficient.
ƒ   DOC staff should ensure that all individuals have access to adequate recreation time and
    opportunities.
ƒ   DOC staff should clearly communicate the process for transferring property when a resident
    transfers units, document and inform the resident of any property that has been
    confiscated and will not be returned, and communicate to residents a clear process for
    addressing missing property complaints.
ƒ   The DOC should ensure that the physical premises of both the CDF and CTF are clean and
    safe at all times.




                                                                                                   5
                 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 97 of 260

                                                                Table of Contents
Executive Summary .......................................................................................................................................... 3
    Correctional Treatment Facility Profile ..................................................................................................... 3
    Central Detention Facility Profile............................................................................................................... 3
    DOC Population Profile (September 2018, Fiscal Year Totals) ............................................................ 3
    Key Findings.................................................................................................................................................. 3
    Recommendations ........................................................................................................................................ 4
Introduction ....................................................................................................................................................... 7
Facility Overviews ............................................................................................................................................. 7
    CTF Inspection Summary ........................................................................................................................... 7
    CDF Inspection Summary......................................................................................................................... 10
DOC Operational Findings ........................................................................................................................... 13
    I.          Educational Programming .......................................................................................................... 13
    II.         Title 16 Transfer of Juvenile Offenders Charged as Adults ................................................... 14
    III.        Case Management ......................................................................................................................... 14
    IV.         Classification.................................................................................................................................. 15
    V.          Medical Concerns ......................................................................................................................... 16
    VI.         New Policies for Opioid MAT ................................................................................................... 16
    VII.        Safe Cells and Suicide Watch and Precaution .......................................................................... 17
    VIII. Maximum Security Programming .............................................................................................. 18
    IX.         CDF Administrative Housing / Special Management Unit ................................................... 19
    X.          Special Handling ........................................................................................................................... 19
    XI.         Government Witness Unit .......................................................................................................... 20
    XII.        CTF Special Management Unit .................................................................................................. 21
    XIII. Grievances ..................................................................................................................................... 22
    XIV. Disciplinary Process ..................................................................................................................... 23
    XV.         Religious Programming and Meals............................................................................................. 23
    XVI. Recreation ...................................................................................................................................... 24
    XVII. ADA Specialists ............................................................................................................................ 24
    XVIII. Property.......................................................................................................................................... 25
    XIX. Facility Physical Conditions ........................................................................................................ 25
    XX.         Additional Concerns .................................................................................................................... 26
APPENDIX A: Methodology ....................................................................................................................... 27
APPENDIX B: DOC Response ................................................................................................................... 30




                                                                                                                                                                          6
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 98 of 260

                                                    Introduction
The DC Department of Corrections (hereinafter, DOC) operates two jail facilities: the Correctional
Treatment Center (hereinafter, CTF), and the Central Detention Facility also known as the DC Jail
(hereinafter, CDF). The facilities are adjacent to one another and are located in Southeast Washington,
D.C.

The CTF complex typically houses residents who are minimum or medium security, including female and
juvenile1 DC residents, as well as male residents who have specialized confinement needs. The CDF
houses male residents, a majority of whom are held pending adjudication of a criminal case or are
sentenced to a period of incarceration following conviction for a misdemeanor offense.2 Other CDF
residents include those held on United States Parole Commission (USPC) warrants, those awaiting transfer
to the Federal Bureau of Prisons (BOP), and those held due to a writ or hold typically awaiting transfer to
another jurisdiction.

Throughout the 2018 fiscal year, CIC staff met with residents housed at the CTF and CDF in order to
interview them about conditions and experiences in custody. The CIC conducted its onsite inspection of
the CTF on September 20, 2018, and the CDF on September 26, 2018. Following the inspection of facility
grounds, the CIC submitted a document request to DOC staff on October 9, 2018. For a complete
explanation of the report methodology, see Appendix A: Methodology.


                                              Facility Overviews
As part of the DOC inspection, the CIC toured areas of both the CTF and CDF, including units about
which the CIC received resident concerns; units or programs that the CIC had experienced change since
the FY2017 CIC inspection; or that the DOC choose to include in the 2018 inspection. For a complete list
of the units that the CIC requested to visit and the units that the DOC included as part of the tour, see
Appendix A: Methodology. The names of the units toured, information about the population and staff on
each unit, as well as a brief description of daily life on each unit can be found in the chart below.

                                             CTF Inspection Summary
Medical 96
Unit Capacity: 36                        Medical 96 houses residents with ongoing medical needs. The unit does
Population September 20: 36              not have medical staff on the unit at all times; however, there is regular
                                         medication delivery and medical staff is available on call and during
Unit Population: Residents who
                                         rounds. Dialysis occurs on the unit Monday, Wednesday, and Friday. The
require close, but not constant,
                                         cells on this unit have hospital-type beds with wheels and safety rails.
monitoring. Typically houses
                                         Residents on this unit have recreation for one hour per day in an area on
individuals in need of ambulatory
                                         the unit, and staff said that they are able to have outdoor recreation,
accommodations.
                                         weather permitting. Residents are also able to leave the unit to go to
Unit Staff: Corrections officers;        education, programs, barbering, and more. Staff explained that higher
case management rotation;3 nurses        security residents have access to programming on the unit, although

1
  See DOC Operational Highlights (II) for more information about the transfer of juvenile offenders from CTF to New
Beginnings.
2
  See id.
3
  “Case management rotation” refers to case management staff being available on units at the CTF and CDF, but on a rotating
basis. The CIC received resident reports throughout the 2018 fiscal year saying that case managers are not available on their
units daily, with the exception of specific units. While many residents reported that case managers are infrequently available on
the unit and the same case managers are not always staffing their units, during the 2018 CIC tour of the CTF and CDF, DOC
staff said that case managers are available on each unit every day. See DOC Operational Highlights (III) for more information
about case management.

                                                                                                                                    7
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 99 of 260

complete rounds 3x/day; physical      most higher security residents are housed on Medical 82.
therapy; and medical staff (on call
24/7).
Medical 82
Unit Capacity: 40                     Medical 82 houses residents with acute medical needs. There are various
Population September 20: 29           cell layouts on the unit, including 25 single cells, three dorm cells (fitting
                                      up to four people), two female cells (one single, one dorm), three safe
Unit Population: Male and
                                      cells (two in operation), and one isolation cell (for residents with
female residents with acute
                                      tuberculosis or other contagious diseases). Staff explained that dorm cells
medical needs.
                                      are used for intake before residents are classified but have a medical
Unit Staff: Corrections officers;     need, or general population security level residents can be housed in
case manager rotation; two or         dorm cells if needed. Staff explained that medical status is taken into
more nurses at all times; and         account in deciding whether a resident can be in a cell with others.
medical provider on call.             Pregnant residents are housed on Medical 82 at eight months into their
                                      pregnancy, or sometimes at six months if there are specific issues.
                                      Residents are not free to leave their cells and walk around the unit
                                      because the residents are different genders and security levels. There are
                                      four stall showers, and a television room on the unit. Residents do not go
                                      to outdoor or off-unit recreation due to the level of their medical needs.
Women’s Mental Health Unit
Unit Capacity: 50 (Single cells;      Staff explained that when women come into the facility and report that
two safe cells)                       they are taking psychotropic medication, DOC staff coordinates with DC
Population September 20: 34           Department of Behavioral Health (DBH) to obtain records of
                                      prescriptions, or – if the woman was formerly in DOC custody – look
Unit Population: Women who
                                      within DOC records for verification of prescriptions. Staff also explained
have acute mental health needs, a
                                      that the DOC pharmacy is typically able to give individuals at least a
special housing status, or women
                                      generic version of their medication, but medication can be delayed if the
completing the intake process.
                                      facility pharmacy does not have the required medication. Women on the
Unit Staff: Corrections officers;     mental health unit meet with liaisons from the DBH when they are going
case manager; 24 hour nurse           through intake and are cross-matched for DBH services. If they are not
(Monday-Friday); medical staff        already linked to DBH services, DBH liaisons will determine what their
(on call on weekends); and mental     needs are so that they can be linked to community service providers.
health clinician (9:00am-5:00pm).     When women are approaching release from DOC custody, DBH liaisons
                                      are also able to schedule appointments for them prior to their release. In
                                      terms of daily life, women are out of their cells between 9:00am and
                                      3:00pm for programming, therapy, treatment team meetings, group
                                      counseling, recreation on and off unit, and a therapeutic arts program
                                      (offered on Thursdays). Residents who are taking medication meet with a
                                      psychiatrist every 30 days. Once every week women have a treatment
                                      team meeting: the treatment team determines if women are stable on
                                      their medication, and can be transferred to a general population unit.

Young Men Emerging Unit (YME)
Unit Capacity: 25                 The Young Men Emerging Unit (YME) opened on June 30, 2018. The
Population September 20: 23       ideology behind the unit, as well as its structure, is based on science
                                  regarding the developing mind, and the average age at which the brain
Unit Population: Men 18-25
                                  reaches maturity – typically at about 25 years old. The YME unit was
years old who have been screened
                                  created to positively influence young men and create a sense of
into the program, based on
                                  community and partnership. Staff and residents described to the CIC that
mentor and staff interviews and
                                  the goal is to create a community within the unit, and also with the larger
evaluations, as well as a clear
                                  DC area, with the idea that if one feels connected to a community, they
record of behavioral conduct.
                                  will also contribute to that community. The unit consists of young
Unit Staff: Corrections officers; residents as well as six older mentors. The mentors on the unit are men
case manager; program analyst;    who were incarcerated between the ages of 18-25, who provide guidance
and mental health specialist      for the younger men on the unit. At the time of the CIC inspection, all
(9:00am-5:00pm).                  six mentors on the unit were enrolled in college programs. Daily life on

                                                                                                                       8
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 100 of 260

                                    the unit consists of a room inspection, community conversation, group
                                    session, lunch, educational programs, Street Law, and recreation.
                                    Community providers instruct different groups and programs on the
                                    unit. Programs include yoga, meditation, substance abuse groups,
                                    entrepreneurship, industrial banking, information sessions with MORCA,
                                    life skills, and parenting. Additionally, residents on the unit are able to
                                    earn spending money based on completion of special assignments and
                                    positive behavior. This money goes into YME bank accounts and can be
                                    spent on commissary or privileges such as use of a Bluetooth radio, air
                                    hockey, X-Box, etc.
Work Readiness Unit
Unit Capacity: 25                   The Work Readiness programs consists of two components – the first
Population September 20: 20         takes place while participants are in DOC custody and spans five weeks,
                                    and the second takes place post release, so that participants can continue
Unit Population: Minimum and
                                    the program in the community, where there is subsidized participation
medium security men within four
                                    for up to eight months. The goal of work readiness is for participants to
to six weeks of release (either
                                    be employed upon release, or shortly after. The unit moved from CDF to
sentenced misdemeanants or
                                    CTF in 2017, and opened in the CTF in October 2017.
individuals coming back from the
BOP), who are DC residents, do
                                    In each of the five weeks of the program, the daily instruction has a
not have pending charges or
                                    different topical focus – including resume creation, mock interviews,
warrants, do not have any Class I
                                    answering questions about criminal records, attitude sessions, etc. There
disciplinary infractions, and who
                                    is also computer instruction in the evenings. Other programs that take
are otherwise screened into the
                                    place on the unit are yoga, substance abuse sessions with the Hope
program.
                                    Foundation, informational sessions with representatives from the
Unit Staff: Corrections officers,   Department of Health (DOH), computer basics, and Inside Out.
group facilitator, case manager,
work force development specialist   While in the five-week CTF component, participants meet weekly with a
(employee of Department of          work force development specialist, who assesses their work skills, any
Employment Services (DOES),         additional needs such as mental health, and resources that they may
and Information Technology          require during the community component. The specialist then creates
instructor.                         recommendations for the community component, including but not
                                    limited to, additional education, GED attainment, additional training,
                                    subsidized work, and involvement in an entrepreneurship program. The
                                    work force development specialist also helps participants create resumes
                                    and forwards those resumes to prospective employers.

                                    The day after each participant is released from DOC custody, the work
                                    force development specialist meets with them in the community to assist
                                    with the transition either into work or educational programs. Typical job
                                    placements post-release include: the Department of Health and Mary’s
                                    Center, as well as positions in the fields of construction,
                                    entrepreneurship, food service, and IT.

                                    Finally, the case manager on the unit assists participants with finding
                                    housing and clothing, and working through other barriers to
                                    employment. DOC staff explained that one such barrier can be the
                                    conditions of supervised release, and that while DOC case management
                                    does attempt to work with the Court Services and Offender Supervision
                                    Agency (CSOSA) prior to release in order to arrange a plan that will help
                                    participants meet supervision requirements, it can still be difficult for
                                    participants to work and meet supervision requirements – particularly
                                    requirements that are scheduled during work hours.
General Population Housing Unit




                                                                                                                  9
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 101 of 260

Unit Capacity: 43                  Staff explained that this particular unit was in the process of becoming a
Population September 20: 42        programming unit, meaning that all or most of the male residents on the
                                   unit are supposed to be enrolled in an educational program. These
Unit Population: Individuals
                                   educational programs include college courses through Ashland
involved in college programs
                                   University, Georgetown University, Howard University, or the University
(Georgetown, Ashland, UDC, and
                                   of the District of Columbia. Individuals enrolled in Ashland University
Howard).
                                   courses are instructed through tablets; the majority of residents enrolled
Unit Staff: Corrections officers   in Ashland are housed on this unit so that the tablets can be kept in one
and case manager rotation.         secure area, but also remain accessible for use. See DOC Operational
                                   Highlights (I) for more information about educational programming.

                                     CDF Inspection Summary
Intake Reception Center (IRC)
N/A                                The Intake Reception Center (IRC) is the filter for processing people
                                   who are coming into DOC custody or returning to the CDF or CTF, and
                                   tracking those who are leaving the facility – for court, transfer, or release.
                                   The intake reception center has separate admission areas for males and
                                   females, where people are searched, exchange clothes, store clothing and
                                   property, shower with delousing shampoo, are photographed and
                                   fingerprinted, and receive an identifying wristband. Incoming individuals
                                   also receive a “wing card,” which tracks completion of the remaining
                                   steps of the intake process. In a common area (male and female),
                                   individuals wait to complete the intake process, which includes a series of
                                   intake questions; measuring of vitals; TB, HIV, and syphilis tests; an
                                   assessment of medical needs and medication; a mental health screening;
                                   completion of an emergency contact form; and completion of a Prison
                                   Rape Elimination Act of 2003 (PREA) questionnaire.

                                   The mental health screening consists of 20 questions, and if those
                                   questions indicate a need for a full evaluation, a mental health clinician is
                                   able to complete a full evaluation later that day. Staff explained that
                                   certain people are flagged for full evaluations, including those who are
                                   incarcerated for the first time, have high-profile cases, have previously
                                   documented mental health needs, or are at risk of suicide. There are
                                   separate holding cells in the reception center for individuals who need to
                                   be kept away from the general population until they receive a full
                                   evaluation.

                                   Residents then go to the transition center, a specialized housing unit, or
                                   the CTF. Residents leaving the facility for release or transfer also exit
                                   through the IRC. Individuals being released receive a DC ID, library
                                   card, a 30-day supply of medication if HIV positive, and for general
                                   medications a three-day supply plus a prescription for a 30-day refill.
                                   Individuals being transferred to BOP custody receive a seven-day supply
                                   of their medication.
Transition Center
Unit Capacity: 140                 Following the IRC process, unless otherwise specified, male residents in
Population September 26: 121       the CDF go to the Transition Center where they wait to be classified (in
                                   terms of security level and permanent housing unit), have orientation,
Unit Population: Residents who
                                   and complete an interest list of programs in which they would like to be
are going through the process of
                                   involved while in custody. Orientation is offered on every Wednesday.
intake.
                                   Residents receive information about case management, accessing phones,
Unit Staff: Corrections officers   visits, etc., and learn about different programs that are offered. Each
and case manager rotation.         individual fills out an “interest list” indicating the programs/services in
                                   which they would like to participate, in the event that they meet the

                                                                                                                    10
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 102 of 260

                                      custody and other criteria for those programs. The programs for which
                                      each person is eligible will depend on their security level; the facility in
                                      which they are housed; and other factors, such as eligibility for a Pell
                                      Grant, which is a prerequisite for taking college courses through Ashland
                                      University. Classification is typically completed within 72 hours (not
                                      counting weekends, holidays, or days that a resident spends at court).
Acute Mental Health Unit
Unit Capacity: 80                    The Acute Mental Health Unit (Acute Unit) is split into two sides: the
Population September 26: 37          intake side and the general population side. When residents experiencing
                                     a mental health crisis first arrive on the unit they are housed on the
Unit Population: People who are
                                     intake side, typically for two weeks to one month. On the intake side,
a threat to themselves, or do not
                                     individuals are out of cell for two hours every day. The cell lights on the
take their medication and those
                                     intake side also remain on 24/7, so that the officers are able to see into
who medical staff has determined
                                     the cells at all times. The lights can only be dimmed if ordered by a
need to be on suicide watch or
                                     mental health professional. Individuals are assessed daily, and depending
precaution.
                                     on their progress, they can be stepped down to the general population
Unit Staff: Corrections officers,    side. On the general population side individuals are out of cell for five
case manager, clinician (Monday-     hours per day, have more opportunities to interact with other residents
Friday, 8:00am-5:00pm hours);        on the unit, can participate in yoga or art, and the lights in their cells are
Psychologist (Monday-Sunday,         turned off at night. Nurses walk the unit every two hours, and officers
evening hours); a psychiatric nurse  make rounds every 15 minutes. There are six suicide safe cells on the unit
(24/7), and nurse on call (24/7).    (See Operational Highlights (VII) for more information on safe cells). If
                                     a resident is stable and on their medication after being on the intake and
                                     then general population side of the Acute Unit, they can either be
                                     stepped down to the Mental Health Step-Down Unit, or sent back to
                                     general population.
Mental Health Step-Down Unit (MHSDU)
Unit Capacity: 25                    The Mental Health Step Down Unit (MHSDU) incorporates a nine-week
Population September 26: 4           program, where participants progress through three program levels. If
                                     needed, people may stay on the unit for more than nine weeks. Residents
Unit Population: Minimum and
                                     are able to progress through the levels by attending and participating in
medium custody residents with
                                     weekly group sessions. With each level of progression comes increased
mental health needs.
                                     “unstructured” time, as well as increased access to commissary. Groups
Unit Staff: Corrections officers,    offered on the unit include Men’s Group (led by a DBH liaison), art
case manager, and mental health      therapy, anger management (led by a clinician three times per week),
staff.                               narcotics anonymous, trauma management, and yoga. Individuals on the
                                     unit are able to request to meet individually for therapy. All residents on
                                     the unit meet with a clinician once a month for medication adjustments.
                                     In addition to on-unit programming, those who are able may walk to
                                     other units in the facility in order to participate in programs that are off-
                                     unit, and go to outdoor recreation when it is offered. During
                                     “unstructured” time, residents can play games, watch TV, read, exercise,
                                     etc. Residents are able to move off the unit and back to a general
                                     population, programming, or other status unit if they are stable and
                                     compliant in taking their medications.
GED Unit
Unit Capacity: 150                   The GED unit is a programming unit designed to house residents
Population September 26: 47          studying for the GED – in English or Spanish – and in 2018 expanded to
(16 Ashland)                         include individuals taking college courses. Additionally, a number of
                                     ABE and vocational courses are offered. The unit schedule includes
Unit Population: Medium or
                                     morning and afternoon academic periods and afternoon and evening
maximum custody residents who
                                     groups. The GED test is offered the last full week of every month. When
are also GED students, GED
                                     individuals pass the GED, they are often able to stay on the unit and
tutors, or those enrolled in college
                                     continue their education by enrolling in college courses. Currently, for
courses students.
                                     college courses, qualifying residents (qualification depends on Pell Grant

                                                                                                                      11
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 103 of 260

Unit Staff: Corrections officers,    eligibility) are able to take courses through Ashland University. Ashland
case manager, volunteer Spanish      offers courses through tablet software, and the tablets are available to
GED instructor, and seven to         residents on the GED unit daily from 8:00am – 11:00pm. In addition to
eight academic volunteers.           course information, the tablets allow residents to have access to Khan
                                     Academy, TED talks, and radio programs. See Operational Highlights (I)
                                     for more information about educational programming.
Administrative Housing Unit / Special Management Unit
Unit Capacity: 40 (single cells)     The administrative housing/special management unit is the highest
Population September 26: 23          security unit in the CDF. There is limited movement and programming
                                     available to residents on the unit. Regular movement outside of cells
Unit Population: Maximum
                                     includes recreation time, which is two hours long. In the two-hour time
security residents who need to be
                                     period, residents have recreation by themselves in a recreation cage, can
segregated, have high profile
                                     take a shower, and use the phone to make social calls. Residents on the
cases, require total separation, are
                                     unit are escorted within and outside of the unit in full restraints: leg irons,
on administrative segregation,
                                     handcuff box, and belly chains.
have a history of staff assault, are
on disciplinary segregation, or
have special handling status.
Unit Staff: Five Corrections
officers per shift and case
manager rotation.
Restrictive Housing Unit
Unit Capacity: 72                    The restrictive housing unit is broken into quadrants by tier, each
Population September 26: 43          housing residents with a specific status, including one tier for people with
                                     separations, one for administrative segregation, and one that acts as the
Unit Population: Residents with
                                     sexual misconduct unit. Residents on this unit have limited movement,
a history of sexual misconduct,
                                     which typically includes only two hours for recreation. In the two-hour
protective custody residents who
                                     time period, residents can have recreation with another resident, take a
have separations, those on
                                     shower, and use the phone for social calls. There are limited programs on
administrative segregation, and
                                     the unit, and when the CIC asked unit officers about programming
those on disciplinary segregation.
                                     opportunities on the unit, one responded “there are no programs.”
Unit Staff: Corrections staff (five Residents are, however, supposed to have access to the law library and
officers on shift during the day,    mobile library, and in particular instances they are referred to counseling
three overnight) and case manager with a social worker. There is a classroom on the unit for students
rotation.                            entitled to education under the Individuals with Disabilities Education
                                     Act (IDEA). While staff said that they would not necessarily describe the
                                     space as a classroom, there are four desks available for students to meet
                                     with DCPS teachers. Staff said that a DCPS teacher goes to the unit daily
                                     to meet with students, but it is a different teacher every day.




                                                                                                                       12
             Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 104 of 260

                                    DOC Operational Findings
The following section highlights aspects of DOC operations, which may be department-wide or specific to
the CTF or CDF. These findings relate to the daily operations and functions of the facility, with particular
focus on the perception of residents and the treatment they receive. The information in this section was
primarily gathered during interviews with residents throughout the 2018 fiscal year, discussions with DOC
executive staff, discussions with facility staff during the tour, as well as information sent to the CIC from
the DOC as part of an information request. The CIC interviewed roughly 40 individuals during the fiscal
year. Their comments and concerns are noted in the following sections:

  I.       Educational Programming

           The DOC made notable efforts to expand educational offerings to those in custody, particularly within the CTF
facility, developing a model college and career readiness department.
In 2017, the DOC began to revamp its educational programming in an effort to increase the number and
types of educational programs that are available to residents. The revitalized department, now known as
the Department of College and Career Readiness, offers courses in the areas of Career and Technical
Education (CTE), academic education, post-secondary education, cognitive intervention courses, master
classes, work readiness, and legislative theatre. See the list of courses offered in each area below:

Career and Technical Education (CTE)

    ƒ      Network Cabling Copper-Based Systems
    ƒ      Applied Systems Integration: Grounding and Bonding Copper Connectivity Systems
    ƒ      Network Cabling Fiber Optic Systems
    ƒ      Introduction to Telecommunications Technologies
    ƒ      Introduction to Home Entertainment Audio/Video Systems
    ƒ      Guest Services Professional
    ƒ      Connecting to Business
    ƒ      Reentry Ventures Entrepreneur Course
    ƒ      Graphic Design/Journalism
    ƒ      Commercial Cleaning
    ƒ      Digital Literacy

Academic Courses

    ƒ      Literacy Courses – Levels I, II, III
    ƒ      *('3UHSDUDWRU\
    ƒ      (QJOLVKDVD6HFRQG/DQJXDJH (6/ /LWHUDF\DQG*('3UHSDUDWRU\
    ƒ      ,QGLYLGXDOL]HG*('3UHSDUDWRU\&RXUVHV VXSSRUWHGE\WKH3HWH\*UHHQH3URJUDP ?
    ƒ      Free Minds Book Club

Post-Secondary Courses

    ƒ      For-credit courses leading to an Associate’s or Bachelor’s degree are offered by Ashland University
    ƒ      Georgetown University Martin Tankleff Prison Scholars Program – for-credit college courses that
           lead to a Liberal Arts Associate’s Degree and ultimately a Bachelor’s Degree
       ƒ   College level courses that do not result in college credit are offered by Georgetown University
       ƒ   Music Production and the Carceral Soundscape (Georgetown University)
       ƒ   Georgetown University Street Law

                                                                                                                           13
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 105 of 260

      ƒ   Howard University – college-level courses that do not result in college credit through the Inside
          Out Prison Exchange Program

Cognitive Intervention

      ƒ   Thinking for a Change

The courses offered are widely available to qualifying residents4 – both female and male – at the CTF, but
only selectively available to those at the CDF, which also houses the GED unit. From those who are able
to participate, the CIC has heard overwhelmingly positive feedback about the quality and value of the
educational opportunities. Throughout FY 2018, the CIC had the opportunity to attend a number of
graduation ceremonies that the DOC arranged in order to congratulate participants for their
accomplishments, while creating a space for peers to praise and encourage each other – in addition to
receiving support from family members, who are also invited to the graduation ceremonies.

Additionally, the CIC received feedback from individuals at the CDF, particularly those in maximum
security general housing population units and restrictive housing (or status) units, expressing their desire to
participate in educational programming. There are still very limited options for programming at the CDF,
leaving those DOC residents who are higher security and in DOC custody for the longest durations of
time with virtually no educational opportunities, outside of the GED unit.

            CIC Recommendations

      ƒ   The DOC should expand educational and vocational programming options generally to those
          housed at the CDF with a focus on safe and innovative provision of services and programming to
          maximum security residents, and residents with a classification status other than general
          population.

    II.   Title 16 Transfer of Juvenile Offenders Charged as Adults

         All of the juvenile offenders charged as adults who were in DOC custody were transferred to New Beginnings prior
to October 1, 2018.

Pursuant to the Comprehensive Youth Justice Amendment Act of 2016, DC juveniles charged as adults were to
move from the CTF adult facility to New Beginnings, which is operated by the Department of Youth
Rehabilitation Services (DYRS), by October 1, 2018. Prior to the transfers of the juveniles, DOC staff
along with staff from DYRS, held meet and greets with family members of the individuals, as well as town
halls, Q&A sessions, and transition conferences. During the CIC’s 2018 inspection, the DOC reported
that the first individuals were transferred from CTF to New Beginnings on the weekend of September 15,
2018. On the second day of the inspection, September 26, 2018, the DOC reported that all the transfers
would be completed that day.

III.      Case Management

       The CIC received numerous reports throughout the fiscal year, the majority of which came from those housed in the
CDF, that case managers were not regularly available on their units.
During FY 2018, the CIC received at least seven complaints about lack of regular access to case managers.
Multiple individuals explained that there was a shortage of case managers (a concern that was heard

4
  Most courses have a number of requirements that individuals must meet in order to enroll in the program. Example
requirements include CASAS scores, literacy retirements (GED programs), GED/high school diploma (post-secondary
courses), minimum stay to finish course work, and no Class1 or II disciplinary violations.

                                                                                                                           14
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 106 of 260

particularly from individuals on maximum security general population and status units at the CDF), so case
managers had multiple units assigned to them. As a result, many units went for weeks at a time without
being visited by a case manager. Additionally, when a case manager did go to the unit, it was typically for a
short amount of time and only to meet with a few select individuals on the unit. According to some
reports, case managers would go to the unit during a count when residents must remain in their cells, or
they would simply log in and out of the log book without actually meeting with anyone.
When DOC staff was asked to address the shortage of case managers, they said that every unit has case
manager, there is always a backup case manager, and case managers are available Monday-Friday on their
assigned unit(s). Staff clarified that some case managers have multiple units in their purview. The staff
vacancy list that the DOC sent to the CIC as part of the 2018 information request shows that as of
September 20, 2018, there were nine vacant case management positions.
            CIC Recommendations

    ƒ    The DOC should ensure that case managers are in fact available on every unit on a daily basis;
         offer office hours or easily scheduled appointments; and effectively assist residents with their
         needs.

IV.      Classification

          During the fiscal year there were reported incidents of possible miscalculations in custody scores and subsequent
security level classifications that prompted the CIC to look into the DOC classification process.
The DOC system of classifying residents gives each resident a total custody score that corresponds to a
specific security level. This score is based a number of factors that, at a basic level, account for the
individual’s current offense, prior convictions, institutional history, drug/alcohol history, age, education,
and employment prior to arrest. Within each of these categories, individuals are given a number of points,
corresponding to the level of severity or the degree of positive adjustment in that category. These points
are added to create the total custody score. A custody score that is above 12 points corresponds to
maximum custody; 5-11 points corresponds to medium; four points with additional restrictions
corresponds to medium; and four points without additional restrictions corresponds to minimum.

Multiple residents in FY 2018, who felt that their total custody scores had been miscalculated from
anywhere between four and six additional points, contacted the CIC. For example, if the original charge of
a felony was erroneously counted, instead of the ultimate conviction for a lower misdemeanor offense,
then that error would result in a higher sub-score. Even in situations where the correction of a presumed
mistake would not necessarily lead to a lower classification score, it is still in a resident’s best interest to
assure accuracy and achieve the lowest possible point score, because the DOC warden has the discretion
to make a custody override based on the particular circumstances of the individual.

When the CIC contacted executive staff at the DOC about particular cases and the classification process in
general, the DOC was responsive. Staff reviewed the cases and met with CIC staff to provide information
about the classification process.

During the 2018 inspection, the CIC asked for further clarification about the classification process, and
whether residents may have their total custody scores reevaluated if they believe an error exists within their
score calculation. DOC staff explained that case managers complete the initial classification form using the
Prism system to conduct a case search. Staff said that each case should show the conviction, rather than
the original charge. While each resident is to be reclassified 90 days after coming into DC custody,
residents can ask their case managers to reassess their classifications. However, residents who do not have
regular access to their case manager cannot reasonably request such a reclassification.


                                                                                                                              15
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 107 of 260

              CIC Recommendations

        ƒ   The DOC should ensure that case managers are accurately distinguishing between types of
            convictions and the offense severity points that are assigned to each conviction. The DOC should
            assess data systems to verify that case managers are accurately interpreting other documents
            assessed in calculating the custody score. The DOC should provide training to address common
            errors.

 V.         Medical Concerns

            Throughout the fiscal year, the CIC received complaints from at least 11 DOC residents regarding their medical
care.

Multiple residents expressed the feeling that their medical needs were not seriously evaluated, and that the
predominating determination of their medical care was based on DOC administration recommendations,
not medical staff recommendations. Residents said they were told that they would receive a reference to
either meet with a specialist or receive outside care, but they did not receive this additional treatment in a
timely manner, and were not given clear updates about the status of their appointments or next steps.
Also, there were reports of unit officers failing to accommodate the physical needs of residents which had
been approved by medical staff, such as the use of canes, access to bottom bunks, and dietary
requirements.

              CIC Recommendations

        ƒ   The DOC should clearly communicate medical decisions and care updates to residents and ensure
            all appropriate follow-up care is scheduled and completed in a timely manner.

        ƒ   The DOC should ensure that unit officers are allowing residents to access approved medical
            accommodations.

VI.         New Policies for Opioid MAT

         In FY 2018 the DOC revised its policies on medical assisted treatment (MAT). It now continues suboxone
treatments for individuals who were receiving treatment in the community, and identifies individuals to begin MAT while in
custody.
DOC medical staff described FY 2018 changes to the practice of providing medication-assisted treatment
(MAT) for opioid dependence. In January 2018, the DOC began a new initiative whereby individuals may
commence suboxone treatment while in custody. Previously, all residents, except for pregnant females
(who were able to continue on methadone or suboxone treatments), were tapered off of treatment after
intake. The determination of whether to provide this treatment to a particular individual rests on multiple
factors, including personal history, withdrawal symptoms, etc. As of September 26, 2018, the DOC had
initiated treatment for 30 people.

While the policy has not changed as to pregnant women, the DOC now maintains treatment for people
who are already receiving suboxone. However, if a non-pregnant person was receiving methadone
treatments in the community prior to their entry into DOC custody, they will be tapered off of those
treatments. Additionally, the DOC does not initiate treatment for individuals who are going to the BOP,
because the BOP will not continue it. If an individual receiving suboxone treatment prior to entering the
DOC is going to the BOP, the individual will be tapered off of treatment.



                                                                                                                             16
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 108 of 260

VII.     Safe Cells and Suicide Watch and Precaution

         The CIC received concerns from incarcerated individuals and attorneys about the conditions of safe cells. The CIC
spoke to DOC staff to gain clarification on the 2017 DOC policy on Suicide Prevention.
Safe cells are cells designed to be suicide resistant. They have specific amenities, such as plastic beds, for
individuals whom the DOC medical team places on suicide watch or precaution. In the CDF, there are
safe cells on the medical unit and acute mental health unit. Additionally, the administrative housing unit
contains suicide-resistant cells, which means that there are no points from which someone could hang
himself while inside of the cell. In the CTF, there are safe cells on the Medical 82 unit and the women’s
mental health unit.

Individuals may be held in a safe cell either when they are on suicide watch or precaution. Suicide watch
consists of 24-hour observation of the individual, while suicide precaution involves frequent, staggered
spot checks of the individual being evaluated. According to DOC staff, individuals on both suicide watch
and precaution are assessed daily by a psychiatrist. Individuals on suicide watch, who are evaluated by a
psychologist, may be stepped down to suicide precaution for at least 24 hours; however, the amount of
time one spends on watch or precaution is a decision that is always made by a psychiatrist. One individual
with whom the CIC spoke said that they had been living in a safe cell for four months, and DOC staff
confirmed this time period.

According to DOC policy,5 safe cells are equipped with certain amenities, and individuals on suicide watch
or precaution have restricted access to the usual conveniences available to residents. Such amenities and
conveniences include running water in cells, safe mattresses and blankets, dim lighting, use of phones,
access to legal visits, access to personal property, etc.6 DOC staff explained that there is a presumption
that residents on suicide watch or precaution can have running water in their cells, unless the individual
has a history of drowning attempts or using the water to destroy their cell.

DOC staff explained its policy that each individual on suicide watch or precaution may have access to the
listed amenities and conveniences, and that access is to be evaluated by a psychiatrist every day.
Restrictions for amenities and conveniences must be signed by the psychiatrist, and posted on the outside
of the door to each resident’s cell.

Throughout FY 2018, the CIC had the opportunity to speak with individuals who had been placed on
suicide watch or precaution for varying periods of time. They described the daily evaluations by mental
health staff as sporadic, and lasting for durations of less than one minute. They also described the
evaluations as comprised of simple questions, such as “are you ok?”, and “are you suicidal?” One
individual with whom the CIC spoke detailed his amenity and convenience restrictions, which DOC policy
states are discretionary. They included the following: no phone, no recreation, no visits, no eating utensils,
no curtains over the window, no socks, and no shoes; additionally, he was allowed a mattress and blankets,
a smock, continuous bright lights in his cell, showers every three days, and access to running water in cell.
His access to running water depended on which corrections officers were on duty, because the officers
control the water. Some would turn the water in his cell on and some would not.

During the September 26, 2018 inspection of the CDF, the CIC observed safe cells on the acute mental
health unit. Two of the cells that were in use had signed lists stating relevant restrictions, which were
signed and individually dated for September 21, 2018 and September 23, 2018. It appeared as though
DOC mental health staff were not in compliance with the departmental policy requiring a daily review of

5
  See D.C. DEP’T OF CORR., SUICIDE PREVENTION AND PRECAUTION 6080.2G 5 (2017), available at
https://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/PP%206080.2G%20Suicide%20Prevention%20
and%20Intervention%208-9-2017.pdf.
6
  See id. at 21-22.

                                                                                                                             17
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 109 of 260

 restrictions; however, it is possible that those individuals were evaluated, regardless of the lack of updates
 to their lists.

 As part of the CIC request for information, the DOC provided data that there were four resident deaths in
 FY 2018, two of which were medical in nature, and two of which were suicides by hanging. There were
 additionally 112 documented suicide attempts, the majority of which were attempted by tied sheet,
 swallowed pills, or swallowed batteries.
              CIC Recommendations

        ƒ   Mental health staff should ensure that daily evaluations of psychiatric status, cell amenities, and life
            activities are fully completed and documented every day.

VIII.       Maximum Security Programming

          There is little to no programming outside of the GED unit for individuals who are housed at the CDF, particularly
 those who are maximum security residents.
 The CIC received comments from at least five individuals about the about the lack of programming
 options at CDF, particularly on maximum security general population units and restrictive housing units.
 Throughout FY 2018, residents on maximum security and restrictive housing units continually expressed
 that they are unable to participate in programs. Some were also on units where the radios were removed
 around October 2017, and not returned.
 One resident noted the impact of not having programming, saying that most issues between inmates occur
 on the maximum units because people are bored and have nothing to do, nothing to work for, and no
 privileges to maintain. He explained that the DOC classification system and levels “weren’t built for long-
 term inmates,” and that there are no benefits to staying out of trouble once you are at maximum security,
 because there is essentially no way to move down custody levels.
 Some maximum security residents reported that they participate in counseling with DOC staff. DOC staff
 explained that a DOC employed counselor provides long-term counseling to residents mostly in restrictive
 housing units. The counselor works with residents on a variety of issues, including anger management.
 There is also an informal DOC project called the CARE team, which consists of social workers and
 licensed therapists who work with residents, particularly on restrictive housing units, to identify ongoing
 needs and connect individuals with mentors when possible. The project is in the early stages, and
 selections for participation in the program are based on the individual therapy list.
 DOC staff stated that it is more difficult to have programs at CDF, as compared to CTF, due to the layout
 of CDF. However, they explained that they try to be creative and still offer CDF residents programs by
 moving them to empty housing units for programming. Staff also said, when possible, they bring CDF
 residents over to CTF for job fairs and other events, and they can participate before CTF residents
 participate.
              CIC Recommendations

        ƒ   The DOC should work to provide meaningful programming opportunities for residents at CDF,
            particularly for maximum security units and restrictive housing units.




                                                                                                                         18
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 110 of 260

IX.      CDF Administrative Housing / Special Management Unit

         The CIC spoke with a number of people residing on the administrative housing unit, who raised concerns about its
informal disciplinary process.

During FY 2018, at least four residents contacted the CIC about conditions on the administrative housing
unit. All reported no consistent case management services on the unit for months. Additionally, others
reported instances where they were subject to restrictions that did not result from a disciplinary hearing.

One individual explained that after failing to get out of the shower when told to do so, he was sprayed
with a chemical agent, and restrictions were imposed. The CIC viewed the memorandum stating the
restrictions, which was posted outside of his cell. It appears verbatim below:

         “The below steps are to be made in regards to (resident) and his out of cell movement:
         Effective immediately:
         1. A supervisor will be present for all movement of (resident) until he is behind a secured door.
         2. A cell door, officer doors, shower doors, closets and housing unit doors are to remain in the
         closed and locked position at all times. When opening any of these doors, they should be
         immediately closed upon inmate and/or staff entry or exit.
         3. At the completion of the strip search each time inmate (resident) comes out of the cell, the hand
         wand will be used to scan him once on the tier.
         4. A cell search is to be completed once inmate (resident) is secured for any out of cell activity. Any
         items such as bowls, cups, or anything that can be used to store substances is to be removed from
         his cell and documented as nuisance contraband and discarded.
         5. All (resident’s) activities will be conducted on shift #2, to include education, showers, recreation,
         case management, and medical when possible.
         6. All (resident’s) out of cell activity will be conducted in handcuffs and waist chain restraints, with
         the exception of a shower.
         7. These steps are to remain in effect until further notice.”
            CIC Recommendations

      ƒ The DOC should ensure that restrictions are only being placed on residents after documentation of a
        legitimate violation of DOC policy and a fair hearing.

 X.      Special Handling

          Special handling status is a high security status that places individualized, additional restrictions on particular
residents.
The special handling status is a security status that places specific restrictions on inmates who the DOC
determines require security restrictions in addition to their residency inside of the restrictive housing unit.
They may leave their cells for recreation, legal visits, medical emergencies, and other specialized needs.
There are very few people with a special handling status, and all are housed in CDF on the administrative
housing unit.

Special handling requires that any time a resident is moved out of cell, there must be at least one lieutenant
present to escort them, and no other residents can be out of cell on the unit tiers. When a special handling
resident leaves their unit, they are typically escorted by four officers. Staff was unable to provide a general
explanation of the decision-making process for categorizing an individual as special handling; however,
every decision made about a resident on special handling must be approved by the warden. Individuals
with whom the CIC spoke stated that their interactions with the warden are few and infrequent. One
resident estimated that he saw the warden two times across the span of one year.

                                                                                                                                19
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 111 of 260


According to DOC policy, there is to be a written memorandum designating each individual’s specific
restrictions. During the September inspection, DOC staff explained that the restrictions are determined on
an individual basis. One resident explained that he knew that there was a memorandum detailing his
restrictions because he could hear officers reference it; however, he never saw or received a copy of the
memorandum.
           CIC Recommendations

    ƒ   The DOC should ensure that there is a clear policy governing individuals with a special handling
        status; DOC should clearly communicate to such individuals any restrictions, the reasons for them,
        and the process for having the restrictions lifted.

XI.     Government Witness Unit

       The CIC received reports throughout FY 2018 about the government witness unit regarding the lack of
programming, extended investigations, and daily conditions.
During FY 2018, the CIC spoke with seven individuals housed on the government witness unit.
    Ɣ Programming – The general policy of the DOC is to keep government witness residents separate
      from general population residents in order to preserve the identity and safety of government
      witnesses. As a result, government witnesses spend most of their time in the unit, because the
      facility common areas need to be clear of other residents in order for the government witnesses to
      access them. This also prevents government witnesses from participating in programming with the
      general population residents.

        Government witnesses commented on the lack of programs that are offered on their unit.
        Programs offered include life skills, commercial cleaning, industrial banking, and a drug program,
        as well as opportunities to rent books from the mobile library and participate in on-unit chapel.
        However, residents are not allowed to participate in life skills if they already participate in
        commercial cleaning, and vice versa. It was also reported that no programs are offered for the
        Spanish speakers, and the programs offered in English are not translated.

        During an interview with the CIC, one individual communicated that unit residents would like to
        have access to GED classes; barbershop and cosmetology classes; parenting classes; abusive
        relationship classes; foreign language classes, particularly for Spanish speakers; and business classes.

    Ɣ Investigations – Residents reported that they have been under investigations that last for over 90 days
      and suspend their social visits during that time. All of the residents subjected to these
      investigations reported that they never received any documentation regarding the investigation or
      its reason; they were only made aware of the suspended visits when families called to schedule in-
      person visits and were informed that the residents’ visits were suspended.

        During FY 2018, the CIC contacted the case manager on the unit seeking insight regarding the
        origin and scope of the investigations, and subsequent restrictions; however, the case manager was
        unaware of the source and reasons for the investigations.

        During the September 2018 inspection, the CIC asked executive staff whether the investigations
        were internal to the DOC or coming from an outside agency. The CIC also inquired about
        residents’ lack of notice and documentation regarding the investigations. In response, DOC staff
        members explained that they were not aware of any internal or outside investigations that are
        unaccompanied by documentation and suspend social visits for government witness unit residents.

                                                                                                             20
             Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 112 of 260

           According to staff, a resident only has visits suspended if he receives a disciplinary violation with
           loss of visits as part of the sanction, or if he is sent to the Secure Management Unit. If the
           suspension is due to a disciplinary violation, residents are informed by the Adjustment board and
           receive documentation of the process.

       Ɣ Recreation – Residents reported that they do not have recreation regularly throughout the week.
         They reported that they have recreation once or twice a week, and sometimes not at all.

       Ɣ Unit – Residents reported that the unit is not provided with adequate cleaning products, supplies,
         or tools. Residents have to ask officers to call and request that supplies, including toilet paper, be
         delivered. Residents have also said that they have requested remotes for the televisions on the unit.
         When they do not receive remotes, they change the channel with a broom or mop handle.

       Ɣ Detail – Residents reported that some corrections officers say that there are too many people
         working detail. Reportedly, some officers do not want to let the people working detail out of their
         cells at the designated times for their shifts.

       Ɣ Visits – The CIC received reports about visitors being turned away for various reasons, such as
         wearing a work uniform or smelling like marijuana.

       Ɣ Mail – Residents reported incidents where they have not received mail that was sent to them. Also,
         family members have reported not receiving mail sent to them by residents.

       Ɣ Food – Residents explained that they do not always eat food that is delivered to the unit, because
         there is a history of food tampering by individuals working the kitchen, who know that particular
         trays will be delivered to the government witness unit. Most said that residents on the unit never
         drink from juice or milk jugs; they only drink beverages delivered in sealed single servings, because
         some past jug deliveries contained urine.

       Ɣ Staff – Residents reported insults and profanity from staff due to their status as government
         witnesses.

             CIC Recommendations

       ƒ   The DOC should ensure that residents are always provided with documentation stating why they
           are under investigation and the basis of the investigation.
       ƒ   The DOC should work to provide residents on the government witness unit with access to
           adequate programming opportunities and recreation time.
       ƒ   The DOC should ensure that the government witness unit operates in a sanitary and safe manner,
           including the delivery of cleaning supplies and the proper sealing, labeling, and handling of meals.
       ƒ   The DOC should ensure that correctional staff is appropriately equipped with schedules for
           resident’s detail assignments in order to preserve safety while ensuring that residents can report for
           their duties.

XII.       CTF Special Management Unit

      From September to October 2018, the CIC received concerns from residents on the Special Management Unit
(SMU) of CTF, regarding changes in recreation practices on the unit.
At least five residents of SMU contacted the CIC to discuss the change in recreation practices on the unit,
which caused difficulty in communicating with family members. In mid-September the recreation time
changed from starting at 8:00am and lasting until 12:00pm, to starting at 5:00am and lasting until 9:00pm.

                                                                                                                21
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 113 of 260

 Recreation is the only time that the phones are available for residents to make social calls. Each resident on
 the SMU is allowed to have recreation for two hours within the recreation time (i.e. a two-hour time slot
 between the hours of 5:00am and 9:00pm). Despite the extended hours, after the change, those with
 recreation at 5:00am could not reach their families because they were unlikely to be awake at that time.
 There were also reports that recreation no longer occurs on the weekends.

 In September 2018, the CIC reached out to the DOC about these issues. The DOC responded that it
 would look into the unit issues, particularly the availability of recreation on the weekends.

XIII.     Grievances

           The CIC received resident concerns regarding deficiencies in the DOC grievance process, mainly that residents seldom
 receive any response to grievances that they submit.
 Throughout FY 2018, the CIC received complaints from residents explaining that the DOC grievance
 process is inadequate. During interviews with individuals, at least nine individuals raised concerns about
 grievances. The most frequent concern is that residents do not receive responses to their written and
 submitted grievances.

 As part of the information request made by the CIC to DOC, the DOC provided documentation about
 informal and formal grievances in FY 2018. Informal grievances are complaints communicated to the unit
 case manager. Formal grievances are complaints filed with the grievance coordinator.

     x    Informal Grievances: There were 810 informal grievance complaints filed in FY 2018, 727 of which
          were resolved in less than 30 days.
     x    Formal Grievances: There were 144 formal grievance complaints filed in FY 2018, 140 of which were
          resolved in less than 30 days.


                                    Formal Grievances - Most Common Issues
                        Ϯϱ
                                    Ϯϭ             ϮϬ
                        ϮϬ

                        ϭϱ                                           ϭϮ              ϭϭ
                                                                                                       ϭϬ
                        ϭϬ

                         ϱ

                         Ϭ
                                   mail        improper staff quality of health access to health   food service
                                                  action            care              care


 During the 2018 inspection, the CIC asked DOC for clarification on the recently changed grievance
 process. Staff explained that residents can still ask their case managers to resolve an issue, but
 communication with a case manager is not part of the formal process. Instead, all grievances are now
 delivered to the grievance coordinator, who then sends the complaints to the corresponding department.
 Following an inquiry, the relevant department sends a response to the coordinator, and then the
 coordinator sends the grievance back to the resident.




                                                                                                                             22
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 114 of 260

             CIC Recommendations

     ƒ The DOC should provide residents timely answers to all filed grievances in a manner that comports
       with its stated policies and procedures.

XIV.      Disciplinary Process

          The CIC received numerous comments from residents that they did not receive documentation of disciplinary incidents.

 Throughout FY 2018, multiple DOC residents raised concerns regarding the lack of documentation for
 disciplinary incidents that resulted in sanctions. For example, one individual described being placed on a
 seven-day cell restriction, which prohibited showers, recreation, and any property in his cell. The individual
 reported that they requested written documentation on the fourth day of the seven-day restriction period,
 and were released from restricted status on the following day, but no explanation of why the restriction
 was issued or removed was ever provided.

 In response to the CIC’s request, DOC provided information about disciplinary actions in FY 2018. In
 total there were 1,402 violations, 1,387 of which were sanctioned. During the fiscal year, there was one
 “not guilty” finding during the disciplinary hearing process.




                                   Most Common Disciplinary Violations
                       ϰϬϬ      ϯϰϭ
                       ϯϱϬ
                       ϯϬϬ
                       ϮϱϬ                ϮϮϳ
                       ϮϬϬ                          ϭϰϳ
                       ϭϱϬ                                    ϭϮϮ
                                                                        ϵϳ       ϴϰ       ϴϬ      ϴϬ
                       ϭϬϬ
                        ϱϬ
                         Ϭ




             CIC Recommendations

     ƒ    The DOC should provide residents with documentation of all filed disciplinary actions that are
          formally charged or result in sanctions.

XV.       Religious Programming and Meals

         The CIC received complaints about access to religious programs and services as well as religious diet trays, ongoing
 throughout the fiscal year.
 During FY 2018, the CIC received reports regarding residents’ inability to access religious services and
 accommodations, such as prayer observance. Five individuals reported times when they were not allowed
 to come out of their cells to pray or when officers failed to take them to the chapel area to participate in
 religious services or programming.
                                                                                                                                23
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 115 of 260

 Additionally, at least five individuals reported issues with accessing their religious meals. Some residents
 experienced weeks to months of delays in the process of being approved to receive a religious diet tray.
 Once individuals were approved for the diet, some reported that religious diet trays were not always
 brought to the units. Also, there are ongoing concerns about certain food items not being sealed or
 labeled. In particular, persons observing a kosher diet are not able to distinguish if the food is in fact
 kosher because it is not labeled.
 In November 2018, the CIC received reports that the DOC had recently begun providing a Halal diet for
 Muslim individuals who had previously been given kosher trays. The Halal diet consists of one hot meal
 per day and lower quality than the kosher diet, which has two hot meals per day. Similar to the kosher
 trays, not all items are sealed or labeled, so residents are unable to determine if the items do in fact meet
 Halal standards.
              CIC Recommendations

        ƒ   DOC staff should ensure that all residents have the opportunity to regularly attend religious
            services and programs in a manner that comports with its stated policies and procedures.
        ƒ   DOC staff should ensure that the process for reviewing and approving religious diet requests is
            timely and efficient.
        ƒ   DOC staff should ensure the proper sealing and labeling of specialized dietary trays in order to
            assure quality control.

XVI.        Recreation

          Throughout FY 2018, the CIC received reports about recreation, including no outdoor recreation or opportunities for
 indoor recreation.
 The CIC received reports from residents on particular units that they do not have opportunities for indoor
 recreation, and other comments that the majority of residents do not have regular opportunities for
 outdoor recreation.

 At the CTF, residents on the medical units and government witness reported issues with access to indoor
 recreation. Additionally, residents in one discrete CTF unit have weekly outdoor recreation, whereas other
 housing units in CTF reported that they have not received any outdoor recreation for at least the past 5-7
 months. At least five individuals from CDF expressed that they do not have meaningful opportunities for
 recreation, both indoor and outdoor.
              CIC Recommendations

        ƒ   DOC staff should ensure that all individuals have regular access to indoor recreation, and adequate
            access to outdoor recreation time that comports with stated policies and procedures.

XVII.       ADA Specialists

           The DOC has two employees that are trained to provide Americans with Disabilities Act (ADA) services to
 residents who are referred by the DOC medical department.

 There are two DOC employees who have specialty training for providing services to residents under the
 Americans with Disabilities Act of 1990 (ADA). According to DOC staff, residents can be referred by the
 medical department to receive ADA services. If they are referred for services, one of the two trained DOC
 employees are able to meet with them according to individual service needs. The amount of time an
 individual spends with a specialist is dependent on the requirements of their services. At the time of the
 inspection, there were reportedly three residents who were utilizing ADA services.

                                                                                                                          24
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 116 of 260

XVIII.      Property

            Many residents reported to the CIC that their personal property was never returned to them by DOC after they
  transferred units.

  Throughout FY 2018, the CIC received at least five complaints regarding lost property. Many of the
  reports involved residents who had to transfer units, whose their property was never delivered from the
  old unit to the new unit; or, residents who never received their property after temporary property
  restrictions were lifted.

  During the 2018 inspection, the CIC asked DOC staff about the process for property transfer and
  retention while a resident transfers units or is subject to a property restriction. Staff explained that
  property is supposed to be sent with residents as they transfer units. DOC staff further explained the
  process for residents who go from general population to a status housing unit, and have their property
  restricted. Upon entry to a restrictive housing unit, a resident is placed in the holding cell at the entrance of
  the unit and strip-searched. Their personal property is also reduced to the limit allowed on the unit. Any
  property that is over the limit is sent to storage, and residents are supposed to receive it within 24 hours of
  release back to general population. Staff suggested that residents who spoke to the CIC about lost property
  and were transferred to a secure housing unit may have had property confiscated as part of an
  investigation by the DOC Office of Investigative Services (OIS). However, that possibility assumes there
  was an incident preceding their transfer that would have necessitated OIS involvement.
              CIC Recommendations

        ƒ   Whenever a resident transfers units, DOC staff should clearly document a resident’s property, and
            explain the process for moving, holding, storing, and returning property.
        ƒ   DOC staff should clearly document property that has been confiscated and will not be returned.
        ƒ   DOC staff should communicate to residents a clear resolution process if the resident has missing
            property.

 XIX.       Facility Physical Conditions

             Throughout the fiscal year, individuals in both the CTF and CDF reported concerns about the physical conditions of
  the facilities.
  During interviews throughout FY 2018, at least six individuals raised concerns about the physical
  conditions of the CTF and CDF. The concerns are listed below:
        ƒ   Temperature concerns: There is no circulation of air in the summer and freezing conditions in the
            winter since heat does not reach individual cells.
        ƒ   Flooding and sewage on bottom tier of a unit: The DOC responded to this concern during the year and
            commenced maintenance on a number of units.
        ƒ   Mold in units, closets, and showers: Residents informed the CIC that mold was painted over in
            preparation for inspections.
        ƒ   Cleaning supplies: Residents are not provided sufficient cleaning supplies.
        ƒ   Rusty cage bearings: Cage bearings are not secure.
              CIC Recommendations

        ƒ   The DOC should ensure that the physical premises of both the CDF and CTF are clean and safe
            at all times.


                                                                                                                            25
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 117 of 260

XX.       Additional Concerns

    The following list of resident comments includes the areas in which additional issues were raised to the CIC throughout
FY 2018:

      ƒ   Assaults by staff
      ƒ   Unprofessional staff conduct
      ƒ   Staff retaliation following a grievance or other report
      ƒ   Reported inmate on inmate conflict (including physical altercations and stabbings)
      ƒ   Issues with good time credits
      ƒ   Not enough detail jobs for women
      ƒ   Law librarian requests unanswered and little assistance




                                                                                                                          26
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 118 of 260




                Appendix A: Methodology




                                                                     27
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 119 of 260



                          CIC FY 2018 DOC Inspection: Methodology

In accordance with D.C. Code § 24-101.01(d)(1)(2019), the Corrections Information Council (CIC)
sent a request to tour the Department of Corrections (DOC) facilities, the Correctional Treatment
Facility (CTF), and the Central Detention Facility (CDF). The CIC conducted an onsite inspection
of the CTF on September 20, 2018, and an onsite inspection of the CDF on September 26, 2018.
The CIC representatives on the inspection include Board Chair Charles Thornton; Program Analysts
Laura de las Casas, Rebekah Joab, Nicole Ukaegbu, and Chrisiant Bracken; Communications
Specialist Mabel Tejada, and interns Samantha Kramer and Justin Penik.

On each respective day, the onsite inspection processes included opening sessions with DOC
executive staff, tours of the facility grounds, and closing remarks with the DOC executive staff.

The inspection request itinerary included a tour of select units and program areas, which were the
locality of comments, both positive and negative, made by DC residents throughout the fiscal year.
The units toured, along with those that the CIC requested to visit, but was unable, are listed below:

CTF
  ƒ    Medical 96
  ƒ    Medical 82
  ƒ    Women’s Mental Health Unit
  ƒ    Young Men Emerging Unit (YME)
  ƒ    Work Readiness Unit
  ƒ    General Population Housing Unit

Areas that the CIC requested to tour but was not able to:
   ƒ Government Witness Unit
   ƒ Special Management Unit

CDF

   ƒ   Intake Reception Center (IRC)
   ƒ   Transition Center
   ƒ   Acute Mental Health Unit
   ƒ   Mental Health Step-Down Unit (MHSDU)
   ƒ   GED Unit
   ƒ   Administrative Housing Unit / Special Management Unit
   ƒ   Restrictive Housing Unit

Areas that the CIC requested to tour but was not able to:
   ƒ Maximum security general population housing unit

Prior to the onsite inspection, the CIC communicated with residents at the CTF and CDF about
conditions. During those interviews the CIC met with residents to discuss their concerns and
ongoing issues. The concerns and remarks made by residents throughout FY 2018 informed the




                                                                                                    28
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 120 of 260



areas that the CIC toured during the 2018 inspection, and were also included as resident feedback in
the body of the report. The CIC met with more than 40 individuals in the fiscal year.

On October 9, 2018, the CIC sent the DOC a request for documents, including:

   ƒ   Roster of residents including commitment date, race, age, facility, classification, projected
       release date, and inmate status
   ƒ   Breakdown of facility units
   ƒ   List of staff vacancies as of September 20, 2018
   ƒ   Summary of FY 2018 disciplinary actions and sanctions
   ƒ   Summary of FY 2018 Informal Grievance Logs
   ƒ   Summary of FY 2018 Formal Grievance Logs
   ƒ   List of community partners for programming
   ƒ   Complete list and explanation of courses offered through the department of College and
       Career Readiness
   ƒ   Data on restrictive housing population in FY 2018
   ƒ   Inmate deaths in FY 2018
   ƒ   Inmate suicide attempts in FY 2018
   ƒ   Summary of FY 2018 significant incidents
   ƒ   Summary of FY 2018 use of force incidents
   ƒ   Information on food services and commissary

The CIC provided the DOC with a draft version of this report for review of factual information and
an opportunity to respond to any information contained in the report. The DOC response can be
found as an attachment.




                                                                                                       29
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 121 of 260




               Appendix B: DOC Response




                                                                     30
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 122 of 260



                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                

                   (;+,%,7(
     Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 123 of 260




D.C. Prisoners: Conditions of
Confinement in the District of Columbia

June 11, 2015
A report of the Washington Lawyers’ Committee
for Civil Rights & Urban Affairs
11 Dupont Circle NW, Suite 400
Washington, DC 20036
www.washlaw.org
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 124 of 260




            D.C. PRISONERS: CONDITIONS OF CONFINEMENT
                    IN THE DISTRICT OF COLUMBIA


                              TABLE OF CONTENTS
                                                               
                                                                                                                       PAGE(S)


       Executive Summary ............................................................................................ 2

I.     District Department of Corrections Facilities and Populations ............. 4

       A.       Facilities ........................................................................................................ 5
       B.       Policies Affecting Prisoner Population ......................................................... 7
       C.       Demographics and Budget........................................................................... 11

II.    Recurring Issues and Problems Involving the D.C. Jail and CTF......... 12

       A.       Crumbling physical infrastructure.............................................................. 13
       B.       Mental Health and Suicide Prevention Practices at the D.C. Jail ..............20
       C.       Issues Confronting Youth ........................................................................... 25

III.   Costs of Confinement & Contracted Services ............................................ 33

       A.       The CTF & Corrections Corporation of America ........................................ 33
       B.       Unity Health Care ....................................................................................... 45
       C.       Halfway Houses .......................................................................................... 46

IV.    Looking Forward ............................................................................................... 47

       A.       Recommendation 1: Close the D.C. Jail and the CTF and construct
                a new, safer, more effective facility............................................................. 48
       B.       Recommendation 2: Expand the Secure Residential Treatment
                Program ....................................................................................................... 48
       C.       Recommendation 3: Correct deficiencies in suicide prevention and
                youth confinement ...................................................................................... 48
       D.       Recommendation 4: Conduct a review of training ................................... 49
       E.       Recommendation 5: Revise current policies restricting “Good Time
                Credits”........................................................................................................ 49
       F.       Recommendation 6: Return management of the CTF to District
                control ......................................................................................................... 49
       G.       Recommendation 7: Increase public access to records ............................. 51

Appendix A - Demographics & Budget

Appendix B - D.C. Department of Corrections Response



                                                               L
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 125 of 260




                                        PREFACE
       The appalling conditions of confinement in D.C. prison facilities, especially in
light of their disproportionate impact on African-Americans, are a key criminal justice
and civil rights issue in Washington DC. This is the third in a series of reports focusing
on criminal justice reform and civil rights issues by the Washington Lawyers’ Committee
for Civil Rights and Urban Affairs.

       We want to express our appreciation for the invaluable assistance in researching
and writing this report provided by a team of lawyers from Covington & Burling LLP:
Kevin Glandon, Shelton Abramson, Brandon Myers, and Alan Pemberton, who were the
principal authors of this report, as well as paralegals Kimberly Bickham and Eric Barros.

        All these reports are dedicated to Judge Louis F. Oberdorfer, the distinguished
jurist, who inspired the creation of the Washington Lawyers’ Committee in 1968 while a
partner at Wilmer, Cutler & Pickering. Judge Oberdorfer served on the Committee’s
Board of Trustees until his elevation to the bench in 1977. Throughout his long career,
Judge Oberdorfer, who died in February of 2013, spoke eloquently in support of civil
rights and criminal justice reform. In his memory, the Louis F. Oberdorfer Fund has
been established to support the Committee’s ongoing work on criminal justice reform
and civil rights advocacy. We are pleased to note that one of the significant contributors
to this report was Elliot Mincberg, who is serving as the Louis Oberdorfer Senior
Counsel on the Washington Lawyers’ Committee staff. A stipend to support his work is
provided by the Oberdorfer Memorial Fund.

       The Washington Lawyers’ Committee would also like to acknowledge with
particular gratitude the service of the following retired and senior Federal and District of
Columbia Judges who composed the Advisory Committee assisting with this study:

       John M. Ferren, Senior Judge, District of Columbia Court of Appeals

       Rufus G. King III, Senior Judge, Superior Court of the District of Columbia

       James Robertson, Retired Judge, United States District Court for the District of
       Columbia

       Ricardo M. Urbina, Retired Judge, United States District Court for the District of
       Columbia

       Patricia M. Wald, Retired Chief Judge, United States Court of Appeals for the
       District of Columbia Circuit


                                                   Roderic V.O. Boggs, Executive Director



  June 11, 2015                 Deborah M. Golden, Director, DC Prisoners’ Rights Project


'&35,621(56&21',7,2162)&21),1(0(17                                               
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 126 of 260




                            EXECUTIVE SUMMARY
       On average, the daily population of D.C. Department of Corrections (DCDOC)
facilities exceeds 2,000 prisoners. About three-quarters of these individuals are
detained at the Central Detention Facility, a nearly forty-year-old facility commonly
referred to as the “D.C. Jail.” Just under one quarter are detained at the privately-run
Correctional Treatment Facility (CTF). The rest are located at one of the District’s three
halfway houses.

       This report examines the conditions of confinement at the D.C. Jail and the CTF
and discusses several recurring and serious problems that require the prompt attention
of the DCDOC and District policymakers.

   x The D.C. Jail’s physical condition is alarming. Inspection reports by the
      D.C. Department of Health (DOH) have identified numerous violations of
      established correctional and public health standards, as well as structural and
      mechanical problems that are “serious to extremely serious.” Some of the
      problems noted in recent inspections appear to be a matter of poor housekeeping
      and sanitation practices — e.g., an “active infestation of vermin/pests throughout
      the facility.” Others indicate more fundamental degradation of the D.C. Jail’s
      physical infrastructure. Inspectors found “openings in the wall” of several cells,
      “damaged concrete in several of the cell blocks,” “water penetration through the
      walls,” mold growth, and a leaking roof. In addition, inspectors have noted that
      “most of the plumbing fixtures were in different stages of disrepair.”

   x Suicide prevention practices in the D.C. Jail are “in need of
      immediate corrective action.”            An expert report (the “Hayes Report”)
      arrived at this conclusion in 2013 after being commissioned to examine the D.C.
      Jail conditions and policies following a ten-month period during which four
      prisoners in the D.C. Jail committed suicide. The Hayes Report found that the
      D.C. Jail did not have enough suicide-resistant cells, and that prisoners under
      observation were subject to “overly restrictive and seemingly punitive”
      precautionary measures. The Hayes Report also criticized the infrequency of
      monitoring, which demonstrated “complete unconcern for inmate safety.” In
      response to the Hayes Report, the DCDOC formed a Suicide Prevention Task
      Force, which took steps to correct some of the issues noted in the report.
      However, the Task Force has not published anything in more than one year, so it
      is difficult to assess whether all of the required remedial measures have been
      implemented.

   x Facilities for youth are inadequate and programming is insufficient.
      A report conducted by an outside correctional consulting group (the “Ridley
      Report”) identified significant problems with the conditions of confinement for
      youth housed at the CTF and found that boys at the CTF “have needs far greater
      than the services currently provided.” The Ridley Report highlighted the


'&35,621(56&21',7,2162)&21),1(0(17                                             
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 127 of 260



       inadequacies of the juvenile facilities at the CTF, the excessive imposition of
       segregation and isolation, and the insufficient programming for boys held there.
       The report also notes that many boys may only visit with family members
       through video visitation, which can interfere with maintaining critical family
       bonds. The DCDOC reports that it has “worked diligently to implement the
       Ridley recommendations,” but we recommend further actions, including
       reducing the use of isolation and segregation among youth prisoners, further
       increasing and improving youth programing, and expanding access to in-person
       visitation for all youths.

   x The District should not renew its contract with CCA, the for-profit
      corporation running the CTF. Since 1997, the CTF has been operated under
      contract by the Corrections Corporation of America (CCA). It appears that the
      District’s compensation to CCA was 31% higher than CCA’s reported average, at
      least as of 2014. During that year, CCA reported an operating margin of 29.7%.
      CCA’s contract is set to expire in 2017 and issues related to CCA operation of
      prisons around the country since the beginning of the contract indicate that it
      would not be in the District’s interests to continue to contract out the operation of
      the CTF.

   x The Secure Residential Treatment Program needs expansion. The
      Secure Residential Treatment Program, operated out of the CTF by the Court
      Services and Offender Supervision Agency and the U.S. Parole Commission,
      offers a helpful alternative to incarceration for those suffering from addiction, but
      is unavailable to women and to many men due to the location of the facility and
      its limited size.

   x “Good time credit” policies deny early release based on arbitrary
      distinctions. District policies regarding the availability of “good time credit”
      for academic, vocational, and rehabilitation achievement contain arbitrary
      restrictions with respect to certain offenses. Federal policy governs good time
      credits for inmates who will be transferred to the custody of the Bureau of
      Prisons.

   x Correctional officers may not have been provided sufficient training.
      A theme running throughout prior reports is that some of the District’s
      correctional officers have not been provided modern, effective training.

   x Public records regarding the D.C. Jail and the CTF are difficult to
      obtain. The process for obtaining public records regarding the District’s
      correctional system is complex, time-consuming, occasionally befuddling, and
      sometimes fruitless.

       We conclude by offering seven proposed recommendations to address recurring
issues outlined in the report. They would not solve all the issues facing the District’s
correctional system, but we believe they would be important and tangible
improvements.


'&35,621(56&21',7,2162)&21),1(0(17                                              
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 128 of 260




        Although we detail multiple areas of concern, it should be said at the outset that
this report is not intended to find fault with any particular person, organization, or
institution. Corrections officers face dangerous, even life-threatening, conditions on a
regular basis. The job is stressful and can be thankless. Administrative staff who help
run the Department of Corrections and its facilities and programs are often faced with
competing safety, budgetary, time, practical, political, and legal pressures. None of this
is to say that the District cannot make improvements in every area of concern. We can.
But assigning blame is less productive than collaborating to advance practical, effective
solutions.


, DISTRICT DEPARTMENT OF CORRECTIONS
    FACILITIES AND POPULATIONS
      Individuals in the DCDOC system are generally subject to confinement at either
of two facilities within the District, the D.C. Jail and the CTF, 1 or at one of the District’s
three contracted halfway houses. Prisoners convicted of a felony are transferred to a
Federal Bureau of Prisons (BOP) facility and may become eligible for parole.

       In FY14, the average daily population for all DCDOC facilities combined was
2,041. 2Approximately three quarters (1,474) of those individuals were detained at the
D.C. Jail. Twenty-four percent (489) of those in DCDOC custody were located at CTF,
and the rest were in one of the contract halfway houses in the District. 3 While most
youth charged with crimes in the District are held at Department of Youth
Rehabilitation Services (DYRS) facilities, an average of sixteen boys were located at CTF
(the only DCDOC facility that houses youth) in FY14. 4 Pursuant to the Revitalization
Act of 1997, individuals convicted of felonies in D.C. are transferred to the custody of the
BOP.





1   D.C. Dep’t of Corr., FY 2013 Performance Accountability Report, 1.
2See D.C. Dep’t of Corr., DC Department of Corrections Facts and Figures,
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/DC%20Departmen
t%20of%20Corrections%20Facts%20and%20Figures%20October%202014.pdf
3   See id.
4   This number represents juveniles that the District tried as adults. See id.




'&35,621(56&21',7,2162)&21),1(0(17                                                 
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 129 of 260



           A.         Facilities

                        1.         D.C. Jail

       The DCDOC operates the D.C. Jail. 5 The D.C. Jail’s population comprises solely
adult men who: (1) are awaiting trial or a parole revocation decision and are subject to
pre-trial detention, (2) have been convicted of a misdemeanor, or (3) have been
convicted of a felony and are awaiting a transfer to a BOP facility. 6 The D.C. Jail houses
all three categories (Low, Medium, and High) of the DCDOC’s Inmate Classification
System (ICS), which is used to categorize prisoners for housing purposes based on “a
number of factors that include the nature of their current criminal charges, prior
criminal history and prior incarceration history.” 7

       We appreciate the willingness of the DCDOC to allow us to tour the D.C. Jail in
February 2015. The D.C. Jail cell blocks include eighteen housing units, one of which is
currently being used as an inmate receiving center. Each housing unit has eighty cells
which, pursuant to current practices, hold up to two individuals each. The facility has of
late been housing fewer District prisoners than the capacity of the D.C. Jail would allow.
The tour was brief, we did not tour the entire facility, and we did not bring experts or
otherwise attempt to audit the facility or assess shortcomings addressed in
environmental inspection reports discussed in section III(A). Nonetheless, the tour was
informative. The D.C. Jail is an aging facility and is visibly suffering from wear and tear.

                       2.         Correctional Treatment Facility

       Unlike the D.C. Jail, the CTF is operated for the District by a contractor, the
Corrections Corporation of America (traded as CXW on the New York Stock Exchange),
pursuant to a 20-year contract that runs through January 30, 2017. 8 The CTF
population comprises primarily adult men and women who: (1) are awaiting trial or a
parole revocation hearing and are subject to pre-trial detention, (2) have been convicted
of a misdemeanor, or (3) have been convicted of a felony and are awaiting a transfer to a
BOP facility. 9 The CTF also houses youth of both sexes and some U.S. Marshals Service


5Located at 1901 D Street, SE, Washington, DC 20003; see also D.C. Dep’t of Corr., FY 2013
Performance Accountability Report, 1.
6D.C. Dep’t of Corr., DOC Frequently Asked Questions, http://doc.dc.gov/page/doc-frequently-
asked-questions.
7D.C. Dep’t of Corr., DOC Frequently Asked Questions, http://doc.dc.gov/page/doc-frequently-
asked-questions.
8Operations and Management Agreement by and between The District of Columbia and
Corrections Corporation of America (effective Jan. 30, 1997, as modified); D.C. Dep’t of Corr.,
DOC Frequently Asked Questions, http://doc.dc.gov/page/doc-frequently-asked-questions.
9D.C. Dep’t of Corr., DOC Frequently Asked Questions, http://doc.dc.gov/page/doc-frequently-
asked-questions.



'&35,621(56&21',7,2162)&21),1(0(17                                                      
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 130 of 260



prisoners, and is permitted to house up to 200 sentenced BOP prisoners. 10 Unlike the
D.C. Jail, the CTF only houses prisoners with a “Low” or “Medium” ICS category. 11 The
CTF’s operating capacity is between 1,400 and 1,500. 12

                        3.         Halfway Houses

       Until recently, the DCDOC contracted with four separate, contractor-owned and
operated halfway houses in the District, which are “often used as alternatives to
incarceration”: 13 (1) Efforts From Ex-Convicts; (2) Extended House, Inc.; (3) Fairview;
and (4) Hope Village. 14 The District no longer contracts with Efforts From Ex-
Convicts. 15 Data from the first week in February 2015 indicate that the Fairview housed
about ten women, Extended House held about twenty-six men, and Hope Village housed
about thirty men. 16 These figures are lower than the average daily populations for FY
2014, which were as follows: Efforts From Ex-Convicts (15 individuals), Fairview (24),
Extended House (40), and Hope Village (43). 17


10Id.; D.C. Dep’t of Corr., DOC Official Population Counts by Facility (Feb. 6, 2015),
http://doc.dc.gov/node/307122; Operations and Management Agreement by and between The
District of Columbia and Corrections Corporation of America, Modification 10. As of January 1,
2003, the District permitted the CCA to fill empty beds at the CTF with prisoners from other
jurisdictions, with the District receiving a per diem for any such prisoners. Id. Modification 3.
As of November 4, 2008, the District’s contract with the CCA was expressly modified to permit
the CCA to house USMS prisoners at the CTF. Id. Modification 9.
11D.C. Dep’t of Corr., DOC Frequently Asked Questions, http://doc.dc.gov/page/doc-frequently-
asked-questions.
12The District reports that the operating capacity is 1,400; CCA filings cite a 1,500 figure.
Compare D.C. Dep’t of Corr., DOC Official Population Counts by Facility (Feb. 6, 2015),
http://doc.dc.gov/node/307122, with Corrections Corporation of America, Annual Report
(Form 10-K), 14,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514072723/d664216d10k.htm.
13D.C. Dep’t of Corr., FY 2015 Performance Plan, 1,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC15.pdf.
14D.C. Dep’t of Corr., FY 2013 Performance Accountability Report, 1,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC_FY13PAR.pdf
15See D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and
Financial Plan, C-37,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_1_web.pdf; D.C. Dep’t of Corr., FY 2015 Performance Plan,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC15.pdf.
16D.C. Dep’t of Corr., DOC Official Population Counts by Facility (Feb. 6, 2015),
http://doc.dc.gov/node/307122.
17D.C. Dep’t of Corr., DC Department of Corrections Facts & Figures October 2014,
http://doc.dc.gov/node/344892.




'&35,621(56&21',7,2162)&21),1(0(17                                                    
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 131 of 260



           B.         Policies Affecting Prisoner Population

                       1.         U.S. Bureau of Prisons

       Unlike each of America’s fifty states, management of the District of Columbia is
vested in a Mayor and City Council, but subject to control and oversight by the United
States Congress. 18 One result of this control is that, pursuant to a federal law, 19
sentenced felons in the District have been required to be transferred to the BOP. 20
Before the enactment of the National Capital and Self-Government Act of 1997 (the
“Revitalization Act”), many of those prisoners had been housed at the Lorton
Correctional Complex 21 in Virginia; by December 31, 2001, the District had ceased
operations at Lorton. 22

       Almost sixty percent of the District’s prisoner population are accused or
convicted of felonies: Within that population, nearly fifty percent of all District
prisoners are standing trial on a felony charge and 10% have been convicted and are
awaiting transfer to the BOP. 23 As a result, the District’s prisoner population is highly
transitory: Those awaiting trial for felonies will generally be released after the trial if
acquitted or sent to the BOP if convicted, and misdemeanants will not be confined for
more than one year.

                       2.         Reason for Incarceration

       The majority of individuals in DCDOC custody are either awaiting trial or
awaiting transfer to a BOP facility. Forty-eight percent have a felony legal matter
pending, and another 10% have been sentenced to felony time (presumably awaiting
transfer to a BOP facility). Seven percent have a misdemeanor legal matter pending and
are held pre-trial. Only 11% of DCDOC prisoners are sentenced misdemeanants—
individuals, not awaiting a transfer, who are serving imposed sentences in a DCDOC


18The Constitution grants legislative authority over the District to Congress. U.S. Const. art. I,
§ 8, cl. 17.
19National Capital Revitalization and Self-Government Improvement Act of 1997, Pub. L. No.
105-33, 111 Stat. 712.
20   D.C. Dep’t of Corr., Correctional Facilities, http://doc.dc.gov/page/correctional-facilities.
21The conditions at Lorton were examined through a series of interviews with staff and
prisoners in a 1990 article authored by Professor Robert Blecker of New York Law School. See
Robert Blecker, Haven or Hell? Inside Lorton Central Prison: Experiences of Punishment
Justified, 42 Stan. L. Rev. 1149 (1990).
22   D.C. Dep’t of Corr., About DOC, http://doc.dc.gov/page/about-doc.
23See infra D.C. Dep’t of Corr., D.C. Department of Corrections’ PREA, Safety and Security
Report 2014,
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/DOCPREASafetyan
dSecurityReport2014.pdf.




'&35,621(56&21',7,2162)&21),1(0(17                                                         
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 132 of 260



facility. 24 The remaining 24% of the prisoners are incarcerated for violation of parole,
being held pursuant to a writ or hold, or for “other” reasons.

       Of the male DCDOC prisoners, about 19% are classified as “Federal Inmates,” i.e.,
prisoners accused of violating federal law who are temporarily held in a DCDOC facility.
Sixteen percent of the men being held for a D.C. Code offense are incarcerated for
assault or domestic violence, 13.6% are in for a parole violation, and 9.4% are
incarcerated for a burglary/robbery/carjacking.          The remaining prisoners are
incarcerated for various offenses including property crimes (8.2%), drug offenses
(6.6%), weapons possession (6.4%), and homicide (4%). Approximately 32% of male
DCDOC prisoners are incarcerated for “violent” or “dangerous” crimes (“dangerous
crimes” includes possession with intent to distribute a controlled substance).

       The top two reasons for incarceration of female DCDOC prisoners are (1)
assault/domestic violence and (2) parole violations, with each of the two categories
accounting for 20% of the DCDOC female population. Of female DCDOC prisoners,
13.7% are federal inmates. Other reasons for incarceration include property crimes
(7.9%), failure to appear in court 25 (6.5%), and white collar crimes 26 (5.8%). Twenty-six
percent of female prisoners are incarcerated for violent or dangerous offenses.

                 3.    Length of Stay and “Good Time” Credits

       The average length of stay in a DCDOC facility is 179 days for male prisoners, and
94 days for female prisoners. Under District law, prisoners 27 may earn “Good Time
Credits” for completion of academic and vocational programs or rehabilitation
programs; for “exceptionally meritorious service”; or “performing duties of outstanding
importance in connection with institutional operations”; and for “demonstrat[ing]
successful participation in one or more rehabilitation programs, work details, or special
projects. 28

            One credit is equal to one full day of reduction in a sentence. Prisoners earn one
credit for completing a “program, detail, or project” that lasts twenty days or less, two
credits for completing a program that lasts between twenty and twenty-six days; and

24   See id.
25“Failure to appear” generally refers to an individual’s failure to appear before any court or
judicial officer when ordered to do so. See, e.g., D.C. Code §23-1327.
26“White collar crime” generally refers to financially-motivated, nonviolent crime that is often
committed by government and business professionals. See, e.g., DC Code §22-3225.02
(Insurance fraud).
27The District’s good time credit laws apply only to pretrial and subsequently sentenced
misdemeanants. Inmates charged with felonies and sentenced to more than one year of
incarceration will be transferred to BOP custody and can only earn good time credits in
accordance with federal law and BOP policies.
28   D.C. Code §§ 24-221.01 to 24-221.01c.




'&35,621(56&21',7,2162)&21),1(0(17                                                       
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 133 of 260



three credits if a program lasts twenty-six days or more. 29 There are a few limitations on
the use of this policy. First, only prisoners serving sentences for misdemeanors are
eligible (however, credits can begin to accrue pre-sentencing while the individual is
incarcerated). 30 Second, credits may not reduce a prisoner’s sentence by more than 15%
if the conviction was for a crime of violence, and credits may not reduce the minimum
sentence at all for a specified list of crimes, including certain crimes under the
Controlled Substances Act. 31 There are limitations on how many credits a prisoner may
earn per month. 32

                       4.         Parole/Supervised Release

      When a D.C. Code offender 33 has served his or her minimum felony sentence,
s/he may be eligible for parole. 34 In addition to the standard parole system, the District
also provides for medical parole for permanently incapacitated or terminally ill
prisoners, and for geriatric release for prisoners at least sixty-five years old who have a
chronic illness. 35

      The U.S. Parole Commission is vested with the authority to grant or deny parole
to D.C. Code felony offenders and to revoke parole and supervised release for those
under its supervision. 36 Before August 5, 1998, the D.C. Board of Parole was responsible
for making parole decisions, but its authority was transferred by the Revitalization Act. 37

        Even though D.C. Code felony offenders are transferred into the federal BOP
system, the Commission applies District (rather than federal) guidelines and procedures
to all D.C. Code offenders. 38 However, the Commission has the authority to amend the


29   D.C. Dep’t of Corr., Program Statement 4341.1, § 10(b) (Aug. 17, 2012) (Good Time Credits).
30   See id. § 10(a)-(b).
31   Id. § 13(a)-(b).
32   Id. § 13(d).
33By “D.C. Code offender,” we refer to an individual who has violated a section of the D.C.
criminal code, as opposed to a District resident who violated a federal law.
34   D.C. Code § 24-404(a).
35   See id. §§ 24-464, 24-465.
36See U.S. Dep’t of Justice, FAQs, http://www.justice.gov/uspc/frequently-asked-
questions#q46.
37See id. The D.C. Board of Parole retained the authority to revoke parole until August 5, 2000,
when that authority was also transferred to the Commission and the Board was abolished. Id.;
D.C. Code § 24-131(a)(1).
38See Parole FAQs. Specifically, D.C. Code offenders are addressed in Subpart C of the
Commission’s manual, which is available at http://www.justice.gov/uspc/documents/uspc-
manual111507.pdf.




'&35,621(56&21',7,2162)&21),1(0(17                                                       
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 134 of 260



rules, and it did so in 2000, potentially requiring prisoners to serve time beyond when
they become eligible for parole until they are deemed “suitable” for parole. 39 The
Commission’s guidelines have been subject to challenge. For example, a class action
filed by D.C. Code offenders challenges the application of the Commission’s rules,
arguing that the Commission’s rules unconstitutionally apply retroactively to extend the
length of time before prisoners will receive parole. 40

      While D.C. Code offenders are on parole, they are subject to supervision by an
independent federal agency, the Court Services and Offender Supervision Agency
(CSOSA). 41 CSOSA also supervises pre-trial defendants who have been released to the
community.

                        5.         Secure Residential Treatment Program

       The Secure Residential Treatment Program (SRTP) is a residential substance
abuse treatment program for individuals who have violated the terms of their parole or
supervised release and who have addiction needs. 42 The benefit of the SRTP is that the
participants receive substance abuse counseling and earn street-time credit, meaning
that they are still considered to be on supervised release for purposes of calculating the
length of their supervised release. The SRTP started as “a joint collaboration of CSOSA,
the DC Government, the United States Parole Commission, and the Bureau of Prisons
(BOP)” to address the needs of “chronic substance abusing, and criminally-involved DC
Code offenders” and “increase their chances of successful community reintegration.” 43
According to the DCDOC, the SRTP is currently operated by CSOSA and the U.S. Parole
Commission, which control eligibility requirements and the content of the program. 44



39   Id.; Daniel v. Fulwood, 766 F.3d 57, 59 (D.C. Cir. Sept. 12, 2014).
40See Daniel v. Fulwood, 766 F.3d 57; see also Spencer Hsu, U.S. appeals court revives parole
challenge by D.C. inmates imprisoned since 1985, The Washington Post, Sept. 12,
2014,http://www.washingtonpost.com/local/crime/us-appeals-court-revives-parole-challenge-
by-dc-inmates-imprisoned-since-1985/2014/09/12/5c4a78ce-3a97-11e4-bdfb-
de4104544a37_story.html.
 Court Services and Offender Supervision Agency for the District of Columbia, Mission and
41

Goals, http://www.csosa.gov/about/mission.aspx.
42See Court Services and Offender Supervision Agency for the District of Columbia, FAQs:
Supervision Programs and Initiatives (“Describe CSOSA’s planned participation in the
[SRTP]”), http://www.csosa.gov/about/faqs/programs.aspx#faq19.
43   Id.
44D.C. Department of Corrections Response to Washington Lawyers’ Committee White Paper,
May 5, 2015 (hereinafter “DCDOC Response”). A draft of this report was shared with the
DCDOC and, on May 5, the DCDOC provided its comments. This draft incorporates DCDOC
comments, along with analysis of those comments. The DCDOC Response is included as
Appendix B to this report.




'&35,621(56&21',7,2162)&21),1(0(17                                                
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 135 of 260



Participants in the SRTP are housed for up to 180 days in a special thirty-two-bed unit
at the CTF. The SRTP is administered by Phoenix House, a third-party contractor. 45

       The SRTP makes a significant difference in the lives of many of its participants
and can help reduce the rate of recidivism. 46 But currently, the number of individuals
who could benefit from the program far exceeds the SRTP’s capacity. The SRTP is
available only to men, and its limited capacity means that many individuals who might
benefit from the program are unable to participate.

       Those who are unable to participate in the program are held in custody and can
wait months to begin participating in the program. During that time, the individuals
who are held for a violation of their supervised release but who are unable to participate
in the SRTP do not receive street time credit. Also, because the SRTP is operated out of
the CTF, it is not available to individuals with a “High” ICS rating. As a result,
individuals with a High ICS rating are put in custody at the D.C. Jail instead of being
able to participate in the SRTP and will likely have their parole or supervised release
revoked. They may apply for a waiver, but those waivers can take months, if they are
ever granted at all. 47

            C.         Demographics and Budget

       As District leadership and community stakeholders confront the challenges
presented by the conditions of confinement in the District, it is vital to consider two
additional aspects of the correctional system: The system’s disproportionate impact on
certain populations, and its cost. In addition to the discussion in this section,

45See Phoenix House, Secure Residential Treatment Program,
http://www.phoenixhouse.org/locations/metro-dc/secure-residential-treatment-program/.
46See generally Press Release, Norton Announces the Secure Residential Treatment Program
for Non-Violent Offenders Will Continue, Congresswoman Eleanor Holmes Norton,
http://norton.house.gov/media-center/press-releases/norton-announces-the-secure-
residential-treatment-program-for-non.
47 The SRTP is distinct from the Residential Substance Abuse Treatment (RSAT) program, which
is available to male and female inmates in DCDOC custody. See D.C. Department of
Corrections, Substance Abuse Treatment at DOC, http://doc.dc.gov/page/substance-abuse-
treatment-doc. According to the DCDOC, inmates may volunteer to participate in the RSAT,
join via referral or self-report, or enroll if they “have violated the terms of their probation and
otherwise meet the requirements of the program.” See DCDOC Response. The RSAT is
generally a 30- to 120-day program that includes services on relapse prevention, as well as
“workshops on domestic violence, parenting, fatherhood, life skills, arts, behavior modification,
vocational education and health education.” Id.; D.C. Department of Corrections, Substance
Abuse Treatment at DOC, http://doc.dc.gov/page/substance-abuse-treatment-doc. This
curriculum has been “licensed by Addiction Prevention and Recovery Administration (APRA),
the regulating body for policy for substance abuse, prevention, treatment, and recovery
services.” DCDOC Response. Individuals who successfully complete the RSAT program are
reinstated to supervision and are generally placed in a 30- to 60-day aftercare program.




'&35,621(56&21',7,2162)&21),1(0(17                                                    
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 136 of 260



demographics and cost issues are addressed in more detail in the appendix to this
report.

                                       The    District’s   prisoner    population    is
                               disproportionately Black and male as compared to the
   Slightly less than half
                               District’s total population. Slightly less than half
 (49.5%) of the District’s
                               (49.5%) of the District’s total population, but 91% of
   total population, but
                               the District’s prisoner population, is Black.        By
    91% of the District’s
                               contrast, 43.4% of the District’s total population, but
   prisoner population,
                               only a small fraction (3%) of the District’s prisoner
          is Black.
                                population,
                               is     White.
And, while 92% of the DCDOC population is       And, while 92% of the DCDOC
male, only 47% of the District’s total                  population is male,
population is male. 48 When it comes to             only  47% of the District’s
youth, the racial and gender disparities are        total population is male.
even starker.

       Since 2007, the District’s prisoner population has declined significantly, and may
well decline further as a result of District policies relating to the decriminalization of
marijuana. A report studying the District’s high incarceration rate identified a lack of
affordable housing, high rates of homelessness, education deficiencies, lack of access to
mental health and substance abuse treatment, and high unemployment as relevant
factors. 49

,, RECURRING ISSUES AND PROBLEMS INVOLVING
    THE D.C. JAIL AND CTF
       Despite the tremendous investments that the D.C. government has made in its
prison system, discussed in more detail in the Appendix, the D.C. Jail and CTF continue
to face significant problems. As the following sections explain:

     x The D.C. Jail’s physical infrastructure appears to be crumbling and multiple
        inspections have revealed unsanitary conditions and non-compliance with basic
        standards established by national correctional authorities;




48United States Census Bureau, State & County QuickFacts,
http://quickfacts.census.gov/qfd/states/11000.html.
49Justice Policy Institute, A Capitol Concern: The Disproportionate Impact of the Justice
System on Low-Income Communities in D.C.,
http://www.justicepolicy.org/images/upload/10-07_EXS_CapitolConcern_AC-PS-RD-DC.pdf.




'&35,621(56&21',7,2162)&21),1(0(17                                            
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 137 of 260



      x An independent expert found that the suicide prevention program employed at
         the D.C. Jail has significant shortcomings despite the fact that four prisoners
         recently committed suicide in the span of less than one year; and

      x The CTF is not adequately providing for the needs of juveniles who are
         incarcerated there.

      x For nearly twenty years, the CTF has been operated under contract by CCA.
         Continued problems at the CTF, the fact that the District’s compensation to CCA
         appears to be 34% higher than CCA’s reported average, at least as of 2013, and
         CCA’s operational track record around the country since the beginning of the
         contract all strongly indicate that it would not be in the District’s interests to
         continue to contract out CTF operations when the CCA contract expires in 2017.
            A.         Crumbling physical infrastructure

                        1.         Recent reports

       The District’s jail facilities are not new. The CTF was opened in 1992 and has
now been in operation for over twenty years. 50 The D.C. Jail was opened in 1976 and
has been in operation for nearly forty years. 51 Based on discussions with DCDOC staff,
as well as testimony provided to the D.C. Council by DCDOC officials, maintenance and
upkeep for the D.C. Jail will continue to consume resources and may require expensive
upgrades.

       Inspection reports prepared by the D.C. Department of Health (DOH) paint a
troubling picture of the physical condition of the D.C. Jail. The two most recent
inspection reports that are available account for a September 2013 to October 2013
inspection period (the “Fall 2013 Inspection”) and a February 2014 to March 2014
inspection period (the “Spring 2014 Inspection”). 52 A cover letter from the DOH to the
Director of the DCDOC accompanies each of the inspection reports and explains that:

                        This inspection identified areas of non-compliance with
                        environmental requirements as defined by the American
                        Correctional Association Standards for Adult Local
                        Detention Facilities and the American Public Health
                        Association Standards for Health Services Correctional
                        Institutions.53

50   D.C. Dep’t of Corr., Correctional Facilities, http://doc.dc.gov/page/correctional-facilities.
51   D.C. Dep’t of Corr., Correctional Facilities, http://doc.dc.gov/page/correctional-facilities.
52Although additional inspections likely occurred since March 2015, prior requests to obtain
access to any associated reports through the FOIA process were unsuccessful.
53Letter from Joxel Garcia, Director, D.C. Department of Health, to Thomas Faust, Director,
D.C. Department of Corrections (May 20, 2014); Letter from Joxel Garcia, Acting Director, D.C.
 FRQWLQXHG« 


'&35,621(56&21',7,2162)&21),1(0(17                                                         
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 138 of 260




       The inspection reports themselves raise grave concerns. Although some of the
problems could conceivably be addressed through improvements in housekeeping and
sanitation or maintenance practices, others speak to larger problems with the physical
infrastructure of the D.C. Jail and indicate that the facility itself—which opened nearly
forty years ago—may require significant renovations or need to be replaced.

       In both the Fall 2013 Inspection and the Spring 2014
Inspection, the inspector found that “the cell blocks and
several common areas were not maintained in a clean and                     “There is an
sanitary manner and in good repair.” 54 In the reports                   active infestation
accompanying each inspection, the inspector provided a list of            of vermin/pests
more than 100 problems to support this conclusion. 55                     throughout the
Problems that pertain to sanitation failures and a lack of                    facility”
routine maintenance and that could possibly be corrected
through significant improvements in housekeeping practices
include, for example:

      x “There is an active infestation of vermin/pests throughout the facility;” 56

      x There were numerous sanitation issues in the kitchen, such as unsanitary
         equipment and improper temperature control for refrigerated foods; 57

      x “The showers throughout the housing units were not sanitarily maintained and in
         good working order;” 58


Department of Health, to Thomas Faust, Director, D.C. Department of Corrections (Dec. 4,
2013).
54See generally Ralph Spencer, Central Detention Facility Inspection Report, February 18 to
March 21, 2014 (Mar. 21, 2014) (hereinafter “Spring 2014 Inspection Report”); Ralph Spencer,
Central Detention Facility Re-Inspection Report, February 18 to March 21, 2014 (Mar. 21,
2014) (hereinafter “Spring 2014 Re-Inspection Report”); Ralph Spencer, Central Detention
Facility Inspection Report, September 17 to October 11, 2013 (Oct. 18, 2013) (hereinafter “Fall
2013 Inspection Report”); Ralph Spencer, Central Detention Facility Re-Inspection Report,
September 17 to October 11, 2013 (Oct. 18, 2013) (hereinafter “Fall 2013 Re-Inspection Report”).
55See Spring 2014 Re-Inspection Report, 2 - 6; Spring 2014 Inspection Report, 2 - 6; Fall 2013
Inspection Report, 2 - 6; Fall 2013 Re-Inspection Report, 2 - 7.
56Memorandum from Ralph Spencer, Safety and Environmental Health Specialist, to Senior
Deputy Director, Health Regulation and Licensing Administration, 6 (Feb. 18, 2014 to Mar. 21,
2014) (hereinafter “Spring 2014 Spencer Memorandum”); Memorandum from Ralph Spencer,
Safety and Environmental Health Specialist, to Feseha Woldu, Senior Deputy Director, Health
Regulation and Licensing Administration (Sept. 17, 2013 to Oct. 11, 2013) (hereinafter “Fall 2013
Spencer Memorandum”)
57   Spring 2014 Spencer Memorandum, 6; Fall 2013 Spencer Memorandum, 4 - 5.




'&35,621(56&21',7,2162)&21),1(0(17                                                     
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 139 of 260




      x Numerous parts of the medical facility were deemed “dirty” or “damaged” and
         there was “a sewer odor” in some of the rooms; 59 and

      x “[T]he lighting was not functioning properly” in many of the cell blocks. 60
                                              By contrast, other problems cited in the
    Department of Health:             reports could be remedied only through
                                      significant renovations to the facility or by
  “structural and mechanical          replacing the D.C. Jail entirely. Indeed, the
    deficiencies were more            Department of Health noted in its Fall 2013
        prominent than                Inspection that “structural and mechanical
 environmental deficiencies”          deficiencies were more prominent than
                                      environmental deficiencies,” 61 and many of those
                                      issues remained uncorrected during the Spring
2014 Inspection. 62     Structural or mechanical deficiencies observed during the
inspections, included, for example:

      x “There were openings in the wall” of several cells 63 and “damaged concrete in
         several of the cell blocks;” 64

      x “Most of the plumbing fixtures were in different stages of disrepair; 65

      x The roof was leaking; 66

      x There was “water penetration through the walls;” 67

58   Spring 2014 Spencer Memorandum, 7; Fall 2013 Spencer Memorandum, 6.
59Fall 2013 Inspection Report, 4 - 5; Fall 2013 Re-Inspection Report, 4 - 5; see also Spring 2014
Inspection Report, 4 - 6; Spring 2014 Re-Inspection Report, 4 - 5.
60Fall 2013 Re-Inspection Report, 11; see also Spring 2014 Inspection Report, 11 (“There were
several blown fluorescent tubes throughout the cell blocks and in the stairwells.”).
61   Fall 2013 Spencer Memorandum, 2.
62   Spring 2014 Spencer Memorandum, 2.
63Fall 2013 Re-Inspection Report, 8; Fall 2013 Inspection Report, 2; see also Spring 2014
Spencer Memorandum, 9 (identifying “Openings in the wall” as a general maintenance
concern).
64Spring 2014 Re-Inspection Report, 2; Spring 2014 Inspection Report, 2; Fall 2013 Re-
Inspection Report, 8; Fall 2013 Inspection Report, 2.
65   Fall 2013 Re-Inspection Report, 4, 12.
66   Spring 2014 Spencer Memorandum, 2; Fall 2013 Spencer Memorandum, 2.
67   Spring 2014 Spencer Memorandum, 2; Fall 2013 Spencer Memorandum, 2.




'&35,621(56&21',7,2162)&21),1(0(17                                                    
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 140 of 260




      x Mold was growing on many of the walls; 68

      x There was “concrete separating at the corners in the gym;” 69

      x The floors, walls, and ceilings in many rooms were “damaged;” 70

      x Floor tiles in many of the rooms were missing or damaged; 71

      x There were rusted areas in the ceiling and the wall; 72

      x There were damaged and rusted windows and “damaged and missing caulk from
         around the window in several of the cell blocks;” 73

      x There was “peeling paint on the walls throughout the facility;” 74 and

      x There was damage to the “concrete walkway around the exterior premises.” 75
       The DOH emphasized the seriousness of the water leakage in particular, which it
blamed for mold growth and described as “a health and safety issue which can have
serious effects.” 76





68   Spring 2014 Spencer Memorandum, 2; Fall 2013 Spencer Memorandum, 2.
69   Spring 2014 Inspection Report, 2; Fall 2013 Re-Inspection Report, 2.
70See generally Spring 2014 Inspection Report; Spring 2014 Re-Inspection Report; Fall 2013
Inspection Report; Fall 2013 Re-Inspection Report.
71See generally Spring 2014 Inspection Report; Spring 2014 Re-Inspection Report; Fall 2013
Inspection Report; Fall 2013 Re-Inspection Report.
72Spring 2014 Inspection Report, 12; Spring 2014 Re-Inspection Report, 12; Fall 2013
Inspection Report, 12; Fall 2013 Re-Inspection Report, 12.
73   Spring 2014 Inspection Report, 3; Fall 2013 Re-Inspection Report, 2.
74   Spring 2014 Spencer Memorandum, 8; Fall 2013 Spencer Memorandum, 7.
75   Spring 2014 Spencer Memorandum, 2; Fall 2013 Spencer Memorandum, 2.
76   Fall 2013 Spencer Memorandum, 3; see also 2014 Spencer Memorandum, 10.




'&35,621(56&21',7,2162)&21),1(0(17                                                 
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 141 of 260



                 2.   Persistent problems

       A review of reports from ten recent inspections indicates that many issues have
not been adequately addressed after being noted in prior reports. 77 For example, in the
report accompanying the Spring 2014
Inspection, the inspector noted that “[s]everal of
the structural and mechanical deficiencies
                                                     The Department of Health
observed in previous inspections . . . remained
                                                    described    these problems as
outstanding.” 78 These issues include: “leaking
                                                        “serious to extremely
roof, water penetration through the walls, mold
                                                                serious”
growth on the walls,” and “leaking damaged and
or inoperable plumbing fixtures.” 79 In past
reports, the Department of Health described
these problems as “serious to extremely serious” and explained that some of these
problems “can have a negative impact on the health and safety of the inmates and staff if
they are not addressed in a timely manner.” 80

        However, despite the seriousness of these and other concerns, many of the same
problems persisted—and in some cases deteriorated—between reports. 81 Thus, while it
is helpful that the DOH inspects the D.C. Jail on a regular basis, it is not clear that these
reports are being translated into actions that significantly improve the condition of the
facility.

       It is standard for periodic inspections to consist of an initial inspection and a
follow-up inspection to determine compliance with corrective action plans submitted by

77The ten inspections were conducted in February 2014 - March 2014; September 2013 -
October 2013; April 2013 - May 2013; November 2012; May 2012 - June 2012; January 2012 -
February 2012; May 2011; May 2010 - June 2010; June 2009; January 2009.
78   Spring 2014 Spencer Memorandum, p. 2.
79   Id.
80See, e.g., Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 6 (May 18, 2010 to June 2,
2010); Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 18 (June 8, 2009 to June 19,
2009); Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 17 (Jan. 12, 2009 to Jan. 30,
2009).
81See, e.g., Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 6 (May 18, 2010 to June 2,
2010); Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 18 (June 8, 2009 to June 19,
2009); Memorandum from Milton Anderson and Ralph Spencer to Feseha Woldu, Senior
Deputy Director, Health Regulation and Licensing Administration, 17 (Jan. 12, 2009 to Jan. 30,
2009).




'&35,621(56&21',7,2162)&21),1(0(17                                                
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 142 of 260



the facility based on the initial inspection. The DCDOC states that it is “committed to
performing preventative and day to day maintenance of the CDF and CTF facilities in
order to provide a clean and safe environment,” and, typically, the DCDOC will have
addressed or fixed at least some of the problems identified in the initial inspection by
the time the follow-up inspection occurs. The DCDOC did not dispute the findings from
these past reports, but noted that DOH had recently cited “noticeable improvements in
the facility,” and observed that “areas that were in need of repair and in poor condition
during the initial inspection have improved significantly.” 82 Further, the DCDOC
maintained that 87% of the items identified in a March 2015 inspection have already
been “abated.” 83 Nonetheless, as DCDOC acknowledged, some of the issues noted in
DOH inspection reports are, “due to the age and deterioration of the physical structure,”
“outside of DOC’s control.” 84

        During our tour of the D.C. Jail, we did not attempt to re-evaluate the facility or
verify the findings of the environmental inspection reports. Nonetheless, we did observe
that, although many parts of the facility were painted and appeared to be maintained, in
other areas of the facility, paint was peeling or scratched, metal frames and hinges were
rusted, the ceiling was stained and missing ceiling tiles, and piping insulation was frayed
or damaged. We observed flies in the culinary area, though not to such an extent that
we would term it an “infestation.” We also learned that mice posed an occasional
problem in dry storage. We did not observe any mice during the tour.

                        The DCDOC acknowledged that it has
                       not been able to fix certain shortcomings
                           “due to the age and deterioration
                              of the physical structure.”


                 3.   Addressing these structural deficiencies

        These DOH reports underscore the urgent need for improvements to the D.C.
Jail. Many of these issues may not be easily remedied. Indeed, the DCDOC
acknowledged that it has not been able to fix certain shortcomings “due to the age and
deterioration of the physical structure.” 85 But if District prisoners are to be housed in a
facility that is clean, sanitary, and up to the minimum standards that have been
established by national correctional authorities, then they must be addressed. A full
examination of the potential remedies—including physical plant issues such as the
replacement of aging facilities with one or more new, modern facilities—is necessary.
The status quo is unacceptable.

82   DCDOC Response.
83   Id.
84   Id.
85   DCDOC Response.




'&35,621(56&21',7,2162)&21),1(0(17                                              
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 143 of 260



                       4.         Additional Concerns

        In a recent hearing before the Committee on the Judiciary and Public Safety,
Director Thomas Faust suggested that the D.C. Jail’s lack of program space makes it
difficult to provide significant programming. 86 Director Faust also stated that the
facility is well-worn and that it will continue to need significant repairs.

      During our tour, we discussed a number of structural issues at the facility that
appear to pose current risks and may require costly improvements.

       First, the D.C. Jail has four electrical generators, three of which are as old as the
D.C. Jail itself, and a fourth that was transferred from the Lorton facility and was likely
not new when that facility closed in 2001. Although the generators are reportedly all
functioning and able to provide emergency back-up power, the current generator system
is unable to provide enough power to meet all of the facility’s electricity needs. In
particular, the system would not be able to support full operation of the air chillers on a
hot day. There is no indication of a security risk, but the result could be an inability to
maintain reasonable temperatures in the facility. Additionally, due to the age of the
generators, parts are increasingly unavailable on the market, driving up the cost of
maintenance and repair.

       Second, the air handlers that control air flow and help balance temperatures in
the cells were moved nearly two decades ago in an effort to increase efficiency.
Unfortunately, it appears that there were fairly severe problems in the implementation
of the system redesign and the current system has not been able to maintain consistent
temperatures in the cellblocks. Moreover, the air handlers are reportedly nearing the
end of their useful life and replacement and attendant redesign of the structure may cost
millions.

       Third, the D.C. Jail relies on the D.C. General steam plant for steam, which is
used for heating. When the steam plant goes offline, as it has in the past, the D.C. Jail
does not have an alternate source of steam for heat and has no control over the repair of
that facility. This lack of a contingency is concerning, particularly if a failure results in
an inability to adequately heat the facility in winter.

       Fourth, the D.C. Jail contains a number of structural flaws that limit its utility
and cost-effectiveness. For example, during the tour, DCDOC staff noted that one of the
elevators was designed to skip a floor in the facility. Staff were uncertain as to the
original intent behind the design, but the feature is apparently no longer necessary.
Nevertheless, staff must contend with an elevator that does not stop at all floors.
Additionally, the 1970s facility was not designed with energy efficiency in mind, a
concept that would be expected to save costs in a modern facility.


86D.C. City Council, Public Hearing, Committee on the Judiciary (Feb. 19, 2015),
http://208.58.1.36:8080/DCC/February2015/02_19_15_Judici.mp4 (video) (testimony of
Director Faust).




'&35,621(56&21',7,2162)&21),1(0(17                                               
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 144 of 260



      Fifth, although the cell blocks we toured contained common areas, the D.C. Jail
appeared to have limited space available for programming.

           B.   Mental Health and Suicide Prevention Practices at the D.C. Jail

                                              Prisoners at the D.C. Jail receive on-site
     Between November 2012             mental health services from the D.C. Department
      and August 2013, four            of Mental Health, 87 and clinicians from Unity
     prisoners at the D.C. Jail        Health Care, an outside vendor that provides a
        committed suicide,             range of health care services to prisoners in
       bringing the suicide            DCDOC facilities. 88 In recent years, prisoner
      rate to three times the          suicides at the D.C. Jail have highlighted potential
         national average.             shortcomings in this mental health system. 89
                                       Between November 2012 and August 2013, four
prisoners at the D.C. Jail committed suicide, bringing the suicide rate to three times the
national average. 90 At the time, the DCDOC’s contract with Unity Health Care provided
for certain suicide-prevention measures, including safe cells, a suicide intake protocol,
and periodic suicide screening. 91

       In the midst of the dramatic increase in suicides at the D.C. Jail, the DCDOC
engaged an outside consultant in mid-2013 to draft a report on suicide prevention
practices within the D.C. Jail. 92 The DCDOC also formed a Suicide Prevention Task
Force (the “Task Force”), whose membership includes representatives of the
Department of Corrections, Unity Health Care, the Department of Mental Health, and
the Corrections Corporation of America. 93 The Task Force took steps to correct some of


87D.C. Dep’t of Corr., Mental Health Services at DOC, http://doc.dc.gov/page/mental-health-
services-doc. Mental health services may also be provided by “community service agencies.”
See id.
88See Lindsay M. Hayes, Report on Suicide Prevention Practices within the District of
Columbia, Department of Corrections’ Central Detention Facility (Sept. 13, 2013) (hereinafter
“Hayes Report”).
89Aaron C. Davis, Report: Rash of suicides at D.C. Jail points to deep problem with inmates’
mental health care, The Washington Post, Nov. 7, 2013,
http://www.washingtonpost.com/local/dc-politics/report-rash-of-suicides-at-dc-jail-points-to-
deep-problem-with-inmates-mental-health-care/2013/11/07/caecf39c-47e5-11e3-b6f8-
3782ff6cb769_story.html.
90   Id.
91D.C. Contract, DCFL-2006-D-6001 & Modifications (Unity Health Care, Inc.), Contract
§§ C.3.2.3, C.3.12; id. at Modification 8, §§ C.3.2.4, C.3.12.7.
92   See generally Hayes Report.
93D.C. Dep’t of Corr., Office of Health Administrations, Suicide Prevention Task Force Report
(Oct. 14, 2013) (hereinafter “Task Force Report”).



'&35,621(56&21',7,2162)&21),1(0(17                                                    
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 145 of 260



the issues noted in the Hayes Report, but, 94 after an initial report in October 2013, the
Task Force has not published anything further in more than a year. Nevertheless,
Director Faust characterized the Task Force as “very active” in a recent hearing before
the Committee on the Judiciary and Public Safety. 95

                   1.   Hayes Report

       The DCDOC engaged Lindsey Hayes, an expert in the area of suicide prevention
in correctional facilities, to assess the policies and practices at the D.C. Jail and to issue
a report summarizing his findings (the “Hayes Report”). 96 The Hayes Report found
that, while the DCDOC and Unity Health Care had policies that “more than adequately
cover the required components of a suicide prevention program . . . the suicide
prevention practices for many of these required components [were] lacking in varying
degrees and in need of immediate corrective action.” 97 The D.C. Jail was particularly
lacking in the following areas:

       x Lack of Suicide-Resistant Cells. Hayes found that the D.C. Jail included an
          inadequate number of suicide-resistant cells. 98 Such cells do not include
          protrusions that could serve as an anchoring device for a prisoner trying to
          commit suicide by hanging. At the time of the assessment, the D.C. Jail included
          only nine suicide-resistant cells, but “there were more than nine (9) inmates on
          observation status each day.” 99 As a result, several prisoners who were under
          observation for potentially suicidal behavior were housed in non-suicide resistant
          cells that contained “dangerous anchoring devices.” 100 In response, the Hayes
          Report “strongly recommended that DOC officials embark upon an inspection
          program to ensure that prisoners on suicide precautions are housed in ‘suicide-
          resistant’ cells.” 101

      x Punitive Conditions. Hayes found that the “precautions” taken with respect to
            prisoners who were possibly suicidal were “overly restrictive and seemingly
            punitive.” 102 When prisoners were designated for “behavioral observation,” they

94    See id.
95D.C. City Council, Public Hearing, Committee on the Judiciary (Feb. 19, 2015),
http://208.58.1.36:8080/DCC/February2015/02_19_15_Judici.mp4 (video) (testimony of
Director Faust).
96    See generally Hayes Report.
97   Id. at 6.
98    See id. at 23.
99    Id.
100   Id.
101   Id. at 26.
102   Id. at 24.




'&35,621(56&21',7,2162)&21),1(0(17                                               
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 146 of 260



            were isolated and “stripped of all clothing and possessions, and given only a
            paper gown without undergarments.” 103 While under behavioral observation,
            prisoners were permitted to leave their cells only for showers and legal visits, and
            were prohibited from using the telephone or having family visits. 104 Hayes noted
            that many of these measures were counterproductive: “Confining a suicidal
            inmate to their cell for 24 hours a day only enhances isolation and is anti-
            therapeutic.” 105 The “seemingly punitive” conditions also decreased the chances
            that prisoners would honestly report suicidal ideations. 106 According to Hayes, it
            was “obvious” that the punitive measures were premised on “a misguided belief
            that most inmates who threaten suicide and/or engage in self-injurious behavior
            are simply manipulative” and that the overly “restrictive and punitive aspects of
            Behavioral Observation [are meant] to deter such behavior.” 107

       x Insufficient Supervision of Potentially Suicidal Prisoners. Hayes was most
          critical of the DCDOC’s use of a monitoring protocol called “behavioral
          observation” for suicidal prisoners instead of “Suicide Watch” or “Suicide
          Prevention.” Hayes found it “incredibl[e]” that, “there were not any inmates on
          either Suicide Watch or Suicide Prevention status” during the three-day on-site
          assessment. 108 This is significant because while prisoners who are on Suicide
          Watch or Suicide Prevention would be monitored continuously or once every
          fifteen minutes, respectively, prisoners placed on “behavioral observation” were
          monitored only once every 30 to 60 minutes. 109 Hayes even suggested that this
          irregular monitoring of suicidal prisoners showed “complete unconcern for
          inmate safety,” 110 and that it was “obvious” that behavioral observation was being
          used to by-pass more regular monitoring. 111 The Hayes Report cites one case of a
          prisoner who had attempted suicide on several occasions in the previous two
          months but was nevertheless placed on behavioral observation where he might be
          monitored only once every sixty minutes. 112

       x Inadequate Training. Hayes found that “correctional officers that are assigned to
          the mental health unit do not receive any specialized mental health and/or

103   Id. at 23.
104   Id. at 24.
105   Id.
106   Id.
107   Id. at 33.
108   Id. at 31.
109   Id. at 30, 32.
110   Id. at 33.
111   Id.
112   Id. at 34 - 35.




'&35,621(56&21',7,2162)&21),1(0(17                                                  
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 147 of 260



            suicide prevention training.” 113 The suicide prevention training program for all
            employees was “a 39-slide PowerPoint presentation . . . encompassing only one
            hour of instruction.” 114 Overall, the report concluded that “the number of hours
            devoted to both pre-service and annual suicide prevention training for
            correctional, medical, and mental health staff is inadequate, and the content of
            the training curricula is in need of improvement.” 115
                   2.    Suicide Prevention Task Force

       In response to the increase in prisoner suicides, the DCDOC formed the Suicide
Prevention Task Force to review “custodial practices related to medical and mental
health issues in DOC facilities.” 116 On October 14, 2013, the Task Force published a
report summarizing a recent meeting and other steps taken by the Task Force to date. 117
In the report, the Task Force noted that, as of the date of the report, the suicide rate for
the DCDOC as a whole, when accounting for the average daily population of its facilities,
was “more than 3 times the average” of local jails nationwide. 118

       The report also described positive steps that the Task Force had taken to address
some of the concerns outlined in the Hayes Report. For example, the following Task
Force recommendations were implemented:

       x Increase the frequency of “Segregation and Intake unit checks” to at least once
          every fifteen minutes. 119

       x Ensure that “NO ONE is placed in a single cell unless there’s an overwhelmingly
          compelling reason to do so.” 120

       x Include a dedicated booking supervisor at intake to “monitor all high-risk
          inmates . . . to determine if an expedited referral to a mental health clinician is
          warranted.” 121

      x Implement a new “Razor plan” that prohibits prisoners from accessing razors. 122

113   Id. at 9.
114   Id.
115   Id. at 10.
116   See Task Force Report, 2.
117   See generally id.
118   Id. at 4.
119   Id. at 6.
120   Id.
121   Id. at 5.
122   Id. at 6.



'&35,621(56&21',7,2162)&21),1(0(17                                               
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 148 of 260




       x Institute a more robust four-hour suicide prevention training curriculum. 123
       In its report, the Task Force also described a set of “long-term suicide prevention
strategies undergoing consideration.” 124 For example, in order to improve suicide-
resistance in prisoner cells, the “DOC’s Facilities team” worked on and had “nearly
completed a ‘suicide-resistant’ cell prototype.” 125

        Although the Task Force report signaled some improvements in the DCDOC’s
suicide prevention program, more work needed to be done beyond what was described
in the October 2013 report. The DCDOC has reported that, as of May 2015, it has taken
the following additional steps to improve its suicide prevention practices.

       x The DCDOC reports that, as of October 2014, “all 40 designated cells have been
          completed and retrofitted as follows: to decrease ligature points, handles have
          been removed from toilets and desks, vents are covered with anti-ligature grade
          mesh, pick-proof, penal-grade caulking has been used in the cells, and doors have
          been replaced to allow for 2 clear panels that provide enhanced vision into and
          out of the cells.” 126

       x As of May 2015, the DCDOC “provides suicide-resistant smocks and blankets.” 127
          In addition, “more time out of cells and the provision of more family visits and
          telephone access is under review.” 128

       x The DCDOC reports that it “immediately discontinued “Behavior Management”
          status…upon receipt of the Hayes Report.” As of May 2015, the DCDOC reports
          that there are “two categories of observation: Suicide Watch for inmates thought
          to be actively suicidal and Suicide Precaution for inmates who are at risk of
          suicide, but less acutely compared to inmates on Suicide Watch.” 129 The DCDOC
          states that “Inmates on Suicide Watch are placed in a safe cell on 3rd floor
          medical and are provided one-to-one constant monitoring by a healthcare
          professional,” whereas “Inmates on Suicide Precaution are monitored by officers
          every fifteen (15) minutes in staggered intervals.” 130


123   Id.
124   Id. at 7.
125   Id. at 8.
126   DCDOC Response.
127   Id.
128   Id.
129   Id.
130   Id.




'&35,621(56&21',7,2162)&21),1(0(17                                              
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 149 of 260



       x    The DCDOC also reports that “Suicide Prevention training has been significantly
            enhanced.” 131 As of May 2015, “[a[ll correctional officers, other DOC staff and
            healthcare vendor staff must undergo four (4) hours annually of Suicide
            Prevention training.” 132 The DCDOC also stated that it “brought in national
            expert Dr. Dean Aufderheide to conduct a full day of training on self-injurious
            behavior issues which involved inmates with mental health issues as well as those
            exhibiting ‘bad behavior.’” 133 That training was attended by “[c]orrectional
            officers on the mental health and segregation units, as well as mental health
            staff.”134

        The DCDOC reports that the recommendations of the Hayes Report “have been
implemented.” However, the WLC was unable to verify that this is the case. Based on
the information provided, none of these improvements make clear how prisoners who
were isolated for exhibiting suicidal behavior would be treated in a manner that is less
restrictive or punitive than before. Hayes had noted that these seemingly punitive
conditions were based on false assumptions and that they were actually
counterproductive. Moreover, it is not clear that the 40 designated safe cells are being
made available to inmates in all cases where there may be a need. For example,
although a new inmate processing center currently under construction at the D.C. Jail
contains a suicide-resistant cell, or safe cell, the existing inmate processing center (a
converted housing unit) does not. It also is not clear whether a best-practices standard
has been applied to confirm that safe cells are in fact adequately suicide-resistant. On
our tour, a cell at the D.C. Jail deemed to be a safe cell appeared to be little different
from a regular cell and included potentially dangerous fixtures, such as bunk beds.

       Even though the D.C. Jail’s recent District inmate population is well below
operating capacity, the DCDOC has a practice of double-celling, or holding two people in
a single cell, for the general population. This practice was described as a suicide
prevention measure. Individuals in the mental health unit, however, are generally
housed one to a cell.

            C.   Issues Confronting Youth

      Significant problems with the conditions of             “Juveniles at CTF have
confinement for youth who are housed at the CTF                  needs far greater
were identified in a 2013 report prepared by a                   than the services
criminal justice consulting firm (the “Ridley                  currently provided.”




131   Id.
132   Id.
133   Id.
134   Id.




'&35,621(56&21',7,2162)&21),1(0(17                                               
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 150 of 260



Report”). 135 The DCDOC operates the Incarcerated Juvenile Program at CTF, which
includes youth who “have been charged in the court system as adults and are awaiting
trial or currently serving their sentence.” 136   According to the Ridley Report,
approximately one girl and seventy boys are processed through CTF each year, and
approximately 26% of these youth have mental health issues. 137 At the time of the onsite
assessments by the Ridley Group, the CTF was housing twenty-five youth, all but one of
whom were boys.

       The Ridley Report found that “juveniles at CTF have needs far greater than the
services currently provided.” 138 The report highlights the inadequacies of the facilities at
the CTF, the excessive imposition of segregation and isolation, and the insufficient
programming for juveniles. The report also notes that boys may only visit with family
members through video visitation, which can interfere with maintaining critical family
bonds. As the following analysis suggests, many of these problems are exacerbated by
the fact that the DCDOC is housing an average of twenty-five youth at a facility that also
houses hundreds of adults. 139

                   1.   Inadequate Facility

       The Ridley Report concluded that the youth’s “Unit Space is inadequate for the
population served.” 140 Units for youth should include “sufficient space for adequate
physical exercise; provision of regular, special, and vocational education; and
therapeutic programming.” 141 However, the Ridley Report found that at the CTF, the
on-site “school is cramped and the unit does not have dedicated programming or
                                                     recreation space.” 142 Some of
    The on-site “school is cramped and the           the issues appear to arise from
          unit does not have dedicated               the fact that the small number
      programming or recreation space.”              of youth must be separated
                                                     from      the   adult    prisoner

  Walter B. Ridley, Francis Mendez, and Ghia Ridley Pearson, The District of Columbia
135

Department of Corrections Correctional Treatment Facility Juvenile Unit Assessment (2013).
Mr. Ridley is a former Director of the DCDOC.
136   Id. at 6.
137   Id.
138   Id. at 47.
139D.C. Dep’t of Corr., DOC Official Population Counts by Facility,
http://doc.dc.gov/node/307122; D.C. Dep’t of Corr., Quarterly Population Statistics October
2014, http://doc.dc.gov/node/344902.
140Walter B. Ridley, Francis Mendez, and Ghia Ridley Pearson, The District of Columbia
Department of Corrections Correctional Treatment Facility Juvenile Unit Assessment (2013),
9.
141   Id. at 13.
142   Id. at 9.



'&35,621(56&21',7,2162)&21),1(0(17                                                  
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 151 of 260



population by both sight and sound. For example, the juveniles are permitted to use the
gym and outdoor recreation facilities only when the adults are not using those facilities.
The Ridley Report recommended that the DCDOC “explore whether there are unused
spaces in the complex that can be used for recreation activities and or to move the unit
to a larger space.” 143

                   2.    Use of Segregation

       The Ridley Report, which was released in 2013, suggests that the use of isolation
and segregation for youth at CTF is excessive. Generally, youth in D.C. are not supposed
to be subject to isolation for more than five days, and a hearing of the housing board is
required to extend the isolation of a juvenile beyond five days. 144 However, the Ridley
Group found that in some cases “segregation had been extended multiple times,”
causing the “juveniles to remain in segregation for longer periods of time.” 145 Indeed, “a
few juveniles reported being placed in segregation for 2 months with 1 hour of
recreation daily.” 146 In response, the Ridley Report recommended that DOC adopt a

                   [W]ritten policy which reflects clearly the process and
                   procedure which ensures (a) juveniles are returned to the
                   general population within the mandated five days of
                   segregation/the duration of the segregation is as short as
                   possible to address the risk to the other juveniles or (b) clear
                   guidelines are defined and followed for segregation
                   extensions. 147

In addition, the report recommended that “segregation should be revoked as soon as it
is considered no longer reasonable and necessary for the purpose for which it was
implemented.” 148 In March 2014, Daniel Okonkwo, the Executive Director of D.C.
Lawyers for Youth testified before the D.C. City Council Committee on Public Safety and
the Judiciary, asserting that, as of that time, the DCDOC had “still not established and
published” a written policy “that defines the procedure and requirements for imposing
solitary confinement.” 149 As a result, it appeared “that there [still] is no upper limit to
how long a youth can be held in solitary.” 150

143   Id. at 13.
144   Id. at 36.
145   Id. at 37.
146   Id. at 15
147   Id. at 37.
148   Id.
  Testimony of R. Daniel Okonkwo, Executive Director, Committee on Public Safety & the
149

Judiciary, Performance Oversight Hearing on the Department of Corrections (Mar. 19,
2014),http://www.dcly.org/cpsj_doc_2014#_ftn2.
150   Id.



'&35,621(56&21',7,2162)&21),1(0(17                                              
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 152 of 260




       Excessive use of solitary confinement is troubling because of the effect that it can
have on juveniles’ development. A joint report by the American Civil Liberties Union
and Human Rights Watch found that “solitary confinement of young people often
seriously harms their mental and
physical health, as well as their
development,” and called for the practice       “Solitary confinement of young
to be abolished. 151 Clinical studies of the     people often seriously harms
use of solitary confinement have “shown        their mental and physical health,
that adult prisoners generally exhibit a         as well as their development”
variety of negative physiological and
psychological reactions to conditions of
solitary confinement,” 152 and the “American Academy of Child and Adolescent
Psychiatry has concluded that, due to their ‘developmental vulnerability,’ adolescents
are in particular danger of adverse reactions to prolonged isolation and solitary
confinement.” 153

        While the inadequate facilities and excessive use of isolation are significant
problems in their own right, the Ridley Report suggested that they may be linked.
Inadequate space might require corrections staff to use isolation and segregation on
youth more frequently than they would if they were housed in a more appropriate
facility: “Based on the fact that all juveniles are housed on one unit, at CTF, it is difficult
to separate them without the use of segregation.” 154

      The DCDOC has provided information on the use of administrative segregation
subsequent to the release of the Ridley Report. The following chart provided by DCDOC
shows the number of juveniles who were segregated over the past year (either because
they were “awaiting a disciplinary hearing or placed in administrative segregation”):




151Human Rights Watch and American Civil Liberties Union, Growing Up Locked Down: Youth
in Solitary Confinement in Jails and Prisons Across the United States,
https://www.aclu.org/files/assets/us1012webwcover.pdf.
152American Civil Liberties Union, Alone and Afraid,
https://www.aclu.org/files/assets/Alone%20and%20Afraid%20COMPLETE%20FINAL.pdf.
153   Id. (internal citations omitted).
154   Ridley Report, 37.




'&35,621(56&21',7,2162)&21),1(0(17                                                
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 153 of 260




       Further, the DCDOC provided the following information about how, as of May
2015, it uses isolation and segregation with juveniles.

       x Juveniles in administrative segregation are “housed in a separate cell on the
          lower tier within the juvenile unit.” 155

       x According to the DCDOC, those juveniles are able to “attend school through
          DCPS and have access to legal services, programming, counseling services, and
          meaningful contact with the other juvenile inmates.” 156

       x In addition, “[i]f a juvenile is placed in administrative segregation . . . officers are
          required to do a visual security check of the juvenile every fifteen (15) minutes,”
          and the “juvenile receives individual recreation for two (2) hours per day.” 157

      As of May 2015, the DCDOC reports that, over the past year, “the average stay in
segregation” is “approximately two (2) days.” 158 The DCDOC states that “[j]uveniles will
not be placed in segregation for longer than five (5) days unless extenuating
circumstances exist.” 159 It is unclear what these extenuating circumstances are or how
frequently they are deemed to exist.

                  3.    Insufficient Programming and Staffing

            Insufficient programming for youth is a significant problem. According to the
Ridley Report, “programming at the Juvenile Unit is insufficient and needs to be

155   Id.
156   Id.
157   Id.
158   Id.
159   Id.




'&35,621(56&21',7,2162)&21),1(0(17                                                   
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 154 of 260



expanded.” 160 The lack of programming left youth “without structured activity for the
majority of the weekend.” Feedback from youth cited in the Ridley Report indicated
that there “is too much down time with nothing structured to do.” 161 In addition, youth
who completed their GED or high school diploma did not have any academic
programming provided and were instead “assigned to detail duty for extended periods
of time.” 162 With regard to re-entry programming, the Ridley Report recommended that
CTF “incorporate evidence-based reentry planning as early as possibly for all juveniles
from the moment they are admitted.” 163 Such programming can be critical for helping
to ensure that problems do not carry over into adulthood and that the youth are best
equipped to succeed when they re-enter their communities. While the Ridley Group
acknowledged that the DCDOC had “significantly expanded programming” in recent
months, it stated that “there is still an opportunity to increase programming even
further.” 164 According to the DCDOC, it has further expanded the juvenile program
since the Ridley Report. 165 For example, the DCDOC expanded an after-school program
so that it now operates Monday through Friday. 166

       The Ridley Report also raised concerns with the staffing of the juvenile unit for
youth prisoners, finding that many of the corrections officers lacked proper training. In
response, the Ridley Group recommended that “Personnel on all shifts should be trained
to work with juveniles.” 167 As a recent report by D.C. Lawyers for Youth and Youth
Justice acknowledged, staffing issues were at least partially attributable to the fact that a
small number of boys and girls are housed at an otherwise adult facility: “Given that
youth are such a small fraction of CTF’s population, it is perhaps unsurprising that CTF
does not have a separate position description for hiring corrections officers to the
Juvenile Unit and that the Unit sometimes utilizes relief staff who normally work with
adults.” 168 The DCDOC reports that, “[a]s of September 2014, all correctional officer
recruits are trained in Positive Youth Development (PYD), as well as the operational and
disciplinary procedures of the Juvenile Unit.” 169 The DCDOC states that its PYD
training “emphasizes building skills and assets in youth in addition to preventing

160   Ridley Report, 11.
161   Id.
162   Id. at 12.
163   Id. at 21.
164   Id. at 11.
165   DCDOC Response.
166   Id.
167   Ridley Report, 14.
168Campaign for Youth Justice and D.C. Lawyers for Youth, Capital City Correction: Reforming
D.C.’s Use of Adult Incarceration Against Youth, 18,
http://www.campaignforyouthjustice.org/images/pdf/Capital_City_Correction.pdf.
169   DCDOC Response.




'&35,621(56&21',7,2162)&21),1(0(17                                              
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 155 of 260



negative outcomes.” 170 For existing correctional staff, this PYD training will be “phased
into” annual training. 171

                  4.      Shortcomings of Video Visitation

                                                     Contrary to the American Bar
                                             Association’s Standards for Treatment of
    Not surprisingly, boys said that         Prisoners, youth housed at the CTF are
     the video visitations “make it          generally restricted to video visitation in
   hard for [them] to communicate            lieu of in-person visitation. Although
      with their family members.”            there may be benefits to the selective
                                             implementation of video visitation, the
                                             ABA has taken the position that video
visitation should not be used as a replacement for in-person visitation. 172 However, it
appears that, for youth at the CTF, video visitation has replaced in-person visitation,
even though CTF offers in-person visits to adults. The use of video visitation is
particularly problematic for youth because “[a] key part of working with juveniles is
being able to engage the families and help to strengthen the relationship between the
juveniles and their parent/guardian.” 173 Moreover, according to a report by the
Campaign for Youth Justice and D.C. Lawyers for Youth, the “visitation monitors are
located in a common space, so youth have no privacy while speaking with their family
members.” 174 Not surprisingly, boys said that the video visitations “make it hard for
[them] to communicate with their family members.” 175

       In its Standards for Treatment of Prisoners, the American Bar Association states
that video visitation should not be used as a replacement for in-person visitation. 176
And while video visitation is sometimes cited as a means to reduce the introduction of
contraband into a prison, a recent study in Texas found that, after a county replaced in-



170   Id.
171   Id.
172ABA Standards for Criminal Justice, Treatment of Prisoners,
http://www.americanbar.org/content/dam/aba/publications/criminal_justice_standards/Trea
tment_of_Prisoners.authcheckdam.pdf.
173   Ridley Report, 45.
174Campaign for Youth Justice and D.C. Lawyers for Youth, Capital City Correction: Reforming
D.C.’s Use of Adult Incarceration Against Youth, 18,
http://www.campaignforyouthjustice.org/images/pdf/Capital_City_Correction.pdf.
175   Ridley Report, 15.
176ABA Standards for Criminal Justice, Treatment of Prisoners,
http://www.americanbar.org/content/dam/aba/publications/criminal_justice_standards/Trea
tment_of_Prisoners.authcheckdam.pdf.




'&35,621(56&21',7,2162)&21),1(0(17                                              
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 156 of 260



person visitation with video visitation, there was an increase in contraband and
disciplinary infractions. 177

        The DCDOC began providing some limited in-person visitation for minors in
March 2014, but it appears that this has been made available to fewer than 50% of
youths. 178 While applauding this development, the Committee on the Judiciary and
Public Safety has requested “that the Department consider providing in-person visits to
all juveniles, given the unique nature of their confinement.” 179 The DCDOC reports that,
as of May 2015, “juveniles who have reached the Gold Tier in the Juvenile Unit are given
contact visitation with their parent or guardian once per month.” 180 Whether a youth is
eligible for Gold Tier is “based on several factors such as behavior, program

                        The DCDOC reports that, as of May 2015,
                    “juveniles who have reached the Gold Tier in the
                     Juvenile Unit are given contact visitation with
                       their parent or guardian once per month.”


participation, and educational factors.” 181 As of May 5, 2015, the DCDOC reported that
eight juveniles had attained “Gold Tier” status, and that two more were expected by May
7, 2015. 182 In addition, youth inmates “are given contact visits during the holiday season
in December.” 183

       The use of video visitation is not confined to youth at the CTF. Since 2012, in-
person visitation for prisoners at the D.C. jail has been limited to visits with lawyers or
with clergy, or with others in exceptional circumstances. By all indications, the
availability of video visitation is not, in itself, a concern. Indeed, it appears to provide
additional opportunities for adult prisoners at the D.C. Jail to communicate with family
and friends. However, video visitation should not come at the cost of heavy restrictions
on in-person visitation.

177Texas Criminal Justice Coalition & Grassroots Leadership, Video Visitation: How Private
Companies Push for Visits by Video and Families Pay the Price,
http://grassrootsleadership.org/sites/default/files/uploads/Video%20Visitation%20%28web%
29.pdf.
178Report and Recommendations of the Committee on the Judiciary and Public Safety on the
Fiscal Year 2015 Budget for Agencies Under Its Purview, May 14, 2014,
http://dccouncil.us/files/performance_oversight/Committee_on_the_Judiciary_and_Public_
Safety.pdf.
179   Id.
180   DCDOC Response.
181   Id.
182   Id.
183   Id.




'&35,621(56&21',7,2162)&21),1(0(17                                              
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 157 of 260




,,, COSTS OF CONFINEMENT & CONTRACTED
      SERVICES
       Over the past decade, the DCDOC’s budget has averaged $141.7 million. As
discussed in more detail in the Appendix, a significant percentage of the Department of
Corrections budget is devoted to payment for contractual services, including the
DCDOC’s contracts with CCA, with the private halfway houses, and for prisoner health
care.

            A.         The CTF & Corrections Corporation of America

       Since January 30, 1997, the District has been paying CCA both a management fee
to operate the CTF and a lease payment for the CTF facility. The management fee has
varied over time pursuant to a twenty-year contract, which is set to expire in 2017, but
appears to have been $14.4 million for 2014. 184 When the District entered into the
operations contract with CCA, the District and CCA also entered into an agreement to
sell the CTF facility to CCA for $52 million. 185 The CCA was required to make initial
improvements to the facility and, over the duration of the operations contract, the
District agreed to pay $2.8 million each year (and a lesser amount in the final year of the
contract, 2017) in lease payments in addition to paying any real estate taxes imposed on
CCA as a result of ownership of the CTF. 186 At the end of the operations contract,
ownership of the CTF will revert to the District. 187





184Operations and Management Agreement by and between The District of Columbia and
Corrections Corporation of America (effective Jan. 30, 1997, as modified). We were able to
review a copy of the operations contract and fourteen modifications, as well as the lease
agreement. We were initially unable to obtain other contract documents such as the lease
agreement or any modifications after modification number nine. The DCDOC referred our
request for contract documents to the Office of Contracting and Procurement (OCP), which
initially failed to provide any documents. Under the District’s freedom of information law, we
appealed that non-response to the Mayor’s office. After over nine weeks and a series of follow-
up communications with the Mayor’s General Counsel Office, and the Mayor’s Office of Legal
Counsel, OCP ultimately provided documents. It should not be so difficult to obtain public
documents.
185Lease Agreement by and between Corrections Corporation of America as Lessor and The
District of Columbia as Lessee; Stephanie Mencimer, Let’s Make a Deal, Wash. City Paper (May
9, 1997), http://www.washingtoncitypaper.com/articles/12631/lets-make-a-deal.
186   See id.
187   See id.; Corrections Corporation of America, 2009 Letter to Shareholders.




'&35,621(56&21',7,2162)&21),1(0(17                                                      
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 158 of 260



                       1.         The Contract

       The term of CCA’s contract with the District is significantly longer than what CCA
describes as its typical contract duration, which is typically for a term of “up to five
years,” with additional renewals at the option of the government. 188

       The District pays CCA in a number of ways. As drafted, CCA’s contract provided
that the District’s primary expense associated with CCA operation of the CTF is based on
a per-prisoner daily rate that is increased by 3% annually. In 1997, the first year of the
contract, the District was required to pay CCA $70.40 per prisoner per day. 189 Due to
contract modifications, the base rate (before annual increases are figured in) has been
adjusted several times. For example, during a period in 2003, the per diem rate was
dropped as low as $51.40 as part of a settlement of claims the District “may have had
against [CCA] related to the Management Contract and [CCA’s] alleged non-compliance,
known and documented by the Department of Corrections (DOC) as of January 1,
2003.” 190 Assuming standard annual increases since the last contractual modification of
the per diem, the per diem rate the District is obligated to pay in 2015 is $85.95 per
prisoner per day. 191 Based on a calculated 2014 per diem rate of $83.45, and an average
adult prisoner population at the CTF during 2014 of 473, the 2014 management fee
would have been roughly $14.4 million.

       By way of comparison, CCA reported that, nationally, its revenue per
“compensated man-day” in calendar year 2014 was $63.54, an increase over the 2013
figure of $60.57. 192 Assuming that CCA’s SEC filings reported an average rate, a degree
of variation between the per diem rates of various jurisdictions due to different
economic conditions and different regulatory regimes is to be expected.

      Whether such variation fully explains the rates in the District’s contract, which
were approximately 31% higher in 2014 than the average, is unclear. 193 However, labor
costs may play a role in explaining the variation. CCA often markets its services as


188Corrections Corporation of America, Annual Report (Form 10-K), 28,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514072723/d664216d10k.htm.
  Operations and Management Agreement by and between The District of Columbia and
189

Corrections Corporation of America, ¶ 7.1.
  Operations and Management Agreement by and between The District of Columbia and
190

Corrections Corporation of America, Modification 4.
191Operations and Management Agreement by and between The District of Columbia and
Corrections Corporation of America, ¶ 7.1.2; Modification 6 (setting a per diem rate of $62.09 as
of February 1, 2004, to be adjusted annually thereafter).
192Corrections Corporation of America, Annual Report (Form 10-K), 56 (Feb. 25, 2015)
http://www.sec.gov/Archives/edgar/data/1070985/000119312515061839/d853180d10k.htm.
193This assumes a 2014 per diem rate of $83.45, which was calculated based on annual increases
since Modification 6 in 2004.




'&35,621(56&21',7,2162)&21),1(0(17                                                   
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 159 of 260



leading to cost-savings, in part based on savings in expenses for labor. In states where it
can operate without unions, its employee pay floor may be set by the minimum wage.
By contrast, the District’s contract with CCA provides that CCA must recognize the right
of employees to unionize 194 and District contracts are subject to the federal Service
Contract Act, which sets wage floors for various occupation codes (e.g., “Accounting
Clerk II,” “Pharmacy Technician,” etc.) that, depending on the type of service, may be
significantly higher than the federal minimum wage. 195 According to the most recent
U.S. Department of Labor wage determination, the hourly wage for the occupation of
“Corrections Officer” is $22.80, not including fringe benefits. 196 By way of comparison,
the District’s minimum wage as of the date of this report was $9.50 per hour, and the
“Living Wage” for 2015 that the District requires its major contractors to pay is $13.80
per hour. 197

       Nonetheless, one of the DCDOC’s plans for FY13 was to seek to re-negotiate the
CTF per-diem rates, though this initiative was “discontinued due to a change in
priorities” and has not been proposed in the department’s FY14 or FY15 plans. 198

      In addition to regular payments based on the per diem rate, the District has paid
CCA lump sum amounts on multiple occasions over the years. For example, a
September 2005 contract modification included an additional payment of $960,000 in
connection with a dispute between the District and CCA over a Department of Labor
wage determination applicable to correctional officers, and $26 million in FY06 for
prisoner bed space and a lease payment. 199




  Operations and Management Agreement by and between The District of Columbia and
194

Corrections Corporation of America, ¶5.2.4
195   See 41 U.S.C. §§ 6702-6703.
  U.S. Dep’t of Labor, WD 05-2103 (Rev. -14), http://www.wdol.gov/wdol/scafiles/std/05-
196

2103.txt.
197See D.C. Dep’t of Employment Servs., Wage and Hour Compliance,
http://does.dc.gov/service/wage-and-hour-compliance; D.C. Dep’t of Employment Servs.,
Living Wage Act of 2006 Fact Sheet,
http://does.dc.gov/sites/default/files/dc/sites/does/page_content/attachments/Living%20Wa
ge%20Act%20Fact%20Sheet%202015.pdf.
198See D.C. Dep’t of Corr., FY 2013 Performance Accountability Report,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC_FY13PAR.pdf
; D.C. Dep’t of Corr., FY 2014 Performance Plan,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC14.pdf; D.C.
Dep’t of Corr., FY 2015 Performance Plan,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC15.pdf.
  Operations and Management Agreement by and between The District of Columbia and
199

Corrections Corporation of America, Modifications 7-8.




'&35,621(56&21',7,2162)&21),1(0(17                                              
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 160 of 260



        For calendar year 2014, CCA reported that its operating margin was 29.7%,
slightly up from the 29.4% margin it achieved in 2013. 200

       One cost to the District is for a building and equipment lease between the District
and CCA for the CTF. CCA reports that it expects to receive a minimum of $2.8 million
each year in rental income for 2014-2016 and an additional $694,000 in 2017, the last
year of its current contract. 201

        CCA has been involved in lawsuits and investigations over the years, including an
agreement to pay the State of Idaho $1 million as a result of “contractual disputes
related to staffing at the Idaho Correction Center.” 202 CCA is also being investigated by
the Federal Bureau of Investigation (FBI) in connection with its actions at the Idaho
facility, which has reportedly been referred to by prisoners as “Gladiator School.” 203 The
FBI is investigating whether CCA violated federal law prohibiting fraud following CCA’s
apparent acknowledgment that it violated its contract with the state by understaffing the
facility “by thousands of hours” and that CCA’s employees “falsified reports to cover up
the vacancies.” 204

        CCA has acknowledged that, “[t]he operation of correctional and detention
facilities by private entities has not achieved complete acceptance by either governments
or the public,” that “[t]he movement toward privatization of correctional and detention
facilities has also encountered resistance from certain groups,” and that “negative
publicity about an escape, riot or other disturbance or perceived poor operational
performance, contract compliance, or other conditions at a privately managed facility
may result in adverse publicity to [CCA] and the private corrections industry in general,”
any of which may “make it more difficult for [CCA] to renew or maintain existing
contracts or to obtain new contracts.” 205





200Corrections Corporation of America, Annual Report (Form 10-K), 56,
http://www.sec.gov/Archives/edgar/data/1070985/000119312515061839/d853180d10k.htm.
201Corrections Corporation of America, Annual Report (Form 10-K), F-20,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514072723/d664216d10k.htm
202Corrections Corporation of America, Annual Report (Form 10-Q), 18,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514300102/d755063d10q.htm,
203See id.; Rebecca Boone, APNewsBreak: FBI investigates prison company, Associated Press,
March 7, 2014, http://bigstory.ap.org/article/apnewsbreak-fbi-investigates-prison-company-
cca.
204 Rebecca Boone, APNewsBreak: FBI investigates prison company, Associated Press, March
7, 2014, http://bigstory.ap.org/article/apnewsbreak-fbi-investigates-prison-company-cca.
205Corrections Corporation of America, Annual Report (Form 10-K), 27-28,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514072723/d664216d10k.htm.




'&35,621(56&21',7,2162)&21),1(0(17                                             
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 161 of 260



                        2.         Profile of CCA and its relationship with the District

       CCA, founded in 1983, is a publicly traded real estate investment trust, and is the
oldest and largest private prison company in America. 206 Because CCA’s contract is set
to expire in 2017, it is appropriate to consider events involving CCA that have occurred
since 1997, when the contract was signed. The DCDOC itself apparently planned to
conduct a cost/benefit analysis of continuing a privatized model for the CTF or
returning management to the District in FY12 and FY13, but this initiative was at first
delayed due to “an incredible backlog of critical DOC procurements at [the Office of
Contracting and Procurement],” and ultimately “discontinued due to a change in
priorities.” 207

       CCA “owns or controls 52 correctional and detention facilities and manages 13
additional facilities owned by [its] government partners, with a total design capacity of
approximately 86,500 beds in 20 states and the District of Columbia.” 208 In 2013, CCA
reported revenue of approximately $1.69 billion. 209




                              Source: “See CCA’s Nationwide System of Correctional Centers,”
                                         CCA.com, http://www.cca.com/locations.



206See Matt Stroud, The Private Prison Racket, POLITICO Magazine, Feb. 24, 2014,
http://www.politico.com/magazine/story/2014/02/private-prison-racket-
103893.html#.VCXP12ddV8E.
207See D.C. Dep’t of Corr., FY 2013 Performance Accountability Report,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC_FY13PAR.pdf
; D.C. Dep’t of Corr., FY 2012 Performance Accountability Report,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC_FY12PAR.pdf
; D.C. Dep’t of Corr. FY 2012 Performance Plan,
http://oca.dc.gov/sites/default/files/dc/sites/oca/publication/attachments/DOC12.pdf.
  Corrections Corporation of America, CCA Announces 2014 First Quarter Financial Results,
208

News Release, May 7, 2014, http://ir.correctionscorp.com/phoenix.zhtml?c=117983&p=irol-
newsArticle&ID=1928425&highlight=.
209Corrections Corporation of America Revenue & Earnings Per Share (EPS), NASDAQ,
http://www.nasdaq.com/symbol/cxw/revenue-eps.




'&35,621(56&21',7,2162)&21),1(0(17                                                   
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 162 of 260



       In 1997, CCA contracted with the District to “operate, maintain and manage the
CTF” for a term of 20 years. 210 In the event that CCA fails to comply with the provisions
in its contract, federal or state and local requirements and laws, the District may
terminate its contract with CCA after allowing a 30 day cure period. 211 However, “if any
action, or failure to act, by [CCA] results in any risk
to the safety or welfare of the prisoners assigned to      In 1997, CCA contracted
the CTF, the staff of the CTF or the general public,           with the District to
the District may immediately initiate the action it         “operate, maintain and
deems appropriate to eliminate or reduce such risk,          manage the CTF” for a
including assumption of the operation of the                    term of 20 years.
CTF.” 212

        CCA, along with other private prison companies, has been the subject of much
criticism. Joshua Miller, a labor economist with the American Federation of State,
County and Municipal Employees, asserted that the private corrections model was
“structurally flawed” because “[t]he profit motive drastically changes the mission of
corrections from public safety and rehabilitation to making a quick buck.” 213 Public
criticisms of CCA generally fall into two categories: (1) Allegations that CCA provides
substandard services resulting in harm to both prisoners and prisoners, and (2)
Allegations that CCA supports policy measures that have the effect of keeping more
people in prison and for longer periods of time.

                        a)   Allegations of substandard services

       The first criticism stems, in part, from a number of instances where CCA
employees reportedly exhibited misconduct. For example, in 2006, a former CCA
corrections officer admitted to “putting human waste in an inmate’s drinking jug” after
the company was sued by four prisoners alleging that they were forced to eat food
contaminated with urine and feces. 214 Reportedly, “[o]ne of many instances of prisoner
                                                    sexual abuse” occurred in a Texas
  In Idaho, the state’s largest prison was          CCA facility where a CCA employee
  given the nickname “Gladiator School”             “was found guilty of sexually
     because of its violent reputation.             abusing at least eight female
                                                    immigrant      detainees      while

  Operations and Management Agreement by and between The District of Columbia and
210

Corrections Corporation of America (1997).
211   Id. at 9.1-9.3.
212   Id. at 9.3
213Grassroots Leadership, The Dirty Thirty: Nothing to Celebrate About 30 Years of
Corrections Corporation of America, 4,
http://grassrootsleadership.org/sites/default/files/uploads/GRL_Dirty_Thirty_formatted_for
_web.pdf.
  Kelli Kennedy, Human Waste Put in Food, Ex-inmates Claim, Associated Press, Mar. 12,
214

2006, http://www.highbeam.com/doc/1P1-119683145.html/.




'&35,621(56&21',7,2162)&21),1(0(17                                             
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 163 of 260



transporting them in a van alone.” 215 In 2007, a Justice Department survey of local jails
showed that a CCA facility in New Mexico had “the highest rate of sexual victimization
(13.4 percent), more than four times the national average,” and “the highest rate of staff-
on-inmate sexual victimization – 7 percent, as compared with a national average of
around 2 percent.” 216 Additionally, CCA facilities have seen numerous escapes,
mistaken releases, and riots. 217 In Idaho, the state’s largest prison was given the
nickname “Gladiator School” because of its violent reputation, allegedly caused by
understaffing. 218 After multiple lawsuits and an Associated Press investigation revealing
that records had been falsified in order to meet minimum staffing requirements, the
Federal Bureau of Investigation announced that it was investigating CCA “and looking at
whether various federal fraud statutes were violated and possibly other federal statutes
connected with the fraud.” 219

       At the District’s CTF, there have been a series of instances where CCA corrections
officers and guards allegedly accepted bribes to smuggle contraband (including cash,
electronic items, cigarettes, and drugs) to prisoners. In 2002, four guards were indicted
on charges that they smuggled drugs, pagers and cash to prisoners in exchange for
bribes. 220 In 2010, another CCA correctional officer pled guilty to bribery for accepting





215Grassroots Leadership, The Dirty Thirty: Nothing to Celebrate About 30 Years of
Corrections Corporation of America, 5,
http://grassrootsleadership.org/sites/default/files/uploads/GRL_Dirty_Thirty_formatted_for
_web.pdf.
216James Ridgeway, Ex-Con Shareholder Goes After World’s Biggest Prison Corporation,
Mother Jones, May 10, 2012, http://www.motherjones.com/politics/2012/05/ex-con-alex-
friedmann-cca-private-prison-rape.
217Grassroots Leadership, The Dirty Thirty: Nothing to Celebrate About 30 Years of
Corrections Corporation of America, 5-9,
http://grassrootsleadership.org/sites/default/files/uploads/GRL_Dirty_Thirty_formatted_for
_web.pdf.
218Rebecca Boone, FBI investigates prison company, Associated Press, Mar. 7, 2014,
http://www.nydailynews.com/news/national/fbi-takes-investigation-idaho-gladiator-school-
article-1.1714357.
219   Id.
220Grassroots Leadership, The Dirty Thirty: Nothing to Celebrate About 30 Years of
Corrections Corporation of America, 5,
http://grassrootsleadership.org/sites/default/files/uploads/GRL_Dirty_Thirty_formatted_for
_web.pdf.




'&35,621(56&21',7,2162)&21),1(0(17                                               
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 164 of 260



money to smuggle an iPod and cigarettes to prisoners. 221 More recently, in April 2014,
two CCA corrections officers were arrested and charged on similar bribery charges. 222

       Also, in 2010, two former CTF prisoners sued the District of Columbia and CCA
for civil rights violations alleging that CCA employees “preyed on them sexually and
banished them to solitary lockdown when they complained.” 223 One of the female
prisoners alleged that a CCA officer paid her “sugar daddy,” who was on the outside, and
then demanded sex from the prisoner.

                      b)    CCA lobbying efforts and political contributions

      In its Annual Report filed with the Securities and Exchange Commission, CCA
includes the following which it classifies as a “forward-looking statement”:

            Our ability to secure new contracts to develop and manage correctional
            and detention facilities depends on many factors outside our control. Our
            growth is generally dependent upon our ability to obtain new contracts to
            develop and manage new correctional and detention facilities. This
            possible growth depends on a number of factors we cannot control,
            including crime rates and sentencing patterns in various jurisdictions,
            governmental budgetary constraints, and governmental and public
            acceptance of privatization. The demand for our facilities and services
            could be adversely affected by the relaxation of enforcement efforts,
            leniency in conviction or parole standards and sentencing practices or
            through the decriminalization of certain activities that are currently
            proscribed by criminal laws. For instance, any changes with respect to
            drugs and controlled substances or illegal immigration could affect the
            number of persons arrested, convicted, and sentenced, thereby potentially
            reducing demand for correctional facilities to house them. Immigration
            reform laws are currently a focus for legislators and politicians at the
            federal, state, and local level. Legislation has also been proposed in
            numerous jurisdictions that could lower minimum sentences for some
            non-violent crimes and make more inmates eligible for early release based
            on good behavior. Also, sentencing alternatives under consideration could

221Dep’t of Justice, U.S. Attorney’s Office District of Columbia, Former Correctional Officer
Sentenced in Bribery Case, News Release, http://www.justice.gov/usao/dc/news/2010/jul/10-
171.pdf.
222Federal Bureau of Investigation, Corrections Officer Arrested on Federal Bribery Charge,
Press Release, http://www.fbi.gov/washingtondc/press-releases/2014/corrections-officer-
arrested-on-federal-bribery-charge; Keith L. Alexander, Second guard at D.C. jail charged with
bribery in smuggling contraband, The Washington Post, Apr. 30, 2014,
http://www.washingtonpost.com/local/crime/second-guard-at-dc-jail-charged-with-bribery-
in-smuggling-contraband/2014/04/30/260e88e4-d0ad-11e3-9e25-188ebe1fa93b_story.html.
  Tim Hull, Women Call Private Prison Guards Predators, Courthouse News Service, Feb. 23,
223

2010, http://www.courthousenews.com/2010/02/23/24939.htm.




'&35,621(56&21',7,2162)&21),1(0(17                                                
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 165 of 260



          put some offenders on probation with electronic monitoring who would
          otherwise be incarcerated. Similarly, reductions in crime rates or
          resources dedicated to prevent and enforce crime could lead to reductions
          in arrests, convictions and sentences requiring incarceration at
          correctional facilities. Our policy prohibits us from engaging in lobbying or
          advocacy efforts that would influence enforcement efforts, parole
          standards, criminal laws, and sentencing policies. 224

       Except for the last sentence, the above statement, or one substantially similar to
it, appears on every CCA annual SEC filing for the last ten years. However, not until
FY11 does the final sentence, setting forth CCA’s position as to lobbying with regard to
criminal justice policy, appear.

       Consistent with this timing (perhaps coincidentally), in 2011 CCA ended its
membership with the American Legislative Exchange Council (ALEC), of which CCA had
been a corporate member for over twenty years. 225 ALEC, by its own description, is a
nonprofit organization that “works to advance limited government, free markets and
federalism at the state level” through the partnership of private entities, the general
public, and state legislators. 226 While CCA was a member of ALEC, it served on ALEC’s
Criminal Justice task force (later called the Public Safety & Elections task force) that
developed model legislation 227 for what has been called “some of the toughest
sentencing laws on the books today[:] . . . mandatory minimums for non-violent drug
offenders, ‘three strikes’ laws, and ‘truth in sentencing’ laws.” 228

            The so-called “truth in sentencing” (TIS) laws refer to practices “designed to
reduce the apparent disparity between court-imposed sentences and the time offenders
actually serve in prison.” 229 Such policies are particularly relevant to D.C., where

224Corrections Corporation of America, Annual Report (Form 10-K), 29,
http://www.sec.gov/Archives/edgar/data/1070985/000119312514072723/d664216d10k.htm#t
x664216_1a.
225Bog Ortega, Arizona prison businesses are big political contributors, Sept. 4, 2011,
http://www.azcentral.com/news/articles/2011/09/04/20110904arizona-prison-business-
politics.html.
226   American Legislative Exchange Council, “About ALEC,” http://www.alec.org/about-alec/.
227Additionally, through ALEC, the CCA was reportedly able to review and give its approval for
draft legislation that would later become Arizona’s controversial SB 1070. The CCA’s interest in
such legislation would likely be heightened given that CCA “is the nation’s largest detainer of
immigrants.” See Harvey Silverglate and Kyle Smeallie, Freedom watch: Jailhouse bloc, The
Phoenix, Dec. 9, 2008, http://thephoenix.com/Boston/News/73092-Freedom-watch-Jailhouse-
bloc/?page=3.
  Mike Elk and Bob Sloan, The Hidden History of ALEC and Prison Labor, The Nation, Aug. 1,
228

2011, http://www.thenation.com/article/162478/hidden-history-alec-and-prison-labor#.
  Katherine J. Rosich and Kamala Mallik Kane, Truth in Sentencing and State Sentencing
229

Practices, NIJ Journal No. 252, http://nij.gov/journals/252/Pages/sentencing.aspx.




'&35,621(56&21',7,2162)&21),1(0(17                                                  
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 166 of 260



statutes limit prisoners’ use of good time credits and eligibility for parole. ALEC’s
Criminal Justice Task Force reportedly drafted a model TIS bill—CCA was a member of
the task force at the time. 230 In 1994, Congress passed the Violent Crime Control and
Law Enforcement Act which, among other things, offered federal grant money for states
and the District of Columbia to “expand their prison capacity if they imposed TIS
requirements on violent offenders.” In order to qualify for this grant funding, states and
the District of Columbia were required to “have or pass laws requiring serious violent
offenders to serve at least 85 percent of their imposed sentences in prison.” 231 That same
year, the District of Columbia enacted the Omnibus Criminal Justice Reform
Amendment Act of 1994, D.C. Law 10-151 which, among other things, prevented good
time credits from reducing the minimum sentence of someone convicted of a crime of
violence by more than 15%, and prevented persons convicted of violent offenses from
being paroled prior to serving 85% of the minimum sentence imposed. 232

        Additionally, numerous reports have indicated that CCA has lobbied for policies
affecting criminal statutes and sentencing. In 2008, The Phoenix reported that CCA
“spent more than $2.7 million from 2006 through September 2008 on lobbying for
stricter laws.” 233 The Associated Press reported that in CCA spent about half a million
dollars in the first half of
2010 “lobbying federal
                                 In its self-published Political Activity Report,
officials.”      Targets of
                                     CCA reported that it and its consultant
CCA’s lobbying efforts
                                          lobbyists spent approximately
included Congress, the
                                  $2.7 million “in fees and other expenditures
Department of Homeland
                                         related to lobbying on behalf of
Security,      the      U.S.
                                   CCA at the Federal, state and local levels.”
Marshals Service and U.S.
Immigration & Customs
Enforcement. 234 The chart below details the amount of money CCA has spent on federal
lobbying efforts each year from 1998 until 2014.




230Karen Olsson, Ghostwriting the Law, Mother Jones, September/October 2002 Issue,
http://www.motherjones.com/politics/2002/09/ghostwriting-law.
  Katherine J. Rosich and Kamala Mallik Kane, Truth in Sentencing and State Sentencing
231

Practices, NIJ Journal No. 252, http://nij.gov/journals/252/Pages/sentencing.aspx.
232U.S. Dep’t of Justice, National Institute of Corrections Information Center, State Legislative
Actions on Truth in Sentencing: A Review of Law and Legislation in the Context of the Violent
Crime Control and Law Enforcement Act of 1994, 34,
http://static.nicic.gov/Library/012259.pdf.
  Harvey Silverglate and Kyle Smeallie, Freedom watch: Jailhouse bloc, The Phoenix, Dec. 9,
233

2008, http://thephoenix.com/Boston/News/73092-Freedom-watch-Jailhouse-bloc/?page=3.
234Corrections Corp. spent $240,000 on 2Q lobbying, Associated Press, Sept. 1, 2010,
http://www.businessweek.com/ap/financialnews/D9HVBLM80.htm.




'&35,621(56&21',7,2162)&21),1(0(17                                                    
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 167 of 260




                    Source: “Client Profile: Summary, 2013,” OpenSecrets.org,
          https://www.opensecrets.org/lobby/clientsum.php?id=D000021940&year=2013.

       However, as the above chart only involves expenditures on the federal level, it
does not tell the whole story. Most of CCA’s lobbying expenditures occur on the state
and local level. In its self-published Political Activity Report, CCA reported that it and
its consultant lobbyists spent approximately $2.7 million “in fees and other
expenditures related to lobbying on behalf of CCA at the Federal, state and local levels.”
Of that sum, $1.1 million was attributable to lobbying on the federal level, and $1.6
million was attributable to state and local activities. 235

                                                         CCA has invested significant
                                                  resources in lobbying against several
  CCA has spent over $7 million in its
   lobbying efforts to prevent private            incarnations of the Private Prison
                                                  Information Act (PPIA)—an act that
  prisons from being subjected to the
          same public disclosure                  has been introduced in Congress
                                                  multiple times over the course of
    requirements as public prisons.
                                                  several years and which would
                                                  essentially subject private prisons to
                                                  the requirements of the Freedom of
Information Act. CCA spent $1.84 million lobbying against the PPIA of 2007, $1.48
million lobbying against the PPIA of 2009, and $3.85 million lobbying against the PPIA
of 2011. 236 Thus, since 2007, CCA has spent over $7 million in its lobbying efforts to
prevent private prisons from being subjected to the same public disclosure requirements

235See Corrections Corporation of America, CCA Political Activity and Lobbying Report 2013,
6, http://ir.correctionscorp.com/phoenix.zhtml?c=117983&p=irol-politicalcontributions_pf.
236OpenSecrets, Corrections Corporation of America, Bills Lobbied, 2007,
https://www.opensecrets.org/lobby/clientbills.php?id=D000021940&year=2007.




'&35,621(56&21',7,2162)&21),1(0(17                                                  
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 168 of 260



as public prisons. We note, however, that in recent years, CCA’s lobbying disclosures
have consistently included the following disclaimer:

          CCA DOES NOT LOBBY FOR OR AGAINST ANY POLICIES OR
          LEGISLATION THAT WOULD DETERMINE THE BASIS FOR AN
          INDIVIDUAL’S INCARCERATION OR DETENTION. 237

        It is not clear whether this statement is intended to cover lobbying efforts by any
other organization to which CCA may provide financial support. For example, due to
disclosure rules for certain entities, such as 501(c)(4) social welfare organizations,
whether CCA supports other organizations that in turn have expressed views regarding
legislation may not be publicly available information.

            Over the years, CCA has also made substantial political contributions on both the
federal and state levels. In 2013, CCA and its political action committee CCA PAC,
contributed a total of $875,350—including contributions to (i) federal candidates,
parties and committees; (ii) state/local candidates, parties, and committees; and (iii)
527 organizations (“political organizations” under 26 U.S.C. § 527). 238 With regard to
District political elections, CCA has made contributions to the campaigns of several
candidates running for City Council and Mayor, with such contributions occurring in
2002, 2006, 2008, and 2009, and totaling $4,500. 239 A CCA subsidiary, CCA of
Tennessee, LLC, actually exceeded the CCA’s contribution rate by contributing over
$7,000 in District races in the last five years, 240 and another $5,000 to a mayoral
inaugural committee. 241 None of these figures include direct contributions to candidates
by the officers or employees of the CCA or a CCA subsidiary.

237See, e.g., Corrections Corporation of America Lobbying Report 2013, Q2 (4/1-6/30),
http://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=1699C3FE-3358-4854-
A8D5-BAE4143E294A&filingTypeID=60.
238   See Corrections Corporation of America, CCA Political Activity and Lobbying Report 2013.
239District of Columbia Office of Campaign Finance, Contribution & Expenditure Search,
http://www.ocf.dc.gov/dsearch/searchresultcon.asp?mf1=&ml1=&ms1=&mc1=corrections%20c
orp&mo1=N&xa=&sa=&ea=&ca=N&sc=&mf3=&ml3=&ms3=&mc3=&mf4=&ml4=&ms4=&mo
4=N&d1=0&m1=0&y1=0&d2=0&m2=0&y2=0&d3=0&m3=0&y3=0&mo5=N&sc5=&sr=6&ob1
=agyname&ob2=&ob3=&type=pcc&searchtype=org.
240District of Columbia Office of Campaign Finance, Contribution & Expenditure Search,
http://www.ocf.dc.gov/dsearch/searchresultcon.asp?mf1=&ml1=&ms1=&mc1=cca%20of%20te
nnessee&mo1=N&xa=&sa=&ea=&ca=N&sc=&mf3=&ml3=&ms3=&mc3=&mf4=&ml4=&ms4=
&mo4=N&d1=0&m1=0&y1=0&d2=0&m2=0&y2=0&d3=0&m3=0&y3=0&mo5=N&sc5=&sr=6
&ob1=agyname&ob2=&ob3=&type=pcc&searchtype=org.
241District of Columbia Office of Campaign Finance, Contribution & Expenditure Search,
http://www.ocf.dc.gov/dsearch/searchresultcon.asp?mf1=&ml1=&ms1=&mc1=cca%20of%20te
nnessee&mo1=N&xa=&sa=&ea=&ca=N&sc=&mf3=&ml3=&ms3=&mc3=&mf4=&ml4=&ms4=
&mo4=N&d1=0&m1=0&y1=0&d2=0&m2=0&y2=0&d3=0&m3=0&y3=0&mo5=N&sc5=&sr=6
&ob1=agyname&ob2=&ob3=&type=pcc&searchtype=org.




'&35,621(56&21',7,2162)&21),1(0(17                                                     
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 169 of 260




           B.         Unity Health Care

        Between July 19, 2006, and September 30, 2013, the District paid approximately
$185 million for health care services for District prisoners, or about $26 million per
year. 242 The contract with Unity is based on a fixed-price model, in which the cost is not
dependent upon the prisoner population or number of individuals treated. 243

       The prisoner population at the D.C. Jail and the CTF “is highly transient and
exhibits a wide array of serious health problems, including tuberculosis, HIV/AIDS,
sexually transmitted diseases, and mental illness.” 244 Prisoners are provided with
medical care through a contract with Unity Health Care, Inc. (Unity). 245

       Unity has been providing medical care services to District prisoners since
2006. 246  This arrangement represented a change for CTF prisoners. Originally, the
contract between the District and CCA contemplated that CCA would provide medical
services to prisoners, and that CCA would be responsible for a range of both outpatient
and inpatient costs. 247 Six years into the contractual arrangement, in January 2003, the
District and CCA modified their contract to begin transferring responsibility for the
provision of medical care back to the District. During the transition, the District initially
agreed to pay CCA for the subcontracted services of the Center for Correctional Health
and Policy Studies, Inc. while it negotiated its own contract with a medical provider
without CCA as an intermediary. 248 That same contract modification included a
reduction in CCA’s compensation “as full and final settlement of any and all claims the
District may have against the Operator related to the Management Contract and
Operator’s alleged non-compliance.” 249        In April 2003, the District took over


242D.C. Contract, DCFL-2006-D-6001 & Modifications (Unity Health Care, Inc.). Based on the
contract documents, the annual cost did not consistently increase each year over the life of the
contract; the contract cost for FY13 (Oct. 1, 2012, through Sept. 30, 2013) was $23.6 million.
243See D.C.-Unity Health Care, Inc. Contract, ¶ B.2 (2006); Letter from Mayor Vincent Gray to
The Honorable Phil Mendelson, Chairman, Council of the District of Columbia (Sept. 24, 2013),
http://dcclims1.dccouncil.us/images/00001/20130925162240.pdf.
244   D.C.-Unity Health Care, Inc. Contract, ¶ C.2 (2006).
245   DOC, FAQs, http://doc.dc.gov/page/doc-frequently-asked-questions
246Unity Health Care, Inc., About Unity Health Care / Our History,
http://www.unityhealthcare.org/AboutHistory.html.
  Operations and Management Agreement by and between The District of Columbia and
247

Corrections Corporation of America, ¶ 5.4.5.
  Operations and Management Agreement by and between The District of Columbia and
248

Corrections Corporation of America, Modification 3, at 3.
  Operations and Management Agreement by and between The District of Columbia and
249

Corrections Corporation of America, Modification 3, at 4.




'&35,621(56&21',7,2162)&21),1(0(17                                                   
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 170 of 260



responsibility for providing both medical services and all food services to CTF
prisoners. 250

       The District has been developing a new contract model for health care services
that moves away from a fixed price model to a mixed compensation model that would
account for volume of services rendered. 251 Initially, then Mayor Gray transmitted a
proposed contract for services with Corizon Health, Inc. 252 However, concerns were
raised about the firm, 253 and Mayor Gray withdrew the contract from consideration by
the Council. 254 Mayor Bowser asked the Council to revisit the proposal and, on April 14,
2015, the D.C. Council voted against awarding the contract to Corizon. 255 While the
District continues procurement of a new long-term contract, it appears that Unity
continues to provide health care pursuant to short-term extensions of its contract.

            C.         Halfway Houses

      As noted, until recently, the DCDOC contracted with four separate, privately-
owned and operated halfway houses in the District: Efforts From Ex-Convicts;
Extended House, Inc.; Fairview; and Hope Village. 256 The District no longer contracts




  Operations and Management Agreement by and between The District of Columbia and
250

Corrections Corporation of America, Modification 4.
251See Letter of Mayor Vincent Gray to The Honorable Phil Mendelson, Chairman, Council of
the District of Columbia (Dec. 8, 2014), http://lims.dccouncil.us/Download/33020/CA20-
0548-Introduction.pdf.
252See id. D.C. Office of Contracting and Procurement, Determination and Findings for a Sole
Source Extension of Contract (Contract CW2669, Unity Health Care, Inc.) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_SS_UnityHealth_DOC_022515.pdf (proposing
a payment of $5.9 million for services rendered during a three-month period between April 1,
2015, and June 30, 2015).
253See, e.g., Human Rights Defense Center, Letter, Contract with Corizon for Medical Care at
D.C. Jail (Dec. 13, 2014),
https://www.prisonlegalnews.org/media/publications/Letter%20to%20DC%20councilmember
s%202014%20Chairman.pdf.
254See Mike DeBonis, Gray halts D.C. Council vote on controversial pick for jail contract,
Wash. Post (Dec. 16, 2014), http://www.washingtonpost.com/local/dc-politics/gray-halts-dc-
council-vote-on-controversial-pick-for-jail-contract/2014/12/16/93e9057e-855c-11e4-9534-
f79a23c40e6c_story.html.
255Abigail Hauslohner, D.C. Council rejects Corizon Health contract after lobbying battle,
Wash. Post (Apr. 14, 2015), http://www.washingtonpost.com/local/dc-politics/dc-council-
rejects-corizon-health-contract-after-lobbying-battle/2015/04/14/b784c8e2-e222-11e4-81ea-
0649268f729e_story.html.
256   D.C. Dep’t of Corr., FY 2013 Performance Accountability Report, at 1 (Jan. 2014).




'&35,621(56&21',7,2162)&21),1(0(17                                                 
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 171 of 260



with Efforts From Ex-Convicts. 257 Each of the other three halfway houses received a
contract with a maximum value of $990,000 for a one-year period ending on August 13,
2015. 258 The halfway houses serve as an alternative to incarceration for individuals
awaiting trial and for sentenced misdemeanants. The goal of halfway houses is to
provide a number of important services designed to help residents with educational,
professional, and interpersonal skills, as well as providing support for residents’ mental
and physical health and wellbeing. 259

       Unfortunately, reports of inadequate services and safety concerns point to a need
for a review of the capabilities and performance of the District’s contract facilities. For
example, an op ed by a Washington Post editor reported in 2013 that, of the
approximately 2,000 offenders “return[ed] to the District each year after their release
from incarceration, . . . half are re-arrested within three years,” a statistic that casts
doubt on whether the halfway houses are indeed “helping ex-offenders adjust” to life
outside. 260


,9 LOOKING FORWARD
            Based on our review of the conditions of confinement for District prisoners, we
believe a number of steps are urgently needed to address deficiencies ranging from
physical infrastructure to training, availability of programming, and oversight. Due to
the nature of the problems and the measures needed to resolve them, it is apparent that
efforts to move forward should be carried forward by the Mayor and City Council. We
believe these proposed steps are consistent with the DCDOC’s expressed “commit[ment]
to improving operations and achieving the status of a benchmark correctional
agency.” 261 For each of these following recommendations, we strongly encourage active,
good-faith collaboration by all stakeholders. Effective solutions will require input from
advocates, lawyers, corrections and law enforcement personnel, and politicians. The
goal of this report is not to dictate specific solutions, but to continue the Washington
Lawyers’ Committee’s efforts to address criminal justice issues writ large, and to begin a
series of much needed conversations about the District’s approaches to confinement.

257See D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and
Financial Plan, C-37,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_1_web.pdf.
258See D.C. Contracts CW 30866 (Extended House), CW 30868 (Hope Village), and CW30870
(Fairview - Reynolds & Associates); see also D.C. Office of Contracting & Procurement, Contract
Awards Notification Report, http://app.ocp.dc.gov/RUI/information/award/search.asp.
259   D.C. Dep’t of Corr., Correctional Facilities, http://doc.dc.gov/page/correctional-facilities.
260Justin Moyer, To some, D.C. halfway house is more like ‘Hopeless Village’, The Washington
Post, Aug. 29, 2013, http://www.washingtonpost.com/opinions/2013/08/29/cd282a86-f4c1-
11e2-9434-60440856fadf_story.html.
261   DCDOC Response.



'&35,621(56&21',7,2162)&21),1(0(17                                                          
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 172 of 260




       A.    Recommendation 1: Close the D.C. Jail and the CTF and
              construct a new, safer, more effective facility

       This report identifies serious recurring and structural problems at the D.C. Jail
and the CTF. The D.C. Jail is suffering from degraded infrastructure, as evidenced by
recurring plumbing problems and holes in the walls, and insufficient protections for
those under observation due to suicide risk. Although we have less information about
the condition of the CTF’s physical infrastructure, problems associated with the juvenile
unit, including space and difficulty providing in-person visitation, and with the Secure
Residential Treatment Program, indicate that the CTF is not well-designed for the
specialized populations it contains.

        Rather than invest considerable resources in a significant overhaul of both the
D.C. Jail and the CTF, the District should be proactive and design a new facility or
facilities designed to meet modern correctional facility standards, with the flexibility to
handle the District’s prisoner populations, and which will be easier to maintain.

       Additionally, the trends in the District’s prisoner population, as well as changes
to the District’s drug policy, necessitate a reevaluation of the District’s true correctional
needs. A new facility could be designed to address the prisoner population the District
expects to have, and provide for the different prisoner populations, including men and
women, those awaiting trial, those post-conviction awaiting transfer to the BOP, parole
violators, juveniles of both sexes, individuals within each population who have special
physical or mental health needs (including suicide monitoring), and individuals of all
ages and gender who could benefit from substance abuse programming such as the
SRTP.

       B.    Recommendation 2: Expand the Secure Residential Treatment
              Program

       The SRTP should be expanded. First, women should be able to participate. In
addition, CSOSA and the U.S. Parole Commission should ensure that more than thirty-
two beds are dedicated to the SRTP and make the program available for individuals with
a “high” ICS rating.

       C.    Recommendation 3: Correct deficiencies in suicide prevention
              and youth confinement

       Significant work has already been undertaken by the DCDOC to assess the
conditions of, and identify problems in the DCDOC’s juvenile unit and mental health
and suicide programs through the Hayes Report and Ridley Report. Although the
DCDOC takes the position that it has addressed the issues outlined in the Hayes Report,
more work should still be done. The DCDOC should invite independent third party
assessment, such as a review by Hayes, as to whether the issues identified in the Hayes
Report have been fully addressed, culminating in a published report. The DCDOC also
notes that it has “worked diligently to implement the Ridley recommendations,”



'&35,621(56&21',7,2162)&21),1(0(17                                               
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 173 of 260



including by creating a “Juvenile Administrative Housing and Hearing policy,” that has
been in place since June 2013. 262 In order to address issues raised by the Ridley Report,
the DCDOC should consider, among other things, reducing the use of isolation and
segregation among youth prisoners, further increasing and improving youth
programing, and expanding access to in-person visitation for all youths.

            D.         Recommendation 4: Conduct a review of training

       In both the Hayes Report and the Ridley Report, one of the common themes was
inadequacy of training of correctional officers tasked with specialized functions related
to mental health or the juvenile unit. The DCDOC maintains that the “review of training
for correctional officers tasked with specialized functions such as juvenile custody and
suicide prevention . . . has been addressed . . . and is ongoing.” 263

       We recommend continuing to ensure that adequate training is provided, as
described in both reports, but we also believe it would be useful to take a step back and
evaluate training across the correctional system in a comprehensive fashion. We
propose that the District retain an independent consultant with extensive experience in
the corrections field to conduct a review of all training programs needed for correctional
officers (and any others, including contract staff) who work at the D.C. Jail, the CTF,
and the halfway houses, to ensure that the right people are receiving the right training,
and that the training they receive is sufficiently thorough and reflects modern
correctional practices.

            E.         Recommendation 5: Revise current policies restricting “Good
                        Time Credits”

        As discussed above, DCDOC prisoners are eligible to earn “good time credits” and
reduce their sentences for successfully completing academic, vocational, and
rehabilitation programs and for performing duties of “outstanding importance” or
reflecting “exceptionally meritorious service.” Other DCDOC policies, however,
arbitrarily restrict the earning of such credits with respect to drug or violent offenses.
These restrictive policies should be carefully reviewed and revised so that the important
penological tool of good time credits is available for the benefit of prisoners and the
system alike to the maximum extent possible.

            F.        Recommendation 6: Return management of the CTF to District
                       control

       When the District’s contract with CCA expires, the District should return
management of the CTF to District control. The benefits of continuing to contract with a
private corrections corporation are doubtful, and there are a number of disadvantages.


262  DCDOC Response.
263   Id.



'&35,621(56&21',7,2162)&21),1(0(17                                            
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 174 of 260



       Private corrections companies such as CCA tout a number of purported benefits
as rationales for contracting out correctional services, including taxpayer savings,
rehabilitation and reentry services, quality of operations, flexibility, security, and
economic benefits to the local community. 264

       However, prisoners’ rights advocates have argued that these benefits are
questionable and that the companies themselves have had numerous safety and quality
issues. For example, a paper issued by The Sentencing Project pointed out the “promise
of meaningful savings is . . . specious at best,” citing reviews by the then General
Accounting Office (GAO) and the Bureau of Justice Assistance. 265 Others have argued
that the CCA has used cost-cutting measures such as “operating on routinely low and
dangerous staff-to-prisoner ratios.” 266 This concern was also raised by a ten-year
veteran CCA employee who provided testimony at a City Council oversight hearing that
“corners are being cut,” and “the facility is being operated understaffed to avoid paying
overtime to . . . employees.” 267 The witness also testified that “the company has been
grossly negligent in their management of time.” 268 The witness recalled that, on
Mother’s Day (May 13, 2012), ten units were being manned by five officers, there was no
emergency response team on site, the radios and telephones were faulty, and, as a result,
they were “in a death trap.” 269 The witness also listed various examples of
understaffing. 270 Additionally, the witness noted that the prisoners had been notified by
memo of a facility-wide shakedown, potentially allowing prisoners to dispose of


264Corrections Corporation of America, Value and Benefits of Partnership Corrections,
http://www.cca.com/partner-with-cca/value-benefits; Corrections Corporation of America,
Value of Partnering with CCA, http://www.cca.com/partner-with-cca/value-
benefits/partnership-value; Corrections Corporation of America, Answers for Our
Communities, http://www.cca.com/partner-with-cca/value-benefits/community-benefits.
265The Sentencing Project, Prison Privatization and the Use of Incarceration,
http://www.sentencingproject.org/doc/publications/inc_prisonprivatization.pdf.
266Grassroots Leadership, The Dirty Thirty: Nothing to Celebrate About 30 Years of
Corrections Corporation of America, 3,
http://grassrootsleadership.org/sites/default/files/uploads/GRL_Dirty_Thirty_formatted_for
_web.pdf.
267 D.C. City Council, Public Hearing, Committee on the Judiciary (Sept. 20, 2012),
http://dccarchive.oct.dc.gov/services/on_demand_video/on_demand_September_2012_week
_3.shtm (video) (testimony of Ms. Dana Bushrod); see also D.C. City Council, Cmte. on the
Judiciary, Public Oversight Hearing on Corrections Corporation of America’s Management of
the District’s Correctional Treatment Facility: Witness List,
http://dccouncil.us/files/user_uploads/event_testimony/sept20_judiciary_corrections_witnes
slist.pdf.
268   Id.
269   Id.
270   Id.




'&35,621(56&21',7,2162)&21),1(0(17                                              
            Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 175 of 260



contraband and, according to the witness, potentially avoiding reporting of negative
incidents. 271

       Additionally, in a recent hearing, witness testimony indicated that CCA may not
be adequately informing prisoners at the CTF of the availability of good time credits. 272
If this is accurate, it is concerning in part because CCA would be paid more if an
prisoner resided in the facility for a longer period of time.

        There are also downsides to utilizing a private contractor, especially with respect
to accountability. Unlike government agencies (including the D.C. Department of
Corrections), private corporations are generally not subject to Freedom of Information
Act (FOIA) laws. Consequently, it is difficult to obtain internal documentation that
would allow for effective oversight of the District’s corrections system without engaging
in expensive civil litigation. The District-CCA contract provides that a limited set of
reports and audits of CCA’s operations ought to be in the possession of at least one of
the District’s departments and therefore subject to FOIA. But these documents can be
difficult to obtain, particularly when department FOIA officials fail to comprehensively
respond to requests and point the finger at other agencies, as the authors of this report
experienced.      Anecdotally, and notwithstanding difficulties in obtaining certain
information from the Department of Corrections, the authors of this report found it
easier to identify facts and data regarding the D.C. Jail than the CTF.

            G.   Recommendation 7: Increase public access to records

       One of the most challenging aspects of public oversight is unearthing the facts.
Former Supreme Court Justice William O. Douglas once said, “sunlight is the best
disinfectant,” meaning that government and freedom of information laws service the
public good because more information available to more people will lead to less waste,
more justice, and better government. To that aim, under the District of Columbia
Freedom of Information Act, public bodies of the D.C. government must disclose public
records to any person upon request (unless the record is covered by a statutory
exemption). 273 The “basic purpose” of this Act was “to open agency action to the light of
public scrutiny.” 274

            Unfortunately, in our efforts to gather information for this report, we
encountered barriers that impede public access to corrections information. First,
although the District has in place the Freedom of Information Act, its implementation is
far from perfect. We submitted FOIA requests to four District agencies. All but one

271   Id.
272See D.C. City Council, Cmte. on the Judiciary, Agency Performance Oversight Hearings on
Fiscal Year 2014-2015 (Feb. 19, 2015), http://dccouncil.us/events/committee-on-the-judiciary-
poh1.
273   See D.C. Code § 2-534.
274   District of Columbia v. Fraternal Order of Police, 75 A.3d 259, 265 (D.C. 2013).




'&35,621(56&21',7,2162)&21),1(0(17                                               
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 176 of 260



exceeded the fifteen-day statutorily mandated time limit on responding to requests. On
one occasion, an agency seemed to wholly ignore our request, prompting us to appeal
the request to the Mayor’s Office. As a result of the appeal, and following further
dialogue, the requested documents were released—more than four months after the
statutory deadline. On another occasion, a public information officer asserted that we
had contacted the wrong agency in our effort to obtain a report, despite the fact that
D.C. law required that agency to conduct such reports. Many other requests did not
result in any substantive response at all.

        Although some of the individuals we spoke with during this process tried to be
helpful, it is our impression that all public information officers could benefit from
significant improvements in their ability to identify records within their agencies.
Specifically, (i) public information officers should be made aware of the scope of work
the agency performs as well as documents created by other agencies or persons that the
agency is likely to possess; (ii) standard operating procedures for agencies responding to
a FOIA request should require the agency to make reasonable efforts to identify records
responsive to requests before asserting they do not exist (on more than one occasion,
public information officers responding to our request denied possession or knowledge of
reports we requested, even though a cursory internet search could have revealed that
such reports were produced by the agency in the past); (iii) if an agency makes
documents available on its website, it should identify where those documents are
located with specificity; (iv) agencies should implement measures to increase agency
accountability in their responses to FOIA requests and to ensure that public information
officers have an accurate understanding of the scope of disclosure requirements and of
the limitations on FOIA exemptions, 275 and (v) agency FOIA performance should be
assessed for the purpose of determining whether individual agency FOIA units require
additional staffing, training, or oversight. Public information officers should not be
permitted to ignore requests, flout deadlines without explanation.

       Second, notwithstanding our difficulties obtaining certain information from
District agencies, it was even harder to identify anyone who would admit to possessing
information regarding CCA’s operation of the CTF. All of our efforts to obtain the
reports and audits authorized by the DC-CCA Contract were unsuccessful. And, while
the D.C. Department of Health provided us with its inspection reports of the D.C. Jail


275Agencies currently submit annual reports providing basic information regarding the number
of requests received, the amount of time spent processing FOIA requests, and similar
information. See, e.g., D.C. Office of the Sec’y, Annual Reports, http://os.dc.gov/page/annual-
reports. In general, it appears that FOIA oversight currently focuses on quantification of FOIA
data; it is less clear that oversight adequately assesses whether FOIA requests are accurately
processed. For example, an analysis of the 2012 FOIA reports found that one-third of FOIA
requests were subject to delays and, when requesters chose to appeal agency determinations,
agency actions were found incorrect “nearly half the time.” See D.C. Open Government
Coalition, DC FOIA delays, denials, attorney fee awards jump in 2012,
http://www.dcogc.org/content/dc-foia-delays-denials-attorney-fee-awards-jump-2012 (last
visited Feb. 10, 2015).




'&35,621(56&21',7,2162)&21),1(0(17                                                  
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 177 of 260



upon request, the agency specifically indicated that it was not authorized to inspect the
CTF. 276 This points to a larger issue associated with private operation of a large prison
facility. CCA itself has resisted efforts to be subjected to sunshine laws, spending
millions of dollars over several years to opposed federal legislation alone.

       In light of the problems facing those who seek public access to corrections
information, we recommend a review of the District’s freedom of information laws and
practices, to ensure that the laws are functioning as they should, and that staff have the
information and resources to respond accurately, helpfully, and promptly to all requests.
The need for improvement is especially compelling where it involves the District’s
oversight of a private prison.





276We remain uncertain about the accuracy of this assertion. A 2004 Report by the Government
Accountability Office mentions “health and safety inspection reports for the Jail and the CTF
that were prepared from January 2002 through April 2004 by the District’s Department of
Health.” See District of Columbia Jail: Management Challenges Exist in Improving Facility
Conditions.” GAO-04-742, http://www.gao.gov/assets/250/243835.html.




'&35,621(56&21',7,2162)&21),1(0(17                                               
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 178 of 260




                                        Appendix A

                           Demographics & Budget
        Deficiencies in the conditions of confinement in the District disproportionately
impact the District’s Black men. We cannot fully understand and correct deficiencies in
the correctional system without understanding these realities.               Likewise, an
understanding of the District’s budget for corrections is important, because the high
cost 1 of confinement should be a call to action for those unhappy with the status quo.

, DEMOGRAPHICS
       A.      Racial Disparities

       The District’s prisoner population is disproportionately Black and male as
compared to the District’s total population. Slightly less than half (49.5%) of the
District’s total population, but 91% of the District’s prisoner population, is Black. By
contrast, 43.4% of the District’s total population, but only a small fraction (3%) of the
District’s prisoner population, is White. And, while 92% of DCDOC prisoners are male,
only 47% of District residents are male. 2


                           Prisoners                                   Population
                          (in the District)                            (of the District)
             %ODFN
             
                       (by Ethnicity)                                 (by Ethnicity)
                                                           %ODFN
                                                                       :KLWH
                                                                             
                                        %ODFN                                          %ODFN
                                        +LVSDQLF                                       :KLWH
                                        :KLWH                                          $VLDQ
                            +LVSDQLF   2WKHU                                          +LVSDQLF
               2WKHU :KLWH                        +LVSDQLF          $VLDQ
                                                             



1Although this Appendix primarily focuses on the monetary costs to the District (and taxpayers)
of confining and providing health care to District prisoners, there are numerous other costs
associated with confinement, such as the economic cost to individuals and to society of lost
productivity both due to confinement and due to difficulty obtaining employment following
release, and the economic and non-economic costs to the families of prisoners, to name a few.
2United States Census Bureau, State & County QuickFacts,
http://quickfacts.census.gov/qfd/states/11000.html.




                                                   $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 179 of 260



       The significance of this disparity is highlighted when considering the history of
vast racial disparities in arrest rates for marijuana possession in D.C. In 2010, the
District had the highest overall marijuana possession arrest rate in the nation with 846
marijuana possession arrests per 100,000 residents. 3 Ninety-one percent of individuals
arrested were Black, causing D.C. to also have one of the largest racial disparities in its
arrest rates for marijuana possession. 4 Thus, District law enforcement officers arrested
one White person for marijuana possession for every eight Black people they arrested
for marijuana possession. 5 Between 2009 and 2011, more than eight out of ten adult
residents arrested for marijuana possession were Black. 6 Marijuana use, however, is
roughly equal among Blacks and Whites. 7 Although the District’s legalization of
possession of small amounts of marijuana for at-home use (discussed elsewhere in this
Report) is sure to affect the arrest rates, racial disparities in arrest and conviction rates
are certainly not unique to marijuana-related offenses. 8 We remain concerned that the
existence of such a marked disparity in marijuana arrest rates, like the
overrepresentation of Blacks in DCDOC custody, is a symptom of a larger problem with
regard to the impact of the criminal justice system on minorities, and particularly Black
men.

            B.         Gender Disparities

       DCDOC’s prisoner population is also predominantly male; in FY14, men
represented approximately 92% of those in DCDOC custody. All of the prisoners in the
D.C. Jail are male (it only houses male prisoners), and 70% of CTF prisoners are male,
as are 80% of those in halfway houses in the District. 9 This percentage is somewhat


3See American Civil Liberties Union, The War on Marijuana in Black and White: Billions of
Dollars Wasted on Racially Biased Arrests, 18, https://www.aclu.org/files/assets/1114413-mj-
report-rfs-rel1.pdf.
4   See id. at 18.
5   See id. at 18–19.
6See Washington Lawyers’ Committee For Civil Rights and Urban Affairs, Racial Disparities in
Arrests in the District of Columbia, 2009-2011,
http://www.washlaw.org/pdf/wlc_report_racial_disparities.pdf.
7   See id. at 21.
8See Washington Lawyers’ Committee For Civil Rights and Urban Affairs, Racial Disparities in
Arrests in the District of Columbia, 2009-2011, at 8, 20, 23,
http://www.washlaw.org/pdf/wlc_report_racial_disparities.pdf (reporting that in 2011, black
arrestees in D.C. accounted for nearly 70 percent of the Metropolitan Police Department’s traffic
arrests, 76 percent of the disorderly conduct arrests, and 87.5 percent of the simple assault
arrests).
9See D.C. Dep’t of Corr., “DC Department of Corrections Facts and Figures,”
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/DC%20Departmen
t%20of%20Corrections%20Facts%20and%20Figures%20October%202014.pdf.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 180 of 260



higher than the percentage of the national average daily prison population that is male
(86%). 10

       This gender disparity is even more drastic when it comes to youth. While youth
incarcerated in the juvenile system are generally held in a DYRS or contract facility,
youth tried as adults may be placed at the CTF. An assessment from 2013 reports that
only one girl per year is processed through CTF, compared to seventy boys per year. 11
The prosecution of girls as adults is not only infrequent, but it also appears to be a fairly
recent phenomenon. 12 When in 2006, a sixteen-year-old girl was accused of stabbing a
man to death, the Washington Post reported that this was “the first time in recent
memory in the District that a girl was charged as an adult with murder.” 13 In contrast,
in FY12, girls represented 12% of youth committed to DYRS. 14

           C.         Trends

                        1.         History of Disputes Regarding D.C. Jail Population Size.

       Over the course of multiple decades, the District had been the subject of lawsuits
alleging that the number of prisoners in the D.C. Jail was unsafe and that overcrowding




 U.S. Dep’t of Justice, Bureau of Justice Statistics, Jail Inmates at Midyear 2013 - Statistical
10

Tables, http://www.bjs.gov/content/pub/pdf/jim13st.pdf.
11The Ridley Group & Associates, LLC, The District of Columbia Department of Corrections
Correctional Treatment Facility Juvenile Unit Assessment,
http://doc.dc.gov/sites/default/files/dc/sites/doc/release_content/attachments/DOC%20CTF
%20JUV%20ASSESSMENT%20REPORT.pdf. The Campaign for Youth Justice (CFYJ) cited
different, but similarly dramatic figures: CFYJ reported that, between 2007 and 2012, 528 boys
and 13 girls were processed through the CTF. Campaign for Youth Justice, Capital City
Correction: Reforming DC’s Use of Adult Incarceration Against Youth, 12 (May 2014),
http://www.campaignforyouthjustice.org/images/pdf/Capital_City_Correction.pdf.
12It is unclear how much of this disparity is due to prosecutorial discretion as opposed to fewer
female juveniles being arrested for higher level violent crimes. A juvenile who is charged with
certain D.C. Code violations, like murder or burglary, will be eligible for “direct filing,” meaning
the prosecutor may try the juvenile as an adult from the start without having to seek permission
from a court. See D.C. Code § 16-203(3). Nevertheless, prosecutors retain sole discretion in
deciding whether to direct file an eligible juvenile. Prosecutors may also petition the court to
“transfer” a juvenile’s case from the D.C. Superior Court Family Division (i.e. juvenile court) to
the criminal division (to be tried as an adult).
13Henri E. Cauvin, Jail Options Few for Young Female Suspects, The Washington Post, Sept.
14, 2006, http://www.washingtonpost.com/wp-
dyn/content/article/2006/09/13/AR2006091301937.html.
14Dep’t of Youth Rehab. Servs., “Youth Population Snapshot,” http://dyrs.dc.gov/page/youth-
snapshot.




                                                      $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 181 of 260



and other conditions there amounted to cruel and unusual punishment. 15 In 1985, the
United States District Court for the District of Columbia capped the population at 1,674.
The District never fully complied with this order, nor with a consent decree issued after
another prisoner suit, and the District successfully moved to lift this cap in March of
2002 after the enactment of the Prison Litigation Reform Act. Soon thereafter, the D.C.
Jail population reportedly skyrocketed and two prisoners were stabbed to death, while
another prisoner was stabbed but survived, in unrelated incidents within the facility. 16
City Council member Kathy Patterson said she believed these incidents were related to
jail overcrowding—at the time, the D.C. Jail population exceeded 2,400. 17
        The Jail Improvement Act of 2003 required the Mayor to establish a maximum
number of prisoners at the D.C. Jail based on recommendations from an independent
consultant. A study commissioned by the Mayor determined that the D.C. Jail
population should remain between 1,958 and 2,164 at any given time. Nevertheless, the
D.C. Jail’s population often exceeded 2,164 18 and the District was sued again in June
2005. In response, the District initially asserted that it should not be bound by these
recommendations. In 2007, D.C. Superior Court Judge Melvin Wright, who presided
over the suit, disagreed, stating that the District “does not have the right to choose
which laws it will obey” and considered a contempt finding against the Mayor. 19 A week
later, the District agreed to cap the number of D.C. Jail prisoners at 2,164 except in
“exigent circumstances.” 20





15See, e.g., Beale v. District of Columbia, No. 1:04-CV-0959 (D.D.C.); Anderson v. Fenty, No.
2005 CA 005030 B (D.C. Super. Ct.); Morgan v. District of Columbia, 824 F.2d 1049 (D.C. Cir.
1987).
16 Michael Rigby, Officials Agree To Cap Population at D.C. Jail, Prison Legal News, Feb. 15,
2009, https://www.prisonlegalnews.org/news/2009/feb/15/officials-agree-to-cap-population-
at-dc-jail/.
17See Second D.C. inmate stabbed to death in jail, The Washington Times, Dec. 17, 2002,
http://www.washingtontimes.com/news/2002/dec/17/20021217-110323-2832r/.
18Serge F. Kovaleski, D.C. Jail Conditions Unchanged Despite Law, The Washington Post, Apr.
24, 2005, http://www.washingtonpost.com/wp-dyn/articles/A12259-
2005Apr23.html?nav=rss_topnews.
19Robert E. Pierre, D.C. Judge Pressures City on Jail Population, The Washington Post, Oct. 6,
2007, http://www.washingtonpost.com/wp-
dyn/content/article/2007/10/05/AR2007100502268.html.
20David Nakamura, D.C. Agrees to Abide by 2004 Limit On Inmates, The Washington Post,
Oct. 11, 2007, http://www.washingtonpost.com/wp-
dyn/content/article/2007/10/10/AR2007101001743.html; D.C. Dep’t of Corr., Correctional
Facilities, http://doc.dc.gov/page/correctional-facilities.




                                                    $
           Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 182 of 260



                       2.         From Highest in the Nation to Downward Trend

       The District had a higher incarceration rate in 2007 than any state in the
country. 21 The District saw a 48% growth of its prisoner population from 1982 to
2007. 22 In 2007, across the nation as a whole about 1 in every 100 adults was confined
behind bars; in the District, the figure was 1 in 50. 23 The Justice Policy Institute
asserted that these high numbers were largely due to problems particularly affecting low
income communities in the District: A report studying the District’s high incarceration
rate identified a lack of affordable housing, high rates of homelessness, education
deficiencies, lack of access to mental health and substance abuse treatment, and high
unemployment as relevant factors. 24

       Whether or not these factors cause higher incarceration rates in the District, 25
there is no doubt that one or more of these factors impact many District prisoners. Only
about 30% of male DCDOC prisoners reported having a high school diploma, and 3.5%
report having a college degree. Additionally, census data show a disproportionate
number of prisoners reside in the Southeast quadrant of the city. As the Justice Policy
Institute reports, the Southeast quadrant of the city primarily consists of Black residents
who also “have the lowest median income of the city as well as the highest
unemployment rates.” Meanwhile, as shown below, very few members of DCDOC’s
prisoner population come from the Northwest quadrant of the city. By contrast, the
Northwest quadrant is home to the two wards with “the highest median household
income and lowest percentage of people of color in the entire District.” 26





21The PEW Center On the States, One In 31: The Long Reach of American Corrections, at 43,
http://www.pewtrusts.org/~/media/Assets/2009/03/02/PSPP_1in31_report_FINAL_WEB_3
2609.pdf.
22   Id.
23   Id.
24Justice Policy Institute, A Capitol Concern: The Disproportionate Impact of the Justice
System on Low-Income Communities in D.C.,
http://www.justicepolicy.org/images/upload/10-07_EXS_CapitolConcern_AC-PS-RD-DC.pdf.
25   This question is beyond the scope of this report.
26   Id.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 183 of 260




      Source: D.C. Dep’t of Corrs., “DC Department of Corrections Facts and Figures” (Oct. 8, 2014),
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/DC%20Department%20of%
                 20Corrections%20Facts%20and%20Figures%20October%202014.pdf.

       There has recently been a downward trend in the District’s overall prisoner
population—the average daily population for DCDOC facilities in 2009 was 3,089; in
2013, it was 2,289; it was 2,041 in 2014; and there has been a drop of over 700 prisoners
from January 2011 through June 2014. 27 This trend is also reflected in decreasing
intake numbers over the last five years: Intake was 17,903 in 2009, 17,047 in 2011, and
12,334 in 2013. And, whereas the number of intakes exceeded number of releases by
seventy-six in 2009, releases exceeded intakes by 642 in 2013. 28 In contrast, however,
the overall population of D.C. residents has increased from 572,059 residents in 2000 to


27See D.C. Dep’t of Corr., Demographics and Statistics,
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/Demographics%20
and%20Statistics%20June%202014.pdf.

28See D.C. Dep’t of Corr., DC Department of Corrections Facts and Figures,
http://doc.dc.gov/sites/default/files/dc/sites/doc/publication/attachments/DC%20Departmen
t%20of%20Corrections%20Facts%20and%20Figures%20October%202014.pdf.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 184 of 260



601,723 residents in 2010 to 646,449 residents in 2013 to an estimated 658,893
residents in 2014. 29

       Drug policy, such as the recent legislation legalization of use and possession of
small amounts of marijuana, is also likely to impact prisoner population size.
Legislation related to this initiative began in July 2014, when the District enacted the
Marijuana Possession Decriminalization Amendment Act which decriminalized the
possession of up to one ounce of marijuana. Thus, under D.C. law, possession or
transfer without exchange of money of a small amount of marijuana became a civil
violation (with a $25 fine) instead of an arrestable offense 30 and violators were not
subject to jail time. 31 The effects of this change may already be apparent: The percent of
men being held in the DCDOC system for drug offenses dropped from 2013, 8.4% in
FY13 to 6.6% in FY14.

      On February 26, the District passed a ballot initiative legalizing the possession of
up to two ounces of marijuana, and permitting individuals to grow up to three
marijuana plants in the home. 32 The ballot initiative garnered 70% of the vote. 33

       Efforts toward marijuana legalization in the District have not gone unchallenged.
As noted, the District is subject to congressional control and, in late 2014, the U.S.
Congress passed an omnibus spending bill that included a provision prohibiting the use
of federal or local funds in the Act to “enact any law, rule, or regulation to legalize or
otherwise reduce penalties associated with the possession, use, or distribution” of




29See United States Census Bureau, “State & County QuickFacts, District of Columbia,”
http://quickfacts.census.gov/qfd/states/11000.html.
30See D.C. Metropolitan Police, Marijuana Possession Decriminalization Amendment Act of
2014, Special Order Number SO-14-04, July 17, 2014,
https://www.documentcloud.org/documents/1219510-metropolitan-police-department-special-
order-on.html.
31See Mike DeBonis and Peter Hermann, Decriminalization arrives, and D.C. police prepare
for sea change in marijuana laws, The Washington Post, July 17,
2014,http://www.washingtonpost.com/local/dc-politics/decriminalization-arrives-and-dc-
police-prepare-for-sea-change-in-marijuana-laws/2014/07/16/0f21a2b8-0c82-11e4-b8e5-
d0de80767fc2_story.html.
32Mike Coneen, Recreational marijuana use, possession now legal in D.C., WJLA, Feb. 26,
2015, http://www.wjla.com/articles/2015/02/recreational-marijuana-now-legal-in-d-c--
111817.html.
33Aaron Davis, D.C. voters overwhelmingly support legalizing marijuana, joining Colo.,
Wash., Washington Post, Nov. 4, 2014, http://www.washingtonpost.com/local/dc-politics/dc-
voters-titling-heavily-toward-legalizing-marijuana-likely-joining-colo-
wash/2014/11/04/116e83f8-60fe-11e4-9f3a-7e28799e0549_story.html.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 185 of 260



certain substances, including marijuana. 34 Additionally, the day before the initiative
went into effect, two Members of Congress wrote a letter to the Mayor of the District
stating, in relevant part, that if the Mayor were to “decide to move forward . . . with the
legalization of marijuana . . . [the Mayor would] be doing so in knowing and willful
violation of the law.” 35 In an interview, one Congressman suggested that officials who
continued with the legalization efforts would face prison time. 36 Although District
officials were not deterred from moving forward with legalization, it appears that they
have (at least for the time being) refrained from pressing forward with efforts to legalize
the sale of marijuana, notwithstanding prior discussions of passing legislation to create
a “legitimate cannabis industry” in the District. 37 However, the City Council has
advanced a bill that, if enacted, would limit employers’ ability to require job applicants
to undergo drug testing as part of the hiring process. 38





34Alex Rogers, Congress Approves Trillion-Dollar Spending Bill, Time, Dec. 14, 2014,
http://time.com/3632125/congress-spending-bill/; Consolidated and Further Continuing
Appropriations Act of 2015, Pub. L. No. 113-235, 113th Cong. § 809 (2014).
35Jonathan Topaz, Muriel Bowser: D.C. won’t back down in Chaffetz pot showdown,
POLITICO, http://www.politico.com/story/2015/02/jason-chaffetz-and-dc-in-pot-showdown-
115495.html; http://www.scribd.com/doc/256910143/Letter-to-d-c-Mayor-Muriel-Bowser-
Regarding.
36Mike DeBonis, Bowser: Legal pot possession to take effect at midnight in the District,
Washington Post, http://www.washingtonpost.com/local/dc-politics/house-republicans-warn-
dc-mayor-not-to-legalize-pot/2015/02/25/2f784a10-bcb0-11e4-bdfa-b8e8f594e6ee_story.html.
37See Aaron Davis, D.C. Council backs down on marijuana hearing after attorney general
warning, Washington Post, http://www.washingtonpost.com/local/dc-politics/dc-council-
warned-not-to-move-forward-on-marijuana-legalization/2015/02/09/2c1593aa-b067-11e4-
827f-93f454140e2b_story.html; Mike DeBonis, Legal marijuana could be $130 million a year
business in D.C., study finds, The Washington Post, Oct. 30, 2014,
http://www.washingtonpost.com/local/dc-politics/legal-marijuana-could-be-a-130-million-a-
year-business-in-dc-officials-find/2014/10/30/d6f80a52-603d-11e4-9f3a-
7e28799e0549_story.html?wprss=rss_local.
38Aaron Davis, Bill to limit marijuana screening by D.C. employers advances in council, The
Washington Post, Mar. 4, 2015, http://www.washingtonpost.com/local/dc-politics/bill-to-limit-
marijuana-screening-by-dc-employers-advancing-in-council/2015/03/04/72569e0c-c28e-11e4-
9ec2-b418f57a4a99_story.html.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 186 of 260




,, THE DISTRICT’S BUDGET: COSTS OF
     CONFINEMENT
            A.         D.C. Department of Corrections Budget

       Over the past decade, the DCDOC’s budget has averaged $141.7 million, with
peak funding 39 in FY08. The Department’s FY15 request for $151.6 million would bring
the Department’s budget within $2 million of the FY08 level.

       When considering the District’s budgeting and priorities, one should note that
the District has less control over its budget than do states over their budgets. The
District of Columbia Self-Government and Governmental Reorganization Act of 1973
(also known as the “Home Rule” Act) is a federal law that devolves certain decision
making responsibilities to the District, including a degree of authority to help determine
the District’s budget. 40 To simplify, once the City Council adopts the Mayor’s budget,
which is effectively a request to Congress for approval of local budget priorities as well
as any federal funding, the Mayor sends the budget to the President, who transmits it to
the House and the Senate for review. 41 Congress is not required to follow the District’s
budget when it approves the District’s use of its own revenue or when it appropriates
funding in the bill it sends to the President for signature. As a consequence, District
funding remains subject to the oversight of a political body that is not accountable to
residents of the District, an arrangement that can and has led to disputes over funding
and puts the District at risk when Congress cannot pass legislation, such as those
discussed previously relating to legislation regarding possession of marijuana. 42

      The District’s annual budget figures are divided into “actual,” “approved,” and
“requested” figures. Actual figures are dollars actually spent, as determined by an audit;
“approved” figures are amounts approved to be spent; and requested amounts denote
spending that the District has proposed, but which has not yet been approved. 43



39   This report considers budgets for FY05 through the FY15 request.
40See District of Columbia Self-Government and Governmental Reorganization Act of 1973,
Pub. L. 93-198, 87 Stat. 777 (Dec. 24, 1973); see also D.C. Code §§ 1-201.1, et seq.
41See D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and
Financial Plan, 1-16 - 1-17,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_1_web.pdf.
42See, e.g., Erik Wasson, DC cannot declare budget freedom from Congress, GAO says, The
Hill, Jan. 30, 2014, http://thehill.com/policy/finance/197019-dc-cannot-declare-budget-
freedom-from-congress-gao-says.
43See DC Fiscal Policy Institute, A Citizen’s Guide to the DC Budget, 8-9,
http://www.dcfpi.org/wp-content/uploads/2013/03/3-26-13-Citizens-Budget-Guide.pdf.




                                                    $
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 187 of 260



       The DCDOC’s approved budget for FY14 was $140.3 million. 44 The FY14
approved budget represented an increase of 7% over the FY13 actual budget ($131.1
million). 45 For FY15, the Department has proposed a budget of $151.6 million, which
represents an increase of approximately 8% over FY14 approved levels. 46

            Figure 1 47 indicates the Department’s budget for fiscal years 2005 through
2015. 48 As the data indicate, during the covered period (FY05-FY15), the Department

44D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and Financial
Plan, C-37,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_web.pdf.
45D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and Financial
Plan, C-37,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_web.pdf.
46D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and Financial
Plan, C-37,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_web.pdf.
47Figure 1 was calculated using information made available by the Office of the Chief Financial
Officer. See D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and
Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_web.pdf; D.C. Chief Financial Officer, FY 2014 Proposed Budget and Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_Final.pdf; D.C. Chief Financial Officer, Seizing Our Future: FY 2013 Proposed Budget and
Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_fy2013_volu
me_2_chapters_part_1.pdf; D.C. Chief Financial Officer, One City Rising to the Challenge: FY
2012 Proposed Budget and Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_volume_2_a
gency_chapters_part_i_web.pdf; D.C. Chief Financial Officer, Maximizing Efficiency: FY 2011
Proposed Budget and Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/2011_Volume_1-
Executive_Summary_Web.pdf; D.C. Chief Financial Officer, Meeting the Challenge: FY 2010
Proposed Budget and Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_volume_2_a
gency_chapters_part_i_web_1.pdf; D.C. Chief Financial Officer, FY 2009 Proposed Budget and
Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_agency_budg
et_chapters_part_1_of_2.pdf; D.C. Chief Financial Officer, Moving Forward: FY 2008
Proposed Budget and Financial Plan,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_volume_2a_
web2.pdf; D.C. Chief Financial Officer, FY 2007 Proposed Budget and Financial Plan: Public
Safety and Justice 2007 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_dc_budget_v
 FRQWLQXHG« 


                                             $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 188 of 260



received peak funding in FY08 ($153.4 million). The FY12 budget was the lowest the
Department had seen since FY05.
Figure 1



                 D.C. Department of Corrections Budget
                                                    (in thousands of dollars)
  ΨϭϲϬ͕ϬϬϬ
  ΨϭϱϬ͕ϬϬϬ
  ΨϭϰϬ͕ϬϬϬ
  ΨϭϯϬ͕ϬϬϬ
  ΨϭϮϬ͕ϬϬϬ
  ΨϭϭϬ͕ϬϬϬ
  ΨϭϬϬ͕ϬϬϬ
                    &zϬϱ        &zϬϲ         &zϬϳ    &zϬϴ   &zϬϵ   &zϭϬ   &zϭϭ   &zϭϮ   &zϭϯ   &zϭϰ;Ϳ &zϭϱ;ZͿ


olume_3d.pdf; D.C. Chief Financial Officer, FY 2008 Proposed Budget and Financial Plan:
Public Safety and Justice 2008 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_volume_3_w
eb.pdf; D.C. Chief Financial Officer, FY 2009 Proposed Budget and Financial Plan: Public
Safety and Justice 2009 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_operating_ap
pendices_part_2_of_4.pdf; D.C. Chief Financial Officer, FY 2010 Proposed Budget and
Financial Plan: Public Safety and Justice 2010 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/volume_4_-
_operating_appendices_-_part_i_web.pdf; D.C. Chief Financial Officer, FY 2011 Proposed
Budget and Financial Plan: Public Safety and Justice 2011 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/2011_Volume_4-
Operating_Appendices-Part_I_Web.pdf; D.C. Chief Financial Officer, FY 2012 Proposed
Budget and Financial Plan: Public Safety and Justice 2012 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_volume_4_o
perating_appendices_part_i_web_r.pdf; D.C. Chief Financial Officer, FY 2013 Proposed
Budget and Financial Plan: Public Safety and Justice 2013 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/ocfo_fy2013_volu
me_4_appendices_part_1_0.pdf; D.C. Chief Financial Officer, FY 2014 Proposed Budget and
Financial Plan: Public Safety and Justice 2014 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_4_Final.pdf; D.C. Chief Financial Officer, FY 2015 Proposed Budget and Financial Plan:
Public Safety and Justice 2015 Operational Appendices,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_5_web.pdf.
48Figures for FY05 through FY13 are actual budget figures, while FY14 is the approved budget
and FY15 is the Department’s request.




                                                              $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 189 of 260



       The DCDOC’s budget can be further divided to into “Personal Services,” (PS)
(Figure 2 49) which is essentially labor expenses, and “Nonpersonal Services,” (NPS)
(Figure 3 50) which is a catch-all category for other expenses, generally including
operational costs including supplies, equipment, and contractual services.
Figure 2                                                        Figure 3


            Personal Services (PS)                           Nonpersonal Services
                 (in thousands of dollars)                  (NPS) (in thousands of dollars)
  ϵϬ͕ϬϬϬ                                               ϵϬ͕ϬϬϬ
  ϴϱ͕ϬϬϬ                                               ϴϱ͕ϬϬϬ
  ϴϬ͕ϬϬϬ                                               ϴϬ͕ϬϬϬ
  ϳϱ͕ϬϬϬ                                               ϳϱ͕ϬϬϬ
  ϳϬ͕ϬϬϬ                                               ϳϬ͕ϬϬϬ
  ϲϱ͕ϬϬϬ                                               ϲϱ͕ϬϬϬ
  ϲϬ͕ϬϬϬ                                               ϲϬ͕ϬϬϬ
  ϱϱ͕ϬϬϬ                                               ϱϱ͕ϬϬϬ
  ϱϬ͕ϬϬϬ                                               ϱϬ͕ϬϬϬ
  ϰϱ͕ϬϬϬ                                               ϰϱ͕ϬϬϬ
  ϰϬ͕ϬϬϬ                                               ϰϬ͕ϬϬϬ
               &zϭϰ;Ϳ
               &zϭϱ;ZͿ
                  &zϬϱ
                  &zϬϲ
                  &zϬϳ




                                                                  &zϭϰ;Ϳ
                                                                  &zϭϱ;ZͿ
                                                                     &zϬϱ
                                                                     &zϬϲ
                                                                     &zϬϳ
                 &zϬϴ
                 &zϬϵ
                 &zϭϬ
                 &zϭϭ
                 &zϭϮ
                 &zϭϯ




                                                                    &zϬϴ
                                                                    &zϬϵ
                                                                    &zϭϬ
                                                                    &zϭϭ
                                                                    &zϭϮ
                                                                    &zϭϯ
       A review of notices of intent to award sole source contracts issued by the Office of
Contracting and Procurement 51 provide some insight into the cost of various contractual
services: 52

      x Inmate Telephone, Inc. provides prisoner telephone services for the DCDOC,
         including labor, equipment, and materials. A proposed extension of a contract
         for services provided through September 30, 2015, indicates that services would
         be provided at no cost to the District. Presumably, the company pays for these
         costs through revenue generated by system use. 53




49   See supra n.47. 
50   See supra n.47.
 See D.C. Office of Contracting and Procurement, Notice of Intent to Award Sole Source
51

Contracts, http://app.ocp.dc.gov/intent_award/intent_award_opic.asp.
52It is not clear precisely which budget category encompasses these expenditures, though it is
not unreasonable to expect that they would be categorized as contractual services.
53D.C. Office of Contracting and Procurement, Determinations and Findings for Sole Source
Extension of Contract (Contract CW12929, Inmate Telephone Inc.) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_Sole_Source_Inmate_Telephone.pdf.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 190 of 260



     x Centric GRP LLC/Keefe Supply Company provides commissary services. A
        proposed extension of a contract for services would pay the company about
        $631,000 for the seven-month period from January 1, 2015, through July 31,
        2015. 54

     x Virginia Correctional Enterprises provides off-site laundry services for the D.C.
        Jail. A proposed extension of a contract for services would pay the company
        $200,000 for the nine-month period from January 1, 2015, through September
        30, 2015. 55

     x Johnson Control provides maintenance services for the D.C. Jail air, heat, power,
        and ventilation systems. A proposed extension of a contract for services would
        pay the company about $70,000 from the date of the award through September
        30, 2015. 56

     x URS Federal Technical Services, Inc./EG&G Technical Services, Inc. provide
        warehouse management and logistics services, including management of supply
        operations at the D.C. Jail. A proposed contract for services would pay URS
        about $694,000 for services between October 1, 2014, and September 30, 2015. 57

           B.         Private Contracts: CCA, Unity Health Care, Halfway Houses

      One NPS component, “Contractual Services - Other” (Figure 4 58) accounted for
between 75% and 86% of all NPS expenses for FY05 through FY15, and for between 36%
and 48% of the entire budget. The contractual services component appears to include
the Department’s contracts with CCA, with the private halfway houses, and for prisoner
medical services.

        Because the “Contractual Services - Other” category accounts for such a
significant percentage of the total NPS budget, it is useful to examine the NPS budget


54D.C. Office of Contracting and Procurement, Determination and Findings for Sole Source
Extension of Contract (Contract CW18182, Centric GRP/Keefe Supply Company) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_CW18182_R1.pdf.
55D.C. Office of Contracting and Procurement, Determination and Findings for Sole Source
Extension of Contract (Contract CW17235, Virginia Correctional Enterprises) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_CW17235_R1.pdf.
56D.C. Office of Contracting and Procurement, Determination and Findings for Sole Source
Extension of Contract (Johnsons Control) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_Johnson_Control_R1.pdf.
57D.C. Office of Contracting and Procurement, Determination and Findings for Sole Source
Extension of Contract (Contract CW12688, URS) (unsigned),
http://app.ocp.dc.gov/intent_award/D_F/DF_CW12688%208_26_14R.pdf.
58   See supra n.47.




                                                    $
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 191 of 260



without the contractual services category (Figure 5 59). As Figure 5 demonstrates, the
NPS budget sans the “Contractual Services - Other” category has been subject to a fair
degree of year-to-year fluctuation. The figures also reveal comparatively higher
expenses in FY10 and FY11. In both fiscal years—and only those fiscal years—the second
largest expense category after contractual services was “Expense Not Budgeted Others,”
which accounted for $10.6 million in expenses in FY10 and $8.6 million in FY11. It is
not clear precisely what accounts for the variations in this budget category. For FY15,
this budget category includes $6.5 million for supplies and materials, such as books,
writing materials, and other goods purchased for prisoner use and consumption; $2.7
million for equipment; $60,000 for telecommunications. 60 For FY15, this budget
category also includes $2.8 million for land and building rental, which may represent
the District’s lease payment to CCA for the CTF facility, as discussed below. 61
Figure 4                                                        Figure 5


        NPS: Contractual Services                           NPS Minus Contractual
                - Other                                        Services - Other
                 (in thousands of dollars)                         (in thousands of dollars)
  ϵϬ͕ϬϬϬ                                               ϮϮ͕ϬϬϬ

  ϴϬ͕ϬϬϬ                                               ϮϬ͕ϬϬϬ
                                                       ϭϴ͕ϬϬϬ
  ϳϬ͕ϬϬϬ
                                                       ϭϲ͕ϬϬϬ
  ϲϬ͕ϬϬϬ
                                                       ϭϰ͕ϬϬϬ
  ϱϬ͕ϬϬϬ                                               ϭϮ͕ϬϬϬ
  ϰϬ͕ϬϬϬ                                               ϭϬ͕ϬϬϬ
                &zϭϰ;Ϳ
                &zϭϱ;ZͿ
                   &zϬϱ
                   &zϬϲ
                   &zϬϳ




                                                                  &zϭϰ;Ϳ
                                                                  &zϭϱ;ZͿ
                                                                     &zϬϱ
                                                                     &zϬϲ
                                                                     &zϬϳ
                  &zϬϴ
                  &zϬϵ
                  &zϭϬ
                  &zϭϭ
                  &zϭϮ
                  &zϭϯ




                                                                    &zϬϴ
                                                                    &zϬϵ
                                                                    &zϭϬ
                                                                    &zϭϭ
                                                                    &zϭϮ
                                                                    &zϭϯ

      A significant percentage of the Department of Corrections’ budget is devoted to
paying for contracts with private entities, including CCA and private halfway houses.





59   See supra n.47.
60See D.C. Chief Financial Officer, Keeping the Promises: FY 2015 Proposed Budget and
Financial Plan, C-37 to C-39,
http://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/DCOCFO_Volume
_2_web.pdf.
61   See id.




                                                    $
                                      $SSHQGL[%
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 192 of 260


                     *29(510(172)7+(',675,&72)&2/80%,$
                          '(3$570(172)&255(&7,216






                     '&'HSDUWPHQWRI&RUUHFWLRQV5HVSRQVH
                                        WR
                    :DVKLQJWRQ/DZ\HUV¶&RPPLWWHH:KLWH3DSHU


7KH:DVKLQJWRQ/DZ\HUV¶&RPPLWWHHFRPPLVVLRQHG&RYLQJWRQDQG%XUOLQJWRSUHSDUHDZKLWH
SDSHUUHJDUGLQJFRQGLWLRQVRIFRQILQHPHQWDWWKH'&-DLODQG&7)WRLQFOXGHSK\VLFDO
LQIUDVWUXFWXUHPHQWDOKHDOWKVXLFLGHSUHYHQWLRQGUXJWUHDWPHQWSUDFWLFHVMXYHQLOHXQLW
GHPRJUDSKLFVEXGJHWFRVWVDQGFRQWUDFWLQJ7KH'HSDUWPHQWRI&RUUHFWLRQVSURYLGHVWKH
IROORZLQJFRPPHQWVLQUHVSRQVHWRWKLVUHSRUW

&')DQG&7))DFLOLWLHV

    x '2&LVFRPPLWWHGWRSHUIRUPLQJSUHYHQWDWLYHDQGGD\WRGD\PDLQWHQDQFHRIWKH&')
        DQG&7)IDFLOLWLHVLQRUGHUWRSURYLGHDFOHDQDQGVDIHHQYLURQPHQWIRUVWDIIDQGLQPDWHV
    x '2+QRWHGLQLWVH[LWLQWHUYLHZZLWK'2&VWDIIRQ0DUFKWKDWWKHUHKDGEHHQ
        QRWLFHDEOHLPSURYHPHQWVLQWKHIDFLOLW\DQGDUHDVWKDWZHUHLQQHHGRIUHSDLUDQGLQSRRU
        FRQGLWLRQGXULQJWKHLQLWLDOLQVSHFWLRQKDYHLPSURYHGVLJQLILFDQWO\
    x ,QWKHPRVWUHFHQW0DUFK'2+LQVSHFWLRQRIWKHLGHQWLILHGLWHPVKDYHDOUHDG\
        EHHQDEDWHGWRGDWHWKHUHPDLQLQJLWHPVDUHHLWKHUFXUUHQWO\EHLQJFRUUHFWHGRUGXHWRWKH
        DJHDQGGHWHULRUDWLRQRIWKHSK\VLFDOVWUXFWXUHDUHRXWVLGHRI'2&¶VFRQWURO

-XYHQLOH3URJUDPV

   x 6LQFHWKHLVVXDQFHRIWKH5LGOH\5HSRUW'&'2&KDVVLJQLILFDQWO\H[SDQGHGWKHMXYHQLOH
        SURJUDP
           o 7KHDIWHUVFKRROSURJUDPKDVEHHQH[SDQGHGDQGQRZUXQVIURP0RQGD\)ULGD\
               7KLVSURJUDPIRFXVHVRQUHLQIRUFLQJWKHGD\¶VOHVVRQVWHDFKLQJJRRGFLWL]HQVKLS
               DQGSURVRFLDOGHYHORSPHQW
           o 7KHUHLVDGDLO\EDUEHULQJSURJUDPIRUWKHPDOHMXYHQLOHV
           o 7KHUHLVDFRPSUHKHQVLYH9LFWLP,PSDFW7UDLQLQJSURJUDPWKDWFRPELQHVLQWHQVLYH
               UHFRYHU\VXSSRUWPHQWRULQJDQGDQJHUPDQDJHPHQWVHUYLFHVDQGZRUNIRUFH
               GHYHORSPHQWVNLOOV
           o 2WKHUZHHNO\SURJUDPVLQFOXGH/LIH6NLOOVZRUNVKRSV)UHH0LQGV%RRN&OXE
               $GMXVWLQJ2XU$WWLWXGHVDQGVXEVWDQFHDEXVHHGXFDWLRQ
    x 7KH-XYHQLOH8QLWSURJUDPPDQDJHULVFXUUHQWO\LQWKHSURFHVVRIQHJRWLDWLQJDFDUHHUDQG
        WHFKQLFDOWUDLQLQJIRUZHHNHQGSURJUDPPLQJ
    x $VRI6HSWHPEHUDOOFRUUHFWLRQDORIILFHUUHFUXLWVDUHWUDLQHGLQ3RVLWLYH<RXWK
        'HYHORSPHQW 3<' DVZHOODVWKHRSHUDWLRQDODQGGLVFLSOLQDU\SURFHGXUHVRIWKH


       WK6WUHHW1:WK)ORRU:DVKLQJWRQ'&3KRQH  
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 193 of 260


       -XYHQLOH8QLW7KLVWUDLQLQJLVEHLQJSKDVHGLQWRWKHDQQXDOLQVHUYLFHWUDLQLQJIRUDOO
       FRUUHFWLRQDOVWDII
   x   3<'HPSKDVL]HVEXLOGLQJVNLOOVDQGDVVHWVLQ\RXWKLQDGGLWLRQWRSUHYHQWLQJQHJDWLYH
       RXWFRPHV

-XYHQLOH$GPLQLVWUDWLYH6HJUHJDWLRQ

7KH'2&GRHVQRWXVHH[FHVVLYHLVRODWLRQDQGVHJUHJDWLRQZLWKWKHMXYHQLOHSRSXODWLRQ7KH
QXPEHURIMXYHQLOHVVHJUHJDWHG HLWKHUDZDLWLQJDGLVFLSOLQDU\KHDULQJRUSODFHGLQDGPLQLVWUDWLYH
VHJUHJDWLRQ RYHUWKHSDVW\HDUDUHDVIROORZVZLWKWKHDYHUDJHVWD\LQVHJUHJDWLRQEHLQJ
DSSUR[LPDWHO\WZR  GD\V

                    0RQWK                                 1XPEHURIMXYHQLOHV
                    0D\                              6L[  
                    -XQH                             =HUR  
                    -XO\                             7KUHH  
                    $XJXVW                           7KUHH  
                    6HSWHPEHU                        7ZR  
                    2FWREHU                          6L[  
                    1RYHPEHU                         7ZR  
                    'HFHPEHU                         =HUR  
                    -DQXDU\                          =HUR  
                    )HEUXDU\                         =HUR  
                    0DUFK                            )LYH  
                    $SULO                            7ZR  
                    0D\                              =HUR  
       
   x   7KH'2&KDVKDG-XYHQLOH$GPLQLVWUDWLYH+RXVLQJDQG+HDULQJ3URFHGXUHVLQSODFH
       VLQFH-XQH
   x   $Q\MXYHQLOHSODFHGLQDGPLQLVWUDWLYHVHJUHJDWLRQLVKRXVHGLQDVHSDUDWHFHOORQWKH
       ORZHUWLHUZLWKLQWKHMXYHQLOHXQLW
          o 7KHVHMXYHQLOHVDWWHQGVFKRROWKURXJK'&36DQGKDYHDFFHVVWROHJDOVHUYLFHV
               SURJUDPPLQJFRXQVHOLQJVHUYLFHVDQGPHDQLQJIXOFRQWDFWZLWKWKHRWKHUMXYHQLOH
               LQPDWHV
   x   ,IDMXYHQLOHLVSODFHGLQDGPLQLVWUDWLYHVHJUHJDWLRQWKHIROORZLQJRFFXUV
          o 2IILFHUVDUHUHTXLUHGWRGRDYLVXDOVHFXULW\FKHFNRIWKHMXYHQLOHHYHU\ILIWHHQ  
               PLQXWHV
          o 7KHMXYHQLOHUHFHLYHVLQGLYLGXDOUHFUHDWLRQIRUWZR  KRXUVSHUGD\
          o -XYHQLOHVZLOOQRWEHSODFHGLQVHJUHJDWLRQIRUORQJHUWKDQILYH  GD\VXQOHVV
               H[WHQXDWLQJFLUFXPVWDQFHVH[LVW

9LVLWDWLRQIRU-XYHQLOHV

   x ,QDGGLWLRQWRYLGHRYLVLWDWLRQMXYHQLOHVZKRKDYHUHDFKHGWKH*ROG7LHULQWKH-XYHQLOH
        8QLWDUHJLYHQFRQWDFWYLVLWDWLRQZLWKWKHLUSDUHQWRUJXDUGLDQRQFHSHUPRQWK(OLJLELOLW\
        IRUWKH*ROG7LHULVEDVHGRQVHYHUDOIDFWRUVVXFKDVEHKDYLRUSURJUDPSDUWLFLSDWLRQDQG
        HGXFDWLRQDOIDFWRUV
   x 7KHUHDUHFXUUHQWO\HLJKW  MXYHQLOHVRQWKH*ROG7LHUZLWKWZR  PRUHH[SHFWHGE\
        0D\
   x -XYHQLOHLQPDWHVDUHJLYHQFRQWDFWYLVLWVGXULQJWKHKROLGD\VHDVRQLQ'HFHPEHU

                                                  

      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 194 of 260


6XLFLGH3UHYHQWLRQ

7KH'2&WKURXJKDSURDFWLYHLQLWLDWLYHUHTXHVWHGWKDWFRQVXOWDQW/LQGVD\+D\HVLQGHSHQGHQWO\
DVVHVVFXUUHQWSUDFWLFHVDQGSURYLGHDQ\DSSURSULDWHUHFRPPHQGDWLRQVUHODWLQJWRVXLFLGH
SUHYHQWLRQSROLFLHVDQGSURFHGXUHVZLWKLQ'2&+LVUHFRPPHQGDWLRQVKDYHEHHQLPSOHPHQWHG

    x $VRI2FWREHUDOOGHVLJQDWHGFHOOVKDYHEHHQFRPSOHWHGDQGUHWURILWWHGDV
        IROORZVWRGHFUHDVHOLJDWXUHSRLQWVKDQGOHVKDYHEHHQUHPRYHGIURPWRLOHWVDQGGHVNV
        YHQWVDUHFRYHUHGZLWKDQWLOLJDWXUHJUDGHPHVKSLFNSURRISHQDOJUDGHFDXONLQJKDV
        EHHQXVHGLQWKHFHOOVDQGGRRUVKDYHEHHQUHSODFHGWRDOORZIRUFOHDUSDQHOVWKDW
        SURYLGHHQKDQFHGYLVLRQLQWRDQGRXWRIWKHFHOOV
    x ,QUHVSRQVHWRWKH+D\HV5HSRUWUHFRPPHQGDWLRQVUHODWLQJWRVXLFLGHSUHFDXWLRQVWKH
        '2&SURYLGHVVXLFLGHUHVLVWDQWVPRFNVDQGEODQNHWVPRUHWLPHRXWRIFHOOVDQGWKH
        SURYLVLRQRIPRUHIDPLO\YLVLWVDQGWHOHSKRQHDFFHVVLVXQGHUUHYLHZ
    x ³%HKDYLRU0DQDJHPHQW´VWDWXVZDVLPPHGLDWHO\GLVFRQWLQXHGXSRQUHFHLSWRIWKH+D\HV
        5HSRUW7KHUHDUHQRZWZRFDWHJRULHVRIREVHUYDWLRQ6XLFLGH:DWFKIRULQPDWHVWKRXJKW
        WREHDFWLYHO\VXLFLGDODQG6XLFLGH3UHFDXWLRQIRULQPDWHVZKRDUHDWULVNRIVXLFLGHEXW
        OHVVDFXWHO\FRPSDUHGWRLQPDWHVRQ6XLFLGH:DWFK,QPDWHVRQ6XLFLGH:DWFKDUHSODFHG
        LQDVDIHFHOORQUGIORRUPHGLFDODQGDUHSURYLGHGRQHWRRQHFRQVWDQWPRQLWRULQJE\D
        KHDOWKFDUHSURIHVVLRQDO,QPDWHVRQ6XLFLGH3UHFDXWLRQDUHPRQLWRUHGE\RIILFHUVHYHU\
        ILIWHHQ  PLQXWHVLQVWDJJHUHGLQWHUYDOV
    x 6XLFLGH3UHYHQWLRQWUDLQLQJKDVEHHQVLJQLILFDQWO\HQKDQFHG$OOFRUUHFWLRQDORIILFHUV
        RWKHU'2&VWDIIDQGKHDOWKFDUHYHQGRUVWDIIPXVWXQGHUJRIRXU  KRXUVDQQXDOO\RI
        6XLFLGH3UHYHQWLRQWUDLQLQJ$GGLWLRQDOO\'2&EURXJKWLQQDWLRQDOH[SHUW'U'HDQ
        $XIGHUKHLGHWRFRQGXFWDIXOOGD\RIWUDLQLQJRQVHOILQMXULRXVEHKDYLRULVVXHVZKLFK
        LQYROYHGLQPDWHVZLWKPHQWDOKHDOWKLVVXHVDVZHOODVWKRVHH[KLELWLQJ³EDGEHKDYLRU´
        &RUUHFWLRQDORIILFHUVRQWKHPHQWDOKHDOWKDQGVHJUHJDWLRQXQLWVDVZHOODVPHQWDOKHDOWK
        VWDIISDUWLFLSDWHGLQWKLVWUDLQLQJ
    x '2&LVLQWKHSURFHVVRIGHYHORSLQJD0HQWDO+HDOWK6WHS'RZQ8QLWZKLFKVHHNVWR
        WUDQVLWLRQVWDELOL]HGLQPDWHVRQWKH&ULVLV,QWHUYHQWLRQ8QLWWRDGLIIHUHQWZLQJRIWKH
        VDPHDUHDZKLFKZRXOGLQYROYHHQKDQFHGSURJUDPPLQJDVZHOODVGRXEOHEXQNLQJDVD
        ZD\WRKHOSWKHPIXOO\WUDQVLWLRQWRJHQHUDOSRSXODWLRQDVWKHLUIXQFWLRQDOLW\LPSURYHV


6XEVWDQFH$EXVH7UHDWPHQW3URJUDPV

    x 7KH6HFXUH5HVLGHQWLDO7UHDWPHQW3URJUDP 6573 LVDMRLQWSURJUDPRI&626$DQGWKH
        863DUROH&RPPLVVLRQWKDWLVORFDWHGLQWKH&7)(OLJLELOLW\UHTXLUHPHQWVDQGWKH
        FRQWHQWRIWKHSURJUDPDUHFRQWUROOHGE\WKRVHDJHQFLHV
    x 7KH'2&RIIHUVD5HVLGHQWLDO6XEVWDQFH$EXVH7UHDWPHQW 56$7 SURJUDPWRERWKPDOH
        DQGIHPDOHLQPDWHV7KH56$7FXUULFXOXPLVOLFHQVHGE\$GGLFWLRQ3UHYHQWLRQDQG
        5HFRYHU\$GPLQLVWUDWLRQ $35$ WKHUHJXODWLQJERG\IRUSROLF\IRUVXEVWDQFHDEXVH
        SUHYHQWLRQWUHDWPHQWDQGUHFRYHU\VHUYLFHV
            o 56$7LVDGD\SURJUDPWKDWLQFOXGHVVHUYLFHVVXFKDVUHODSVHSUHYHQWLRQ
                SDUHQWLQJFODVVHVDQGOLIHVNLOOV
            o 7KHSURJUDPLVRSHQWRYROXQWHHUVDQGDOVRDFFHSWVUHIHUUDOVDQGVHOIUHSRUWV
            o ,QPDWHVZKRKDYHYLRODWHGWKHWHUPVRIWKHLUSUREDWLRQDQGRWKHUZLVHPHHWWKH
                UHTXLUHPHQWVRIWKHSURJUDPPD\DOVRHQUROO
                                                     

      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 195 of 260



*RRG7LPH&UHGLWV
        
    x 7KH'2&DPHQGHGWKHJRRGWLPHFUHGLWVODZLQLQRUGHUWRH[SDQGWKHDSSOLFDWLRQ
        RIJRRGWLPHFUHGLWVWRDOORZSUHWULDOGHWDLQHHVLQDGGLWLRQWRVHQWHQFHGPLVGHPHDQDQWV
        WRHDUQFUHGLWVIRUJRRGEHKDYLRUDQGIRUVXFFHVVIXOSDUWLFLSDWLRQLQDQH[SDQGHGOLVWRI
        SURJUDPVLQFOXGLQJUHKDELOLWDWLYHSURJUDPVZRUNGHWDLOVDQGVSHFLDOSURMHFWVZLWKRU
        ZLWKRXWFRPSOHWLRQRIWKHSURJUDP
    x 7KH'LVWULFW¶VJRRGWLPHFUHGLWODZVRQO\DSSO\WRSUHWULDODQGVXEVHTXHQWO\VHQWHQFHG
        PLVGHPHDQDQWV,QDFFRUGDQFHZLWKWKH1DWLRQDO&DSLWDO5HYLWDOL]DWLRQDQG6HOI
        *RYHUQPHQW,PSURYHPHQW$FWRI 3XE/1R6WDW DQG'&&RGH
        LQPDWHVFKDUJHGZLWKIHORQLHVDQGVHQWHQFHGWRPRUHWKDQRQH  \HDURI
        LQFDUFHUDWLRQDUH)HGHUDO%XUHDXRI3ULVRQVLQPDWHVDQGFDQRQO\HDUQJRRGWLPHFUHGLWV
        LQDFFRUGDQFHZLWKIHGHUDOODZDQG)%23SROLFLHV

:/&5HFRPPHQGDWLRQV

$VH[SODLQHGDERYHWKH'2&KDVDOUHDG\WDNHQDFWLRQRQVHYHUDORIWKH5HFRPPHQGDWLRQV
FRQWDLQHGLQWKH:/&5HSRUW,QUHJDUGWRVXLFLGHSUHYHQWLRQSUDFWLFHVPHQWLRQHGLQ
5HFRPPHQGDWLRQWKH'2&EURXJKWLQRQLWVRZQLQLWLDWLYHDQLQGHSHQGHQWFRQVXOWDQW
/LQGVD\+D\HVPDGHWKHUHSRUWSXEOLFDQGKDVLPSOHPHQWHGWKHUHFRPPHQGDWLRQVIURPKLV
UHSRUW,QDVPXFKDV5HFRPPHQGDWLRQUHODWHVWRMXYHQLOHFRQILQHPHQWWKH'2&VLPLODUO\
FRPPLVVLRQHGWKH5LGOH\UHSRUWDQGSXEOLFL]HGLWDQGKDVZRUNHGGLOLJHQWO\WRLPSOHPHQWWKH
5LGOH\UHFRPPHQGDWLRQVLQFOXGLQJDFRPSUHKHQVLYH-XYHQLOH$GPLQLVWUDWLYH+RXVLQJDQG
+HDULQJSROLF\WKDWLVFXUUHQWO\LQSODFH7KHUHYLHZRIWUDLQLQJIRUFRUUHFWLRQDORIILFHUVWDVNHG
ZLWKVSHFLDOL]HGIXQFWLRQVVXFKDVMXYHQLOHFXVWRG\DQGVXLFLGHSUHYHQWLRQFRQWDLQHGLQ
5HFRPPHQGDWLRQKDVEHHQDGGUHVVHGDVH[SODLQHGDERYHDQGLVRQJRLQJ:KLOHPXFK
SURJUHVVKDVEHHQPDGHWKH'2&UHPDLQVFRPPLWWHGWRLPSURYLQJRSHUDWLRQVDQGDFKLHYLQJWKH
VWDWXVRIDEHQFKPDUNFRUUHFWLRQDODJHQF\














                                                

Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 196 of 260




             EXHIBIT 2
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 197 of 260



 DECLARATION OF DR. MARC STERN, MD MPH IN SUPPORT OF PLAINTIFF’S
                       EMERGENCY MOTION

          On this 29th day of March, 2020, I hereby declare:

          1.     My name is Marc Stern. I am a board certified internist specializing in correctional

health care. I have managed health care operations and practiced health care in multiple

correctional settings. Most recently, I served as the Assistant Secretary of Health Care for the

Washington State Department of Corrections. In terms of educational background, I received a

Bachelor of Science degree from State University of New York (Albany) in 1975, a medical degree

from State University of New York (Buffalo) in 1982, and a Master of Public Health from Indiana

University in 1992. I am an Affiliate Assistant Professor at the University of Washington School

of Public Health.

          2.     On a regular basis, I investigate, evaluate, and monitor the adequacy of health care

delivery systems in correctional institutions on behalf of a variety of parties including federal

courts. My prior experience includes working with the Office of Civil Rights and Civil Liberties

of the U.S. Department of Homeland Security; the Special Litigation Section of the Civil Rights

Division of the U.S. Department of Justice; and state departments of corrections and county jails.

          3.     Through 2013, I taught the National Commission on Correctional Health Care’s

(NCCHC) correctional health care standards semi-annually               to correctional health care

administrators at NCCHC’s national conferences. I authored a week-long curriculum

commissioned by the National Institute of Corrections of the U.S. Department of Justice to train

jail and prison wardens and health care administrators in the principles and practice of operating

safe and effective correctional health care operations, and served as the principal instructor for this

course.

          4.     In the past four years alone, I have been qualified as an expert in several



                                                  1
                  Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 198 of 260



    jurisdictions on correctional health care systems and conditions of confinement. My full

    curriculum vitae is attached hereto as Exhibit A.

            5.        I am not receiving payment in exchange for providing this affidavit to the D.C. Public

    Defender Services regarding appropriate correctional healthcare measures during the COVID-19

    pandemic. In light of the emergency conditions occurring in jails and prisons across the country, I am

    providing my services pro bono.

            6.        Due to the recent COVID-19 pandemic affecting the nation and world, I have

    familiarized myself with the virus from a clinical perspective, including its causes and conditions, its

    transmission – especially in crowded and unsanitary conditions – and its ability to quickly spread

    through correctional facilities.

            7.        In the context of a pandemic like the one we currently face, public health and public safety

    interests are closely intertwined. When and if correctional staffing challenges arise due to the need for

    staff to quarantine, seek treatment, or care for dependents, managing internal safety in carceral settings

    becomes even more challenging. Understaffing in the correctional setting is dangerous for staff as well

    as incarcerated people, and the stress and fear of the current crisis only serve to increase those risks.

            8.        I have reviewed the March 25, 2020, letter sent from the union to the D.C. DOC, spelling

    out in the public health dangers at the D.C. DOC. If accurate, such conditions heighten the urgency of

    addressing these problems.

            9.        For example, if true, the grievance’s allegations that correctional officers responsible for

    receiving and overseeing inmates do not any, or sufficient, personal protective equipment (PPE) for use

    when indicated, 1 and that officers are not required to participate in social distancing during shift changes,

    raise serious concerns that those officers may contract and transmit COVID-19 to their co-workers,

    families, and inmates in the facility. Accordingly, reducing the number of inmates with whom those



1
    Grievance at 3.
                                                              2
             Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 199 of 260



correctional officers must interact will reduce the risk that those correctional officers will contract

COVID-19 or transmit it to others in the community.

       10.     I have also reviewed the declarations of four inmates detained in DOC facilities. As with

the union’s grievance letter, the inmates’ allegations, if true, heighten the urgency of taking immediate

and aggressive action. For example, the housing of multiple inmates within a single cell and lack of

adequate cleaning supplies increases the probability that COVID-19 is already spreading throughout the

facilities. Accordingly, housing only one inmate per cell and either providing sufficient cleaning supplies

or reducing the amount of space requiring thorough cleaning will decrease the virus’s ability to spread

within DOC facilities.

       11.     In light of the conditions described in the documents that I have reviewed, the four

confirmed cases of COVID-19 inside of DOC facilities, and the apparent resource-shortages facing the

DOC, I am even more firmly convinced that downsizing the inmate population as much as possible will

reduce the risk of contraction and transmission of COVID-19—and the attendant risks of serious harm

and death—within DOC facilities and the communities around them.

       12.     Thoughtful downsizing should be implemented in tandem with aggressive, responsive

prevention measures that are developed and guided by public health and medical experts.

       13.     Institutional settings such as jails, prisons, shelters, and inpatient treatment programs

are congregate environments where people live, eat, and sleep closely together. In these environments,

infections like COVID-19 can spread more rapidly. Downsizing jail populations serves two critical

public health aims: (1) targeting residents who are at elevated risk of suffering from severe symptoms

of COVID-19; and (2) allowing those who remain incarcerated to better maintain social distancing and

avoid other risks associated with forced communal living. Because vulnerable populations are at the

highest risk of severe complications from COVID-19, and because when they develop severe

complications they will be transported to community hospitals—thereby using scarce community

                                                        3
              Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 200 of 260



resources (ER beds, general hospital beds, ICU beds)—avoiding disease in this population is a critical

contribution to public health overall.

       14.     Downsizing jail populations by releasing high risk individuals and others the court system

deems eligible for release will help to “flatten the curve” overall—both within the jail setting and

without. Early reporting on the impacts of COVID-19, based in part on preliminary data emerging

from China, seemed to indicate that the virus’ impact would remain relatively mild for younger people.

Recent data released by the CDC suggests that this initial narrative is incorrect, and that adults aged 20-

44 also face a risk of experiencing severe health outcomes as a result of contracting the disease. The

CDC released data based on the reported cases in the United States between February 12 and March

16, 2020. This data showed the thirty-eight percent (38%) of the hospitalizations from coronavirus

occurred in patients under 55 years old. 2 French health officials have released statements saying that

half of intensive care admission in that country involve individuals under 65. In the Netherlands, half

of intensive care admissions were for people under the age of 50. 3

        15.    While the highest risk of death remains among the elderly, it is becoming clear that

younger individuals are not protected from severe complications requiring hospitalization and

placement in intensive care, using valuable community resources that are expected to become more scarce.

        16.    At the same time criminal justice authorities work to downsize jail populations, it is

critical that the D.C. Department of Corrections, the D.C. Department of Behavioral Health, and any

other public agency responsible for maintaining congregate living conditions of detained individuals

in the D.C. system immediately undertake the following prevention and planning measures:




2
  Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) — United States,
February 12–March 16, 2020, available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm?s_cid=mm6912e2_w
3
  https://www.washingtonpost.com/health/2020/03/19/younger-adults-are-large-percentage-
coronavirus-hospitalizations-united-states-according-new-cdc-data/

                                                        4
 Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 201 of 260



a. Immediate testing.       Patients   who    require testing,    based    on   public health

   recommendations and the opinion of a qualified medical professional, should be tested

   for COVID-19.

b. Immediate Screening. Correctional authorities must be required to screen each

   employee or other person entering the facility every day to according to current CDC

   or local health department guidelines A record should be made of each screening.

c. Quarantine. The jail must establish non-punitive quarantine for all individuals

   believed to have been exposed to COVID-19, but are not yet symptomatic, and non-

   punitive isolation for those believed to be infected with COVID-19 and potentially

   infectious. Any individual who must interact with those potentially or likely infected

   with COVID-19 must utilize protective equipment as directed by public health

   authorities. In short, every possible effort must be made to separate infected or potentially

   infected individuals from the rest of the incarcerated population. Individuals requiring

   continued quarantine, isolation, or health care after release from incarceration should

   be transferred from the institution to the appropriate outside venue.

d. Institutional Hygiene. The jail must be required to provide adequate sanitation of high

   use/high touch areas and cells in accordance with CDC or local health authority

   guidelines.

   i. This includes a prompt way to dispose of tissues used by incarcerated individuals

      as well as staff.

e. Personal Hygiene. The jail must be required to provide hand soap, disposable

   paper towels, and access to water to allow residents to wash their hands on a regular

   basis, free of charge and ensure replacement products are available as needed.

   Correctional staff should be allowed to carry hand sanitizer with alcohol on their

   person, and residents should be allowed to use hand sanitizer with alcohol when they
                                         5
             Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 202 of 260



               are in locations or activities where hand washing is not available.

                i. Inmates should be permitted access to cleaning supplies so they may clean their

                   individual cells. This will both keep cells cleaner, and also stem panic amongst the

                   incarcerated population.

           f. Access to treatment. It is critical that inmates have rapid access to responsive

               medical treatment. Those with a cough should be provided masks as soon as they

               inform staff of this symptom or staff notice this symptom.

    17.    The measures I propose above are baseline steps to help slow the spread of COVID-19 in all

facilities. However, each correctional facility has its own unique combination of physical structure and

layout, operations, policies, logistics, inmate characteristics, and staffing factors that determine what

additional measures may be necessary to minimize the spread of COVID-19. Only a public health expert

who is able to review a particular facility firsthand can account for all of those factors and provide a

meaningful and facility-specific opinion about what additional measures are necessary to reduce the risk

of transmission.

     18.   I declare under penalty of perjury that the foregoing is true and correct.




Executed on March 29, 2020.




Marc Stern, MD MPH




                                                        6
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 203 of 260




                        EXHIBIT A




                                7
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 204 of 260

                                       MARC F. STERN, M.D., M.P.H., F.A.C.P.
                                                                                                                March, 2020

                                                                                                       marcstern@live.com
                                                                                                        +1 (360) 701–6520

                                            SUMMARY OF EXPERIENCE

CORRECTIONAL HEALTH CARE CONSULTANT                                                                      2009 – PRESENT
Consultant in the design, management, and operation of health services in a correctional setting to assist in evaluating,
monitoring, or providing evidence-based, cost-effective care consistent with constitutional mandates of quality.
Current activities include:
x COVID-19 Medical Advisor, National Sheriffs Association (2020 - )
x   Advisor to various jails in Washington State on patient safety, health systems, and related health care and custody
    staff activities and operations, and RFP and contract generation (2014 - )
x   Consultant to the US Department of Justice, Civil Rights Division, Special Litigation Section. Providing investigative
    support and expert medical services pursuant to complaints regarding care delivered in any US jail, prison, or
    detention facility. (2010 - ) (no current open cases)
x   Physician prescriber/trainer for administration of naloxone by law enforcement officers for the Olympia, Tumwater,
    Lacey, Yelm, and Evergreen College Police Departments (2017 - )
x   Consultant to the Civil Rights Enforcement Section, Office of the Attorney General of California, under SB 29, to
    review the healthcare-related conditions of confinement of detainees confined by Immigration and Customs
    Enforcement in California facilities (2017 - )
x   Rule 706 Expert to the Court, US District Court for the District of Arizona, in the matter of Parsons v. Ryan (2018 - )


Previous activities include:
x Consultant to Human Rights Watch to evaluate medical care of immigrants in Homeland Security detention (2016 -
    2018)
x   Consultant to Broward County Sheriff to help develop and evaluate responses to a request for proposals (2017 -
    2018)
x   Member of monitoring team (medical expert) pursuant to Consent Agreement between US Department of Justice and
    Miami-Dade County (Unites States of America v Miami-Dade County, et al.) regarding, entre outre, unconstitutional
    medical care. (2013 - 2016)
x   Jointly appointed Consultant to the parties in Flynn v Walker (formerly Flynn v Doyle), a class action lawsuit before
    the US Federal District Court (Eastern District of Wisconsin) regarding Eighth Amendment violations of the health
    care provided to women at the Taycheedah Correctional Institute. Responsible for monitoring compliance with the
    medical component of the settlement. (2010 - 2015)
x   Consultant on “Drug-related Death after Prison Release,” a research grant continuing work with Dr. Ingrid
    Binswanger, University of Colorado, Denver, examining the causes of, and methods of reducing deaths after release
    from prison to the community. National Institutes of Health Grant R21 DA031041-01. (2011 - 2016)
x   Consultant to the US Department of Homeland Security, Office for Civil Rights and Civil Liberties. Providing
    investigative support and expert medical services pursuant to complaints regarding care received by immigration
    detainees in the custody of U.S. Immigration and Customs Enforcement. (2009 - 2014)
x   Special Master for the US Federal District Court (District of Idaho) in Balla v Idaho State Board of Correction, et al.,
    a class action lawsuit alleging Eighth Amendment violations in provision of health care at the Idaho State
    Correctional Institution. (2011 - 2012)
x   Facilitator/Consultant to the US Department of Justice, Office of Justice Programs, Bureau of Justice Statistics,
    providing assistance and input for the development of the first National Survey of Prisoner Health. (2010-2011 )
x   Project lead and primary author of National Institute of Corrections’ project entitled “Correctional Health Care
    Executive Curriculum Development,” in collaboration with National Commission on Correctional Health Care. NIC
    commissioned this curriculum for its use to train executive leaders from jails and prisons across the nation to better
    manage the health care missions of their facilities. Cooperative Agreement 11AD11GK18, US Department of Justice,
    National Institute of Corrections. (2011 - 2015 )
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 205 of 260
Marc F. Stern, M.D.                                                                                    Page 2

x   Co-teacher, with Jaye Anno, Ph.D., for the National Commission on Correctional Health Care, of the Commission’s
    standing course, An In-Depth Look at NCCHC’s 2008 Standards for Health Services in Prisons and Jails taught at its
    national meetings. (2010 - 2013)
x   Contributor to 2014 Editions of Standards for Health Services in Jails and Standards for Health Services in Prisons,
    National Commission on Correctional Health Care. (2013)
x   Consultant to the California Department of Corrections and Rehabilitation court-appointed Receiver for medical
    operations. Projects included:
        o Assessing the Receiver’s progress in completing its goal of bringing medical care delivered in the
             Department to a constitutionally mandated level. (2009)
        o Providing physician leadership to the Telemedicine Program Manager tasked with improving and expanding
             the statewide use of telemedicine. (2009)
x   Conceived, co-designed, led, and instructed in American College of Correctional Physicians and National
    Commission on Correctional Health Care’s Medical Directors Boot Camp (now called Leadership Institute), a
    national training program for new (Track “101”) and more experienced (Track “201”) prison and jail medical
    directors. (2009 - 2012)
x   Participated as a member of a nine-person Delphi expert consensus panel convened by Rand Corporation to create a
    set of correctional health care quality standards. (2009)
x   Convened a coalition of jails, Federally Qualified Health Centers, and community mental health centers in ten
    counties in Washington State to apply for a federal grant to create an electronic network among the participants that
    will share prescription information for the correctional population as they move among these three venues. (2009 -
    2010)
x   Participated as a clinical expert in comprehensive assessment of Michigan Department of Corrections as part of a
    team from the National Commission on Correctional Health Care. (2007)
x   Provided consultation to Correctional Medical Services, Inc., St. Louis (now Corizon), on issues related to
    development of an electronic health record. (2001)
x   Reviewed cases of possible professional misconduct for the Office of Professional Medical Conduct of the New York
    State Department of Health. (1999 – 2001)
x   Advised Deputy Commissioner, Indiana State Board of Health, on developing plan to reduce morbidity from chronic
    diseases using available databases. (1992)
x   Provided consultation to Division of General Medicine, University of Nevada at Reno, to help develop a new clinical
    practice site combining a faculty practice and a supervised resident clinic. (1991)


OLYMPIA BUPRENORPHINE CLINIC, OLYMPIA, WASHINGTON                                                         2019 - PRESENT
Volunteer practitioner at a low-barrier clinic to providing Medication Assisted Treatment (buprenorphine) to opioid
dependent individuals wishing to begin treatment, until they can transition to a long-term treatment provider

OLYMPIA FREE CLINIC, OLYMPIA, WASHINGTON                                                                  2017 - PRESENT
Volunteer practitioner providing episodic care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home

OLYMPIA UNION GOSPEL MISSION CLINIC, OLYMPIA, WASHINGTON                                                        2009 – 2014
Volunteer practitioner providing primary care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home; my own patient panel within the practice focuses on
individuals recently released jail and prison.

WASHINGTON STATE DEPARTMENT OF CORRECTIONS                                                                      2002 – 2008
Assistant Secretary for Health Services/Health Services Director, 2005 – 2008
Associate Deputy Secretary for Health Care, 2002 – 2005
Responsible for the medical, mental health, chemical dependency (transiently), and dental care of 15,000 offenders in
total confinement. Oversaw an annual operating budget of $110 million and 700 health care staff.
x   As the first incumbent ever in this position, ushered the health services division from an operation of 12 staff in
    headquarters, providing only consultative services to the Department, to an operation with direct authority and
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 206 of 260
Marc F. Stern, M.D.                                                                                    Page 3

    responsibility for all departmental health care staff and budget. As part of new organizational structure, created and
    filled statewide positions of Directors of Nursing, Medicine, Dental, Behavioral Health, Mental Health, Psychiatry,
    Pharmacy, Operations, and Utilization Management.
x   Significantly changed the culture of the practice of correctional health care and the morale of staff by a variety of
    structural and functional changes, including: ensuring that high ethical standards and excellence in clinical practice
    were of primordial importance during hiring of professional and supervisory staff; supporting disciplining or career
    counseling of existing staff where appropriate; implementing an organizational structure such that patient care
    decisions were under the final direct authority of a clinician and were designed to ensure that patient needs were met,
    while respecting and operating within the confines of a custodial system.
x   Improved quality of care by centralizing and standardizing health care operations, including: authoring a new
    Offender Health Plan defining patient benefits based on the Eighth Amendment, case law, and evidence-based
    medicine; implementing a novel system of utilization management in medical, dental, and mental health, using the
    medical staffs as real-time peer reviewers; developing a pharmacy procedures manual and creating a Pharmacy and
    Therapeutics Committee; achieving initial American Correctional Association accreditation for 13 facilities (all with
    almost perfect scores on first audit); migrating the eight individual pharmacy databases to a single central database.
x   Blunted the growth in health care spending without compromising quality of care by a number of interventions,
    including: better coordination and centralization of contracting with external vendors, including new statewide
    contracts for hospitalization, laboratory, drug purchasing, radiology, physician recruitment, and agency nursing;
    implementing a statewide formulary; issuing quarterly operational reports at the state and facility levels.
x   Piloted the following projects: direct issuance of over-the-counter medications on demand through inmates stores
    (commissary), obviating the need for a practitioner visit and prescription; computerized practitioner order entry
    (CPOE); pill splitting; ER telemedicine.
x   Oversaw the health services team that participated variously in pre-design, design, or build phases of five capital
    projects to build complete new health units.


NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES                                                              2001 – 2002
Regional Medical Director, Northeast Region, 2001 – 2002
Responsible for clinical oversight of medical services for 14,000 offenders in 14 prisons, including one (already) under
court monitoring.
x   Oversaw contract with vendor to manage 60-bed regional infirmary and hospice.
x   Coordinated activities among the Regional Medical Unit outpatient clinic, the Albany Medical College, and the 13
    feeder prisons to provide most of the specialty care for the region.
x   Worked with contracting specialists and Emergency Departments to improve access and decrease medical out-trips
    by increasing the proportion of scheduled and emergency services provided by telemedicine.
x   Provided training, advice, and counseling to practitioners and facility health administrators in the region to improve
    the quality of care delivered.


CORRECTIONAL MEDICAL SERVICES, INC. (now CORIZON)                                                               2000 – 2001
Regional Medical Director, New York Region, 2000 – 2001
Responsible for clinical management of managed care contract with New York State Department of Correctional Services
to provide utilization management services for the northeast and northern regions of New York State and supervision of
the 60-bed regional infirmary and hospice.
x   Migrated the utilization approval function from one of an anonymous rule-based “black box” to a collaborative
    evidence-based decision making process between the vendor and front-line clinicians.

MERCY INTERNAL MEDICINE, ALBANY, NEW YORK                                                                       1999 – 2000
Neighborhood three-physician internal medicine group practice.
Primary Care Physician, 1999 – 2000 (6 months)
Provided direct primary care to a panel of community patients during a period of staff shortage.
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 207 of 260
Marc F. Stern, M.D.                                                                                   Page 4

ALBANY COUNTY CORRECTIONAL FACILITY, ALBANY, NEW YORK                                                          1998 – 1999
Acting Facility Medical Director, 1998 – 1999
Directed the medical staff of an 800 bed jail and provided direct patient care following the sudden loss of the Medical
Director, pending hiring of a permanent replacement. Coordinated care of jail patients in local hospitals. Provided
consultation to the Superintendent on improvements to operation and staffing of medical unit and need for privatization.

VETERANS ADMINISTRATION MEDICAL CENTER, ALBANY, NY                                                             1992 – 1998
Assistant Chief, Medical Service, 1995 – 1998
Chief, Section of General Internal Medicine and Emergency Services, 1992 – 1998
Responsible for operation of the general internal medicine clinics and the Emergency Department.
x   Designed and implemented an organizational and physical plant makeover of the general medicine ambulatory care
    clinic from an episodic-care driven model with practitioners functioning independently supported by minimal nursing
    involvement, to a continuity-of-care model with integrated physician/mid-level practitioner/registered nurse/licensed
    practice nurse/practice manager teams.
x   Led the design and opening of a new Emergency Department.
x   As the VA Section Chief of Albany Medical College’s Division of General Internal Medicine, coordinated academic
    activities of the Division at the VA, including oversight of, and direct teaching in, ambulatory care and inpatient
    internal medicine rotations for medical students, residents, and fellows. Incorporated medical residents as part of the
    general internal medicine clinics. Awarded $786,000 Veterans Administration grant (“PRIME I”) over four years for
    development and operation of educational programs for medicine residents and students in allied health professions
    (management, pharmacy, social work, physician extenders) wishing to study primary care delivery.

ERIE COUNTY HEALTH DEPARTMENT, BUFFALO, NY                                                                     1988 – 1990
Director of Sexually Transmitted Diseases (STD) Services, 1989 – 1990
Staff Physician, STD Clinic, 1988 – 1989
Staff Physician, Lackawanna Community Health Center, 1988 – 1990
Provided leadership and patient care services in the evaluation and treatment of STDs. Successfully reorganized the
county’s STD services which were suffering from mismanagement and were under public scrutiny. Provided direct
patient care services in primary care clinic for underserved neighborhood.


UNION OCCUPATIONAL HEALTH CENTER, BUFFALO, NY                                                                  1988 – 1990
Staff Physician, 1988 – 1990
Provided direct patient care for the evaluation of occupationally-related health disorders.

VETERANS ADMINISTRATION MEDICAL CENTER, BUFFALO, NY                                                            1985 – 1990
Chief Outpatient Medical Section and Primary Care Clinic, 1986 – 1988
VA Section Head, Division of General Internal Medicine, University of Buffalo, 1986 – 1988
x   Developed and implemented a major restructuring of the general medicine ambulatory care clinic to reduce
    fragmentation of care by introduction of a continuity-of-care model with a physician/nurse team approach.
Medical Director, Anticoagulation Clinic 1986 – 1990
Staff Physician, Emergency Department, 1985 – 1986

                                             FACULTY APPOINTMENTS
2007 – present    Affiliate Assistant Professor, Department of Health Services, School of Public Health, University of
                  Washington
1999 – present    Clinical Professor, Fellowship in Applied Public Health (previously Volunteer Faculty, Preventive
                  Medicine Residency), University at Albany School of Public Health
1996 – 2002       Volunteer Faculty, Office of the Dean of Students, University at Albany
1992 – 2002       Associate Clinical/Associate/Assistant Professor of Medicine, Albany Medical College
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 208 of 260
Marc F. Stern, M.D.                                                                                Page 5

1993 – 1997      Clinical Associate Faculty, Graduate Program in Nursing, Sage Graduate School
1990 – 1992      Instructor of Medicine, Indiana University
1985 – 1990      Clinical Assistant Professor of Medicine, University of Buffalo
1982 – 1985      Clinical Assistant Instructor of Medicine, University of Buffalo


                                      OTHER PROFESSIONAL ACTIVITIES
2016 – present   Chair, Education Committee, Academic Consortium on Criminal Justice Health
2016 – present   Washington State Institutional Review Board (“Prisoner Advocate” member)
2016 – 2017      Mortality Reduction Workgroup, American Jail Association
2013 – present   Conference Planning Committee – Medical/Mental Health Track, American Jail Association
2013 – 2016      “Health in Prisons” course, Bloomberg School of Public Health, Johns Hopkins University/International
                 Committee of the Red Cross
2013 – present   Institutional Review Board, University of Washington (“Prisoner Advocate” member),
2011 – 2012      Education Committee, National Commission on Correctional Health Care
2007 – present   National Advisory Committee, COCHS (Community–Oriented Correctional Health Services)
2004 – 2006      Fellow’s Advisory Committee, University of Washington Robert Wood Johnson Clinical Scholar
                    Program
2004             External Expert Panel to the Surgeon General on the “Call to Action on Correctional Health Care”
2003 – present   Faculty Instructor, Critical Appraisal of the Literature Course, Family Practice Residency Program,
                    Providence St. Peter Hospital, Olympia, Washington
2001 – present   Chair/Co-Chair, Education Committee, American College of Correctional Physicians
1999 – present   Critical Appraisal of the Literature Course, Preventive Medicine Residency Program, New York State
                    Department of Health/University at Albany School of Public Health
1999             Co–Chairperson, Education Subcommittee, Workshop Submission Review Committee, Annual
                   Meeting, Society of General Internal Medicine
1997 – 1998      Northeast US Representative, National Association of VA Ambulatory Managers
1996 – 2002      Faculty Mentor, Journal Club, Internal Medicine Residency Program, Albany Medical College
1996 – 2002      Faculty Advisor and Medical Control, 5 Quad Volunteer Ambulance Service, University at Albany
1995 – 1998      Preceptor, MBA Internship, Union College
1995             Quality Assurance/Patient Satisfaction Subcommittee, VA National Curriculum Development
                   Committee for Implementation of Primary Care Practices, Veterans Administration
1994 – 1998      Residency Advisory Committee, Preventive Medicine Residency, New York State Department of
                    Health/School of Public Health, University at Albany
1993             Chairperson, Dean's Task Force on Primary Care, Albany Medical College
1993             Task Group to develop curriculum for Comprehensive Care Case Study Course for Years 1 through 4,
                    Albany Medical College
1988 – 1989      Teaching Effectiveness Program for New Housestaff, Graduate Medical Dental Education Consortium
                    of Buffalo
1987 – 1990      Human Studies Review Committee, School of Allied Health Professions, University of Buffalo
1987 – 1989      Chairman, Subcommittee on Hospital Management Issues and Member, Subcommittee on
                    Teaching of Ad Hoc Committee to Plan Incoming Residents Training Week, Graduate
                    Medical Dental Education Consortium of Buffalo
1987 – 1988      Dean's Ad Hoc Committee to Reorganize "Introduction to Clinical Medicine" Course
1987             Preceptor, Nurse Practitioner Training Program, School of Nursing, University of Buffalo
1986 – 1988      Course Coordinator, Simulation Models Section of Physical Diagnosis Course, University of Buffalo
1986 – 1988      Chairman, Service Chiefs' Continuity of Care Task Force, Veterans Administration Medical Center,
                   Buffalo, New York
1979 – 1980      Laboratory Teaching Assistant in Gross Anatomy, Université Libre de Bruxelles, Brussels, Belgium
1973 – 1975      Instructor and Instructor Trainer of First Aid, American National Red Cross
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 209 of 260
Marc F. Stern, M.D.                                                                              Page 6

1972 – 1975      Chief of Service or Assistant Chief of Operations, 5 Quad Volunteer Ambulance Service, University at
                    Albany.
1972 – 1975      Emergency Medical Technician Instructor and Course Coordinator, New York State Department of
                   Health, Bureau of Emergency Medical Services


                                                REVIEWER/EDITOR
2019 – present   Criminal Justice Review (reviewer)
2015 – present   PLOS ONE (reviewer)
2015 – present   Founding Editorial Board Member and Reviewer, Journal for Evidence-based Practice in Correctional
                 Health, Center for Correctional Health Networks, University of Connecticut
2011 – present   American Journal of Public Health (reviewer)
2010 – present   International Advisory Board Member and Reviewer, International Journal of Prison Health
2010 – present   Langeloth Foundation (grant reviewer)
2001 – present   Reviewer and Editorial Board Member (2009 – present), Journal of Correctional Health Care
2001 – 2004      Journal of General Internal Medicine (reviewer)
1996             Abstract Committee, Health Services Research Subcommittee, Annual Meeting, Society of General
                 Internal Medicine (reviewer)
1990 – 1992      Medical Care (reviewer)


                                                     EDUCATION
University at Albany, College of Arts and Sciences, Albany; B.S., 1975 (Biology)
University at Albany, School of Education, Albany; AMST (Albany Math and Science Teachers) Teacher Education
    Program, 1975
Université Libre de Bruxelles, Faculté de Medecine, Brussels, Belgium; Candidature en Sciences Medicales, 1980
University at Buffalo, School of Medicine, Buffalo; M.D., 1982
University at Buffalo Affiliated Hospitals, Buffalo; Residency in Internal Medicine, 1985
Regenstrief Institute of Indiana University, and Richard L. Roudebush Veterans Administration Medical Center; VA/NIH
   Fellowship in Primary Care Medicine and Health Services Research, 1992
Indiana University, School of Health, Physical Education, and Recreation, Bloomington; M.P.H., 1992
New York Academy of Medicine, New York; Mini-fellowship Teaching Evidence-Based Medicine, 1999


                                                  CERTIFICATION
Provisional Teaching Certification for Biology, Chemistry, Physics, Grades 7–12, New York State Department of
    Education (expired), 1975
Diplomate, National Board of Medical Examiners, 1983
Diplomate, American Board of Internal Medicine, 1985
Fellow, American College of Physicians, 1991
License: Washington (#MD00041843, active); New York (#158327, inactive); Indiana (#01038490, inactive)
“X” Waiver (buprenorphine), Department of Health & Human Services, 2018


                                                   MEMBERSHIPS
2019 – present   Washington Association of Sheriffs and Police Chiefs
2005 – 2016      American Correctional Association/Washington Correctional Association
2004 – 2006      American College of Correctional Physicians (Member, Board of Directors, Chair Education
                 Committee)
2000 – present   American College of Correctional Physicians
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 210 of 260
Marc F. Stern, M.D.                                                                                   Page 7



                                                    RECOGNITION
B. Jaye Anno Award for Excellence in Communication, National Commission on Correctional Health Care. 2019
Award of Appreciation, Washington Association of Sheriffs and Police Chiefs. 2018
Armond Start Award of Excellence, American College of Correctional Physicians. 2010
(First) Annual Preventive Medicine Faculty Excellence Award, New York State Preventive Medicine Residency
Program, University at Albany School of Public Health/New York State Department of Health. 2010
Excellence in Education Award for excellence in clinical teaching, Family Practice Residency Program, Providence St.
Peter Hospital, Olympia, Washington. 2004
Special Recognition for High Quality Workshop Presentation at Annual Meeting, Society of General Internal Medicine.
1996
Letter of Commendation, House Staff Teaching, University of Buffalo. 1986

                      WORKSHOPS, SEMINARS, PRESENTATIONS, INVITED LECTURES
It’s the 21 Century – Time to Bid Farewell to “Sick Call” and “Chronic Care Clinic”. Annual Conference, National
          st

Commission on Correctional Health Care. Fort Lauderdale, Florida. 2019
HIV and Ethics – Navigating Medical Ethical Dilemmas in Corrections. Keynote Speech, 14th Annual HIV Care in the
Correctional Setting. AIDS Education and Training Program (AETC) Mountain West, Olympia, Washington. 2019
Honing Nursing Skills to Keep Patients Safe in Jail. Orange County Jail Special Training Session (including San
Bernardino and San Diego Jail Staffs), Theo Lacy Jail, Orange, California. 2019
What Would You Do? Navigating Medical Ethical Dilemmas. Leadership Training Academy, National Commission on
Correctional Health Care. San Diego, California. 2019
Preventing Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018
How to Investigate Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018
Executive Manager Program in Correctional Health. 4-day training for custody/health care teams from jails and prisons
on designing safe and efficient health care systems. National Institute for Corrections Training Facility, Aurora, Colorado,
and other venues in Washington State. Periodically. 2014 – present
Medical Ethics in Corrections. Criminal Justice 441 – Professionalism and Ethical Issues in Criminal Justice. University
of Washington, Tacoma. Recurring seminar. 2012 – present
Medical Aspects of Deaths in ICE Custody. Briefing for U.S. Senate staffers, Human Rights Watch. Washington, D.C.
2018
Jails’ Role in Managing the Opioid Epidemic. Panelist. Washington Association of Sheriffs and Police Chiefs Annual
Conference. Spokane, Washington. 2018
Contract Prisons and Contract Health Care: What Do We Know? Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference. Center for Bioethics – Harvard Medical School/Human Rights Program – Harvard Law School. Boston,
Massachusetts. 2017
Health Care Workers in Prisons. (With Dr. J. Wesley Boyd) Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference. Center for Bioethics – Harvard Medical School/Human Rights Program – Harvard Law School. Boston,
Massachusetts. 2017
Prisons, Jails and Medical Ethics: Rubber, Meet Road. Grand Rounds. Touro Medical College. New York, New York.
2017
Jail Medical Doesn’t Have to Keep You Up at Night – National Standards, Risks, and Remedies. Washington Association
of Counties. SeaTac, Washington. 2017
Prison and Jail Health Care: What do you need to know? Grand Rounds. Providence/St. Peters Medical Center. Olympia,
Washington. 2017
Prison Health Leadership Conference. 2-Day workshop. International Corrections and Prisons Association/African
Correctional Services Association/Namibian Corrections Service. Omaruru, Namibia. 2016; 2018
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 211 of 260
Marc F. Stern, M.D.                                                                                Page 8

What Would YOU Do? Navigating Medical Ethical Dilemmas. Spring Conference. National Commission on Correctional
Health Care. Nashville, Tennessee. 2016
Improving Patient Safety. Spring Provider Meeting. Oregon Department of Corrections. Salem, Oregon 2016
A View from the Inside: The Challenges and Opportunities Conducting Cardiovascular Research in Jails and Prisons.
Workshop on Cardiovascular Diseases in the Inmate and Released Prison Population. The National Heart, Lung, and
Blood Institute. Bethesda, Maryland. 2016
Why it Matters: Advocacy and Policies to Support Health Communities after Incarceration. At the Nexus of Correctional
Health and Public Health: Policies and Practice session. Panelist. American Public Health Association Annual Meeting.
Chicago, Illinois. 2015
Hot Topics in Correctional Health Care. Presented with Dr. Donald Kern. American Jail Association Annual Meeting.
Charlotte, North Carolina. 2015
Turning Sick Call Upside Down. Annual Conference. National Commission on Correctional Health Care. Dallas, Texas,
2015.
Diagnostic Maneuvers You May Have Missed in Nursing School. Annual Conference. National Commission on
Correctional Health Care. Dallas, Texas. 2015
The Challenges of Hunger Strikes: What Should We Do? What Shouldn’t We Do? Annual Conference. National
Commission on Correctional Health Care. Dallas, Texas. 2015
Practical and Ethical Approaches to Managing Hunger Strikes. Annual Practitioners’ Conference. Washington
Department of Corrections. Tacoma, Washington. 2015
Contracting for Health Services: Should I, and if so, how? American Jail Association Annual Meeting. Dallas, Texas.
2014
Hunger Strikes: What should the Society of Correctional Physician’s position be? With Allen S, May J, Ritter S.
American College of Correctional Physicians (Formerly Society of Correctional Physicians) Annual Meeting. Nashville,
Tennessee. 2013
Addressing Conflict between Medical and Security: an Ethics Perspective. International Corrections and Prison
Association Annual Meeting. Colorado Springs, Colorado. 2013
Patient Safety and ‘Right Using’ Nurses. Keynote address. Annual Conference. American Correctional Health Services
Association. Philadelphia, Pennsylvania. 2013
Patient Safety: Overuse, underuse, and misuse…of nurses. Keynote address. Essentials of Correctional Health Care
conference. Salt Lake City, Utah. 2012
The ethics of providing healthcare to prisoners-An International Perspective. Global Health Seminar Series. Department
of Global Health, University of Washington, Seattle, Washington. 2012
Recovery, Not Recidivism: Strategies for Helping People Who are Incarcerated. Panelist. NAMI Annual Meeting, Seattle,
Washington, 2012
Ethics and HIV Workshop. HIV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Salem, Oregon. 2011
Ethics and HIV Workshop. HIV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Spokane, Washington. 2011
Patient Safety: Raising the Bar in Correctional Health Care. With Dr. Sharen Barboza. National Commission on
Correctional Health Care Mid-Year Meeting, Nashville, Tennessee. 2010
Patient Safety: Raising the Bar in Correctional Health Care. American Correctional Health Services Association, Annual
Meeting, Portland, Oregon. 2010
Achieving Quality Care in a Tough Economy. National Commission on Correctional Health Care Mid-Year Meeting,
Nashville, Tennessee, 2010 (Co-presented with Rick Morse and Helena Kim, PharmD.)
Involuntary Psychotropic Administration: The Harper Solution. With Dr. Bruce Gage. American Correctional Health
Services Association, Annual Meeting, Portland, Oregon. 2010
Evidence Based Decision Making for Non-Clinical Correctional Administrators. American Correctional Association 139th
Congress, Nashville, Tennessee. 2009
Death Penalty Debate. Panelist. Seattle University School of Law, Seattle, Washington. 2009
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 212 of 260
Marc F. Stern, M.D.                                                                                 Page 9

The Patient Handoff – From Custody to the Community. Washington Free Clinic Association, Annual Meeting, Olympia,
Washington. Lacey, Washington. 2009
Balancing Patient Advocacy with Fiscal Restraint and Patient Litigation. National Commission on Correctional Health
Care and American College of Correctional Physicians “Medical Directors Boot Camp,” Seattle, Washington. 2009
Staff Management. National Commission on Correctional Health Care and American College of Correctional Physicians
“Medical Directors Boot Camp,” Seattle, Washington. 2009
Management Dilemmas in Corrections: Boots and Bottom Bunks. Annual Meeting, American College of Correctional
Physicians, Chicago, Illinois. 2008
Public Health and Correctional Health Care. Masters Program in community–based population focused management –
Populations at risk, Washington State University, Spokane, Washington. 2008
Managing the Geriatric Population. Panelist. State Medical Directors’ Meeting, American Corrections Association,
Alexandria, Virginia. 2007
I Want to do my own Skin Biopsies. Annual Meeting, American College of Correctional Physicians, New Orleans,
Louisiana. 2005
Corrections Quick Topics. Annual Meeting, American College of Correctional Physicians. Austin, Texas. 2003
Evidence Based Medicine in Correctional Health Care. Annual Meeting, National Commission on Correctional Health
Care. Austin, Texas. 2003
Evidence Based Medicine. Excellence at Work Conference, Empire State Advantage. Albany, New York. 2002
Evidence Based Medicine, Outcomes Research, and Health Care Organizations. National Clinical Advisory Group,
Integrail, Inc., Albany, New York. 2002
Evidence Based Medicine. With Dr. LK Hohmann. The Empire State Advantage, Annual Excellence at Work Conference:
Leading and Managing for Organizational Excellence, Albany, New York. 2002
Taking the Mystery out of Evidence Based Medicine: Providing Useful Answers for Clinicians and Patients. Breakfast
Series, Institute for the Advancement of Health Care Management, School of Business, University at Albany, Albany,
New York. 2001
Diagnosis and Management of Male Erectile Dysfunction – A Goal–Oriented Approach. Society of General Internal
Medicine National Meeting, San Francisco, California. 1999
Study Design and Critical Appraisal of the Literature. Graduate Medical Education Lecture Series for all housestaff,
Albany Medical College, Albany, New York. 1999
Male Impotence: Its Diagnosis and Treatment in the Era of Sildenafil. 4th Annual CME Day, Alumni Association of the
Albany–Hudson Valley Physician Assistant Program, Albany, New York. 1998
Models For Measuring Physician Productivity. Panelist. National Association of VA Ambulatory Managers National
Meeting, Memphis, Tennessee. 1997
Introduction to Male Erectile Dysfunction and the Role of Sildenafil in Treatment. Northeast Regional Meeting Pfizer
Sales Representatives, Manchester Center, Vermont. 1997
Male Erectile Dysfunction. Topics in Urology, A Seminar for Primary Healthcare Providers, Bassett Healthcare,
Cooperstown, New York. 1997
Evaluation and Treatment of the Patient with Impotence: A Practical Primer for General Internists. Society of General
Internal Medicine National Meeting, Washington D.C. 1996
Impotence: An Update. Department of Medicine Grand Rounds, Albany Medical College, Albany, New York. 1996
Diabetes for the EMT First–Responder. Five Quad Volunteer Ambulance, University at Albany. Albany, New York.
1996
Impotence: An Approach for Internists. Medicine Grand Rounds, St. Mary's Hospital, Rochester, New York. 1994
Male Impotence. Common Problems in Primary Care Precourse. American College of Physicians National Meeting,
Miami, Florida. 1994
Patient Motivation: A Key to Success. Tuberculosis and HIV: A Time for Teamwork. AIDS Program, Bureau of
Tuberculosis Control – New York State Department of Health and Albany Medical College, Albany, New York. 1994
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 213 of 260
Marc F. Stern, M.D.                                                                                Page 10

Recognizing and Treating Impotence. Department of Medicine Grand Rounds, Albany Medical College, Albany, New
York. 1992
Medical Decision Making: A Primer on Decision Analysis. Faculty Research Seminar, Department of Family Practice,
Indiana University, Indianapolis, Indiana. 1992
Effective Presentation of Public Health Data. Bureau of Communicable Diseases, Indiana State Board of Health,
Indianapolis, Indiana. 1991
Impotence: An Approach for Internists. Housestaff Conference, Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991
Using Electronic Databases to Search the Medical Literature. NIH/VA Fellows Program, Indiana University,
Indianapolis, Indiana. 1991
Study Designs Used in Epidemiology. Ambulatory Care Block Rotation. Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991
Effective Use of Slides in a Short Scientific Presentation. Housestaff Conference, Department of Medicine, Indiana
University, Indianapolis, Indiana. 1991
Impotence: A Rational and Practical Approach to Diagnosis and Treatment for the General Internist. Society of General
Internal Medicine National Meeting, Washington D.C. 1991
Nirvana and Audio–Visual Aids. With Dr. RM Lubitz. Society of General Internal Medicine, Midwest Regional Meeting,
Chicago. 1991
New Perspectives in the Management of Hypercholesterolemia. Medical Staff, West Seneca Developmental Center, West
Seneca, New York. 1989
Effective Use of Audio–Visual Aids. Nurse Educators, American Diabetes Association, Western New York Chapter,
Buffalo, New York. 1989
Management of Diabetics in the Custodial Care Setting. Medical Staff, West Seneca Developmental Center, West
Seneca, New York, 1989
Effective Use of Audio–Visuals in Diabetes Peer and Patient Education. American Association of Diabetic Educators,
Western New York Chapter, Buffalo, New York. 1989
Pathophysiology, Diagnosis and Care of Diabetes. Nurse Practitioner Training Program, School of Nursing, University of
Buffalo, Buffalo, New York. 1989
Techniques of Large Group Presentations to Medical Audiences – Use of Audio–Visuals. New Housestaff Training
Program, Graduate Medical Dental Education Consortium of Buffalo, Buffalo, New York. 1988


                                           PUBLICATIONS/ABSTRACTS
Borschmann, R, Tibble, H, Spittal, MJ, … Stern, MF, Viner, KM, Wang, N, Willoughby, M, Zhao, B, and Kinner, SA.
The Mortality After Release from Incarceration Consortium (MARIC): Protocolfor a multi-national, individual
participant data meta-analysis. Int. J of Population Data Science 2019 5(1):6
Binswanger IA, Maruschak LM, Mueller SR, Stern MF, Kinner SA. Principles to Guide National Data Collection on the
Health of Persons in the Criminal Justice System. Public Health Reports 2019 134(1):34S-45S
Stern M. Hunger Strike: The Inside Medicine Scoop. American Jails 2018 32(4):17-21
Grande L, Stern M. Providing Medication to Treat Opioid Use Disorder in Washington State Jails. Study conducted for
Washington State Department of Social and Health Services under Contract 1731-18409. 2018.
Stern MF, Newlin N. Epicenter of the Epidemic: Opioids and Jails. American Jails 2018 32(2):16-18
Stern MF. A nurse is a nurse is a nurse…NOT! Guest Editorial, American Jails 2018 32(2):4,68
Wang EA, Redmond N, Dennison Himmelfarb CR, Pettit B, Stern M, Chen J, Shero S, Iturriaga E, Sorlie P, Diez Roux
AV. Cardiovascular Disease in Incarcerated Populations. Journal of the American College of Cardiology 2017
69(24):2967-76
Mitchell A, Reichberg T, Randall J, Aziz-Bose R, Ferguson W, Stern M. Criminal Justice Health Digital Curriculum.
Poster, Annual Academic and Health Policy Conference on Correctional Health, Atlanta, Georgia, March, 2017
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 214 of 260
Marc F. Stern, M.D.                                                                                  Page 11

Stern MF. Patient Safety (White Paper). Guidelines, Management Tools, White Papers, National Commission on
Correctional Health Care. http://www.ncchc.org/filebin/Resources/Patient-Safety-2016.pdf. June, 2016
Binswanger IA, Stern MF, Yamashita TE, Mueller SR, Baggett TP, Blatchford PJ. Clinical risk factors for death after
release from prison in Washington State: a nested case control study. Addiction 2015 Oct 17
Stern MF. Op-Ed on Lethal Injections. The Guardian 2014 Aug 6
Stern MF. American College of Correctional Physicians Calls for Caution Placing Mentally Ill in Segregation: An
Important Band-Aid. Guest Editorial. Journal of Correctional Health Care 2014 Apr; 20(2):92-94
Binswanger I, Blatchford PJ, Mueller SR, Stern MF. Mortality After Prison Release: Opioid Overdose and Other Causes
of Death, Risk Factors, and Time Trends From 1999 to 2009. Annals of Internal Medicine 2013 Nov; 159(9):592-600
Williams B, Stern MF, Mellow J, Safer M, Greifinger RB. Aging in Correctional Custody: Setting a policy agenda for
older prisoner health care. American Journal of Public Health 2012 Aug; 102(8):1475-1481
Binswanger I, Blatchford PJ, Yamashita TE, Stern MF. Drug-Related Risk Factors for Death after Release from Prison:
A Nested Case Control Study. Oral Presentation, University of Massachusetts 4th Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011
Binswanger I, Blatchford PJ, Forsyth S, Stern MF, Kinner SA. Death Related to Infectious Disease in Ex-Prisoners: An
International Comparative Study. Oral Presentation, University of Massachusetts 4th Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011
Binswanger I, Lindsay R, Stern MF, Blatchford P. Risk Factors for All-Cause, Overdose and Early Deaths after Release
from Prison in Washington State Drug and Alcohol Dependence. Drug and Alcohol Dependence Aug 1 2011;117(1):1-6
Stern MF, Greifinger RB, Mellow J. Patient Safety: Moving the Bar in Prison Health Care Standards. American Journal
of Public Health November 2010;100(11):2103-2110
Strick LB, Saucerman G, Schlatter C, Newsom L, Stern MF. Implementation of Opt-Out HIV testing in the Washington
State Department of Corrections. Poster Presentation, National Commission on Correctional Health Care Annual
Meeting, Orlando, Florida, October, 2009
Binswanger IA, Blatchford P, Stern MF. Risk Factors for Death After Release from Prison. Society for General Internal
Medicine 32nd Annual Meeting; Miami: Journal of General Internal Medicine; April 2009. p. S164-S95
Stern MF. Force Feeding for Hunger Strikes – One More Step. CorrDocs Winter 2009;12(1):2
Binswanger I, Stern MF, Deyo RA, Heagerty PJ, Cheadle A, Elmore JG, Koepsell TD. Release from Prison – A High
Risk of Death for Former Inmates. New England Journal of Medicine 2007 Jan 11;356(2):157–165
Stern MF, Hilliard T, Kelm C, Anderson E. Epidemiology of Hepatitis C Infection in the Washington State Department
of Corrections. Poster Presentation, CDC/NIH ad hoc Conference on Management of Hepatitis C in Prisons, San
Antonio, Texas, January, 2003
Phelps KR, Stern M, Slingerland A, Heravi M, Strogatz DS, Haqqie SS. Metabolic and skeletal effects of low and high
doses of calcium acetate in patients with preterminal chronic renal failure. Am J Nephrol 2002 Sep–Dec;22(5–6):445–54
Goldberg L, Stern MF, Posner DS. Comparative Epidemiology of Erectile Dysfunction in Gay Men. Oral Presentation,
International Society for Impotence Research Meeting, Amsterdam, The Netherlands, August 1998. Int J Impot Res.
1998;10(S3):S41 [also presented as oral abstract Annual Meeting, Society for the Study of Impotence, Boston,
Massachusetts, October, 1999. Int J Impot Res. 1999;10(S1):S65]
Stern MF. Erectile Dysfunction in Older Men. Topics in Geriatric Rehab 12(4):40–52, 1997. [republished in Geriatric
Patient Education Resource Manual, Supplement. Aspen Reference Group, Eds. Aspen Publishers, Inc., 1998]
Stern MF, Wulfert E, Barada J, Mulchahy JJ, Korenman SG. An Outcomes–Oriented Approach to the Primary Care
Evaluation and Management of Erectile Dysfunction. J Clin Outcomes Management 5(2):36–56, 1998
Fihn SD, Callahan CM, Martin D, et al.; for the National Consortium of Anticoagulation Clinics.* The Risk for and
Severity of Bleeding Complications in Elderly Patients Treated with Warfarin. Ann Int Med. 1996;124:970–979
Fihn SD, McDonell M, Martin D, et al.; for the Warfarin Optimized Outpatient Follow–up Study Group.* Risk
Factors for Complications of Chronic Anticoagulation. Ann Int Med. 1993;118:511–520. (*While involved in the
original proposal development and project execution, I was no longer part of the group at the time of this publication)
Stern MF, Dittus RS, Birkhead G, Huber R, Schwartz J, Morse D. Cost–Effectiveness of Hepatitis B Immunization
Strategies for High Risk People. Oral Presentation, Society of General Internal Medicine National Meeting, Washington,
D.C., May 1992. Clin Res 1992
          Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 215 of 260
Marc F. Stern, M.D.                                                                                    Page 12

Fihn SD, McDonell MB, Vermes D, Martin D, Kent DL, Henikoff JG, and the Warfarin Outpatient Follow–up Study
Group. Optimal Scheduling of Patients Taking Warfarin. A Multicenter Randomized Trial. Oral Presentation, Society of
General Internal Medicine National Meeting, Washington, D.C., May 1992. Clin Res 1992
Fihn SD, McDonnell MB, Vermes D, Kent DL, Henikoff JG, and the Warfarin Anticoagulation Study Group. Risk
Factors for Complications During Chronic Anticoagulation. Poster Presentation, Society of General Internal Medicine
National Meeting, Seattle, May 1991
Pristach CA, Donoghue GD, Sarkin R, Wargula C, Doerr R, Opila D, Stern M, Single G. A Multidisciplinary Program to
Improve the Teaching Skills of Incoming Housestaff. Acad Med. 1991;66(3):172–174
Stern MF. Diagnosing Chlamydia trachomatis and Neisseria gonorrhea Infections. (letter) J Gen Intern Med.
1991;6:183
Stern MF, Fitzgerald JF, Dittus RS, Tierney WM, Overhage JM. Office Visits and Outcomes of Care: Does Frequency
Matter? Poster Presentation, Society of General Internal Medicine Annual Meeting, Seattle, May 1991. Clin Res
1991;39:610A
Stern MF. Cobalamin Deficiency and Red Blood Cell Volume Distribution Width. (letter) Arch Intern Med.
1990;150:910
Stern M, Steinbach B. Hypodermic Needle Embolization to the Heart. NY State J Med. 1990;90(7):368–371
Stern MF, Birkhead G, Huber R, Schwartz J, Morse D. Feasibility of Hepatitis B Immunization in an STD Clinic. Oral
Presentation, American Public Health Association Annual Meeting, Atlanta, November 1990


                                                 EXPERT TESTIMONY
Pajas v. County of Monterey, et al. US District Court for the Northern District of California, 2019 (trial)
Dockery, et al. v. Hall et al. US District Court for the Southern District of Mississippi Northern Division, 2018 (trial)
Benton v. Correct Care Solutions, et al. US District Court for the District of Maryland, 2018 (deposition)
Pajas v. County of Monterey, et al. US District Court Northern District of California, 2018 (deposition)
Walter v. Correctional Healthcare Companies, et al. US District Court, District of Colorado, 2017 (deposition)
Winkler v. Madison County, Kentucky, et al. US District Court, Eastern District of Kentucky, Central Division at
Lexington, 2016 (deposition)
US v. Miami-Dade County, et al. US District Court, Southern District of Florida, periodically 2014 - 2016
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 216 of 260




             EXHIBIT 3
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 217 of 260



                        DECLARATION OF RACHEL CICUREL
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Rachel Cicurel, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.


1.     My name is Rachel Cicurel. I make these statements based upon my personal knowledge.

2.     I am a staff attorney in the Trial Division at the Public Defender Service for the District
       of Columbia (hereinafter “PDS”) and have served in this role since October 3, 2016. PDS
       is a federally funded, independent organization dedicated to representing indigent adults
       and children accused of crimes in the District of Columbia. My principal responsibility as
       a trial attorney at PDS is to represent people in criminal proceedings in the District of
       Columbia Superior Court.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).

4.     Since March 1, 2020, I have visited CTF two times.

5.     While I was in that facility, I observed the following:

           a. On March 1, 2020, I visited CTF. I observed staff at CTF acting in their normal
              manner regarding entrance protocol and cleanliness. When I entered the facility, I
              provided my PDS identification card and the required visitor paperwork to the
              staff behind the first window. I was not asked about my current health or the
              health of those around whom I had recently been. My temperature was not taken,
              and I was not asked if I had recently been out of the country. After receiving a
              visitor pass, I put my personal items and shoes through the metal detector and
              prepared to be screened. The screening and pat down processes were normal. I did
              not observe staff members wearing masks. I was permitted to bring in my own
              cleaning wipes, but did not observe CTF staff wiping down any surfaces or taking
              any other notable measures to keep the facility particularly clean. Despite the
              global epidemic, everything at CTF seemed to be business as usual.

           b. On March 3, 2020, I visited CTF. I observed nothing out of the ordinary. The
              entrance procedures were standard, with no additional screening about my recent
              whereabouts or current health. The staff were not wearing masks, not wiping
              down surfaces, and did not appear to be taking any extra measures to keep the
              facility clean. However, I was allowed to bring my own wipes into CTF with me.
     Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 218 of 260



6.   Since last visiting CTF, I have spoken further to clients. Through those conversations, I
     learned the following:

        a. On March 19, 2020, I spoke with Client A at CTF. I learned that Client A was
           sick with a cough, but that it was taking many days, and sometimes over a week,
           to obtain a medical visit. I learned that at least 15 to 18 people on the 50-and-over
           block had coughs or colds. I learned that the 50-and-over block at CTF had been
           provided with almost no information about coronavirus or how to combat it;
           specifically, the only instruction given to the 50-and-over block was to wash their
           hands. Reminders for residents to wash their hands came about once per day.
           However, the residents had not been given soap or hand sanitizer. Rather, in order
           to wash their hands, the residents had to purchase their own soap to use. As a
           result, some residents were using shampoo to wash their hands in lieu of anything
           else; others had nothing with which to wash their hands. I learned that the
           common areas were cleaned once each day, but that CTF had no limit imposed
           regarding how many people could use the common areas at one time. Instead, an
           entire unit could be in the common area at once. I learned that the residents had
           been given Windex to clean their cells approximately once every three days, but
           had not been given any cleaning products with bleach or chemicals strong enough
           to actually sterilize the cells. When the supplies ran out, the residents had to wait
           several more days for supplies to be restocked. Meanwhile, only some of the staff
           were wearing gloves and masks; others were not.

        b. On March 22, 2020, I spoke with Client B at CTF. During the conversation, I
           could hear Client B’s deep, guttural cough, as he had to stop the conversation
           several times to cough extensively. I learned that a few days prior, Client B had
           sought medical help for chest pains, a cough, and the chills. At the time, Client
           B’s body ached, and a staff member took Client B to the medical unit. The
           medical unit determined that Client B also had a fever, but did not test Client B
           for COVID-19 or quarantine him from other residents. Instead, the medical staff
           specifically told Client B that he did not have COVID-19, failed to provide an
           explanation as to how they had come to such a conclusion without testing him,
           and placed him back in his unit. I also learned that on the unit, none of the
           residents had been given any soap. Although soap dispensers had been added to
           the units about two weeks prior, they had been removed the previous week.
           Residents had been informed that the soap was not for them, but only for staff.
           Cleaning supplies was also scarce. I learned that whether or not the residents were
           given supplies to clean depended on which staff members were on duty, and that
           even when supplies was provided, residents were given three to four cleaning
           wipes total—not three to four wipes per person, but three to four wipes for the
           entire unit to share—to clean the unit’s common area. The residents were
           responsible for cleaning their own cells, but had gone days without cleaning
           supplies. The supplies had run out, but had not yet been replaced.
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 219 of 260



           c. On March 25, 2020, I spoke with Client B at CTF. I learned that Client B had
              again gone to see the medical unit a few days prior with at least five other men
              from his unit, all of whom were coughing. At that time, the medical unit checked
              Client B for the flu by swabbing inside his nose with Q-tips, but did not take his
              temperature. Despite being sick, Client B had been permitted to continue to work
              in the kitchen. He had worked at the end of last week, despite having a fever, and
              at the beginning of this week, despite still being congested, which I could hear in
              his voice during the conversation. No masks were available to those working in
              the kitchen even though a group of about 20 people work in the kitchen together,
              without much space between them, as they prepare three meals each day.
              Additionally, I learned that Client B’s unit was void of any cleaning products, and
              several days had passed since the residents on his unit had been able to clean. This
              was particularly concerning because a resident had been quarantined last week,
              but had already come back to Client B’s unit.

           d. On March 25, 2020, I also spoke with Client A at CTF. I learned that Client A had
              been having night sweats and continuing to find himself light-headed. He suffers
              from asthma, and had put in a medical request for an asthma pump several nights
              before. However, since he had still not been called to the medical unit, he
              intended to file a grievance form to attempt to obtain the asthma pump. I learned
              that residents were not being prevented from, or even advised against, eating or
              spending time in large groups, and crowds of people had been congregating
              together. Nonetheless, the common areas were only being cleaned with Windex—
              nothing stronger and nothing with bleach. I learned that approximately 25 to 30
              people on the 50-and-over block had been repeatedly asking staff for soap, but
              staff were continuously refusing to provide any. No hand sanitizer was available,
              either, and residents who ran out of soap had to borrow from one another.
              Additionally, I learned that staff had not been wearing masks or gloves. During
              our conversation, several staff members were seen wearing neither masks nor
              gloves. I learned that a sizeable number of residents on the 50-and-over unit had
              coughs, and several staff members had coughs, as well. Client A could think of
              four specific officers with coughs and two who were involved in food preparation.
I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.
       Executed on the 26th day of March 2020, in Washington, D.C.

                                                     ____________________________
                                                     Rachel Cicurel
                                                     Staff Attorney
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 220 of 260




             EXHIBIT 4
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 221 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 222 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 223 of 260




             EXHIBIT 5
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 224 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 225 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 226 of 260




             EXHIBIT 6
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 227 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 228 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 229 of 260




             EXHIBIT 7
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 230 of 260
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 231 of 260




             EXHIBIT 8
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 232 of 260



                            '(&/$5$7,212)'$1,(/'321'
                67$))$77251(<$77+(38%/,&'()(1'(56(59,&(
                                                 
I, Daniel D. Pond, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.

     0\QDPHLV'DQLHO'3RQG,PDNHWKHVHVWDWHPHQWVEDVHGXSRQP\SHUVRQDO
       NQRZOHGJH
       
     ,DPDVWDIIDWWRUQH\LQWKH&RPPXQLW\'HIHQGHU'LYLVLRQDWWKH3XEOLF'HIHQGHU6HUYLFH
       IRUWKH'LVWULFWRI&ROXPELD KHUHLQDIWHU³3'6´ DQGKDYHVHUYHGLQWKLVUROHVLQFH
       -DQXDU\3'6LVDIHGHUDOO\IXQGHGLQGHSHQGHQWRUJDQL]DWLRQGHGLFDWHGWR
       UHSUHVHQWLQJLQGLJHQWDGXOWVDQGFKLOGUHQDFFXVHGRIFULPHVLQWKH'LVWULFWRI&ROXPELD
       0\SULQFLSDOUHVSRQVLELOLW\DVDVWDIIDWWRUQH\DWLVWRUHSUHVHQWFOLHQWVLQDYDULHW\RI
       PDWWHUVLQFOXGLQJSULVRQHUV¶ULJKWVLVVXHV
       
     $VSDUWRIP\GXWLHVDVDQDWWRUQH\DW3'6,UHJXODUO\FRQGXFWOHJDOYLVLWVZLWKFOLHQWVLQ
       WKHFXVWRG\RIWKH'LVWULFWRI&ROXPELD¶V'HSDUWPHQWRI&RUUHFWLRQVERWKDWWKH&HQWUDO
       'HWHQWLRQ)DFLOLW\ ³&')´ DQGDWWKH&RUUHFWLRQDO7UHDWPHQW)DFLOLW\ ³&7)´ 
       
     6LQFH0DUFK,KDYHYLVLWHG&')WZLFHDQG&7)WZLFH
       
     :KLOH,ZDVLQWKRVHIDFLOLWLHV,REVHUYHGWKHIROORZLQJ
       
           D 2Q0DUFK,YLVLWHG&'),GLGQRWREVHUYH'2&VWDIIDWWKHHQWUDQFH
               PRQLWRULQJTXHVWLRQLQJRUWDNLQJWKHWHPSHUDWXUHRIDQ\YLVLWRUV0\WHPSHUDWXUH
               DQGWKHWHPSHUDWXUHRIRWKHUYLVLWRUVZHUHQRWEHLQJWDNHQDWWKDWWLPH,GLGQRW
               REVHUYH'2&VWDIIZHDULQJPDVNV,GLGQRWREVHUYHVRDSRUKDQGVDQLWL]HUIRU
               YLVLWRUVDSDUWIURPWKHKDQGVRDSLQWKHPHQ¶VUHVWURRP,GLGQRWREVHUYHVWDII
               ZLSLQJGRZQDQ\VXUIDFHV,QRWLFHGQRGLIIHUHQFHVIURPDQ\RIP\SUHYLRXVYLVLWV
               RYHUWKH\HDUV
               
           E 2Q0DUFK,YLVLWHG&7),REVHUYHG'2&VWDIIDWWKHHQWUDQFHDVNLQJ
               YLVLWRUV  LIWKH\KDGUHFHQWO\KDGDIHYHUGU\FRXJKRUVKRUWQHVVRIEUHDWK  LI
               WKH\KDGUHFHQWO\WUDYHOOHGWR&KLQD6RXWK.RUHDRU,WDO\RU  LIWKH\KDG
               UHFHQWO\EHHQLQFRQWDFWZLWKDSHUVRQH[KLELWLQJWKRVHV\PSWRPVRUZKRKDG
               WUDYHOOHGWRWKRVHFRXQWULHV0\WHPSHUDWXUHDQGWKHWHPSHUDWXUHRIRWKHUYLVLWRUV
               ZHUHQRWEHLQJWDNHQDWWKDWWLPH,GLGQRWREVHUYH'2&VWDIIZHDULQJPDVNV,
               GLGQRWREVHUYHVRDSRUKDQGVDQLWL]HUIRUYLVLWRUVDSDUWIURPWKHKDQGVRDSLQWKH
               PHQ¶VUHVWURRP,GLGQRWREVHUYHVWDIIZLSLQJGRZQDQ\VXUIDFHV1RVWDII
               UHVLGHQWVRUYLVLWRUVZHUHREVHUYLQJIRRWVRFLDOGLVWDQFLQJ,GLGREVHUYHSRVWHG
               QRWLILFDWLRQVDERXWVORZLQJWKHVSUHDGRI&29,'EXWDSDUWIURPWKRVHSRVWHG
     Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 233 of 260



            QRWLFHVDQGWKHWKUHHTXHVWLRQIRUPDWWKHHQWUDQFH,QRWLFHGQRGLIIHUHQFHVIURP
            DQ\RIP\SUHYLRXVYLVLWVRYHUWKH\HDUV
            
        F 2Q0DUFK,YLVLWHG&7),REVHUYHG'2&VWDIIDWWKHHQWUDQFHDVNLQJ
            YLVLWRUV  LIWKH\KDGUHFHQWO\KDGDIHYHUGU\FRXJKRUVKRUWQHVVRIEUHDWK  LI
            WKH\KDGUHFHQWO\WUDYHOOHGWR&KLQD6RXWK.RUHDRU,WDO\RU  LIWKH\KDG
            UHFHQWO\EHHQLQFRQWDFWZLWKDSHUVRQH[KLELWLQJWKRVHV\PSWRPVRUZKRKDG
            WUDYHOOHGWRWKRVHFRXQWULHV0\WHPSHUDWXUHDQGWKHWHPSHUDWXUHRIRWKHUYLVLWRUV
            ZHUHWDNHQEHIRUHEHLQJDOORZHGLQ,GLGREVHUYHRQHRUWZR'2&VWDIIPHPEHUV
            ZHDULQJPDVNVEXWGR]HQVRIRWKHUVZHUHQ¶W'2&VWDIIPHPEHUVZKRZHUH
            PDQQLQJWKH[UD\PDFKLQHDQGFRQGXFWLQJSDWGRZQVZHUHZHDULQJODWH[JORYHV
            EXWGR]HQVRIRWKHUVWDIIPHPEHUVZHUHQ¶W,GLGQRWREVHUYHVRDSRUKDQG
            VDQLWL]HUIRUYLVLWRUVDSDUWIURPWKHKDQGVRDSLQWKHPHQ¶VUHVWURRP,GLGQRW
            REVHUYHVWDIIZLSLQJGRZQDQ\VXUIDFHV1RVWDIIUHVLGHQWVRUYLVLWRUVZHUH
            REVHUYLQJIRRWVRFLDOGLVWDQFLQJ,GLGREVHUYHSRVWHGQRWLILFDWLRQVDERXW
            VORZLQJWKHVSUHDGRI&29,'EXWDSDUWIURPWKRVHSRVWHGQRWLFHVDQGWKH
            WKUHHTXHVWLRQIRUPDWWKHHQWUDQFH,QRWLFHGQRGLIIHUHQFHVIURPDQ\RIP\
            SUHYLRXVYLVLWVRYHUWKH\HDUV
            
        G 2Q0DUFK,DOVRYLVLWHG&'),REVHUYHG'2&VWDIIDWWKHHQWUDQFH
            DVNLQJYLVLWRUV  LIWKH\KDGUHFHQWO\KDGDIHYHUGU\FRXJKRUVKRUWQHVVRI
            EUHDWK  LIWKH\KDGUHFHQWO\WUDYHOOHGWR&KLQD6RXWK.RUHDRU,WDO\RU  LI
            WKH\KDGUHFHQWO\EHHQLQFRQWDFWZLWKDSHUVRQH[KLELWLQJWKRVHV\PSWRPVRUZKR
            KDGWUDYHOOHGWRWKRVHFRXQWULHV0\WHPSHUDWXUHDQGWKHWHPSHUDWXUHRIRWKHU
            YLVLWRUVZHUHWDNHQEHIRUHEHLQJDOORZHGLQ,GLGREVHUYHRQHRUWZR'2&VWDII
            PHPEHUVZHDULQJPDVNVEXWGR]HQVRIRWKHUVZHUHQ¶W'2&VWDIIPHPEHUVZKR
            ZHUHPDQQLQJWKH[UD\PDFKLQHDQGFRQGXFWLQJSDWGRZQVZHUHZHDULQJODWH[
            JORYHVEXWGR]HQVRIRWKHUVWDIIPHPEHUVZHUHQ¶W,GLGQRWREVHUYHVRDSRUKDQG
            VDQLWL]HUIRUYLVLWRUVDSDUWIURPWKHKDQGVRDSLQWKHPHQ¶VUHVWURRP,GLGQRW
            REVHUYHVWDIIZLSLQJGRZQDQ\VXUIDFHV1RVWDIIUHVLGHQWVRUYLVLWRUVZHUH
            REVHUYLQJIRRWVRFLDOGLVWDQFLQJ,GLGREVHUYHSRVWHGQRWLILFDWLRQVDERXW
            VORZLQJWKHVSUHDGRI&29,'EXWDSDUWIURPWKRVHSRVWHGQRWLFHVDQGWKH
            WKUHHTXHVWLRQIRUPDWWKHHQWUDQFH,QRWLFHGQRGLIIHUHQFHVIURPDQ\RIP\
            SUHYLRXVYLVLWVRYHUWKH\HDUV
            
   :KLOH,ZDVLQWKRVHIDFLOLWLHV,FRQGXFWHGOHJDOYLVLWVZLWKP\FOLHQWV7KURXJKWKRVH
     PHHWLQJV,OHDUQHGWKHIROORZLQJ
     
        D &HOOVZHUHQRWEHLQJFOHDQHGRUGLVLQIHFWHGE\VWDIISURIHVVLRQDOGHHSFOHDQHUVRU
            UHVLGHQWVZRUNLQJGHWDLO5HVLGHQWVZHUHUHVSRQVLEOHIRUDOOWKHFOHDQLQJZDVKLQJ
            DQGGLVLQIHFWLQJRIWKHLURZQFHOOV)RUUHVLGHQWVZLWKFHOOPDWHVLWSURYHGGLIILFXOW
            WRSURSHUO\FOHDQDQGGLVLQIHFWFHOOVLIWKHFHOOPDWHKDGQRWERXJKWLQWRWKH
            QHFHVVLW\RIWKHFOHDQLQJ,IUHVLGHQWVGLGQRWSURDFWLYHO\ZDVKFOHDQDQGGLVLQIHFW
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 234 of 260



              WKHLURZQFHOOVWKHLUFHOOVZRXOGQRWEHZDVKHGFOHDQHGRUGLVLQIHFWHGDWDOO
              &OLHQWV,VSRNHZLWKKDGVRDSEXWLWZDVVRDSWKDWWKH\SXUFKDVHGWKHPVHOYHV
              IURPFRPPLVVDU\QRWSURYLGHGWRWKHPE\'2&'LVLQIHFWDQWZDVQRWSURYLGHG
              RUDYDLODEOHWRDQ\RIWKHUHVLGHQWV,VSRNHZLWK/XFNLO\QRQHRIP\FOLHQWVZHUH
              VLFNDWWKDWWLPH&RPPRQDUHDVZHUHQRWEHLQJFOHDQHGDQ\PRUHRIWHQRU
              WKRURXJKO\WKDQDQ\RWKHUPRUHµQRUPDO¶WLPH1RRQHLQHLWKHUIDFLOLW\ZDV
              SUDFWLFLQJIRRWVRFLDOGLVWDQFLQJ
              
           E 7KURXJKP\GLVFXVVLRQVZLWKFOLHQWVDWERWKIDFLOLWLHV,OHDUQHGWKDWDOWKRXJKWKHUH
              LVDKLJKOHYHORIDZDUHQHVVDERXW&29,'DPRQJVWDIIDQGUHVLGHQWVLQWKH
              '2&DWWKHWLPHRIP\YLVLWVDQGFRQYHUVDWLRQVQRFRQFUHWHDFWLRQZDVEHLQJ
              WDNHQZKDWVRHYHUWRNHHSSHRSOHKHDOWK\DSDUWIURPVFUHHQLQJYLVLWRUVDWWKH
              HQWUDQFH
       
,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXH
DQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
       
       ([HFXWHGRQWKHWK GD\RI0DUFKLQ:DVKLQJWRQ'&                       
                                           
       
       

                                                                                     
                                               'DQLHO'3RQG
                                               6WDII$WWRUQH\
                                                      3XEOLF'HIHQGHU6HUYLFHIRU'&
                                                      ,QGLDQD$YH1:
                                                      :DVKLQJWRQ'&                     
                                                            
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 235 of 260




             EXHIBIT 9
         Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 236 of 260



                                     '(&/$5$7,212)6$08(/ &<3+(56
                            ,19(67,*$7,9(,17(51$77+(38%/,&'()(1'(56(59,&(

,6$08(/&<3+(56FHUWLI\XQGHUSHQDOW\RISHUMXU\WKDWWKHIROORZLQJVWDWHPHQWLVWUXHDQGFRUUHFWSXUVXDQWWR86&




       0\QDPHLV6$08(/&<3+(56,PDNHWKHVHVWDWHPHQWVEDVHGXSRQP\SHUVRQDONQRZOHGJH

       ,DPDQLQYHVWLJDWLYHLQWHUQIRUWKH7ULDO'LYLVLRQDWWKH3XEOLF'HIHQGHU6HUYLFHIRUWKH'LVWULFWRI&ROXPELD
          KHUHLQDIWHU³3'6´ DQGKDYHVHUYHGLQWKLVUROHVLQFH)HEUXDU\3'6LVDIHGHUDOO\IXQGHGLQGHSHQGHQW
         RUJDQL]DWLRQGHGLFDWHGWRUHSUHVHQWLQJLQGLJHQWDGXOWVDQGFKLOGUHQDFFXVHGRIFULPHVLQWKH'LVWULFWRI&ROXPELD0\
         SULQFLSDOUHVSRQVLELOLW\DVDQLQYHVWLJDWLYHLQWHUQDW3'6LVWRDVVLVWLQWKHSUHSDUDWLRQRIWULDOFDVHVWKURXJKZLWQHVV
         LQWHUYLHZVLQYHVWLJDWLRQDQGUHYLHZLQJUHFRUGV

       $VSDUWRIP\GXWLHVDVDQLQYHVWLJDWLYHLQWHUQDW3'6,UHJXODUO\FRQGXFWOHJDOYLVLWVZLWKSHRSOHLQWKHFXVWRG\RIWKH
         'LVWULFWRI&ROXPELD¶V'HSDUWPHQWRI&RUUHFWLRQVERWKDWWKH&HQWUDO'HWHQWLRQ)DFLOLW\ ³&')´ DQGDWWKH
         &RUUHFWLRQDO7UHDWPHQW)DFLOLW\ ³&7)´ 

       6LQFH0DUFK,KDYHYLVLWHG&')DQG&7)RQHWLPHHDFK

       :KLOH,ZDVLQWKRVHIDFLOLWLHV,REVHUYHGWKHIROORZLQJ




              D   2Q0DUFK,YLVLWHG&7),REVHUYHGWKHVWDQGDUGVFUHHQLQJSURFHVVIRUHQWHULQJWKHIDFLOLW\,ZDV
                   QRWDVNHGDQ\DGGLWLRQDOTXHVWLRQVDERXWP\KHDOWKRUUHFHQWWUDYHOQRUZDV,VFUHHQHGIRUV\PSWRPVRI
                   &29,':LWKLQWKHIDFLOLW\,GLGQRWVHHDQ\VWDIIPHPEHUVZLWKPDVNVRUJORYHV,GLGQRWVHHDQ\VRDS
                   RUKDQGVDQLWL]HUIRUYLVLWRUV,GLGQRWVHHVWDIIPHPEHUVZLSLQJGRZQVXUIDFHV(YHU\WKLQJDSSHDUHGWREH
                   IXQFWLRQLQJWKHVDPHZD\,KDGVHHQLWIXQFWLRQLQ)HEUXDU\,GLGQRWREVHUYHDQ\SUHFDXWLRQVEHLQJWDNHQWR
                   SUHYHQWWKHVSUHDGRI&29,'




              D   2Q0DUFK,YLVLWHG&'),REVHUYHGWZRSHRSOHVLWWLQJEHIRUHWKHVHFXULW\FKHFNSRLQWZHDULQJ
                   JORYHVEXWQRWPDVNV,GLGQRWVHHDQ\UHDGLO\DYDLODEOHVRDSRUKDQGVDQLWL]HULQWKHOREE\DUHD,REVHUYHG
                   WRSHRSOHH[LWIURPWKHVHFXULW\FKHFNSRLQW1RQHRIWKHVHSHRSOHKDGRQJORYHVRUPDVNV7KH'2&
                   HPSOR\HHZKREURXJKWPHUHFRUGVOLNHZLVHODFNHGJORYHVRUDPDVN$IWHUVKHJDYHPHWKHUHFRUGVVKH
                   UHHQWHUHGWKHIDFLOLW\ZLWKRXWEHLQJVFUHHQHG,GRQRWNQRZZKDWWKHSURWRFROWRHQWHUWKHIDFLOLW\LVEHFDXVH
                   ,GLGQRWVHHNHQWUDQFHSDVWWKHOREE\




       ,FRQGXFWHGDOHJDOYLVLWZLWKD3'6FOLHQWZKRLVFXUUHQWO\LQFDUFHUDWHGDW&7)YLDSKRQH7KURXJKWKDWPHHWLQJV,
         OHDUQHGWKHIROORZLQJ
        Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 237 of 260



               D   &OLHQWVDLGWKHUHDUHEHWZHHQDQGSHRSOHRQKLVXQLWWKDWDUHFXUUHQWO\LOODQGVHYHUDORIWKHPDUH
                    FRXJKLQJ&OLHQWVDLGDOOWKHSHRSOHZKRDUHVLFNRQKLVXQLWLQFOXGLQJKLPVHOIZHQWWRPHGLFDOWRJHWKHURQ
                    )ULGD\0DUFKDQGRQ6XQGD\0DUFK&OLHQWVDLGFOHDQLQJSURGXFWVLQFOXGLQJVRDSDQGGLVLQIHFWDQW
                    DUHQRORQJHUDYDLODEOHWRUHVLGHQWVDW&7)&OLHQWVDLGWKHODVWWLPHWKH\ZHUHDEOHWRFOHDQWKHLUFHOOVZDV
                    GD\VEHIRUH0DUFK




,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFWWRWKHEHVWRIP\
NQRZOHGJHDQGEHOLHI


       ([HFXWHGRQWKHGD\RI0DUFKLQ:DVKLQJWRQ'&




                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      6DPXHO&\SKHUV
                                                                      ,QYHVWLJDWLYH,QWHUQ
                                                      3XEOLF'HIHQGHU6HUYLFHIRU'&
                                                      ,QGLDQD$YH1:

                                                      :DVKLQJWRQ'&
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 238 of 260




           EXHIBIT 10
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 239 of 260



                         DECLARATION OF JOSEPH WONG
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Joseph Wong, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.


1.     My name is Joseph Wong. I make these statements based upon my personal knowledge.

2.     I am a supervising attorney in the Trial Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since February of
       2020 and as a PDS staff attorney since October of 2013. PDS is a federally funded,
       independent organization dedicated to representing indigent adults and children accused
       of crimes in the District of Columbia. My principal responsibility as a trial attorney at
       PDS is to represent people in criminal proceedings in the District of Columbia Superior
       Court.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).

4.     Since March 1, 2020, I have visited CDF one time.

5.     While I was in CDF, I observed the following:

           a. On 3/11/20, I visited CDF. I observed that there were no changes to the protocol
              for entering the facility. Visitors were not asked any questions about their health
              or screened in any way, nor were the security staff engaged in any visible
              precautions such as wearing masks or gloves or sanitizing surfaces. The process
              included security staff going through personal belongings of visitors prior by hand
              and patting down visitors with their hands. I do not recall the officers conducting
              the pat downs or searching through personal belongings wearing gloves. I do not
              recall observing any available soap or hand sanitizer stations for visitors.


I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 25th day of March 2020, in Washington, D.C.
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 240 of 260




                                   _______________________________
                                   Joseph Wong
                                   Supervising Attorney
                                   Public Defender Service for DC
                                   633 Indiana Ave. NW
                                   Washington, DC
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 241 of 260




           EXHIBIT 11
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 242 of 260



                     DECLARATION OF RONALD B. RESETARITS
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Ronald B. Resetarits, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.


1.     My name is Ronald B. Resetarits. I make these statements based upon my personal
       knowledge.

2.     I am a staff attorney in the Trial Division at the Public Defender Service for the District
       of Columbia (hereinafter “PDS”) and have served in this role since September 2014.
       PDS is a federally funded, independent organization dedicated to representing indigent
       adults and children accused of crimes in the District of Columbia. My principal
       responsibility as a trial attorney at PDS is to represent people in criminal proceedings in
       the District of Columbia Superior Court.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).

4.     On March 11, 2020, I entered CDF to conduct several legal visits. When I entered CDF,
       there was no screening or questionnaire related to COVID-19. I saw no changes at all
       related to COVID-19 when I entered the jail for my legal visits on March 11, 2020. When
       I was finished with my legal visits and exited the jail, I saw that jail officials were setting
       up a table in the jail entrance area.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 25th day of March 2020, in Washington, D.C.



                                                      _______________________________
                                                      Ronald B. Resetarits
                                                      Staff Attorney
                                                      Public Defender Service for DC
                                                      633 Indiana Ave. NW, Washington, DC
                                                      rresetarits@pdsdc.org
                                                      202-824-2406
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 243 of 260




           EXHIBIT 12
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 244 of 260



                       DECLARATION OF EILEEN JOHNSON
             INVESTIATIVE INTERN AT THE PUBLIC DEFENDER SERVICE

I, Eileen Johnson, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.


1.     My name is Eileen Johnson. I make these statements based upon my personal knowledge.

2.     I am an investigative intern for the Parole Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since December of
       2019. Prior to joining the parole division, I was an investigative intern for the Trial
       Division at PDS from 6/15/2019 to 11/15/2019. PDS is a federally funded, independent
       organization dedicated to representing indigent adults and children accused of crimes in
       the District of Columbia. My principal responsibility as an investigative intern at PDS is
       to assist in the preparation of parole cases through witness interviews, investigation,
       client meetings, and record collection and review.

3.     As part of my duties as an investigative intern at PDS, I regularly conduct legal visits
       with people in the custody of the District of Columbia’s Department of Corrections, both
       at the Central Detention Facility (“CDF”) and at the Correctional Treatment Facility
       (“CTF”).

4.     Since March 1, 2020, I have visited CDF three times and CTF two times.



5.     While I was in those facilities, I observed the following:

           a. On March 17, 2020 around 8:30 AM, I visited CDF. In the entrance area, there
              was a table set up with two men who were asking visitors to fill out forms in order
              to enter. On the form, I had to check off that I hadn’t been having any symptoms
              and that I hadn’t had any contact with anyone who had traveled outside the
              country. I observed one of the men that was sitting at the table eating as he gave
              out the forms. I don’t remember whether either was wearing a mask or gloves.
              Right outside the door to enter security, there was a nurse stationed who was
              taking temperatures with a forehead thermometer. As I proceeded to the nurse’s
              station, I witnessed an argument break out between the nurse and the woman who
              usually sits on the third floor visiting room. The woman is older and has short
              hair. I saw the nurse try to take the woman’s temperature. As soon as the nurse
              brought the thermometer close to the woman’s face, the woman yelled at her,
              asking why she was getting so close to her face without wearing gloves. I
              observed the nurse not wearing gloves. I can’t recall if she was wearing a mask. I
              then heard the nurse yell back that she didn’t need to wear gloves because she
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 245 of 260



      wasn’t touching anyone. The woman said she did not believe the nurse and
      continued to yell at her and to refuse the thermometer. She then commented that
      she was going to report the nurse for not wearing gloves. The nurse did not put on
      gloves and the woman proceeded into the security area. The nurse then
      commented to me that taking temperatures was only a “cosmetic” step anyway
      and that the jail was doing it only to make visitors feel safer. I felt uncomfortable
      with the nurse getting so close to my face without wearing gloves but I let her
      take my temperature so that I would be allowed to enter the facility. I observed
      her continue to take temperatures without gloves and never saw her look at the
      thermometer to actually check the temperature reading. I then proceeded into the
      security area. The scanner seemed to be broken so I was instructed to place my
      items in a bin. A CO then went through the bin. I can’t remember if the CO was
      wearing gloves. I entered the scanner as usual. I observed one security officer
      wearing a mask in the lobby area. I did not observe any other COs wearing masks
      inside the facility. There was a hand sanitizer dispenser in the lobby that I used
      before starting my visit. I then proceeded to the second floor to start my visit.
      Because it was before 9, my partner and I were the first ones to that floor. When
      we got there, we observed a female CO wiping down the area where the CO sits
      in the visiting area. She told us to sit down and we waited for approximately ten
      minutes while she cleaned every inch of her station. I did not see this CO or any
      other CO wipe down any other surfaces during my visit. The CO then assigned us
      to room 2. Before leaving the lobby, I commented to the CO that I had brought
      my own wipes to wipe down our visiting room, just as she had wiped down her
      area. She responded that that was a good idea on my part. When we got to the
      visiting room, I wiped down the table and all three chairs with the wipes I had
      brought. There was no hand sanitizer or other cleaning product in my visiting
      room or in any of the others that I could see. I did not observe any hand sanitizer
      or other cleaning product in the waiting area of the second floor. In between
      clients, I went to the bathroom on the second floor. There was soap in the
      bathroom. After concluding my visits, I left the second floor and went to the first
      floor to wait for Ms. Boykin to come down with the medical records I had
      requested. While waiting, the female CO that was wearing the mask started to
      speak to me and another CO about how she was worried about coronavirus. She
      said she was really scared because she heard a CO had died of coronavirus
      somewhere else and that she did not feel safe from the virus. After getting the
      records from Ms. Boykin, I departed the facility around 1 PM.
   b. On March 11th, 2020, around 9 AM, I went to CTF for a parole final revocation
      hearing. I did not have to do anything out of the ordinary in order to enter CTF.
      Final revocation hearings happen in an area of the jail near the activity center and
      below the basketball courts, judging by the noise. I observed hand sanitizer in the
      large room where the legal team waits. There was also soap in the bathroom.
      There was no hand sanitizer in the client holding rooms when I entered them to
      meet with my client. There was no hand sanitizer in the smaller room where the
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 246 of 260



               hearing took place. I did not observe any staff members wiping down any
               surfaces.
           c. On March 10th, 2020, around 5 PM, I went to CDF for a client visit. I had not
               been expecting to go on the visit so I did not bring any cleaning supplies. I felt
               uncomfortable using the visiting room without cleaning it first. During my time at
               CDF that day, I did not observe any staff members wearing a mask or gloves. I
               saw hand sanitizer in the lobby but did not see it on the visiting floor or in the
               visiting rooms. I did not observe any COs wiping down any surfaces.
           d. On March 2nd, 2020, around 11 AM, I went to CDF for a client visit. I did not
               observe any surfaces being wiped down. There was hand sanitizer in the lobby but
               not anywhere else in the facility. I did not have to do anything out of the ordinary
               to enter the facility.
           e. On March 2nd, 2020, around 1 PM, I visited a client at CTF. I did not observe any
               staff members wearing masks in the entrance or security areas. I did not observe
               any COs wearing gloves. I did not observe any hand sanitizer in the entrance or
               security areas. I did not observe any COs wiping down any surfaces. I proceeded
               to the second floor visiting area. I wanted to wash my hands because I had come
               to CTF from the jail but was told there was no bathroom on that floor. I did not
               see any hand sanitizer to use so I did not clean my hands.
6.      While I was in those facilities, I conducted legal visits with PDS clients. Through those
        meetings, I learned the following:

            a. According to one client at CDF, multiple people were sick on his tier. He said that
               he had to buy cleaning products because what was provided was not effective.
               This client works in the kitchen and thus touches the food of hundreds of people
               each day. He was dressed in his white work uniform when I met with him and
               was not wearing a mask. I did not ask if he had access to a mask for his kitchen
               work.

     7. As a parole division intern, I frequently communicate closely with family members of
        PDS clients. Through conversations with family members, I learned the following.

            a. On March 8th, 2020, I received an email from a client’s girlfriend. In her email
               she said, “I know you are aware of the virus going around, inmates are sick of
               [sic] there and not being treated properly. They have nothing to sanitize there [sic]
               area. I’m afraid of him getting sick being over there.” I followed up by text
               message to get more information and received the following information from the
               client’s girlfriend: “Some of the guys have the flu and other cold like
               symptoms…The other guys haven’t been tested so no telling what they have.” On
               March 20th, 2020, she reached out to me again, texting, “There [sic] planning on
               being on lockdown and he hasn’t been released…He said it’s sick people in there
               and it’s hot in there. I’m really scared for him I don’t want him to catch
               anything.”
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 247 of 260




I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 25th day of March 2020, in Washington, D.C.



                                                     _______________________________
                                                     Eileen Johnson
                                                     Investigative Intern
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 248 of 260




           EXHIBIT 13
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 249 of 260



                        DECLARATION OF Katherine Kuenzle
             INVESTIATIVE INTERN AT THE PUBLIC DEFENDER SERVICE

I, Katherine Kuenzle, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.
1.     My name is Katherine Kuenzle. I make these statements based upon my personal
       knowledge.

2.     I am an investigative intern for the Trial Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since 02/03/2020.
       PDS is a federally funded, independent organization dedicated to representing indigent
       adults and children accused of crimes in the District of Columbia. My principal
       responsibility as an investigative intern at PDS is to assist in the preparation of trial cases
       through witness interviews, investigation, and reviewing records.

3.     As part of my duties as an investigative intern at PDS, I conduct phone calls with clients
       in the custody of the District of Columbia’s Department of Corrections, both at the
       Central Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).


4.     While I was conducting a phone call with a PDS client who is a resident of CTF, I
       learned the following:
           a. Client went to medical twice in one week because he had a fever, cough, sore
              throat, and chills. During client’s first trip to medical on a Friday, client’s
              temperature was taken. However, when client returned to medical the second time
              on a Sunday, despite still complaining of a fever, client’s temperature was not
              taken. Instead, medical checked for the flu by putting a q-tip in client’s nsoe.
           b. Despite having a fever, cough, sore throat, and chills, client still worked in the
              kitchen preparing 3-4 meals a day without a mask on a Friday and the following
              Tuesday. Client worked in the kitchen with 20 other people who were unable to
              maintain a far distance between each other.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.
       Executed on the 26th day of March 2020, in Washington, D.C.


                                                      _______________________________
                                                       ______________________
                                                      Katherine Kuenzle
                                                      Investigative Intern
                                                      Public Defender Service for DC
                                                      633 Indiana Ave. NW
                                                      Washington, DC
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 250 of 260




           EXHIBIT 14
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 251 of 260



                        DECLARATION OF KAVYA L. R. NAINI
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Kavya Naini, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.


1.     My name is Kavya Naini. I make these statements based upon my personal knowledge.

2.     I am a staff attorney in the Special Litigation Division at the Public Defender Service for
       the District of Columbia (hereinafter “PDS”) and have served in this role since October
       2019. PDS is a federally funded, independent organization dedicated to representing
       indigent adults and children accused of crimes in the District of Columbia. One of my
       responsibilities as a staff attorney in the Special Litigation Division is to represent people
       in criminal and post-conviction proceedings in the District of Columbia Superior Court.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).

4.     Since March 1, 2020, I have visited CTF at least 5 times (confirmed visits on 3/1, 3/5,
       3/12, 3/13, 3/20).

5.     While I was in those facilities, I observed the following:

           a. On March 1, 5, and 12, I did not see any noticeable difference in CTF operations.
              I was not screened when entering the facility. The visiting areas were full of
              individuals. On March 5, my visit overlapped with a social visit and the visiting
              area was full of families and friends visiting their loved ones – including my
              client, who had a visit from his elderly mother and friend. On each of those visits,
              residents were forced to wait in the back sitting next to each other while they
              waited to be escorted to their units.

           b. On March 13, I visited CTF in the early morning around 8:30am. When I arrived,
              there were two individuals right by the front door, and one asked me if I had
              traveled to countries with COVID-19 in the past 30 days or had any symptoms
              associated with COVID-19. I was allowed to enter. Apart from this initial
              screen, there were no noticeable changes in CTF’s operations. No one was
              wearing gloves or masks, and I did not see people wiping down surfaces. There
              was a hand sanitizer dispenser in the visiting area that was available to everyone.

           c. On March 20, I visited CTF in the late morning. I observed that there were two
              stations set up when you entered the facility. The first station was right by the
              entrance and had two DOC staff members seated in close proximity to each other,


                                                 1
     Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 252 of 260



            neither was wearing a mask. One of them used a forehead thermometer to check
            my temperature. When I asked my temperature, she said that it was 93 degrees.
            About 10 feet away, there was a second station with three staff members seated at
            it. All three were seated next to each other. Only one was wearing gloves. There
            was a sheet of paper on the table along with some pens. I filled out the sheet of
            paper which asked questions about COVID symptoms and if I had been to high-
            risk countries in the past thirty days. When I answered no and signed the paper.
            The employee with gloves fastened a wristband on my right wrist. I did not see
            her change her gloves at any point before or after our interactions. I asked the
            employees how they were doing, and they said they were fine for now but seemed
            nervous about what was coming.

            After finishing the initial screen, I entered the facility. I submitted my legal visit
            form to the employee in the front office, who was in close physical conversation
            with another employee. Neither were wearing masks or gloves. I went through
            the security check. Neither employee running the conveyor machine or the body
            scanner was wearing gloves or a mask. I was able to carry my small bottle of
            hand sanitizer with me.

            I went upstairs to see my clients. There was a hand sanitizer dispenser near the
            door of the visiting area. I handed my sheets to the employee at the front desk in
            the visiting area. The employee was not wearing gloves or a mask. My clients
            were brought up one by one. But after my visit with one was over, my two clients
            had to squeeze by each other in a tight hallway of space to enter the bigger
            visiting area. My first client used the hand sanitizer dispenser when he first came
            into the visiting area, and I gave my second client some hand sanitizer from my
            bottle when he came into the legal visiting room.

            There was nobody else in the visiting area except for me, my client, and the lady
            at the front desk for the large portion of our visit. I was there for about 3.5 hours.
            Most of the time was spent in one of the small legal visit rooms, but in my time
            there, I did not see staff wiping down any surfaces. I saw nobody wearing a
            mask. As I was leaving the facility, I saw one man spraying down the trays that
            are used on the conveyor belt when the guards are scanning visitor’s items.

6.   While I was in those facilities, I conducted legal visits with my clients. Through those
     meetings, I learned the following:

        a. My clients told me that there were announcements at various points of the day
           asking people to clean. However, there was no enforcement of the cleaning and it
           was mainly expected that residents would be cleaning. I learned that one of my
           clients was still programming because only outside programming had stopped.
           And because programming was a requirement to stay in the unit, he had to


                                               2
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 253 of 260



               participate. I also learned that residents had been given a bar of soap the week of
               March 16, but that it was not a big bar, and for those people who did not have
               money to buy soap for the shower or to wash their clothes, it would not last long.
               My clients confirmed that they were not told that they would be getting any more
               soap once it was finished. In addition, hand sanitizer in the units had been
               primarily reserved for use by staff alone. Clients were also concerned about
               cleaning supplies. One mentioned that it had been several days since anything in
               the unit was properly cleaned because they had not gotten a refill of their cleaning
               supplies. He was starting to think about using shampoo to clean the showers
               because he did not have any disinfectant.

               One of my clients lived in a unit where people from his unit were escorted out by
               staff in masks because of possible exposure to the U.S. Marshal. He said that
               those people had been living in the unit and interacting with others, and that no
               one had spoken to the rest of them about their interactions with the people that
               were quarantined. Another client said that staff do not clean common areas in the
               unit, it is up to the residents to clean their cells and common areas.

               One of my clients said that his unit did have cleaning supplies. He said he was
               trying to clean regularly but there were other guys in his unit that were not taking
               it seriously and were not cleaning or washing their hands regularly.



I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 29th day of March 2020, in Washington, D.C.



                                                     _______________________________
                                                     Kavya Naini
                                                     Staff Attorney
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC




                                                 3
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 254 of 260




           EXHIBIT 15
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 255 of 260



                      DECLARATION OF IESHAAH MURPHY
           SUPERVISING ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Ieshaah Murphy, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.


1.     My name is Ieshaah Murphy. I make these statements based upon my personal
       knowledge.

2.     I am a supervising attorney in the Trial Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since February 19,
       2017. Prior to working as a supervising attorney, I was a staff attorney in the Trial
       Division at PDS. PDS is a federally funded, independent organization dedicated to
       representing indigent adults and children accused of crimes in the District of Columbia.
       My principal responsibility as a supervising trial attorney at PDS is to represent people in
       criminal proceedings in the District of Columbia Superior Court and to supervise the
       practice of PDS’s trial attorneys.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).

4.     Since March 1, 2020, I have visited CDF two times.

5.     While I was in those facilities, I observed the following:

           a. On March 5, I visited CDF. I observed no changes to the normal protocol of
              entering the facility. I entered the front door, placed my bag, which included a
              laptop and client files, onto the conveyor belt to be searched, and I was patted
              down. None of the corrections officers were wearing gloves, masks, or any other
              protective gear. Another attorney entered the facilty just after I did. He was also
              searched. The two corrections officers who searched my bag and patted me down
              did not wash their hands before also doing the same things to the other attorney.
              In the visiting hall, the corrections officer was not wearing gloves or a mask. I
              never saw anyone attempt to clean or wipe down the visiting hall area.

           b. On March 18, I visited CDF. I observed a slight change in protocol to enter the
              building. Before entering, staff checked my temperature with a forehead
              thermometer and provided me with a questionnaire. The questionnaire asked me if
              I had any lower respiratory symptoms (cough, shortness of breath) or fever, if I
              had come into close contact with someone diagnosed with or suspected of having
              COVID-19, or if I had recently traveled to an area with known local spread of
              COVID-19. I answered “No” to all questions. No one asked any follow-up
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 256 of 260



                questions. My temperature was 98.2 degress. Upon entering the jail, the procedure
                for getting searched and getting an ID remain unchanged. None of the corrections
                officers were wearing gloves, masks, or any other protective gear. The corrections
                officer who search my bag did not wash his hands prior. The corrections officer
                behind the glass partition, responsible for giving me an ID and entering into the
                computer which clients I came to visit, was coughing. He did not cover his mouth
                and coughed all over the keyboard and the paperwork I had filled out to see my
                clients. He returned my ID and the paperwork to me. The corrections officers
                would not let me take a container of Lysol up to the visiting hall with me. They
                allowed me to take disinfectant wipes and hand sanitizer. The proctocol in the
                visiting hall was the same as any other visit. The corrections officer administering
                the legal visit was not wearng gloves or a mask. Upon noticing me giving one
                client hand sanitizer, she told me that was not allowed. During the two hours I
                was there, I did not notice any attempts by staff to clean the area.

6.     While I was in those facilities, I conducted legal visits with my clients. Through those
       meetings, I learned the following:

           a.   There are multiple residents on various units who are sick and coughing.
           b.   One client had a cell mate who was currently sick (coughing, sore throat).
           c.   The process for getting seen at the infirmary still takes 2-3 days, at best.
           d.   The staff is not cleaning common areas regularly (not even once a day).
           e.   They are not provided with products to clean their cells.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 27th day of March 2020, in Washington, D.C.




                                                      _______________________________
                                                      Ieshaah Murphy
                                                      Supervising Attorney
                                                      Public Defender Service for DC
                                                      633 Indiana Ave. NW
                                                      Washington, DC
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 257 of 260




           EXHIBIT 16
      Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 258 of 260



                         DECLARATION OF SYLVIA SMITH
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Sylvia Smith, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.


1.     My name is Sylvia Smith I make these statements based upon my personal knowledge.

2.     I am a staff attorney in the Trial Division at the Public Defender Service for the District
       of Columbia (hereinafter “PDS”) and have served in this role since October 5, 2015. PDS
       is a federally funded, independent organization dedicated to representing indigent adults
       and children accused of crimes in the District of Columbia. My principal responsibility as
       a trial attorney at PDS is to represent people in criminal proceedings in the District of
       Columbia Superior Court.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits with clients in
       the custody of the District of Columbia’s Department of Corrections, both at the Central
       Detention Facility (“CDF”) and at the Correctional Treatment Facility (“CTF”).



4.     On March 29, 2020, I visited CDF. While I was in CDF, I observed the following:

           a. When I entered CDF, there were three correction officers (“COs”) with gloves
              and masks on. Besides these three women, during the course of my visit, I did not
              see any other COs with masks on, and only saw one other CO wearing gloves.
              That is, between the seven COs I personally interacted with, and one CO that I
              observed, none were wearing masks, and only one was wearing gloves.
           b. When I entered into the screening area, there were two COs, one operating the
              metal detection conveyor belt, the other CO was operating the x-ray machine and
              the hand-wand metal-detector. Neither CO was wearing masks or gloves.
           c. Another CO entered behind me with a pizza in her hand. The same CO with the
              pizza ran the x-ray machine for me.
           d. At the time I headed up to the 2nd floor for my visit, the CO with the pizza was
              trying to find some plastic to wrap it in.
           e. When I got to the 2nd floor, there was a female CO in the area where our clients
              are called down to visitation. That CO did not have a mask nor did she have
              gloves on. She was eating sunflower seeds and spitting them into a paper or
              Styrofoam cup. As she was entering my information and calling for my client, I
              asked about whether or not the area had been washed down. She told me that she
              thinks the visitation area is cleaned once a day, though she hadn’t seen them do it
              that day, and did not know if they wiped down the phones.
       Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 259 of 260



            f. I saw a cleaning cart in the visitation area. On the cart was a bag full of rags in it.
               There was also a bottle with a “Windex” brand label on it. I didn’t see other
               cleaning supplies on the cart and it was just stationed there without anyone
               around.
            g. After meeting with my client, I asked a CO if I could leave my client with a mask
               as I had heard that some residents had masks. The CO said I could not and that
               masks were considered contraband.
            h. I was at the facility for 2 hours and did not hear any announcements over the
               intercom. I am certain there were no announcements while I was in the facility.

5.      While I was at CDF I conducted meeting(s) with my client(s), through which I learned
        the following:

            a. There are approximately 180 people on the unit.
            b. Residents are getting updates about people testing positive at CDF and CTF not
               through staff, but through reading the news.
            c. Residents are not being provided with laundry detergent, and have not been
               offered detergent for free.
            d. Residents worried about getting infected through the food have had to rely solely
               on food through commissary.
            e. No one is cleaning residents’ cells, and they have not been offered cleaning
               supplies to clean their cells.
            f. The COs are not wearing masks and most do not wear gloves.
            g. The staff at the facility do not appear to be cleaning common areas regularly, or
               even daily. The cleaning supplies are limited and appear to be watered down.
               Residents on “detail” are responsible for cleaning, not DOC staff.
            h. The phones on the units are being used frequently, and not being wiped down
               between calls.
            i. More people are exhibiting symptoms. When they report these symptoms, staff
               tell them to put in a request for medical. It takes 2 to 3 days to get seen by
               medical.

     6. While I was at CTF on March 29, 2020, I learned the following from the CO who was
        operating the metal detection conveyer belt:

               x   Three people were in “safe cell” at CDF because they had been exhibiting
                   symptoms and awaiting testing;
               x   25 staff members were on administrative leave from CTF after one of the
                   residents tested positive for Covid-19.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.
Case 1:20-cv-00849-CKK Document 5-2 Filed 03/30/20 Page 260 of 260



Executed on the 29th day of March 2020, in Washington, D.C.




                                          Sylvia Smith
                                          Staff Attorney
                                          Public Defender Service for DC
                                          633 Indiana Ave. NW
                                          Washington, DC
